Case 2:12-bk-15665-RK     Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35             Desc
                           Main Document    Page 1 of 372


      SUSAN I. MONTGOMERY (SBN 120667)
  1 LAW OFFICE OF SUSAN I. MONTGOMERY
      1925 Century Park East, Suite 2000
  2 Los Angeles, CA 90067
      Telephone: (310) 556-8900
  3 Facsimile: (310) 556-8905
      susan@simontgomerylaw.com
  4
      Attorneys for Respondent CAROL MILNER
  5

  6
                           UNITED STATES BANKRUPTCY COURT
  7
            CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
  8

  9

 10 In re                                         Case No. 2:12-bk-15665-RK

 11 CRYSTAL CATHEDRAL                             Chapter 11
      MINISTRIES, a California non-profit
 12
      corporation,                                APPENDIX OF EXHIBITS IN SUPPORT
 13                                               OF SUPPLEMENTAL BRIEF
               Reorganized Debtor.
 14                                               Hearing
                                                  Date:        September 18, 2019
 15                                               Time:        11:00 a.m.
                                                  Place:       Courtroom 1675
 16

 17

 18         Respondent Carol Milner submits the attached Appendix of Exhibits to the Sanctions
 19 Supplemental Brief.

 20 Dated: October 25, 2019

 21
                                                Respectfully submitted,
 22
                                                LAW OFFICE OF SUSAN I. MONTGOMERY
 23
                                                By     /s/ Susan I. Montgomery
 24                                                    Susan I. Montgomery
                                                       Attorneys for Carol Milner
 25

 26

 27

 28
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                         Main Document    Page 2 of 372




      APPENDIX OF EXHIBITS TO SANCTIONS SUPPLEMENT


                                                                            Page
TRIAL TRANSCIPT …………………………………………………………………......1

TRIAL EXHIBIT 8 ……………………………………………………………………353

TRIAL EXHIBIT 9 …………………………………………………………………....356

TRIAL EXHIBIT 39 …………………………………………………………………..360




                                       i
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 3 of 372




       Trial
     Transcript


                                        Trial Transcipt
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 4 of 372



                           UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA

      IN RE:                   .           Case No. 2:12-bk-15665-RK
                               .
      CRYSTAL CATHEDRAL        .
      MINISTRIES               .           Los Angeles, California
                               .           Thursday, September 20, 2018
                               .           10:42 a.m.
                 Debtor.       .
                               .
                               .
      . . . . . . . . . . . . ..

           TRANSCRIPT OF TRIAL RE: REORGANIZED DEBTOR’S MOTION FOR
       ISSUANCE OF ORDER DIRECTING CAROL MILNER AND HAROLD J. LIGHT,
        ESQ. TO SHOW CAUSE WHY THEY SHOULD NOT BE HELD IN CONTEMPT
             (FRBP 9020); AND FOR DAMAGES AND ATTORNEYS’ FEES FOR
         INTENTIONALLY VIOLATION THE PERMANENT DISCHARGE INJUNCTION

                         BEFORE THE HONORABLE ROBERT N. KWAN
                        UNITED STATES BANKRUPTCY COURT JUDGE

      APPEARANCES:

      For the Debtor:                Mahaffey Law Group, PC
                                     By: DOUGLAS L. MAHAFFEY, ESQ.
                                     20162 SW Birch Street, Suite 300
                                     Newport Beach, CA 92660
                                     (949) 833-1400

      For Carol Milner and           Law Office of Susan I. Montgomery
      Harold J. Light:               By: SUSAN I. MONTGOMERY, ESQ.
                                     1925 Century Park East, Suite 2000
                                     Los Angeles, CA 90067
                                     (310) 556-8900

      Court Recorder:                Shafari Tatum
                                     U.S. Bankruptcy Court
                                     255 East Temple Street, Room 940
                                     Los Angeles, CA 90012
                                     (855) 460-9641

       Proceedings recorded by electronic sound recording, transcript
                     produced by transcription service.
      _______________________________________________________________

                            J&J COURT TRANSCRIBERS, INC.
                                268 Evergreen Avenue
                             Hamilton, New Jersey 08619
                            E-mail: jjcourt@jjcourt.com

                    (609) 586-2311        Fax No. (609) 587-3599


                                                        Trial Transcript, Page 1
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 5 of 372

                                                                                    2

                                       I N D E X
                                                                              PAGE

      WITNESSES:

      CAROL MILNER
         Cross-Examination by Mr. Mahaffey                                          97
         Redirect Examination by Ms. Montgomery                                    252
         Recross-Examination by Mr. Mahaffey                                       277




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 2
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 6 of 372

                                                                                    3

                                   E X H I B I T S
                                                                    I.D.     EVID.

      1     Leadership team meeting                                  273            --
      5     Emails                                                    --           261
      7     Settlement agreement                                      --           261
      8     Emails                                                   258           262
      9     Emails                                                   127           146
      10    Fish Richardson letter                                   316           317
      12    Emails                                                   200           274
      13    Response to Exhibit 12                                   223           275
      14    Emails                                                   208           275
      15    Unidentified                                             276            --
      16    Unidentified                                             276            --
      17    Emails - Milner                                          230            --
      18    Emails exchange Milner/Stolarz                           227            --
      28    Letter 6/25/10                                           239           240
      29    Letter                                                   240           240
      39    Emails                                                   222           223




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 3
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 7 of 372

                                                                                   4

   1              THE COURT:     The Court will now call its 9:00 o’clock

   2 calendar.     This is te evidentiary hearing in the Crystal

   3 Cathedral Ministries matter regarding the contested matter of

   4 reorganized debtor’s motion re: contempt as to Carol Milner and

   5 Harold Light.

   6              Appearances?

   7              MS. MONTGOMERY:      Susan Montgomery appearing for Carol

   8 Milner and Harold Light.         Mr. Light and Ms. Milner are both in

   9 the courtroom.

  10              THE COURT:     All right.

  11              MR. MAHAFFEY:      Good morning.    Douglas Mahaffey on

  12 behalf of the reorganized debtor, and our CEO, Russ Jacobson,

  13 is with me.

  14              THE COURT:     All right.    Good morning.     All right.

  15              Are we ready to proceed this morning?

  16              MR. MAHAFFEY:      Yes, Your Honor.

  17              MS. MONTGOMERY:      Yes.

  18              THE COURT:     All right.    So for the reorganized

  19 debtor, how many witnesses are you calling?

  20              MR. MAHAFFEY:      We weren’t going to be calling any

  21 witnesses on our side.        The declarant, Gwyn Myers, was not

  22 available today, was out of town, and the attorney that is in

  23 India is not available.         So we’ll submit on our declarations

  24 and cross-examine Ms. Milner.

  25              THE COURT:     Well, they’re not admissible unless --

                                     WWW.JJCOURT.COM



                                                        Trial Transcript, Page 4
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 8 of 372

                                                                                    5

   1 unless cross-examination is waived by the respondents.

   2              MS. MONTGOMERY:      Which it is not, Your Honor.         It is

   3 not waived.

   4              THE COURT:     So their declarations are not admissible.

   5              MR. MAHAFFEY:      I was aware of that risk and

   6 communicated that to my witness, but there was no opportunity,

   7 because of the gentleman that was actually the counsel at the

   8 time has been in India and unavailable for me to contact, we

   9 switched to another declarant, Gwyn Myers, and she was simply

  10 not available today.        And I did bring --

  11              THE COURT:     You didn’t have her under subpoena?

  12              MR. MAHAFFEY:      We did not subpoena her.       We had tried

  13 to coordinate her as a friendly witness.            And the Court had

  14 indicated that this morning, in its most recent order, when the

  15 Court had denied the continuance for Mr. Gibson, that -- we

  16 really considered this to be an oral argument on the executory

  17 contract.

  18              THE COURT:     Well, that’s what I thought.        It’s really

  19 -- it’s really the issue or whether or not the contract is

  20 executory, pretty much, isn’t it?

  21              MR. MAHAFFEY:      It is.   And I think what the -- I

  22 apologize for sitting.

  23              THE COURT:     Well, you can sit down and argue if you

  24 want.    It doesn’t matter.       Or it can be at the lectern.         Your

  25 choice.




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 5
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 9 of 372

                                                                                   6

   1              MR. MAHAFFEY:      So my interpretation -- and I

   2 understand the Court’s ordinary procedure and have been in it

   3 many times when a declarant needs to be present for cross-

   4 examination.       But I really interpreted in good faith the

   5 Court’s most recent order and then the denial of the extension

   6 based on that order on the basis that we really are just going

   7 to be arguing the face of the contract.

   8              The Court had indicated before that it didn’t need

   9 further exhibits and that if there was going to be parol

  10 evidence necessary in the future on ambiguities --

  11              THE COURT:     Right.    We can have a future hearing.

  12              MR. MAHAFFEY:      Right.

  13              THE COURT:     Well, the idea was to have a streamlined

  14 hearing to -- so we wouldn’t have to have a full-blown

  15 evidentiary hearing.        That’s my understanding.

  16              I thought the idea was to determine whether or not

  17 the contract was executory, which is on the face of the

  18 contract.

  19              MR. MAHAFFEY:      Correct.   And we’re prepared to --

  20              THE COURT:     And if parol evidence was needed, we

  21 could have a further hearing.          But it seemed to the Court that,

  22 unless the contract was ambiguous, and, you know, we can hear

  23 argument about that, you know, the Court should be able to

  24 determine whether or not executory, so -- which would save

  25 enormous litigation resources and having to litigate factual




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 6
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 10 of 372

                                                                                   7

   1 issues regarding the contract.

   2              If the contract can be interpreted on its face as

   3 executory or not, it would seem to me that would eliminate a

   4 lot of the unnecessary work that would be entailed in fully

   5 litigating this matter.

   6              And I thought that was the whole idea -- the whole

   7 purpose of this hearing.

   8              MR. MAHAFFEY:      I understood that, and so we were

   9 prepared with our briefs and argument to argue why on its face

  10 it’s clearly executory.         And then the Court had allowed the

  11 preliminary issue, which both sides briefed, which is that the

  12 contract, even before we get to the executory analysis, simply

  13 is not a bill of sale and doesn’t transfer ownership, which

  14 integrates with the executory nature --

  15              THE COURT:     I’m sorry.    The contract doesn’t do what?

  16              MR. MAHAFFEY:      What we had discussed before is that

  17 this equipment was paid for by the reorganized debtor for

  18 millions of dollars, approximately $9 million of personal

  19 equipment, audio, video equipment.           The initial position that

  20 we had taken in our contempt proceeding and that when we set

  21 this hearing was the reorganized debtor’s position that their

  22 --

  23              THE COURT:     Well, I thought your position in state

  24 court it was the respondent’s property.

  25              MR. MAHAFFEY:      Well, we --




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 7
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 11 of 372

                                                                                   8

   1              THE COURT:     Isn’t that what you said in the complaint

   2 in state court?

   3              MR. MAHAFFEY:      In state court we have alternative

   4 theories on the complaint, which you complete in state court as

   5 alternative.       It is not in any manner a bar to proceed.

   6              THE COURT:     Well, isn’t that an admission that it’s

   7 -- it is her property?

   8              MR. MAHAFFEY:      No, it’s not, because the -- the law

   9 is unequivocally favorable against that conclusion on the basis

  10 that unverified pleadings pled in the alternative for different

  11 purposes, the primary claim in that action --

  12              THE COURT:     Right.     Did you plead it in the

  13 alternative?

  14              MR. MAHAFFEY:      We did.    We pled in the alternative --

  15              THE COURT:     In state court, in the complaint?

  16              MR. MAHAFFEY:      Yes.    In the complaint what we did was

  17 plead that the request was that the executory contract was

  18 rejected in bankruptcy court and that if that’s not the case,

  19 then there is a --

  20              THE COURT:     All right.

  21              MR. MAHAFFEY:      -- breach of the contract to retrieve

  22 Milner’s property.        But if it was rejected, it was rejected on

  23 the basis, among other things, that the contract never conveyed

  24 ownership.

  25              You can’t convey ownership, Your Honor, in a contract




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 8
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 12 of 372

                                                                                   9

   1 that doesn’t specify personal property.            The basis of the

   2 executory nature is integrated in the fact that there was never

   3 a schedule.

   4              THE COURT:     Well, let me ask you, so -- so you’re

   5 saying there wasn’t a transfer, that the contract didn’t

   6 effectuate a transfer?

   7              MR. MAHAFFEY:      Absolutely not.     I mean --

   8              THE COURT:     And you’re saying because there’s no bill

   9 of sale, is that what you’re --

  10              MR. MAHAFFEY:      Well, the bill of sale concept is the

  11 most common process by which transfer of ownership.               But just

  12 looking at the schedule, looking at the schedule, the language

  13 of the schedule is very clear, these are examples.

  14              The entire executory nature is there is a binder of

  15 thousands of pages to identify thousands of separate objects

  16 that cost millions and millions of dollars.            The entire concept

  17 of the executory nature integrated with the bill of sale

  18 concept was that there could never be a determination under

  19 case law or simple analysis that this transferred ownership.

  20 It was a to do.

  21              In the future, the parties have contracted to sit

  22 down, create binders, describe the property, and then transfer

  23 possession of it.       And there was going to be a holding period

  24 --

  25              THE COURT:     So you’re saying that in order to




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 9
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 13 of 372

                                                                                     10

   1 transfer the property that’s listed on the schedule to the

   2 contract, you have to transfer possession?

   3              MR. MAHAFFEY:       Well, two points.

   4              THE COURT:      Is that a requirement?

   5              MR. MAHAFFEY:       And I apologize if I’m not being

   6 articulate.        Two points.

   7              THE COURT:      Well, that’s what I was trying to

   8 understand because, you know, you cited a case regarding a bill

   9 of sale, and so I was interpreting your argument as the

  10 transfer required the bill of sale, and that no bill of sale,

  11 no transfer.       I thought that was -- did I misunderstand your

  12 argument?

  13              MR. MAHAFFEY:       You -- you interpreted it slightly

  14 different than the way it was written.            The bill of sale

  15 concept is integrated into contract law on personal property

  16 transfers.

  17              THE COURT:      So in order to transfer personal

  18 property, you have to have the bill of sale?

  19              MR. MAHAFFEY:       You have to describe it.       No, no.        Let

  20 me back up.

  21              The entire argument is where is the description of

  22 one thousand separate items that comprise seven tractor

  23 trailers full?

  24              If we were to move the personal property into this

  25 courtroom, not only would it fill this courtroom and the one




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 10
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 14 of 372

                                                                                   11

   1 next-door, because that’s how many trailers are at stake, there

   2 is a thousand separate transferrable items of personal property

   3 that cost the debtor eight plus million dollars to purchase.

   4              Any common sense is that if you think that you have

   5 acquired ownership of one thousand separate widgets that cost

   6 eight million dollars, a transfer --

   7              THE COURT:     Well, can’t you -- can’t you just ascribe

   8 categories of -- you don’t have to list each and every object.

   9              MR. MAHAFFEY:      That’s not the law.      I mean, that’s

  10 the entire premise of the concept of law.            Cases with much

  11 greater descriptions have rejected transfer of ownership.                And

  12 then you’re back to was the party’s intent to --

  13              THE COURT:     Well, let me give you a hypothetical.

  14 What if the authorized party, the church, says, we’re giving

  15 this property to Ms. Milner to resolve our dispute, and we’re

  16 transferring it to her, we’re giving it to her?              Isn’t that

  17 enough, orally, just say --

  18              MR. MAHAFFEY:      No.

  19              THE COURT:     -- giving her all the property that we

  20 bought for the play production, we’re giving it to her, isn’t

  21 that enough under California law to transfer that property?

  22              MR. MAHAFFEY:      In that hypothetical, which doesn’t

  23 apply here, because the --

  24              THE COURT:     Yeah, I know it doesn’t apply here,

  25 but --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 11
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 15 of 372

                                                                                     12

   1              MR. MAHAFFEY:      No.   So, I mean, I guess the simple

   2 answer is no.       A verbal transfer of personal property that’s

   3 non-specified is insufficient as a matter of law --

   4              THE COURT:     Well, it can be categories, so --

   5              MR. MAHAFFEY:      If you categorically stated that you

   6 were going to transfer property that was identifiable, in that

   7 hypothetical, not applicable here --

   8              THE COURT:     Well, I can just say, you know, all the

   9 stuff that we bought for the play, we’re giving it to Ms. Miler

  10 now.    Isn’t that enough?

  11              MR. MAHAFFEY:      No, because the contract was we’re

  12 going to divide the ownership --

  13              THE COURT:     No.    What I’m saying is that,

  14 hypothetically, it could have been an oral transfer.                 They just

  15 describe the stuff generically, and wouldn’t that be enough to

  16 transfer the property?

  17              MR. MAHAFFEY:      I am not aware of any experience in my

  18 career nor contract where an individual was able --

  19              THE COURT:     Well, now --

  20              MR. MAHAFFEY:      -- to obtain a judgment --

  21              THE COURT:     I’m just looking at --

  22              MR. MAHAFFEY:      -- on a verbal --

  23              THE COURT:     -- the California Civil Code that says

  24 that property can be acquired by transfer.              That’s Civil Code

  25 Section 1000.       That property can be acquired by transfer.             A




                                       WWW.JJCOURT.COM
                                                         Trial Transcript, Page 12
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 16 of 372

                                                                                   13

   1 transfer is an act where the parties say which title is

   2 transferred from one party to another under Civil Code Section

   3 1039, and it can be done orally.

   4              MR. MAHAFFEY:      Well, I think -- so let me understand

   5 --

   6              THE COURT:     So under Civil Code Section 1052.

   7              MR. MAHAFFEY:      Okay.   I -- I under --

   8              THE COURT:     And so there’s a case that stated that

   9 while no particular form of transfer is required, it must be a

  10 manifestation to one person by the owner of the right

  11 indicating his intent to transfer without further action or

  12 manifestation of intent the right to such other person or a

  13 third person.

  14              And there’s a California Supreme Court case that’s

  15 called Cockerell v. Title Insurance & Trust 42 Cal. 2d 284 at

  16 291, 1954, that basically said that.

  17              You know, you don’t have to the particular form to

  18 transfer as long as, you know, you have a manifestation of

  19 intent --

  20              MR. MAHAFFEY:      Well, that’s our whole case.

  21              THE COURT:     -- to transfer.     And that can be -- it

  22 can be in a contract.        You know, we can interpret the contract

  23 or as not, and I think your argument is that the contract

  24 doesn’t manifest the present intent to transfer.

  25              MR. MAHAFFEY:      It does not.    I think your




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 13
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 17 of 372

                                                                                   14

   1 hypothetical --

   2              THE COURT:     Well, we can -- we can read the contract

   3 and decide that, but it can be done by contract, and you don’t

   4 have to list out each and every item.           You know, you can have

   5 categories of items.

   6              You know, it’s just like, okay, I have a box of

   7 nails.     You don’t need to describe, you know, every nail.

   8              MR. MAHAFFEY:      If I gave you the ownership in my

   9 garage of everything in it and gave you a key and said

  10 verbally, “I am transferring to the Court all the contents in

  11 my garage, here is the key,” there is no question I have

  12 manifested an intent, I have described the location, and I have

  13 delivered you means of possession.

  14              Here, the contract said, “We’re going to divide play

  15 related versus non-play related.”          We have eight million

  16 dollars of audiovisual equipment, some of which we’re keeping.

  17              THE COURT:     Well, we can talk about what the contract

  18 means.

  19              MR. MAHAFFEY:      But that’s the point is that in this

  20 --

  21              THE COURT:     Well, that’s the -- that’s the idea, so

  22 we can see if there manifests a present intent to transfer the

  23 property.

  24              MR. MAHAFFEY:      Correct.   And that’s why I wanted to

  25 segue --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 14
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 18 of 372

                                                                                   15

   1              THE COURT:     So that’s the other issue that we can

   2 talk about, two issues, is whether or not there was a present

   3 intent to transfer the property, and then, secondly, whether or

   4 not the contract is executory.

   5              MR. MAHAFFEY:      That’s all I was saying.

   6              THE COURT:     All right.

   7              MR. MAHAFFEY:      And that’s correct.

   8              THE COURT:     So let me ask you a foundational

   9 question, and I’ll ask both sides.           You know, there are

  10 different versions of the settlement agreement.              So which one

  11 is the operative one?        Is there agreement between the parties

  12 which is the operative one?

  13              MS. MONTGOMERY:      Your Honor, I have an explanation

  14 that Ms. Milner has explained to me, which is that the two --

  15 we have compared the two agreements, the text of the two of

  16 what we have identified as number five and number seven in our

  17 exhibits.     The text is identical.

  18              And you -- and you asked why is number five -- why is

  19 there a difference in the position of some of the handwritten

  20 interlineations on the two agreements.           And the reason is they

  21 are identical, but one is identified and has at the top

  22 Schuller copy, and number seven has CSM copy.

  23              And apparently, when they walked into the meeting in

  24 July 2005, they had two copies.          Carol had one copy, her mother

  25 had the other copy for the church.           And when they decided they




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 15
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 19 of 372

                                                                                   16

   1 needed to interlineate, they both interlineated the same thing,

   2 but one is in her mother’s handwriting, one is in Carol’s

   3 handwriting, identical.

   4              They signed -- everyone but Gwyn Myers signed the

   5 agreement on July 8, 2005.         Gwyn said she needed to add her

   6 signature to it, and she’s added her initials and she’s added

   7 her signature to the final agreement.

   8              And then Gwyn and Ms. Milner agreed on the Exhibit 1,

   9 which was the -- which is the definitive --

  10              THE COURT:     I’m sorry.    Exhibits -- which one, 5 or

  11 7?

  12              MS. MONTGOMERY:      I’m sorry.    Scheduled -- it’s

  13 schedule 1 was added to what we put in as Exhibit 7.               We put in

  14 Exhibit -- it says, “Schedule 1 distribution of Creation

  15 assets.”

  16              That was changed between the agreement that was

  17 signed July 8, 2005, and the one that Gwyn signed and put her

  18 initials on on August 25, 2005.          That is a change.      And the

  19 Exhibit A to the agreement was added, which just definitively

  20 stated the amounts.        That was added, and that was signed.

  21              THE COURT:     Well, I just noticed the differences that

  22 were pointed out that Exhibit 5 doesn’t have Gwyn Myers’

  23 signature, and Exhibit 7 does.

  24              MS. MONTGOMERY:      No, that’s the change.       Gwyn Myers

  25 signed -- went ahead and signed it, but the text of it was




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 16
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 20 of 372

                                                                                   17

   1 identical.     Gwyn added her --

   2              THE COURT:     Well, the contract, it seemed like the

   3 text was identical.        It’s the schedule that’s different, right?

   4              MS. MONTGOMERY:      That’s right.     And the schedule --

   5              THE COURT:     And the schedule -- you know, you have

   6 this thing about the Martin MAX, I guess the lights, and so

   7 before it was to be split, and the --

   8              MS. MONTGOMERY:      It is split.

   9              THE COURT:     -- later version apparently decided the

  10 ones that are hanging in the cathedral go to the church, and

  11 the ones not hanging in the cathedral go to Ms. Milner.

  12              MS. MONTGOMERY:      Well, those were the same -- those

  13 are the same lights that they’re talking about, and they just

  14 --

  15              THE COURT:     Right.

  16              MS. MONTGOMERY:      -- divided them up.

  17              THE COURT:     But the difference is that, you know, the

  18 prior -- it looked like the prior version was the parties would

  19 split, you know, the Martin MAX, and then they decided what to

  20 do with the Martin MAX, and when they’re hanging in the church,

  21 the church will keep and the ones not hanging in the church

  22 were Ms. Milner.

  23              MS. MONTGOMERY:      That was just the -- that was just

  24 the identification -- that was just the split.

  25              THE COURT:     Well, but that’s the -- that’s the




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 17
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 21 of 372

                                                                                   18

   1 difference in the way the schedule is written.

   2              MS. MONTGOMERY:      Well, schedule -- the schedule 1

   3 that’s attached to the version in Exhibit 7, that is the final

   4 agreement.

   5              THE COURT:     That would seem to make sense, because

   6 the parties had a discussion --

   7              MS. MONTGOMERY:      Right.

   8              THE COURT:     -- and then they decided how they were

   9 going to split it.

  10              MS. MONTGOMERY:      Right.

  11              THE COURT:     And that was -- that reflects a split

  12 before thee wasn’t a split.

  13              MS. MONTGOMERY:      Right.

  14              MR. MAHAFFEY:      That’s not correct at all.        I mean,

  15 Your Honor, with all due respect to counsel’s interpretation,

  16 this record is established.           The schedule -- there is two

  17 Schedule 1’s.

  18              THE COURT:     Well --

  19              MR. MAHAFFEY:      I mean, the main point that we made in

  20 our brief is that --

  21              THE COURT:     Well, but Ms. Myers signed the one that’s

  22 Exhibit 7, so -- but it seems to me that they’re waiting for

  23 Ms. Myers to sign it as sort of like the outside board member.

  24              MR. MAHAFFEY:      No.    They’ve not explained -- the most

  25 material difference -- this is basic contract law.              Ms. Milner




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 18
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 22 of 372

                                                                                   19

   1 didn’t sign the second contract.          And we’re back --

   2              THE COURT:     She didn’t sign --

   3              MR. MAHAFFEY:      We’re full circle that --

   4              THE COURT:     Oh, I’m sorry.     She didn’t sign which

   5 one?

   6              MR. MAHAFFEY:      No, she didn’t.     If you look at the

   7 schedule on Exhibit 7, that was the number one point we made.

   8 There is five initials on one and four on the other.               The very

   9 one missing is Ms. Milner’s.          She did not initial the second

  10 schedule.

  11              So it begs the question how do we split -- this is

  12 barred by claim preclusion, was our number one point.               Part of

  13 this contract was litigated.          This court entered a judgment in

  14 favor of the debtor.

  15              Now we’re coming back some seven years later, after

  16 this event of the petition was filed, eight years after the

  17 petition was filed, and Ms. Milner, who doesn’t initial the

  18 schedule that she now claims is the binding schedule says that

  19 that’s the one controls, but the one she initialed is another

  20 schedule, meaning the dispute as to the enforceability of this

  21 contract was the very argument the plan administrator made,

  22 which is that this contract is uneforceable on its face, it’s

  23 an insider agreement, and they prepared a trial.

  24              Now, that trial was focused on the other paragraph

  25 that Ms. Milner was claiming, which is that there was




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 19
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 23 of 372

                                                                                   20

   1 intellectual property.        So those contracts were identified.

   2 Witnesses were lined up, and this court issued a judgment.

   3              Now the reorganized debtor --

   4              MS. MONTGOMERY:      Excuse me, Your Honor.

   5              MR. MAHAFFEY:      Let me finish.

   6              MS. MONTGOMERY:      He is misstating --

   7              MR. MAHAFFEY:      I’m not finished.

   8              MS. MONTGOMERY:      I --

   9              MR. MAHAFFEY:      I’m not finished.

  10              THE COURT:     Well, wait, wait --

  11              MR. MAHAFFEY:      I’m not finished.

  12              THE COURT:     -- wait, wait, wait.

  13              MR. MAHAFFEY:      I’m not finished.     I’m not finished.

  14              THE COURT:     Let’s --

  15              MR. MAHAFFEY:      I mean, I will wait for counsel to

  16 interrupt.

  17              THE COURT:     Well, what I was going to say is we’re

  18 trying to figure out which is the version of the contract.

  19              MR. MAHAFFEY:      And the point I’m trying to make is

  20 that the --

  21              THE COURT:     Well, you’re -- what you’re saying is

  22 that Exhibit 7 -- well, Exhibit 7 has her initials, except --

  23              MR. MAHAFFEY:      On the schedule, which is what we’re

  24 here for.

  25              THE COURT:     On the schedule.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 20
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 24 of 372

                                                                                   21

   1              MR. MAHAFFEY:      Right.   So if you were step --

   2              THE COURT:     Well, I guess we can hear from her as to

   3 why her initials aren’t on the final schedule.

   4              MR. MAHAFFEY:      Well, I think it begs --

   5              MS. MONTGOMERY:      It’s her copy.

   6              MR. MAHAFFEY:      It begs the --

   7              THE COURT:     What’s that?

   8              MS. MONTGOMERY:      This is her copy, is number 7.         So

   9 if I didn’t sign my own copy, it could certainly be corrected

  10 if necessary.       And Ms. Milner is here.

  11              THE COURT:     Well, I guess the thing is that --

  12              MR. MAHAFFEY:      There’s not mutual --

  13              THE COURT:     Well, I guess we don’t have Ms. Myers

  14 here, but it would seem to me that the final version --

  15 everyone -- it seemed to be everyone who was involved in the

  16 transaction wanted Ms. Myers to sign off on it, right?

  17              MS. MONTGOMERY:      Right.   And they’re the party that

  18 was to be bound by this, and they all signed off.

  19              THE COURT:     Well, okay.    Maybe you can explain to me,

  20 because we have signatures on behalf of the church by -- I

  21 guess we call it --

  22              MS. MONTGOMERY:      Well, Dr. --

  23              THE COURT:     Well, okay.    You know, I guess he liked

  24 to be called Dr. Schuller, even though even though he is an

  25 honorary doctor.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 21
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 25 of 372

                                                                                   22

   1              MS. MONTGOMERY:      Revered Schuller.

   2              THE COURT:     Reverend Schuller seems to be more

   3 appropriate, because he was recognized as, right, a church -- I

   4 guess the leader of this particular church.

   5              MS. MONTGOMERY:      Yes.

   6              THE COURT:     By the parent -- I guess you call it --

   7 organization.

   8              MS. MONTGOMERY:      He was the -- he was the founder.

   9              THE COURT:     He was the founder of the church.

  10              MS. MONTGOMERY:      He was the CEO.

  11              THE COURT:     Right.    And wasn’t the church also

  12 affiliated with another national organization?

  13              MS. MONTGOMERY:      I don’t know.     I don’t think -- I

  14 don’t think it’s ever come into this.

  15              THE COURT:     All right.

  16              MS. MONTGOMERY:      It’s not like the Catholic Church.

  17              THE COURT:     Yeah.    Yeah, I think --

  18              MR. MAHAFFEY:      It was submitted.

  19              THE COURT:     -- he was known as Reverend.

  20              MS. MONTGOMERY:      Yes.

  21              THE COURT:     Right.

  22              MR. MAHAFFEY:      It was submitted -- that question is

  23 excellent, Your Honor, because the primary overlay of this is

  24 we’re post plan confirmation.          We have a dispute as to the

  25 mutual assent of the parties.          We have different issues,




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 22
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 26 of 372

                                                                                    23

   1 different --

   2              THE COURT:     Well, I guess --

   3              MR. MAHAFFEY:      -- versions of --

   4              THE COURT:     Well, I guess what I’m trying to figure

   5 out is it seems to me that the hearing was supposed to be about

   6 interpreting the contract, whether it was executory or not.

   7              And so I’m trying to figure out now, you know, what

   8 is the definitive final version of the contract so we can talk

   9 about whether or not, you know, it’s executory or not.

  10              MS. MONTGOMERY:      The testimony in the declaration,

  11 admissible testimony with foundation from Ms. Milner is Exhibit

  12 7 is the final agreement that was agreed upon.

  13              THE COURT:     And -- and this is her copy, and --

  14              MS. MONTGOMERY:      This is her copy.      She can be --

  15 come up for cross-examination --

  16              THE COURT:     All right.

  17              MS. MONTGOMERY:      -- for -- they have absolutely

  18 nothing, as Your Honor correctly --

  19              THE COURT:     Well, just hold on for a second.           Okay.

  20 So, basically, her testimony -- your offer of proof is her

  21 testimony would be Exhibit 7 is the final version.

  22              MS. MONTGOMERY:      Yes.

  23              THE COURT:     And that’s her copy, which she just

  24 didn’t initial the schedule, because it was her copy.

  25              MS. MONTGOMERY:      Yes.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 23
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 27 of 372

                                                                                   24

   1              THE COURT:     That would be her testimony.

   2              MS. MONTGOMERY:      Yes.

   3              THE COURT:     And do we have somebody from the church

   4 who would -- we don’t have --

   5              MR. MAHAFFEY:      We don’t.    You know, I -- again, I --

   6              THE COURT:     Well, I was going to say, in Ms. Myers’

   7 --

   8              MR. MAHAFFEY:      The ambiguity --

   9              THE COURT:     -- declaration, did she talk about the

  10 version of the contract?

  11              MR. MAHAFFEY:      She did.    So her -- the church’s

  12 position is the offer of proof is that these --

  13              THE COURT:     Well, no, I’m just asking about her --

  14              MR. MAHAFFEY:      Her declaration stated that --

  15              THE COURT:     Let’s take a look at her declaration.

  16 All right.     Her declaration -- if you can just refer, everyone,

  17 her declaration as to -- let’s see.           What did I do with it?

  18              MS. MONTGOMERY:      She doesn’t even address it, Your

  19 Honor.

  20              THE COURT:     Well, that’s why I want to look for it,

  21 so we’re on the same page.

  22              MR. MAHAFFEY:      So she starts at page 2 of her

  23 declaration, which is docket 2068, starting at paragraph 7, and

  24 through paragraph 12, 12 saying, “I’m aware of at least two

  25 different versions of the July 8th document, one of which has a




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 24
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 28 of 372

                                                                                   25

   1 handwritten entry at the top that says “Final,” and one with

   2 different handwriting entries.”

   3              And the balance of her declaration talks about there

   4 was no board approval because of the difference between --

   5              THE COURT:     I’m sorry.    Which paragraph, Mr.

   6 Mahaffey?

   7              MR. MAHAFFEY:      So the first --

   8              THE COURT:     Which paragraph are you talking about?

   9              MR. MAHAFFEY:      The paragraph I just read, Your Honor,

  10 was paragraph 12, where she --

  11              THE COURT:     All right.    Paragraph 12.      All right.

  12 Right.     She said that she’s aware of two different versions of

  13 the contract, one that says final and one with different

  14 handwritten entries.

  15              And I saw that paragraph, but it didn’t say which one

  16 is the one that is operative.          Did she given an opinion about

  17 that?

  18              MR. MAHAFFEY:      No.   She stated the opposite in

  19 paragraph 11, which is that the board didn’t approve this, and

  20 it was considered to be --

  21              THE COURT:     The board didn’t approve --

  22              MR. MAHAFFEY:      Paragraph 11 reads as follows, “On

  23 August 3rd, 2006, upon learning of this document, other board

  24 members expressed concerns about transferring this amount of

  25 substantial personal property to Ms. Milner, which CCM had paid




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 25
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 29 of 372

                                                                                   26

   1 millions of dollars to purchase.          I understood that Ms. Milner

   2 as a family member was legally considered an insider to CCM and

   3 nonprofit --

   4              THE COURT:     Well, just hold on a second.        All right.

   5 So she doesn’t really -- you know, the -- well, I guess that

   6 sort of begs the question is that if everyone was concerned,

   7 including her, was concerned about the transfer of property,

   8 why did she sign, you know --

   9              MS. MONTGOMERY:      Exactly.

  10              THE COURT:     -- the -- right.     Why did she sign the

  11 final version?

  12              MR. MAHAFFEY:      There’s a different --

  13              MS. MONTGOMERY:      22 days --

  14              THE COURT:     Right.

  15              MS. MONTGOMERY:      22 days later.

  16              THE COURT:     Right.    That’s why I’m saying, why was --

  17 if she was concerned about it, why did she sign it?

  18              MR. MAHAFFEY:      Because the difference --

  19              THE COURT:     And isn’t her initials on the schedule,

  20 too?

  21              MS. MONTGOMERY:      Yes.

  22              MR. MAHAFFEY:      But the difference is is that this --

  23              THE COURT:     No, but what I was going to say is that

  24 if everyone is concerned about it -- you know, from my

  25 understanding, from what it looks like, is that the church




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 26
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 30 of 372

                                                                                   27

   1 bought these assets.        All right.     I don’t think there’s

   2 probably any dispute about that.

   3              MR. MAHAFFEY:      Correct.

   4              THE COURT:     And then to settle the dispute, you know,

   5 it agreed that Ms. Milner would get the assets.

   6              MR. MAHAFFEY:      Not true.

   7              MS. MONTGOMERY:      Yes.

   8              MR. MAHAFFEY:      Not true.

   9              THE COURT:     Well, that’s --

  10              MR. MAHAFFEY:      The church said they bought the assets

  11 and the exact language is there is play related --

  12              THE COURT:     Well, then -- then we just talk about --

  13 then we just talk about -- this is the -- okay.              So we should

  14 hear testimony about this is the contract.

  15              MR. MAHAFFEY:      Well, how is this not ambiguous?

  16 Again, and I apologize if I misread the Court’s last order.

  17              THE COURT:     Well, then we can argue -- if we can talk

  18 -- we can make a determination, you know, that this is the

  19 contract, then we can argue about what it means.

  20              MR. MAHAFFEY:      Right.   But if you have two versions,

  21 by definition, aren’t we in a textbook example of ambiguity?

  22              THE COURT:     No, no, no.     I guess --

  23              MR. MAHAFFEY:      One with initials and one --

  24              THE COURT:     Well, I guess we should figure out if

  25 they’re -- I think we should figure out, you know, is there --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 27
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 31 of 372

                                                                                   28

   1 is there a contract or there is not.

   2              MS. MONTGOMERY:       Well, Carol Milner is testifying.

   3              THE COURT:     Well, that’s what I’m asking is can we

   4 just -- I guess we should take testimony and --

   5              MS. MONTGOMERY:       But you have -- but you asked for --

   6 you asked for declarations.

   7              THE COURT:     Yes.

   8              MS. MONTGOMERY:       And for trial.

   9              THE COURT:     That’s what I was going to say is that,

  10 you know, the Court should make a finding based on the

  11 evidence, you know, what is the contract, if a contract exists.

  12              MS. MONTGOMERY:       And --

  13              THE COURT:     And then we can go on from there.          Then

  14 we can argue whether -- you know, what it means.              But the first

  15 question is, you know, was there a contract.             And the church is

  16 suggesting there wasn’t a contract because there are different

  17 versions.

  18              But --

  19              MS. MONTGOMERY:       Your Honor, you said --

  20              THE COURT:     Well, why don’t we just take evidence,

  21 and then the Court will make a finding?

  22              MS. MONTGOMERY:       But, Your Honor, you said and agreed

  23 that there is no --

  24              THE COURT:     Well, I didn’t realize that there was

  25 this dispute over the versions of the contract, and --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 28
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 32 of 372

                                                                                   29

   1              MS. MONTGOMERY:      There isn’t a dispute.       There isn’t

   2 anything --

   3              THE COURT:     Well, it sounds like there -- well, he is

   4 saying there’s a dispute.

   5              MS. MONTGOMERY:      He’s making up --

   6              MR. MAHAFFEY:      We’re not making up anything.          The

   7 reorganized debtor has --

   8              THE COURT:     Well --

   9              MR. MAHAFFEY:      -- succinctly stated because the

  10 versions were never --

  11              THE COURT:     Well, why don’t we just do this.           All

  12 right.

  13              MR. MAHAFFEY:      We’re prepared to proceed --

  14              THE COURT:     So the church doesn’t have -- is not

  15 calling any witnesses at this point because their witnesses are

  16 unavailable.

  17              MS. MONTGOMERY:      Not only are they not available, in

  18 the declaration --

  19              THE COURT:     Well, let’s -- let’s --

  20              MS. MONTGOMERY:      -- there is no --

  21              THE COURT:     Let’s not argue whether or not they’re --

  22 they’re not here.       They’re not available.

  23              MS. MONTGOMERY:      I understand.

  24              THE COURT:     So why don’t we just hear from the

  25 respondent’s witness.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 29
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 33 of 372

                                                                                   30

   1              MS. MONTGOMERY:      That’s fine.

   2              THE COURT:     All right.    So --

   3              MS. MONTGOMERY:      But her declaration -- her

   4 declaration is her direct testimony.

   5              THE COURT:     That’s right.     That’s right.     I

   6 understand that.

   7              MS. MONTGOMERY:      Okay.

   8              THE COURT:     Okay.   So --

   9              MS. MONTGOMERY:      So --

  10              THE COURT:     But there are objections to her --

  11              MS. MONTGOMERY:      No, there aren’t.

  12              THE COURT:     There are no objections to her

  13 declaration?       All right.

  14              MS. MONTGOMERY:      Well, the only objection is he’s --

  15              THE COURT:     Well, were there any filed -- were there

  16 any --

  17              MR. MAHAFFEY:      We filed a set of objections on the

  18 basis that the declaration incorporates exhibits that were

  19 specifically not allowed by the Court.

  20              THE COURT:     All right.    So --

  21              MR. MAHAFFEY:      Your language was --

  22              THE COURT:     Okay.   Now --

  23              MR. MAHAFFEY:      The Court’s language was --

  24              THE COURT:     -- where are those stated?        Are they

  25 stated in your reply?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 30
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 34 of 372

                                                                                   31

   1              MR. MAHAFFEY:      They are stated in a separate

   2 evidentiary objection that we filed to the declaration itself.

   3              THE COURT:     So it says -- well, you have this

   4 objection to request to strike the declarations of Carl Grumer

   5 and Harold Light.

   6              MR. MAHAFFEY:      And all exhibits.     So our --

   7              THE COURT:     Oh, okay.    So that’s -- okay.       So not to

   8 the testimony, but to the exhibits?

   9              MR. MAHAFFEY:      Well, the testimony we’re going to

  10 cross-examine.

  11              THE COURT:     Right.    You get to cross-examine her.

  12              MR. MAHAFFEY:      Right.   But we weren’t -- we weren’t

  13 asking the Court to strike --

  14              THE COURT:     And that you’ve objected to the exhibits

  15 that --

  16              MR. MAHAFFEY:      Right.

  17              THE COURT:     -- in your declaration, right, Mr.

  18 Mahaffey?     Your declaration, you state --

  19              MR. MAHAFFEY:      No, the Court’s -- I quoted the

  20 Court’s language, and that’s why I think we’re in a position to

  21 where I think both attorneys objectively were confused.

  22              The Court’s language was, “I don’t need further

  23 exhibits.     I’ll look at the ones” -- that was your exact

  24 language -- “I will look at the ones you have already filed

  25 with your moving petition and the status conference.               I don’t




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 31
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 35 of 372

                                                                                    32

   1 want additional exhibits.”

   2              Now, we have 50 exhibits that we believe prove, among

   3 other things, there was no meeting of the minds.               But when the

   4 Court made those statements and we --

   5              THE COURT:      Well --

   6              MR. MAHAFFEY:       -- we relied on them, I don’t know how

   7 else I could have --

   8              THE COURT:      But I think that if we go back to --

   9              MS. MONTGOMERY:       Your Honor, I need to -- I need --

  10              THE COURT:      Just hold on for a second, Ms.

  11 Montgomery.        But if we go back to, you know, your client’s

  12 original exhibit, your original declaration filed back to June,

  13 that it has a copy of Exhibit 7, it looks like, attached as

  14 Exhibit A.

  15              MS. MONTGOMERY:       It didn’t have -- I don’t think it

  16 had the trust agreement attached, because, basically, we just

  17 attached the same document that Mr. Mahaffey attached -- had

  18 attached to his motion for an OSC re: contempt.

  19              THE COURT:      Oh, is it the same document?

  20              MS. MONTGOMERY:       Yeah.

  21              MR. MAHAFFEY:       It’s not the same document, because

  22 their Exhibit 7 --

  23              THE COURT:      Well, why don’t we just take a look at --

  24 okay.    So we have Exhibit A to Ms. Milner’s original

  25 declaration, and we have --




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 32
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 36 of 372

                                                                                   33

   1              MS. MONTGOMERY:      You can also look at the complaint

   2 that -- that Mr. Mahaffey --

   3              THE COURT:     Well, why don’t we look at the document

   4 -- the documents that are attached to the motion.              So we have,

   5 I believe --

   6              MS. MONTGOMERY:      I don’t have the original motion, or

   7 maybe --

   8              THE COURT:     Well, it was, I believe, docket number

   9 2031.    That’s what I have.       That was filed on June 4, 2018.

  10 And that’s the original -- that’s -- as I understand it, your

  11 exhibit, right, Mr. Mahaffey, is that the original -- your

  12 original motion, right, had exhibits, and then I believe that

  13 you’re also asking for the Court to take judicial notice of

  14 certain exhibits?

  15              MR. MAHAFFEY:      We have two -- we have two groups of

  16 exhibits that the Court had stated in our last hearing were the

  17 only exhibits it was going to consider at that time.

  18              THE COURT:     Well --

  19              MS. MONTGOMERY:      That is not --

  20              THE COURT:     Well, on your side.      On your side.

  21              MR. MAHAFFEY:      Well, no, the --

  22              MS. MONTGOMERY:      Yes.   That is --

  23              THE COURT:     On your side.

  24              MR. MAHAFFEY:      If I may, I know Ms. Montgomery wants

  25 to disagree.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 33
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 37 of 372

                                                                                    34

   1              THE COURT:     Well, I was going to say on your side.

   2 Okay.    So we have, on your side, the exhibits are attached to

   3 the original motion and your request for judicial notice,

   4 right?     Those are your exhibits?

   5              MR. MAHAFFEY:      And the exhibits attached to the

   6 status conference report.

   7              THE COURT:     The status conference report.          All right.

   8 So there is a status conference report.

   9              MR. MAHAFFEY:      May I be briefly heard on --

  10              THE COURT:     Well, I’m trying to locate all -- I want

  11 to make sure that I have all your exhibits properly identified.

  12 So before we move to the next thought --

  13              MR. MAHAFFEY:      So --

  14              THE COURT:     So we have the status report that was

  15 filed by both sides with exhibits attached?

  16              MR. MAHAFFEY:      That’s 20 -- that’s 2059.

  17              THE COURT:     Yeah, 2059.

  18              MR. MAHAFFEY:      And the moving party’s exhibits are at

  19 the back of that document, starting with our Exhibit 1 at page

  20 47.

  21              THE COURT:     Right.    All right.     Are those essentially

  22 the same as attached to the original motion?

  23              MR. MAHAFFEY:      No.   These were documents indicating

  24 that there was specific communication that this contract was

  25 objected.




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 34
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 38 of 372

                                                                                   35

   1              THE COURT:     All right.    So your exhibits would be

   2 motion Exhibits 1 through 6, this is tabbed 1 through 6, and

   3 then the request for judicial notice filed on the same day,

   4 Exhibits A and B.       And then we have the joint status report

   5 exhibits that are Exhibits A and B and 1 through 7, right?

   6 Those are the movant’s exhibits, right?

   7              MR. MAHAFFEY:      Those are the exhibits that the Court,

   8 when it made --

   9              THE COURT:     Well, those are the exhibits that --

  10 those are your exhibits, right?

  11              MR. MAHAFFEY:      When you said, quote, “You don’t need

  12 to submit additional exhibits,” --

  13              THE COURT:     Well --

  14              MR. MAHAFFEY:      -- “I will just look at the exhibits

  15 you have” --

  16              THE COURT:     Well, but then again, I couldn’t have

  17 meant that no exhibits could be presented by the respondents.

  18 That wouldn’t make any sense.

  19              MR. MAHAFFEY:      No, you’re addressing to both of us.

  20 The question was from counsel.

  21              THE COURT:     Well --

  22              MR. MAHAFFEY:      And the point is --

  23              THE COURT:     Well, right.     Right.

  24              MR. MAHAFFEY:      -- is that I don’t want to

  25 disadvantage my --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 35
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 39 of 372

                                                                                   36

   1              THE COURT:     I probably was trying to streamline this,

   2 but --

   3              MR. MAHAFFEY:      I don’t want to --

   4              THE COURT:     All right.    So let me --

   5              MR. MAHAFFEY:      -- disadvantage my --

   6              THE COURT:     Okay.    Now let me turn to the

   7 respondents.

   8              MS. MONTGOMERY:      Okay.

   9              THE COURT:     Now, the exhibits on the respondents’

  10 side, are -- those are attached to originally Ms. Milner’s

  11 declaration, right?

  12              MS. MONTGOMERY:      Yes.    But why don’t you -- if you go

  13 back to Mr. Mahaffey’s papers --

  14              THE COURT:     Well, why don’t we just -- why don’t we

  15 just go step by step.        I just want to understand your side,

  16 instead of having to argue back and forth.

  17              MS. MONTGOMERY:      I’m not arguing.

  18              THE COURT:     I’m just --

  19              MS. MONTGOMERY:      I’m not arguing.

  20              THE COURT:     Right.    So I don’t want to argue.        I

  21 mean, his argument is -- is that it’s only the exhibits that

  22 his side presented, apparently, which I don’t agree with, so --

  23              MS. MONTGOMERY:      Okay.   But you asked for which

  24 contract is the final contract, okay.           And --

  25              THE COURT:     Well --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 36
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 40 of 372

                                                                                    37

   1              MS. MONTGOMERY:      I -- excuse me.

   2              THE COURT:     -- just hold on for a second.

   3              MS. MONTGOMERY:      Excuse me.

   4              THE COURT:     I’m going to let counsel -- Mr. Mahaffey,

   5 I’m going to let counsel for the respondents use the lectern.

   6 All right.     Thank you.

   7              All right.     So, Ms. Montgomery, we have the

   8 declarations of your clients, Ms. Milner and Mr. Light, that

   9 were filed in the original opposition that was filed on June

  10 12, 2018, and you have exhibits that are tabbed --

  11              MS. MONTGOMERY:      A through --

  12              THE COURT:     -- A through L.

  13              MS. MONTGOMERY:      True.

  14              THE COURT:     All right.     So those are part of what I

  15 would consider, you know --

  16              MS. MONTGOMERY:      Those are basically duplicative of

  17 what we did.       We made -- we tried to make this easy for the

  18 Court.     We have a single decla --

  19              THE COURT:     Well, I was going to say, these are the

  20 exhibits that were before the Court when the Court set this

  21 hearing.

  22              MS. MONTGOMERY:      Yes.    And --

  23              THE COURT:     All right.

  24              MS. MONTGOMERY:      And --

  25              THE COURT:     Now, the other exhibits that --




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 37
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 41 of 372

                                                                                   38

   1              MS. MONTGOMERY:      Many of them are the same exhibits

   2 that are currently -- we provided a notebook.             Those just

   3 follow the --

   4              THE COURT:     Well, right.

   5              MS. MONTGOMERY:      -- filed for this hearing.

   6              THE COURT:     And then we have -- let’s see.

   7              MS. MONTGOMERY:      Your Honor, I --

   8              THE COURT:     Then we have -- do you also have -- let’s

   9 see.    Other exhibits -- you have the second set of declarations

  10 from your client as well -- your clients, as well as Mr.

  11 Grumer.

  12              MS. MONTGOMERY:      Yes.

  13              THE COURT:     Which were filed on --

  14              MS. MONTGOMERY:      Timely, on the 7th.

  15              THE COURT:     -- September 7th.      All right.

  16              MS. MONTGOMERY:      But --

  17              THE COURT:     So are there other exhibits that we’re

  18 talking about?       Because those exhibits are numbered 1 through

  19 38.

  20              MS. MONTGOMERY:      Yes.   Those are all our exhibits.

  21              THE COURT:     Right.    Now, Exhibit 7, which was the one

  22 that we were discussing earlier as -- from the respondents’

  23 perspective, is the definitive contract.

  24              Is that -- is that an exhibit that was submitted

  25 previously?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 38
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 42 of 372

                                                                                   39

   1              MS. MONTGOMERY:      Yes.

   2              THE COURT:     Which is --

   3              MS. MONTGOMERY:      Your Honor --

   4              THE COURT:     I know Exhibit A was most of it, except

   5 for the trust agreement part, right?

   6              MS. MONTGOMERY:      Yes.   But if you look at Mr.

   7 Mahaffey’s request to take judicial notice that was part of his

   8 motion for contempt --

   9              THE COURT:     Right.

  10              MS. MONTGOMERY:      -- it is his state court complaint,

  11 Exhibit 1 to his state court complaint is the agreement, and it

  12 is the Exhibit 7.       It is the same agreement.

  13              THE COURT:     Okay.    Why don’t -- can I -- let me just

  14 take a look at that just to confirm that.            So we have Mr.

  15 Mahaffey’s request for judicial notice, docket number 2032,

  16 filed on June 4, 2018, and Exhibit A, as part of the request

  17 for judicial notice, is the complaint for declaratory

  18 injunctive relief filed in the Superior Court of California,

  19 County of Orange, on November 7, 2017, right?

  20              MS. MONTGOMERY:      Yes.

  21              THE COURT:     And you’re saying is that the -- one of

  22 the exhibits to the complaint is the same contract that’s

  23 Exhibit 7 to the --

  24              MS. MONTGOMERY:      Yes.

  25              THE COURT:     -- later declarations filed by




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 39
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 43 of 372

                                                                                   40

   1 respondents and Mr. Grumer, right?

   2              MS. MONTGOMERY:      Yes.

   3              THE COURT:     And so that is which exhibit to the --

   4              MS. MONTGOMERY:      The first one.

   5              THE COURT:     -- Exhibit A?

   6              MS. MONTGOMERY:      The first one.

   7              THE COURT:     The first one?     All right.     So -- oh,

   8 you’re right.       Okay.   So -- because I -- Exhibit 2, which

   9 apparently is the second amended plan in this case, is

  10 voluminous.

  11              MS. MONTGOMERY:      Yes.

  12              THE COURT:     So the exhibit before that is -- all

  13 right.     So Exhibit 1 to the state court complaint that the

  14 church had filed --

  15              MS. MONTGOMERY:      Yes.

  16              THE COURT:     -- is the same thing as Exhibit 7?

  17              MS. MONTGOMERY:      Yes.

  18              THE COURT:     All right.    So that’s already before the

  19 Court.     So Exhibit 1 as to Exhibit A to the request for

  20 judicial notice is the same as Exhibit 7?

  21              MS. MONTGOMERY:      Yes.   And his complaint specifically

  22 incorporates that.

  23              THE COURT:     Okay.   So -- so it’s already before the

  24 Court?

  25              MS. MONTGOMERY:      Yes.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 40
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 44 of 372

                                                                                   41

   1              THE COURT:     Okay.

   2              MR. MAHAFFEY:      We disagree respectfully with that.

   3              THE COURT:     Well, you disagree with, you know,

   4 whether it is or it isn’t, but it’s part of the record.

   5              MR. MAHAFFEY:      It’s not the same --

   6              THE COURT:     Because you asked the Court to take

   7 judicial notice of that.

   8              MR. MAHAFFEY:      Okay.    So let me see if I can

   9 articulate this further.

  10              THE COURT:     Well, I’m not asking you to articulate --

  11              MR. MAHAFFEY:      It’s missing ten pages.

  12              THE COURT:     Can I just say --

  13              MR. MAHAFFEY:      It’s missing ten pages.

  14              MS. MONTGOMERY:      It’s missing the trust agreement.

  15              THE COURT:     Okay.   It’s missing the trust agreement.

  16              MR. MAHAFFEY:      Okay.    So let’s stop.

  17              THE COURT:     So is --

  18              MR. MAHAFFEY:      They’re not the same.

  19              THE COURT:     Okay.

  20              MR. MAHAFFEY:      Because the trust agreement says --

  21              THE COURT:     Okay.   Let’s just stop.      Why don’t we all

  22 stop.

  23              So is the trust agreement material?

  24              MS. MONTGOMERY:      No.

  25              MR. MAHAFFEY:      It is.    It says it supersedes the




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 41
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 45 of 372

                                                                                   42

   1 other document.

   2              THE COURT:     No, I was going to say it’s --

   3              MS. MONTGOMERY:      Not.

   4              MR. MAHAFFEY:      It does.

   5              THE COURT:     What I was going to say is that your --

   6 Ms. Montgomery, the trust agreement is not material?

   7              MS. MONTGOMERY:      It is not material.      It was never --

   8 it was signed.       It was notarized by --

   9              THE COURT:     Okay.   So what i was going to say --

  10              MS. MONTGOMERY:      -- Ms. Myers.

  11              THE COURT:     -- is that -- okay.      So we can disregard

  12 the trust agreement?

  13              MS. MONTGOMERY:      Yes.

  14              MR. MAHAFFEY:      Our position is the trust agreement on

  15 its face says it’s the controlling document.

  16              THE COURT:     Well, but it’s not in evidence, because

  17 you’re not offering it, and apparently she says she may not be

  18 offering it.

  19              So do you want Exhibit 7 in?

  20              MR. MAHAFFEY:      Yes.

  21              THE COURT:     Okay.   So he agrees that Exhibit 7 is in.

  22              MS. MONTGOMERY:      Okay.

  23                     (Exhibit 7 Received in Evidence)

  24              MS. MONTGOMERY:      So now we have a contract.

  25              THE COURT:     And we can argue what it means.         Okay.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 42
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 46 of 372

                                                                                   43

   1              MS. MONTGOMERY:      So now we can argue what it means.

   2              THE COURT:     All right.    So Exhibit 7 is in.

   3              MR. MAHAFFEY:      And we have no objection to Exhibit 5,

   4 because that’s the other version that’s been already --

   5              MS. MONTGOMERY:      No.   The final one is Exhibit 7, and

   6 that’s --

   7              THE COURT:     Well --

   8              MR. MAHAFFEY:      -- the ambiguity --

   9              MS. MONTGOMERY:      No.

  10              THE COURT:     All right.    Just hold on for a second.

  11 Now, Exhibit 5, are you offering that?

  12              MS. MONTGOMERY:      No, other than as an explanation as

  13 to what the document itself, minus the schedule, is --

  14              THE COURT:     So do you have any objection to letting

  15 them offer Exhibit 5?

  16              MS. MONTGOMERY:      I object to them offering Exhibit 5

  17 to the extent that they want to -- they claim that that’s in a

  18 final --

  19              THE COURT:     Well, they want to offer -- well, it’s

  20 your exhibit and --

  21              MS. MONTGOMERY:      It doesn’t have their client -- it

  22 doesn’t have Ms. Myers’ signature on it or her initials.

  23              THE COURT:     Yeah.   It doesn’t have Ms. Myers’

  24 signature.     Just because someone handwrote it final doesn’t

  25 mean it’s final.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 43
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 47 of 372

                                                                                   44

   1              MS. MONTGOMERY:      No, it doesn’t.

   2              THE COURT:     Yeah.   That’s what I understood.

   3 Logically, because if Ms. Myers was supposed to sign it, and

   4 she didn’t sign it, that doesn’t necessarily mean it’s final.

   5              MS. MONTGOMERY:      Not until she signed it.

   6              THE COURT:     Well, I don’t know.      I don’t know.

   7              MR. MAHAFFEY:      But the point is is Exhibit 5, which

   8 was offered by the respondent, Schedule 1, which is what we’re

   9 looking at today --

  10              THE COURT:     Well, she’s not offering it.        She’s not

  11 offering it.

  12              MS. MONTGOMERY:      Not for that purpose.

  13              MR. MAHAFFEY:      No, she did offer it.      She attached it

  14 to her exhibits, and she attached it --

  15              THE COURT:     Well, what I was going to say, if it’s --

  16 if it’s -- if it’s offered, it’s going to be offered for all

  17 purposes.     It’s going to be considered for all purposes.

  18              MS. MONTGOMERY:      It has to follow the testimony that

  19 came in, which is this --

  20              THE COURT:     Well, you know, you can argue -- you

  21 know, if it’s in, it’s in, and you can argue what it means with

  22 the testimony that concerns that exhibit, and the Court can

  23 determine what it means.

  24              MS. MONTGOMERY:      That’s fine.

  25              THE COURT:     All right.    So Exhibit 5 and Exhibit 7




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 44
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 48 of 372

                                                                                   45

   1 are in that were attached to the respondent’s supplemental

   2 declarations.

   3                     (Exhibit 5 Received in Evidence)

   4              MS. MONTGOMERY:      Should all of -- all of our exhibits

   5 should be in, and I would ask that you make a finding or that

   6 you overrule the objection that Mr. Mahaffey filed.

   7              THE COURT:     No, we haven’t got that yet.        We haven’t

   8 --

   9              MS. MONTGOMERY:      But we should start with it.

  10              THE COURT:     We haven’t got there yet.        Okay.     The

  11 first --

  12              MS. MONTGOMERY:      Shouldn’t we start with it?

  13              THE COURT:     The first, where we are, we’re trying to

  14 do it in a methodical way, first to identify whose -- who is

  15 offering what exhibits, and then, secondly, you know, if there

  16 are any disputes whether or not any of the exhibits should be

  17 received.

  18              And so --

  19              MS. MONTGOMERY:      Okay.   But we have --

  20              THE COURT:     Well, let -- well, let’s start with the

  21 movant’s exhibits that are attached to the original motion,

  22 request for judicial notice, and the status report.

  23              MS. MONTGOMERY:      We don’t --

  24              THE COURT:     Are there any objections to any of those

  25 exhibits?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 45
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                         Main Document    Page 49 of 372

                                                                                     46

   1              MS. MONTGOMERY:       No.   No.

   2              THE COURT:      Okay.    So --

   3              MS. MONTGOMERY:       I’m not sure that they were

   4 authenticated.

   5              THE COURT:      All right.     So --

   6              MS. MONTGOMERY:       I don’t know that they were

   7 authenticated, but we don’t object to them.

   8              THE COURT:      All right.     So it doesn’t matter if they

   9 were authenticated or not.           You can just argue what they mean.

  10 They’re in.        All right.    So the exhibits that are attached to

  11 the church’s original motion, reorganized debtor’s original

  12 motion that are attached to the request for judicial notice and

  13 the exhibits -- all the exhibits that are attached to the joint

  14 status report are all received.            There is no objection by the

  15 respondents.       All right.

  16              MR. MAHAFFEY:       Our objection is, of course, to the

  17 hearsay and lack of foundation as they come up.

  18              THE COURT:      Well, no, I’m asking now are there any

  19 objections to those, any of those, because it would seem to me,

  20 aren’t you offering the ones that you attached to your motion

  21 and the request for additional notice?

  22              MR. MAHAFFEY:       We are.    We are offering those, and

  23 they are --

  24              THE COURT:      Right.    So those are received.        And then

  25 the status report, the ones that are attached to the status




                                      WWW.JJCOURT.COM
                                                         Trial Transcript, Page 46
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 50 of 372

                                                                                   47

   1 report --

   2              MR. MAHAFFEY:      I see.   The Court already, I thought,

   3 indicated he was going to review those, and we have no

   4 objection.

   5              THE COURT:     All right.    So there are no objections.

   6 Those are all received.

   7              Now let’s turn to the ones that are identified by the

   8 respondents.       Okay.   So we have the exhibits that are attached

   9 to the original --

  10              MS. MONTGOMERY:      I would just focus on --

  11              THE COURT:     Right.    The original -- the original

  12 respondent’s declaration, that would be the declarations of Ms.

  13 Milner, Mr. Light, the Exhibits A through L, that are -- are

  14 there any objections to those?

  15              MR. MAHAFFEY:      Just on the same basis, we have a

  16 response exhibits to all of those, but understood the Court was

  17 not allowing us, so we didn’t -- now, that understanding --

  18              THE COURT:     Well, I’m just asking, are there any

  19 objections to A through L, to the original declarations?

  20              MR. MAHAFFEY:      Yes, the --

  21              THE COURT:     Okay.    So what are the grounds?

  22              MR. MAHAFFEY:      The Court specifically told both

  23 attorneys --

  24              THE COURT:     No, no.    Well, I was going to say, the

  25 hearing was afterwards, and I said you don’t need to submit any




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 47
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 51 of 372

                                                                                   48

   1 additional declarations -- exhibits, and this was filed before

   2 the Court said that.        So it’s already in the record.

   3              So do you have any objections?         That’s not an

   4 objection.

   5              MR. MAHAFFEY:      I didn’t realize what A through L was.

   6 I apologize.

   7              THE COURT:     Yeah.   A through L, as I said, was part

   8 of the original opposition that were --

   9              MR. MAHAFFEY:      Oh, no objection.

  10              THE COURT:     Okay.   There are no objections to A

  11 through L.     So the Respondent’s Exhibits A through L attached

  12 to their original declarations are received.

  13              (Exhibits A through L Received in Evidence)

  14              MS. MONTGOMERY:      Okay.   But I would like to -- I

  15 would prefer that we discuss the exhibits that are 1 through

  16 38.

  17              THE COURT:     Yeah.   We haven’t gotten there yet.

  18 We’re going --

  19              MS. MONTGOMERY:      All right.

  20              THE COURT:     Because his objection is that they went

  21 beyond the Court’s permission when this hearing was set up,

  22 which doesn’t apply to that.

  23              So I want to make sure that, one, exhibits that are

  24 not contested are received.         And we can talk about the

  25 contested ones.       And so we’re going to get to those in a




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 48
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 52 of 372

                                                                                   49

   1 methodical way.

   2              MS. MONTGOMERY:      Okay.

   3              THE COURT:     All right.    So now your -- respondents

   4 are offering 1 through 38 attached to their subsequent

   5 declarations, right?

   6              MS. MONTGOMERY:      Yes, but understand that they are

   7 most of the same exhibits that were A through L, but they are

   8 complete.     They were based on what the Court said this hearing

   9 was to be about.       They follow Ms. Milner’s decision, and those

  10 are the citations in our brief to the specific Exhibits 1

  11 through 38.

  12              THE COURT:     All right.    And the objections are on

  13 grounds that they -- the objections by the reorganized debtor

  14 are they went beyond the scope of what the Court authorized at

  15 the hearing scheduling this hearing.

  16              MR. MAHAFFEY:      Well, that objection is primarily not

  17 just that the Court stated that, but I have approximately 30 to

  18 50 exhibits with me that respond that prove our points, and I

  19 deliberately did not file them at risk of violating the Court’s

  20 order and receiving sanctions because you made it clear --

  21              THE COURT:     Well, what exhibits --

  22              MR. MAHAFFEY:      -- that you didn’t --

  23              THE COURT:     All right.    So what are you -- what were

  24 you considering offering?

  25              MR. MAHAFFEY:      All the responsive exhibits that




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 49
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 53 of 372

                                                                                   50

   1 really respond to theirs that show that these were ongoing

   2 disputes.     The totality of the exhibits that reorganized debtor

   3 did not file, that we would ask for leave of court to file if

   4 the Court is willing to consider it, prove that there was a

   5 contempt at issue.

   6              MS. MONTGOMERY:      No.

   7              THE COURT:     Well, it seems to me that -- and the

   8 Court has already received 5 and 7 of these exhibits.               So can

   9 we just talk about 5 and 7 and --

  10              MS. MONTGOMERY:      No.   I mean, we can talk about 5 and

  11 7, but --

  12              THE COURT:     And what 5 and 7 mean?       Because isn’t

  13 that why we’re here today is to see what 5 and 7 mean and --

  14              MS. MONTGOMERY:      But there are additional -- there

  15 are additional documents that further prove that this is the

  16 final document that No. 7 --

  17              THE COURT:     Well, why don’t we -- why don’t we just

  18 hear the testimony, then, and then you can offer them as we go

  19 along.

  20              MS. MONTGOMERY:      How do you want to hear -- when you

  21 say “hear the testimony,” do you --

  22              THE COURT:     Right.

  23              MS. MONTGOMERY:      -- want us to read in her declar --

  24              THE COURT:     No, no, no.    What I mean is you’re being

  25 a little too literal.        You know, there weren’t any objections




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 50
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 54 of 372

                                                                                    51

   1 to Ms. Milner’s trial declaration or supplemental declaration,

   2 so that’s going to be received.           But counsel gets the right to

   3 cross-examine.

   4              It’s going to be received as her direct.            So hearing

   5 from her, you know, the Court has to receive Ms. Milner’s

   6 direct testimony, which is in her declaration, and that’s

   7 received.

   8              MS. MONTGOMERY:       But we need all of the exhibits that

   9 are attached to her declaration.

  10              THE COURT:      No, but there are objections to those, so

  11 --

  12              MS. MONTGOMERY:       But, Your Honor, first of all, he is

  13 misleading the Court when he says that he relied on your testi

  14 -- on your statement in the Court.            He did not -- on the day

  15 before this was due --

  16              THE COURT:      Well, why don’t -- why don’t we just --

  17              MS. MONTGOMERY:       -- he took my tape --

  18              THE COURT:      Well, why don’t we do this.        Because

  19 there are objections to these exhibits --

  20              MS. MONTGOMERY:       But there are no specific

  21 objections.        The objection is you weren’t allowed to put

  22 anything in, and you could only have one testimony.                Therefore,

  23 knock out Mr. Grumer, knock out Mr. Light.

  24              That’s a ridiculous --

  25              THE COURT:      Well --




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 51
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 55 of 372

                                                                                   52

   1              MS. MONTGOMERY:      That’s a ridiculous suggestions.

   2              THE COURT:     Well, I’m not sure what -- you know, Mr.

   3 Grumer is not here, so his testimony can’t be received, because

   4 he’s not available, unless cross-examination is waived.

   5              Is cross-examination waived for Mr. Grumer?

   6              MR. MAHAFFEY:      No, Your Honor.

   7              THE COURT:     All right.    So his declaration can’t be

   8 received, because he is not here for cross-examination.

   9              MS. MONTGOMERY:      I think I asked whether or not you

  10 wanted -- you wanted the witnesses present in court --

  11              THE COURT:     Of course.

  12              MS. MONTGOMERY:      -- and your answer was no.

  13              THE COURT:     Of -- no, I didn’t say that.        I never

  14 would have said that.

  15              MS. MONTGOMERY:      Okay.

  16              THE COURT:     All right.

  17              MS. MONTGOMERY:      The tape -- the tape would

  18 illustrate that, but I ordered the tape and paid for the tape,

  19 and Mr. Mahaffey --

  20              THE COURT:     All right.

  21              MS. MONTGOMERY:      -- took it.    So I’m entitled to it.

  22              THE COURT:     Well, I guess we can read -- do you have

  23 the transcript or we have the tape, so --

  24              MR. MAHAFFEY:      We had the entire transcript

  25 transcribed.       I have no idea what counsel is talking about.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 52
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 56 of 372

                                                                                    53

   1 There is no way to take a tape.

   2              MS. MONTGOMERY:      Excuse me.    My --

   3              THE COURT:     Well, just hold on.      You can just listen

   4 to it.     All right.     So you can tell --

   5              MS. MONTGOMERY:      We do not have it.

   6              THE COURT:     What I was going to say is that then --

   7              MR. MAHAFFEY:      I have it, Your Honor.

   8              THE COURT:     Okay.   You have a copy of the tape?

   9              MR. MAHAFFEY:      I have an audio version.

  10              THE COURT:     Yeah, I can listen to it.        Okay.     But --

  11              MS. MONTGOMERY:      Your Honor, we -- we need that audio

  12 version.     I ordered it.      I followed the Court’s rules.          I paid

  13 the $31.

  14              THE COURT:     Okay.   Well, let me ask you -- okay.             Let

  15 me ask you this.       If I said that and in your recollection is I

  16 said you needn’t have your witnesses present because -- all

  17 right.

  18              MS. MONTGOMERY:      I don’t think it really makes any

  19 difference.

  20              THE COURT:     Yeah.   I don’t think it makes any

  21 difference either, so -- because we’re arguing about what the

  22 contract means.       The contract is in evidence.        And whether or

  23 not it’s 5 or 7 --

  24              MS. MONTGOMERY:      That makes a difference.

  25              THE COURT:     -- you know, I suppose that’s an issue.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 53
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 57 of 372

                                                                                   54

   1              MS. MONTGOMERY:      Well, no, it shouldn’t be an issue.

   2 It’s 7.

   3              MR. MAHAFFEY:      Your Honor --

   4              THE COURT:     Well, it is an issue, because the other

   5 party disputes it.

   6              MS. MONTGOMERY:      But the other party introduced it in

   7 state court as --

   8              THE COURT:     Well --

   9              MS. MONTGOMERY:      -- the settlement.

  10              THE COURT:     -- there’s a factual issue as to which

  11 version is the governing document.

  12              MS. MONTGOMERY:      But he introduced it.

  13              THE COURT:     And so the Court apparently has to make a

  14 determination, because they dispute it.            They’re saying it’s

  15 the other one.

  16              MS. MONTGOMERY:      How can they dispute it when they

  17 put it -- it is a judicial admission when they incorporated No.

  18 7.

  19              THE COURT:     Well, why is it a judicial -- okay.          It’s

  20 not a judicial -- it’s an admission.

  21              MS. MONTGOMERY:      I’m sorry.    It’s an admission by

  22 party.

  23              THE COURT:     Right.    It’s a party admission.       It’s not

  24 a -- it’s not a judicial stop hold.

  25              MS. MONTGOMERY:      Right.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 54
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 58 of 372

                                                                                   55

   1              THE COURT:     It’s not a judicial -- because there’s

   2 been no --

   3              MS. MONTGOMERY:      Right.

   4              THE COURT:     -- judicial determination based on that

   5 argument.

   6              MS. MONTGOMERY:      Correct.    But my -- but I have cited

   7 in our brief --

   8              THE COURT:     Well, it’s an admission that -- yeah,

   9 it’s an admission that goes to weight.           It goes as to weight.

  10 It’s not --

  11              MS. MONTGOMERY:      How can he go ahead suddenly say,

  12 “This is the contract”?

  13              THE COURT:     It goes as to weight.       All right.     All

  14 right.

  15              So --

  16              MR. MAHAFFEY:      We’re prepared to cross-examine --

  17              THE COURT:     Okay.   Well, let me ask you this.         So

  18 you’re saying is that I waived appearance of the witnesses, so

  19 then -- you know.

  20              MR. MAHAFFEY:      That is the reason -- I mean,

  21 counsel’s point --

  22              THE COURT:     Then, if that’s -- then --

  23              MR. MAHAFFEY:      It’s not because you didn’t have the

  24 normal procedure.

  25              THE COURT:     Well, it’s --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 55
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 59 of 372

                                                                                   56

   1              MR. MAHAFFEY:      I thought today was going to be oral

   2 argument.     That’s really why I didn’t subpoena Ms. Myers.              I

   3 did tell her I needed her here.          I wasn’t sure if the Court was

   4 going to change its mind and allow witnesses, and she could not

   5 be here.

   6              THE COURT:     Okay.   So your recollection is that

   7 witnesses weren’t required to be here, right?

   8              MR. MAHAFFEY:      My recollection from the tape is that

   9 the Court -- and its subsequent order -- directed counsel that

  10 today we would argue on the face of the contracts.              And then if

  11 the Court believed -- and I think we’ve already proven the

  12 point -- that there’s a disagreement as to which version or

  13 language is binding, we would then call witnesses, because

  14 we’re going to have to solve that first.            We’re there.       And if

  15 I can get Ms. Myers -- she’s out of town, so my hands are tied,

  16 and I’m --

  17              THE COURT:     All right.    Is it your recollection that

  18 I said that witnesses weren’t required to be here?

  19              MR. MAHAFFEY:      I recall the Court addressing the

  20 streamline factors.        I walked away thinking the same as --

  21              THE COURT:     Well, I guess I didn’t really appreciate

  22 the fact that there’s a dispute as to the --

  23              MS. MONTGOMERY:      There shouldn’t be a dispute.

  24              MR. MAHAFFEY:      There is a dispute.

  25              THE COURT:     -- the version of the contract.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 56
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 60 of 372

                                                                                   57

   1              MR. MAHAFFEY:      I mean, we raised it.      I mean, to the

   2 credit of the reorganized debtor, the first sentence out of my

   3 mouth was that we dispute whether this contract ever reached

   4 the point of a binding agreement to transfer ownership.

   5              And the Court originally was only going to look at

   6 the executory.       Then the Court’s final order was, okay, I

   7 understand your argument, didn’t say you agreed with it, but

   8 you said you understood it, and that we’re going to come back,

   9 we’re going to get whatever the contract supposedly is in front

  10 of the lawyers and the Court, we’re going to argue the face of

  11 it.

  12              If it looks like my point was well taken, that we

  13 don’t have a meeting of the mind, that is the classic example

  14 of ambiguity, we’re going to then have a hearing with testimony

  15 of the drafters.

  16              I contacted one of the drafters.         He’s out in India.

  17 I contacted another person who didn’t draft it, but who signed

  18 one of the documents, Ms. Myers.          She did a declaration.

  19              We are prepared with witnesses, just not today.

  20              THE COURT:     Well let me -- okay.

  21              MS. MONTGOMERY:      Your --

  22              THE COURT:     Well, let me ask -- all right.         The only

  23 difference between 5 and 7, you know, apparently deals with

  24 one, which is a procedural thing, whether it has Ms. Myers’,

  25 you know, initials and signature; and then, secondly, it’s what




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 57
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 61 of 372

                                                                                    58

   1 happens with the Martin MAX lighting.            Is that really --

   2              MS. MONTGOMERY:       It’s not just the Martin MAX

   3 lighting.     It’s the schedule was negotiated -- Schedule 1 to

   4 the Exhibit 7 is the final version that was agreed to and

   5 signed off by the church.

   6              And Exhibit 7 also has an Exhibit A to it, which just

   7 states --

   8              THE COURT:      I’m sorry.    Okay.    So we have -- we have

   9 Schedule 1.        We have Schedule 1, and -- is the language of the

  10 preamble of Schedule 1 the same in both?

  11              MS. MONTGOMERY:       Yes.

  12              THE COURT:      All right.    Where it just has, The

  13 following list is not exclusive.           That would require a binder

  14 of information, examples of what would be show specific go to

  15 CSM and non-show specific -- CSM, and non-show specific go to

  16 CCM?

  17              MS. MONTGOMERY:       Yes.

  18              THE COURT:      And then, Some areas fall in a gray area

  19 and were distributed based on practicality for both parties.

  20 All right.

  21              And then there is something about, CCM’s -- what

  22 would be recorded on its books.

  23              MR. MAHAFFEY:       Right, because --

  24              THE COURT:      All right.    And then -- all right.

  25              MR. MAHAFFEY:       Those are the executory provisions




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 58
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 62 of 372

                                                                                   59

   1 that were never completed and weren’t complete at the time of

   2 the petition.

   3              MS. MONTGOMERY:      I --

   4              MR. MAHAFFEY:      The books never got finished.          The

   5 industry never got finished.          A division of identification

   6 never got finished.        This is a class executory contract.          The

   7 very essence of it was we’re going to have sit down, create a

   8 binder, and split it up, because some of these assets will not

   9 be given to you.

  10              THE COURT:     Right.    So the language of 5 and 7 are

  11 the same, pretty much.

  12              MS. MONTGOMERY:      Yes.

  13              MR. MAHAFFEY:      Except for the fact that the 5 has

  14 Carol Milner’s initial at the bottom, and 7 does not.

  15              7 has a trust agreement that says it supercedes the

  16 addendum.     So the trust agreement --

  17              THE COURT:     I’m sorry.    The trust agreement -- all

  18 right.     So we have a trust agreement that’s received.

  19              MR. MAHAFFEY:      So the trust agreement, by its own

  20 lettering, Your Honor, states that it is going to be the final

  21 document -- and there is --

  22              THE COURT:     Now, the trust agreement is not part of

  23 --

  24              MS. MONTGOMERY:      I don’t know what you’re talking

  25 about.     It’s not --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 59
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 63 of 372

                                                                                     60

   1              THE COURT:     The trust agreement was added -- it

   2 wasn’t part of --

   3              MS. MONTGOMERY:      It was added on August 25th as a

   4 means to make the financial payments, and it was set up, but it

   5 was never used.

   6              THE COURT:     All right.     But --

   7              MS. MONTGOMERY:      And --

   8              THE COURT:     All right.     So --

   9              MS. MONTGOMERY:      It’s immaterial.

  10              THE COURT:     Right.    So --

  11              MR. MAHAFFEY:      We disagree with that.

  12              THE COURT:     I was going to say the trust agreement

  13 wasn’t part of Exhibit 5.

  14              MS. MONTGOMERY:      No.

  15              THE COURT:     It was added on.

  16              MS. MONTGOMERY:      It was the first -- I think there

  17 may have been a first page.          It was not drafted at that time.

  18              THE COURT:     It wasn’t -- okay.        So --

  19              MS. MONTGOMERY:      A final version was not drafted.

  20              MR. MAHAFFEY:      These are all disputed facts.          With

  21 all due respect to counsel’s --

  22              THE COURT:     Well, just hold on for a second.

  23              MS. MONTGOMERY:      But --

  24              THE COURT:     What I was going to say is that, all

  25 right, so the trust -- you have an initial agreement that




                                     WWW.JJCOURT.COM
                                                         Trial Transcript, Page 60
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 64 of 372

                                                                                   61

   1 apparently was signed by Ms. Milner, Reverend Schuller, Mrs.

   2 Schuller, and I think Reverend Schuller --

   3              MS. MONTGOMERY:      And another, Mr. Stoddard.

   4              THE COURT:     -- signed it in two capacities.

   5              MS. MONTGOMERY:      No, and Mr. Stoddard, I believe.

   6 Fred -- or what is his name?

   7              MR. MAHAFFEY:      Southard.

   8              THE COURT:     Fred Southard.

   9              MS. MONTGOMERY:      Fred Southard.

  10              THE COURT:     Okay.

  11              MS. MONTGOMERY:      He’s a member of the executive

  12 committee.     All four --

  13              THE COURT:     There are four -- okay.       So there are

  14 four.

  15              MS. MONTGOMERY:      Well --

  16              THE COURT:     Okay.    Mr. Southard, Reverend Schuller,

  17 Mrs. Schuller, and Ms. Milner.

  18              MS. MONTGOMERY:      Ms. Milner was not on the executive

  19 committee.     Gwyn Myers was a member --

  20              THE COURT:     No, but she was --

  21              MS. MONTGOMERY:      She signed it.

  22              THE COURT:     Right.    She signed because she’s a --

  23              MS. MONTGOMERY:      Yes.

  24              THE COURT:     -- she’s a --

  25              MS. MONTGOMERY:      Party.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 61
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 65 of 372

                                                                                   62

   1              THE COURT:     -- counter party --

   2              MS. MONTGOMERY:      Yes.

   3              THE COURT:     -- right, to the contract?

   4              MS. MONTGOMERY:      Yes.

   5              THE COURT:     All right.    And then Ms. Myers signed the

   6 latter version.

   7              MS. MONTGOMERY:      Yes.

   8              THE COURT:     Right.

   9              MS. MONTGOMERY:      Well, she signed the same version of

  10 the agreement that she initially --

  11              THE COURT:     The agreement -- okay.       The agreement is

  12 the same.

  13              MS. MONTGOMERY:      Yes.

  14              THE COURT:     The schedules are slightly different.

  15              MS. MONTGOMERY:      Yes.

  16              THE COURT:     And the trust agreement was a

  17 subsequently adopted document.

  18              MS. MONTGOMERY:      Notarized, I would say.

  19              THE COURT:     But not -- not signed as of July --

  20              MS. MONTGOMERY:      July 8th.

  21              THE COURT:     It wasn’t signed as of July 8th, 2006?

  22              MS. MONTGOMERY:      No, it wasn’t.     It -- all of the

  23 notaries that are attached to it show that it was signed on

  24 August 25th.

  25              THE COURT:     All right.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 62
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 66 of 372

                                                                                     63

   1              MR. MAHAFFEY:       And we contend that means there was no

   2 meeting of the minds, because the document they submitted they

   3 said was entered on July 8th.

   4              THE COURT:      Well, I don’t know if it’s a meeting of

   5 the minds.     Well, I guess the thing is that --

   6              MS. MONTGOMERY:       The agreement required a trust.             It

   7 didn’t say, here is a trust.           It just said that was going to be

   8 a subsequent document.

   9              And Ms. Myers signed -- she put her signature onto

  10 the settlement agreement at the same time she signed before a

  11 notary the trust agreement.

  12              THE COURT:      All right.    And then the trust document,

  13 this is Ms. Milner’s copy, right?

  14              MS. MONTGOMERY:       Yes.

  15              THE COURT:      And so it doesn’t have her initials, her

  16 signature on it, on the -- the trust was created on behalf of

  17 the church, right?

  18              MS. MONTGOMERY:       Yes.   Right.

  19              THE COURT:      All right.    The trust is --

  20              MS. MONTGOMERY:       She was a beneficiary, I believe.

  21 She was going to be a beneficiary, but she did not need to sign

  22 the trust.

  23              THE COURT:      Right.    The trust is entered into --

  24 right.     Right.     The trust didn’t require a signature, because

  25 the trust was set up by the church as the settlor, and Reverend




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 63
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 67 of 372

                                                                                    64

   1 and Mrs. Schuller as trustees.          And then Ms. Milner was the

   2 beneficiary.       So she didn’t apparently need to sign the trust

   3 agreement.

   4              MS. MONTGOMERY:      Correct.

   5              MR. MAHAFFEY:      Paragraph 5.2 says, “The parties’

   6 financial understanding with respect to this settlement is

   7 embodied in a separate trust agreement which the parties are

   8 executing and delivering contemporaneously with execution and

   9 delivery of this agreement as part of a fully integrated

  10 unitary transaction such that the effectiveness and binding

  11 nature of this agreement shall be conditioned upon the creation

  12 and funding of such trust instrument in a form satisfactory to

  13 CSM and CSM’s attorneys.”

  14              That in and of itself proves the debtor’s point.                 The

  15 document that she has submitted, this version three, Exhibit 7,

  16 that she now claims a month and a half later had a trust, was

  17 contemplated to be executed contemporaneously, superceding and

  18 binding --

  19              THE COURT:     Well --

  20              MR. MAHAFFEY:      -- until counsel --

  21              THE COURT:     Well --

  22              MR. MAHAFFEY:      -- and not binding until --

  23              THE COURT:     All right.    All right.

  24              MR. MAHAFFEY:      -- counsel approved.      How do you look

  25 at the word “conditioned”?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 64
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 68 of 372

                                                                                   65

   1              THE COURT:     Okay.   Well, let me -- okay.       Let’s step

   2 back for a minute.        All right.

   3              MR. MAHAFFEY:      So the word “conditioned” is --

   4              THE COURT:     So let me ask, Mr. Mahaffey, so your

   5 position is that there was or was not a contract?

   6              MR. MAHAFFEY:      There was not a contract, because the

   7 meaning of --

   8              THE COURT:     All right.     And there was no -- neither

   9 Exhibit 5 nor Exhibit 7 are binding contracts in your view?

  10              MR. MAHAFFEY:      Correct.

  11              THE COURT:     All right.

  12              MR. MAHAFFEY:      As to this document.

  13              THE COURT:     All right.     And so your evidence in

  14 supporting that there wasn’t a contract would be whose

  15 testimony?

  16              MR. MAHAFFEY:      Both Robert Gibson, who is in India,

  17 and then Ms. Myers, who indicated that the board would not

  18 approve this.       And as 5.2 said -- if we just look, this is on

  19 page 5.

  20              THE COURT:     Okay.

  21              MR. MAHAFFEY:      If we look at page 5.      If I can just

  22 -- patiently, I’m trying, Your Honor, to streamline this.                If

  23 we just look at --

  24              THE COURT:     Can you -- can you eliminate the

  25 theatrics, please?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 65
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 69 of 372

                                                                                    66

   1              MR. MAHAFFEY:      Okay.    If we look at 5.2 and look at

   2 the word “conditioned,” our position is very consistent.                 The

   3 contract on its face is that it was conditional in terms of it

   4 being final.

   5              The condition required board and counsel approval of

   6 the integrated document, which was the trust agreement.                 The

   7 dispute that exists is that the trust agreement was not signed

   8 contemporaneously as 5.2 said.           Ms. Milner claims it was signed

   9 some six weeks later.        Ms. Myers says that’s not true.           It

  10 wasn’t board approved.        The trust agreement was never funded.

  11              THE COURT:     Okay.

  12              MR. MAHAFFEY:      And --

  13              THE COURT:     Well, okay, so where does she say -- Ms.

  14 Myers say that it’s not board approved?

  15              MS. MONTGOMERY:      It doesn’t require board approval.

  16 She never says it required board approval.

  17              THE COURT:     Yeah.   That’s why I was going to say, I’m

  18 asking -- I’m not asking -- I’m asking Mr. Mahaffey is where

  19 does it say?

  20              MR. MAHAFFEY:      It’s in paragraphs 4 through 11.

  21              MS. MONTGOMERY:      Objection to the declaration.          And I

  22 have filed specific objections to each paragraph.

  23              THE COURT:     Well, I’m asking -- okay.

  24              MR. MAHAFFEY:      Your Honor, it’s self evident.          Her

  25 declaration makes the point that there was a $9 million




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 66
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 70 of 372

                                                                                   67

   1 acquisition of personal property by a nonprofit placed into the

   2 ownership of a separate LLC known as the Glory of Creation LLC

   3 and booked accordingly as an asset on its balance sheet.

   4              The concept was that they were going to transfer off

   5 of the balance sheet of a separate California nonprofit the

   6 Glory of Creation LLC into Crystal Cathedral Ministries books

   7 $9.8 million worth of personal property that had been acquired.

   8              That cannot get approved by the parents of Ms.

   9 Milner.     An executive committee approval of that is against the

  10 law.    The bylaws of CCM require a full board approval because

  11 the expenditure is not immaterial.           It’s very material.

  12              So 5.2 is drafted and 5.2 said it was conditional.

  13              THE COURT:     All right.

  14              MR. MAHAFFEY:      So if it’s conditional --

  15              THE COURT:     Okay.   5.2 is in both Exhibit 5 and

  16 Exhibit 7?

  17              MR. MAHAFFEY:      Correct, with Exhibit 7 being the

  18 unfunded trusts that 5.2 considered to be fully integrated as

  19 one document.       So on its face, by the parties’ choice of

  20 wording, when they chose the word “fully integrated and

  21 conditioned,” and they failed to contemporaneously execute and

  22 fund the trust, there cannot be a meeting of the minds.                And,

  23 therefore, as a matter of law, no contract can be formed,

  24 because they chose the word “conditioned.”            They chose the

  25 words “fully integrated.”




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 67
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 71 of 372

                                                                                      68

   1              There is no possible contract construction that can

   2 form a contract when the contract says it’s conditioned upon an

   3 event that doesn’t --

   4              THE COURT:     All right.    So your argument is that July

   5 and August are not contemporaneous, and then the second -- all

   6 right.     That’s one argument, right?

   7              MR. MAHAFFEY:      Right.

   8              THE COURT:     No?

   9              MR. MAHAFFEY:      That’s correct.       That’s one of them.

  10              MS. MONTGOMERY:       Your Honor, it’s talking about the

  11 financial.

  12              THE COURT:     No, I’m asking him.        All right.     Okay.

  13 Mr. Mahaffey, so --

  14              MR. MAHAFFEY:      That’s one argument.

  15              THE COURT:     -- that’s one argument.         And the other

  16 argument is that the trust was never funded, right?                 That’s the

  17 other second argument?

  18              MR. MAHAFFEY:      No.   That’s the -- there’s three.              The

  19 first one, it’s not contemporaneously.           Second, the trust

  20 wasn’t created.       By definition, we all know as lawyers and

  21 courts that you have to fund the trust to create it.                 It’s not

  22 formed until it’s funded.          But the third --

  23              THE COURT:     Well, that’s what I just asked you.            The

  24 second argument is that it wasn’t funded.              Is that --

  25              MR. MAHAFFEY:      I’m sorry.    Yes.




                                       WWW.JJCOURT.COM
                                                         Trial Transcript, Page 68
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 72 of 372

                                                                                   69

   1              THE COURT:     You’re not listening to what I’m asking

   2 you.    Your argument is that the trust was not funded and not

   3 operative, because it wasn’t funded.           That’s your second

   4 argument.

   5              MR. MAHAFFEY:      Yes.

   6              THE COURT:     Do you have a third argument?

   7              MR. MAHAFFEY:      Yes, that the language of the sentence

   8 says that the binding nature of this agreement, binding, shall

   9 be conditioned upon the creation and funding of such trust

  10 instrument in a form satisfactory to CSM and CSM’s attorneys.

  11              THE COURT:     Well, CSM is Ms. Milner.

  12              MS. MONTGOMERY:      Yes.

  13              MR. MAHAFFEY:      No, no, no.    CSM is --

  14              MS. MONTGOMERY:      medical.

  15              MR. MAHAFFEY:      -- and CSM’s attorneys.

  16              THE COURT:     It’s Ms. Milner.     It’s -- that’s Ms.

  17 Milner.

  18              MR. MAHAFFEY:      Correct, and that’s --

  19              THE COURT:     CSM is Ms. Milner.

  20              MR. MAHAFFEY:      And there was never any document that

  21 Ms. Milner has supplied, and Ms. Myers commented on that, to

  22 where there was final approval, because the trust was never --

  23              THE COURT:     Well --

  24              MR. MAHAFFEY:      -- funded, because there was a

  25 dispute.     We made the point in our brief.         The first checks she




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 69
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 73 of 372

                                                                                   70

   1 got were ten days before this trust was even allegedly signed.

   2              THE COURT:     Well, I was going to say -- all right.

   3 So let me ask Ms. Montgomery.

   4              MS. MONTGOMERY:      All of the -- all --

   5              THE COURT:     Can I ask you a question?

   6              MS. MONTGOMERY:      Yes.   I apologize.

   7              THE COURT:     The declaration -- your client’s

   8 declaration, Ms. Milner, that your position is that she has

   9 fully performed on her obligations under the agreement, and

  10 then, secondly, that she was receiving the payments that were

  11 provided for in the agreement?

  12              MS. MONTGOMERY:      Yes.

  13              THE COURT:     Did she receive those?

  14              MS. MONTGOMERY:      She received all of those.

  15              THE COURT:     So there was -- there was -- there was

  16 execution on behalf of the church?

  17              MS. MONTGOMERY:      Yes.

  18              THE COURT:     All right.    All right.

  19              MS. MONTGOMERY:      Let me point out two other things.

  20 One is they chose not to -- ultimately, they chose not to use

  21 the trust, and it was simpler for them to write a check to Ms.

  22 Milner, which they did, which she accepted, and it was paid for

  23 well before --

  24              THE COURT:     Okay.   And that’s described in her

  25 declaration, right?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 70
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 74 of 372

                                                                                   71

   1              MS. MONTGOMERY:      Yes.

   2              THE COURT:     Okay.

   3              MS. MONTGOMERY:      Secondly --

   4              THE COURT:     So they didn’t use the trust.         All right.

   5              MS. MONTGOMERY:      They did not use the trust.          It was

   6 done, it was set up, but it was because they wanted to make

   7 sure that the money would be -- or that there was some security

   8 to make those payments.         But --

   9              THE COURT:     Okay.   So the money was -- okay.          So the

  10 monetary obligation under the agreement was -- was --

  11              MS. MONTGOMERY:      Fully satisfied.

  12              THE COURT:     -- was fully -- fully consummated by the

  13 church?

  14              MS. MONTGOMERY:      Prior to bankruptcy.

  15              THE COURT:     All right.

  16              MS. MONTGOMERY:      And the second thing I just want to

  17 point out is the very first page of the agreement, both 5 and

  18 7, talks about what this Glory of Creation LLC is that Mr.

  19 Mahaffey has referred to.

  20              One, it is a party to this settlement agreement; and,

  21 two, it’s referenced as being a wholly owned subsidiary of CCM.

  22 And so how they chose to do it was up to them.             But the

  23 agreement was approved by four out of six members of the

  24 executive committee, which was determined to be satisfactory,

  25 and we have exhibits in here that show from the -- that show it




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 71
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 75 of 372

                                                                                   72

   1 was -- it was satisfied.

   2              THE COURT:     And that’s one of the 1 through 38

   3 exhibits?

   4              MS. MONTGOMERY:      Yes.   Yes.

   5              THE COURT:     And which counsel for the debtor said

   6 that he didn’t have a chance to respond to, so.

   7              MS. MONTGOMERY:      Your Honor, you said --

   8              THE COURT:     Well, it’s all right.

   9              MS. MONTGOMERY:      -- put in all of your arguments.

  10              THE COURT:     It’s all right.     I don’t need an

  11 argument.     I’m just -- I’m just trying to figure out a way to

  12 --

  13              MS. MONTGOMERY:      He didn’t rely on it, because he

  14 didn’t even get the tape until he showed up in -- down in --

  15              THE COURT:     Well, all right.     All right.     Well, it

  16 seems to me that we -- the Court needs to determine, one, is,

  17 you know, did the parties reach a final contract and, you know,

  18 because it sounds like there may be some factual matters that

  19 may need to be decided, as opposed to just interpreting the

  20 face of the contract.

  21              So --

  22              MS. MONTGOMERY:      If Your Honor would like at some of

  23 these -- or if I could point Your Honor to some of these --

  24              THE COURT:     Well, I guess -- yeah, it’s kind of

  25 interesting here, because one of -- all right.             It would seem




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 72
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 76 of 372

                                                                                   73

   1 to me one of the arguments that you would be made [sic] is that

   2 the contract was formed because it was fully performed, at

   3 least by Ms. Milner, and mostly performed by the debtor.

   4 Wouldn’t --

   5              MS. MONTGOMERY:      Yes.

   6              THE COURT:     -- that be one of your arguments?

   7              MS. MONTGOMERY:      Absolutely.

   8              THE COURT:     Because, you know --

   9              MS. MONTGOMERY:      Everything was done.       I mean, it --

  10              THE COURT:     Right.    Right.

  11              MS. MONTGOMERY:      -- has even been stored.

  12              THE COURT:     Right.    Right.   Right.    So it appears to

  13 me that, you know, the Court has to make some, you know,

  14 factual determinations, aside from just interpreting, you know,

  15 the contract as executory or not, because there are disputes

  16 between the parties regarding whether or not there was a

  17 contract or not and which one it was.

  18              MS. MONTGOMERY:      Your Honor, they have already --

  19 they released all of the expensive property to Ms. Milner that

  20 was in the warehouse.        They released projectors.        They released

  21 all of that stuff.

  22              The only thing that they continue to hold --

  23              THE COURT:     I’m sorry.    Okay.    So they released --

  24 okay.    So Ms. Milner has already been -- she already has a

  25 number of the assets, right?          And is that described in her




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 73
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 77 of 372

                                                                                   74

   1 declaration?

   2              MS. MONTGOMERY:      Yes.

   3              THE COURT:     All right.    So --

   4              MR. MAHAFFEY:      That was post-petition, because there

   5 was a dispute at the time of the petition about releasing

   6 those.

   7              MS. MONTGOMERY:      No, there wasn’t a dispute.

   8              THE COURT:     Just hold -- just hold on for a second.

   9 Let me ask Ms. -- Could you sit down, Mr. Mahaffey.

  10              I was going to say that -- that, you know, I’ve seen

  11 a number of the emails regarding between bankruptcy counsel for

  12 the debtor and -- and Ms. Milner’s counsel or Ms. Milner -- the

  13 Schuller/Milner parties, I guess I should refer to, regarding,

  14 you know, arranging for transfer of the assets, because the

  15 debtor didn’t want to continue to pay storage costs.               Right?

  16              MS. MONTGOMERY:      Yes.

  17              THE COURT:     And so --

  18              MS. MONTGOMERY:      And that was way after confirmation.

  19              THE COURT:     Right.    No, but the -- but, you know,

  20 we’ll hear testimony then, and your offer of proof -- and

  21 you’re going to have to remind me where it comes from -- is

  22 that assets were already transferred to Ms. Milner by -- from

  23 the debtor?

  24              MS. MONTGOMERY:      Yes.

  25              THE COURT:     All right.    And so what is remaining?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 74
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 78 of 372

                                                                                   75

   1              MS. MONTGOMERY:      Seven trailers, which are puppets,

   2 they are all of the things that are Creation and play related.

   3              THE COURT:     All right.

   4              MS. MONTGOMERY:      There are separate -- there are

   5 separate trailers that have the Creation, that’s the one play,

   6 the Glory of Easter.

   7              THE COURT:     Right.    So --

   8              MS. MONTGOMERY:      The Christmas.     They all have their

   9 own separate trailers.

  10              THE COURT:     All right.    So there -- there are still

  11 -- right.     And it was the position of respondents is that the

  12 assets weren’t made available to them, right, and that’s the --

  13              MS. MONTGOMERY:      Mr. Mahaffey has said, “If you sign

  14 a release, we’ll give you all these -- we’ll give you

  15 everything in the trailers.”

  16              We said, “Why should we be signing a release before

  17 we’ve even seen what the condition is of our property?”

  18              He says, “That’s the way it goes,” and then he filed

  19 a suit.

  20              THE COURT:     Well, all right.     All right.

  21              MS. MONTGOMERY:      I mean, that’s --

  22              THE COURT:     Okay.

  23              MS. MONTGOMERY:      But there has never been a statement

  24 up until bankruptcy court where he suddenly said those don’t

  25 belong to us.       They have always belonged to us.         They’ve




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 75
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 79 of 372

                                                                                    76

   1 threatened to get rid of them.           They’ve threatened that we’ve

   2 abandoned them.

   3              THE COURT:     Well, all right.       All right.    All right.

   4 So it seems at this point -- all right.            It’s -- it’s whether

   5 or not -- it sounds like you’re beyond the point of trying to

   6 resolve this consensually, right?

   7              MS. MONTGOMERY:      Yes.

   8              THE COURT:     Okay.   That’s right, Mr. Mahaffey?

   9              MR. MAHAFFEY:      We’ve exhausted every avenue we can

  10 think of to resolve it.         We don’t believe that there is

  11 ownership.     We don’t believe there was a duty to transfer.

  12              THE COURT:     All right.     Okay.    So that’s -- okay.         So

  13 my question is whether or not there is -- there is a

  14 possibility of consensual resolution, and it sounds like there

  15 isn’t.

  16              MR. MAHAFFEY:      The offer -- I mean, usually you don’t

  17 talk about settlement discussions.           Without in any manner

  18 conceding any of the claims --

  19              THE COURT:     Well, right.     No, I’m not -- I’m not

  20 asking you to go over terms.          I’m just asking, you know, from

  21 the standpoint whether or not there is any prospect of

  22 consensual resolution -- you don’t need to go into the details,

  23 because that may be, you know, settlement negotiations.

  24              But I’m just asking just, you know -- you know, aside

  25 from getting into the merits is whether or not there is any




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 76
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 80 of 372

                                                                                   77

   1 possibility of that, and it doesn’t sound like there is.                So --

   2 and so it’s whether or not -- all right.            It’s whether or not

   3 the respondent should be held in contempt or not.              Right?

   4              MR. MAHAFFEY:      I’m sorry, Your Honor.       You’re

   5 addressing that to me or not?

   6              THE COURT:     Right.    It’s whether or not they should

   7 be held in contempt.        That’s where we are, right?

   8              MR. MAHAFFEY:      It’s a -- I think what the Court did,

   9 which I thought was a great solution, is that there is a

  10 contested proceeding that’s been birthed out of a contempt

  11 citation.

  12              If it’s correct --

  13              THE COURT:     Well, no, what you’re saying is that

  14 whether or not they’re violating -- they should be held in

  15 contempt for violating -- the respondent should be held in

  16 contempt for violating the discharge injunction.              That’s where

  17 --

  18              MR. MAHAFFEY:      That’s how this initiated, because if

  19 the Court agrees with us that this claim was part of the

  20 confirmed plan and res judicata and the permanent injunction

  21 prevents this relitigation of the very claim that was litigated

  22 before on the very evidence that the plan administrator offers

  23 --

  24              THE COURT:     Well, what I was going to say -- well,

  25 that gets to the question of whether or not the contract is --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 77
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 81 of 372

                                                                                    78

   1              MR. MAHAFFEY:       Correct.

   2              THE COURT:      Is executory or not, because it could --

   3 the only -- the contract wasn’t listed on -- as either being

   4 assumed or rejected at the plan confirmation.              It wasn’t

   5 referred to.

   6              MR. MAHAFFEY:       Correct.

   7              THE COURT:      And I think there is no dispute about

   8 that.

   9              MR. MAHAFFEY:       Correct.

  10              THE COURT:      So in order for it to be deemed rejected,

  11 it has to be executory, right?

  12              MR. MAHAFFEY:       Correct, unless on it’s face it’s not

  13 a contract.        If it’s not a contract, then the whole bankruptcy

  14 system is --

  15              THE COURT:      Well, okay, if it’s not a contract, then

  16 what?

  17              MR. MAHAFFEY:       Then there is no need -- we’re done.

  18 If this court says that the need to list a --

  19              THE COURT:      Okay.   You mean we’re done that there

  20 wasn’t a transfer, so -- part of the problem, I guess, with

  21 that argument is that there’s a partial transfer, except for

  22 the seven trailers of items.           There’s already been a partial or

  23 if not substantial transfer of these assets to Ms. Milner

  24 already.

  25              MR. MAHAFFEY:       There was an effort post bankruptcy




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 78
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 82 of 372

                                                                                   79

   1 petition, under the guidance of this court, in settlement

   2 settings, with counsel from both sides --

   3              THE COURT:     Well, I was going to say --

   4              MR. MAHAFFEY:      -- disputing --

   5              THE COURT:     Well, I was going to say, that’s between

   6 counsel and both sides.         I don’t think the Court was ever

   7 involved in that.

   8              MS. MONTGOMERY:      No.    That’s not true.

   9              MR. MAHAFFEY:      Well, the Court --

  10              THE COURT:     No, I was going to say, was the Court

  11 ever involved in transfer of any of these assets?

  12              MR. MAHAFFEY:      When I say “the Court,” I mean the

  13 bankruptcy court system was in play, because it was post

  14 confirmation.

  15              MS. MONTGOMERY:      No.

  16              THE COURT:     Well, no, that’s between counsel -- it’s

  17 between counsel -- between the parties through counsel, not

  18 involving the Court.

  19              So there were transfers of these assets.

  20              MR. MAHAFFEY:      There were -- there was a partial,

  21 subject to reservation --

  22              THE COURT:     Right.    And Ms. Milner received some of

  23 these assets that are listed on Schedule 1, right?

  24              MS. MONTGOMERY:      Yes.

  25              MR. MAHAFFEY:      Well, we don’t know that.       Okay.    We




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 79
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 83 of 372

                                                                                   80

   1 don’t know that.       So that’s a dispute.      Schedule 1 doesn’t

   2 identify --

   3              THE COURT:     Well, why --

   4              MR. MAHAFFEY:      Because there’s --

   5              THE COURT:     Well, why don’t you know that?         If she

   6 has the stuff, then how did she get the stuff?

   7              MR. MAHAFFEY:      Okay.   Can I respond or not?

   8              THE COURT:     Well, you say you don’t know.

   9              MR. MAHAFFEY:      I do know.

  10              THE COURT:     Okay.   You do know.     All right.     So she

  11 did or did not get the stuff?

  12              MR. MAHAFFEY:      So may I respond?

  13              THE COURT:     Yes.

  14              MR. MAHAFFEY:      Okay.   There is not an inventory of

  15 the stuff, so we don’t know, and they don’t know, and they have

  16 no evidence that any item listed as an example of what would

  17 later be inventoried was actually transferred.

  18              What was transferred, ultimately, post petition,

  19 arising out of the pre-petition dispute, is not listed on an

  20 inventory.

  21              So if the Court said today --

  22              THE COURT:     Well, we can ask Ms. Milner.        Does

  23 anybody in the church know what was transferred to Ms. Milner?

  24              MR. MAHAFFEY:      Sure, they know the items.        But the

  25 question is not was it on -- you asked whether it was on the




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 80
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 84 of 372

                                                                                   81

   1 schedule or was it in the trailers.

   2              THE COURT:     Well, no --

   3              MR. MAHAFFEY:      There’s three locations.

   4              THE COURT:     Well, I --

   5              MR. MAHAFFEY:      The partial schedule --

   6              THE COURT:     Well, I don’t know.      Maybe we’re all

   7 being too literal, but what I was asking was, you know, were

   8 the items on the schedules transferred to Ms. Milner?

   9              MR. MAHAFFEY:      No, because the schedule was an

  10 example list.

  11              MS. MONTGOMERY:      No.

  12              MR. MAHAFFEY:      They weren’t --

  13              THE COURT:     Well --

  14              MR. MAHAFFEY:      If I can finish, there is no --

  15              THE COURT:     Well, but -- but assets that --

  16              MR. MAHAFFEY:      It’s disputed.

  17              THE COURT:     Well, but assets belonging -- that

  18 belonged to the debtor at some point --

  19              MR. MAHAFFEY:      Post petition assets belonging to the

  20 debtor were transferred to Ms. Milner.           That’s true.      Those

  21 assets were transferred.         It wasn’t because they’re on the

  22 schedule.     It wasn’t because there was a concession.

  23              THE COURT:     So why were they transferred to -- why

  24 were they transferred?

  25              MR. MAHAFFEY:      Because post petition the attorneys




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 81
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 85 of 372

                                                                                     82

   1 were trying to settle --

   2              THE COURT:     Well -- well, why were these assets

   3 transferred?       What was the purpose?

   4              MR. MAHAFFEY:      Because there was a dispute that the

   5 CCM was today and then --

   6              THE COURT:     They made -- they made post petition

   7 transfers in the ordinary course --

   8              MR. MAHAFFEY:      According --

   9              THE COURT:     Well --

  10              MS. MONTGOMERY:       No.

  11              THE COURT:     No?    I was going to -- I’m asking counsel

  12 for the church, Ms. Montgomery.

  13              So if I ask Ms. Milner today, you know, “Did you get

  14 the assets that are described on the schedule?” she’ll probably

  15 testify that she did, right, Ms. Montgomery?

  16              MS. MONTGOMERY:       Yes.

  17              THE COURT:     All right.     And then -- so these are made

  18 post petition, Mr. Mahaffey, as -- right?              Or, Ms. Montgomery,

  19 post petition?       Were these transfers made post petition?

  20              MS. MONTGOMERY:       The pickup.   The transfer --

  21              THE COURT:     No, no.      But these pickups or transfers

  22 were post petition?

  23              MS. MONTGOMERY:       The pickup was post petition and

  24 post confirmation.

  25              THE COURT:     Okay.    They were post petition.         So --




                                       WWW.JJCOURT.COM
                                                         Trial Transcript, Page 82
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 86 of 372

                                                                                    83

   1 and that’s not in dispute, right?          They were assets transferred

   2 to Ms. Milner post petition, right, Mr. Mahaffey?

   3              MS. MONTGOMERY:      I would separate -- there’s a

   4 difference between transfer and pickup, because the ownership

   5 was transferred.

   6              THE COURT:     Oh, you’re right.      You’re right.       Okay.

   7 Okay.    Pickup.     Respondents say pickup, and Mr. Mahaffey, the

   8 debtor says transfer, right?

   9              MR. MAHAFFEY:      Correct.

  10              THE COURT:     Okay.   So what was the basis -- what was

  11 the rational for the transfer, in your view?

  12              MR. MAHAFFEY:      The plan administrator approved it.

  13              THE COURT:     The plan administrator -- so -- so, for

  14 purposes of Section 363 of the Bankruptcy Code, what was the

  15 reason for the transfer to Ms. Milner?

  16              MR. MAHAFFEY:      I’ve read the same file that --

  17              THE COURT:     That’s what I’m asking for.

  18              MR. MAHAFFEY:      My understanding --

  19              THE COURT:     Was this -- you know, unless it was

  20 ordinary course, it had to require court approval.              There is no

  21 court approval.

  22              MR. MAHAFFEY:      That’s correct.     And there was a big

  23 dispute between the attorneys for Ms. Milner, who claim that

  24 there didn’t need to be court approval, and the debtor’s

  25 approval that claimed --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 83
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 87 of 372

                                                                                   84

   1              THE COURT:     Well, the attorneys -- the debtor’s --

   2 apparently the debtor’s attorney agreed, because they

   3 authorized these pickups or transfers to take place.

   4              MR. MAHAFFEY:      The debtor’s attorney disagreed, but

   5 --

   6              THE COURT:     Well, then -- then how did the stuff get

   7 to Ms. Milner?

   8              MR. MAHAFFEY:      Some -- some staff member at CCM --

   9              MS. MONTGOMERY:      Oh, come on.

  10              MR. MAHAFFEY:      Okay.   Well, then let’s freeze this

  11 point right here.       Let’s put counsel on -- on the record --

  12              THE COURT:     I’m sorry.    I’m sorry.     Who on the

  13 record?

  14              MR. MAHAFFEY:      The counsel that did this.        So the

  15 point that we can --

  16              THE COURT:     I’m sorry.    Which counsel that did this?

  17              MR. MAHAFFEY:      Well, according to the groans of Ms.

  18 Montgomery, this was approved --

  19              THE COURT:     Well, we have Mr. -- Mr. Grumer, who was

  20 negotiating on behalf of Ms. Milner.

  21              MR. MAHAFFEY:      That’s true.    But there was no

  22 approval by CCM’s counsel to transfer these.             And the exhibits

  23 that I’ve lodged with you, they specifically objected.

  24              THE COURT:     I’m sorry.    Which counsel for the debtor?

  25              MR. MAHAFFEY:      There was --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 84
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 88 of 372

                                                                                   85

   1              THE COURT:     Are we talking about the bankruptcy

   2 counsel for the --

   3              MR. MAHAFFEY:      It was bankruptcy counsel and Mr.

   4 Gibson.     I’m trying to remember the name of the bankruptcy

   5 counsel.

   6              THE COURT:     Well, right.     Winthrop Couchot.

   7              MR. MAHAFFEY:      Winthrop.    Okay.   So Winthrop firm in

   8 the emails that we filed with our initial statement, conference

   9 statement, confirmed that these assets could not be

  10 transferred.

  11              THE COURT:     I’m sorry.     Who -- I’m sorry, who --

  12              MR. MAHAFFEY:      Can I direct the Court to --

  13              THE COURT:     Well, that’s -- it’s all hearsay.

  14              MS. MONTGOMERY:      Can I explain?

  15              THE COURT:     It’s all hearsay.

  16              MS. MONTGOMERY:      Right.

  17              THE COURT:     No, no.    You’re not going to explain.

  18              MS. MONTGOMERY:      But you have --

  19              THE COURT:     You’re not going to be heard from until

  20 he finishes.

  21              MR. MAHAFFEY:      One of the exhibits that the Court has

  22 admitted, so it’s --

  23              THE COURT:     I’m sorry.     Which exhibit are we

  24 referring to?

  25              MR. MAHAFFEY:      The ones attached to our --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 85
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 89 of 372

                                                                                    86

   1              THE COURT:     Which document?

   2              MR. MAHAFFEY:      -- conference statement.        I’ll see if

   3 I can find it --

   4              THE COURT:     You mean the status report?

   5              MR. MAHAFFEY:      -- Your Honor.

   6              THE COURT:     All right.     It’s attached to the status

   7 report, you’re saying?

   8              MR. MAHAFFEY:      Correct.

   9              THE COURT:     All right.     Because there are a number of

  10 emails between -- it says Creation pickup, for example.                 I

  11 don’t know who Mr. Sallas (phonetic) is, to Mr. Grumer, with a

  12 cc to John Charles that says Creation pickup.

  13              MR. MAHAFFEY:      Correct.    So the email I’m referring

  14 to is at page 6.

  15              THE COURT:     Of what?

  16              MR. MAHAFFEY:      It’s document 2059, page 60.

  17              THE COURT:     Which exhibit number?

  18              MR. MAHAFFEY:      2059, Exhibit 6, page --

  19              THE COURT:     Exhibit 6.     Okay.   Exhibit 6.      All right.

  20 6.    1, 2, 3, 4, 5, 6.      All right.

  21              So Mr. Sallas sent an email --

  22              MR. MAHAFFEY:      To Mr. Mr. Grumer.

  23              THE COURT:     All right.

  24              MR. MAHAFFEY:      That says, “Keep in mind that Carol’s

  25 contract you refer to as rejected as part of the bankruptcy




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 86
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 90 of 372

                                                                                   87

   1 proceedings and therefore CCM has no obligation to continue to

   2 store the items for free.         CCM has given statutory notice on

   3 several occasions to have the materials received, but they will

   4 be disposed of as allowed by law.”

   5              THE COURT:     Okay.    So you can refresh my recollection

   6 who Mr. Sallas is.

   7              MS. MONTGOMERY:      He’s an attorney for CCM.        He is not

   8 a bankruptcy attorney.        And there is no --

   9              THE COURT:     Okay.    So it was an outside -- Mr. Sallas

  10 was with the firm who represented the church before the

  11 bankruptcy.

  12              MR. MAHAFFEY:      Correct.   That was --

  13              MS. MONTGOMERY:      And during.    But he was -- he was a

  14 church attorney.       He was not outside counsel.        He was not

  15 bankruptcy counsel.

  16              MR. MAHAFFEY:      Right.

  17              THE COURT:     Right.    He was the church’s pre-petition

  18 counsel, one of the firms the church used pre-petition.

  19              Is that right, Mr. Light?

  20              MR. LIGHT:     And during, I believe.

  21              THE COURT:     And -- right.     Right.

  22              MR. MAHAFFEY:      During, but not in the bankruptcy

  23 court.

  24              THE COURT:     Right.    They weren’t -- they were not

  25 formally retained as bankruptcy counsel.            Only -- but they --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 87
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 91 of 372

                                                                                   88

   1 because they were representing the church pre-bankruptcy, the

   2 church apparently, during the ordinary course, to help the

   3 church continue operations, still relied on this counsel; is

   4 that right?

   5              MR. MAHAFFEY:      That’s my understanding.

   6              THE COURT:     Your understanding.      Okay.    But

   7 apparently during the pendency of the bankruptcy case, Mr.

   8 Sallas was communicating with Mr. Grumer on behalf of the

   9 Schuller and Milner parties, apparently, so --

  10              MS. MONTGOMERY:      Those communications are solely with

  11 regard to a pickup of the items in the trailers.              And if you

  12 look at the -- at the letters that are attached to my --

  13              THE COURT:     Well, yeah, and --

  14              MS. MONTGOMERY:      They’re talking about --

  15              THE COURT:     Well, I was going to say, it also assumes

  16 that there was a valid contract and the assets were transferred

  17 to Ms. Milner.       And it basically says, you know -- you know,

  18 taking the position that there was a contract, it was rejected,

  19 and we want you to pick up your stuff.           That’s what it --

  20 that’s what this says.

  21              MS. MONTGOMERY:      But there was never a rejection.

  22 That’s just a --

  23              THE COURT:     Well, I know -- I know what your position

  24 is.    But, you know, the thinking here reflects there was a

  25 contract, and there was a transfer, and the stuff belonged to




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 88
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 92 of 372

                                                                                    89

   1 Ms. Milner.        That’s what this thinking refers to.

   2              Now, whether or not the contract was rejected, you

   3 know, that’s why we’re here.

   4              MS. MONTGOMERY:       Okay.

   5              THE COURT:      But, you know, the thinking of counsel

   6 for the debtor was -- and apparently the marching orders from

   7 the reorganized debtor was tell Ms. Milner to get her stuff,

   8 because, you know, it’s your stuff, Ms. Milner, pick it up, we

   9 don’t want to continue paying for --

  10              MS. MONTGOMERY:       Right.

  11              THE COURT:      -- you know, holding onto your stuff, or

  12 storing your stuff, pick it up.

  13              MS. MONTGOMERY:       Right.

  14              THE COURT:      That’s what this says.       Okay.    I know --

  15 okay.

  16              What we’re going to do now is normally I take a mid-

  17 morning break so the recorder, because she’s busy recording --

  18 you know, I don’t know if you know that we have court recorders

  19 here as opposed to court reporters, and she is preparing a log,

  20 that’s what she’s busy typing, of the statements that counsel

  21 and the Court are making on the record.             And so she needs to

  22 take a break.

  23              And so we normally take a mid-morning break.               So

  24 we’re going to take -- we’re going to be in recess for 15

  25 minutes.     Okay.     We’re going to take a break.        So we’ll resume




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 89
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 93 of 372

                                                                                   90

   1 in about 15 minutes, so we’ll say 10:45.

   2              MS. MONTGOMERY:      Thank you.

   3              MR. MAHAFFEY:      Thank you.

   4                (Recess 10:28 a.m./Reconvene 10:49 a.m.)

   5              THE CLERK:     Please remain seated and come to order.

   6 This United States Bankruptcy Court is again in session.

   7              THE COURT:     All right.    The Court will recall the

   8 Crystal Cathedral matter.

   9              I think what I’d like to do now is proceed with Ms.

  10 Milner’s examination, and then I’ll allow -- Ms. Milner’s

  11 direct testimony by declaration has already been received, and

  12 I’ll let counsel for the movant, reorganized debtor, conduct

  13 cross-examination.

  14              I’ll allow the respondents to have an expanded

  15 redirect so -- to address the issues of the admissibility of

  16 the exhibits attached to the declaration.

  17              MS. MONTGOMERY:      Okay.   I wanted to make one

  18 correction from what we stated before.           During the break, Ms.

  19 Milner stated that Mr. Sallas -- that apparently Mr. Gibson’s

  20 firm had a claim at the time of bankruptcy and, therefore,

  21 could not proceed to represent the church and that sometime

  22 thereafter Mr. Sallas’ firm took on general corporate

  23 representation.

  24              I don’t know what -- I don’t know at what point --

  25              THE COURT:     Post confirmation.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 90
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 94 of 372

                                                                                   91

   1              MS. MONTGOMERY:       I assume it was post confirmation,

   2 because I’ve never seen --

   3              THE COURT:     Yeah, because confirmation, I believe,

   4 was in --

   5              MS. MONTGOMERY:       2011.

   6              THE COURT:     -- late two thousand --

   7              MS. MONTGOMERY:       ‘11.

   8              THE COURT:     ‘11?     All right.

   9              MS. MONTGOMERY:       And I think Mr. Winthrop was

  10 counsel, although -- and he continued to be counsel --

  11              THE COURT:     Yeah, I think that’s right, because the

  12 case filed in 2010, and then --

  13              MS. MONTGOMERY:       But I don’t see an employment

  14 application for Mr. Sallas, so I’m assuming it was after

  15 confirmation.

  16              THE COURT:     Yeah, it was probably -- well, the emails

  17 are like 2012.

  18              MS. MONTGOMERY:       Right.

  19              THE COURT:     So it would have been post confirmation,

  20 so there wouldn’t have been any prohibition from him being --

  21 representing the debtor at that point.

  22              And I remember that the claims disputes were after --

  23 litigated afterwards.        So --

  24              MS. MONTGOMERY:       Well, the date -- there is an

  25 exhibit in there, an email, that shows one of the attorneys,




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 91
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 95 of 372

                                                                                   92

   1 Mr. Ghan, sending something to Mr. Grumer prior to -- like the

   2 day before confirmation.         I don’t know.

   3              THE COURT:     Yeah.

   4              MS. MONTGOMERY:       They -- whatever.

   5              THE COURT:     Yeah, I don’t think that makes --

   6              MS. MONTGOMERY:       Right.

   7              THE COURT:     Yeah.    I don’t think that really is

   8 material.

   9              MS. MONTGOMERY:       No.

  10              THE COURT:     So --

  11              MS. MONTGOMERY:       We just wanted to clarify.

  12              THE COURT:     All right.      So, Ms. Milner’s trial

  13 declaration is received as direct.

  14              Does the reorganized debtor want to cross-examine

  15 her?

  16              MR. MAHAFFEY:      Yes.

  17              THE COURT:     All right.      So, Ms. Milner, you’re being

  18 called to testify live.         Your declaration has been received as

  19 your direct testimony.        And then counsel for the moving party

  20 is going to ask you questions on cross-examination.

  21              So if you would go to the witness stand --

  22              MS. MONTGOMERY:       Oh, Your Honor, could we give Ms.

  23 Milner’s declaration and these exhibits to her up there?

  24              THE COURT:     Yes.    Yeah, that’s fine.     You don’t have

  25 a set for -- a court set?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 92
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 96 of 372

                                                                                     93

   1              MR. MAHAFFEY:      We do.

   2              THE COURT:     No, I was going to ask -- you have the

   3 Court set, Ms. --

   4              MS. MONTGOMERY:       I gave Your Honor a copy -- a

   5 notebook I had delivered as a courtesy copy that’s a black

   6 notebook that had --

   7              THE COURT:     Right.    Madam Clerk, do we have that?

   8              THE CLERK:     I didn’t receive that.

   9              MR. MAHAFFEY:      I have them, Your Honor.         I have a

  10 set.

  11              THE COURT:     No, I was going to --

  12              MS. MONTGOMERY:       It was -- oh, here.       It’s coming.

  13              THE COURT:     Oh, okay.     Yeah.   This is the -- this

  14 says, “Original filed, additional courtesy copy.”                So it was

  15 filed on September 9, so you filed it with the Court or --

  16              MS. MONTGOMERY:       Yes.   It was all filed with the

  17 Court.     The courtesy copy was sent, but I thought it would be

  18 useful for the Court to have a notebook.

  19              THE COURT:     Oh.    Did you -- oh, I see.        You filed the

  20 exhibits, but you don’t have -- oh, all right.

  21              MS. MONTGOMERY:       What -- I’m not sure --

  22              THE COURT:     Okay.    That’s -- okay.       Now I get it.

  23 Because it was an evidentiary hearing, I normally would have

  24 thought that they would have been, you know, part of an exhibit

  25 book, just like a trial.          They are just filed.




                                       WWW.JJCOURT.COM
                                                         Trial Transcript, Page 93
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 97 of 372

                                                                                   94

   1              MS. MONTGOMERY:      Well, they were --

   2              THE COURT:     They’re filed with her declaration.

   3 Okay.    I got it.     Okay.    But you didn’t make a separate set,

   4 like you would in a trial?

   5              MS. MONTGOMERY:      No.

   6              THE COURT:     All right.    So -- and is there a set of

   7 her exhibits on the witness stand for her to look at as she is

   8 asked --

   9              MS. MONTGOMERY:      We just gave it -- that’s what we

  10 just gave her.

  11              THE COURT:     Okay.   So -- okay.     And then you made a

  12 separate book for me, but it’s all attached to what was filed.

  13 So --

  14              MS. MONTGOMERY:      It’s her declaration --

  15              THE COURT:     Now, do you have your binder?

  16              MS. MONTGOMERY:      We’re sharing.     We have it.

  17              THE COURT:     Okay.   Because I can use the one -- the

  18 courtesy copy one and put it on the witness stand.

  19              MR. LIGHT:     She has one.

  20              MS. MONTGOMERY:      She’s using -- I mean, she’s using

  21 it.    It you want to introduce --

  22              THE COURT:     Well --

  23              MS. MONTGOMERY:      -- it into evidence, then at the end

  24 -- at the end of --

  25              THE COURT:     Yeah, I would use my courtesy copy for




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 94
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 98 of 372

                                                                                   95

   1 that one.

   2              MS. MONTGOMERY:      That’s fine.

   3              THE COURT:     Okay.    So -- all right.     Why don’t we do

   4 that instead of -- because she’s going to be referring to it,

   5 I’m going to have her refer to the courtesy copy, Ms. Milner,

   6 the courtesy copy, because that’s going to be part of the

   7 official record.

   8              MS. MILNER:     Okay.

   9              THE COURT:     Because otherwise you’re going to have to

  10 leave that one here, and this is staying here, right?

  11              MS. MONTGOMERY:      Yes.

  12              THE COURT:     All right.

  13              MR. LIGHT:     It’s got a few notes in it.

  14              THE COURT:     Yeah, can I -- can I hand this to you and

  15 you can hand it to the witness?

  16              MR. LIGHT:     Of course.

  17              MR. MAHAFFEY:      Your Honor, we made three separate

  18 sets.

  19              THE COURT:     Oh, well that’s -- that’s okay.

  20              MR. MAHAFFEY:      So I have three separate --

  21              THE COURT:     Yeah, because I have the one that I --

  22 for my reference, I can just use the one that -- the courtesy

  23 copy of the declarations.

  24              MS. MONTGOMERY:      Okay.

  25              THE COURT:     All right.    So at this point, we’ll let




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 95
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 99 of 372

                                                                                     96

   1 counsel for the debtor cross-examine the witness once the

   2 witness is administered the witness oath.

   3              So I’m going to ask the clerk to administer the

   4 witness oath to Ms. Milner.

   5              MS. MILNER:     Excuse me.    There’s this -- this was

   6 stuck in there.

   7              THE COURT:     Okay.

   8              Thank you.

   9              MS. MILNER:     I don’t know what that is.

  10              THE COURT:     Oh.

  11              MS. MILNER:     I’m sorry.

  12              THE COURT:     Oh.    Oh, all right.      You’re right.      Thank

  13 you.

  14              MS. MILNER:     It just was in part of the binders.

  15              THE COURT:     Yeah, thank you.     Thank you.       Thank you.

  16 You’re right.

  17              THE CLERK:     Could you raise your right hand?

  18                        CAROL MILNER, WITNESS, SWORN

  19              THE CLERK:     Will you please state your name for the

  20 record?

  21              THE WITNESS:     Carol Milner.

  22              THE CLERK:     Thank you.

  23              THE COURT:     All right.    So Mr. Mahaffey, you can

  24 proceed.

  25                              CROSS-EXAMINATION




                                       WWW.JJCOURT.COM
                                                         Trial Transcript, Page 96
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 100 of 372

                                Milner - Cross/Mahaffey                             97

   1 BY MR. MAHAFFEY:

   2 Q      Ms. Milner, let me direct your attention to Exhibit 5.

   3 A      Yes.

   4 Q      And, specifically, let me direct your attention to the

   5 word “final.”

   6 A      Yes.

   7 Q      Did you write that?

   8 A      No.

   9 Q      Looking at Exhibit 5, page 5 [sic], paragraph 5.2 --

  10 A      Hold on.     I’m sorry.    The agreement is not numbered, so

  11 just give real quick the page numbers.           Can you tell me the

  12 exhibit page number?

  13 Q      Page 54.

  14 A      54, thank you.

  15 Q      Can you read 5.2 into the record?

  16 A      5.2.   “The parties’ financial understanding with respect

  17 to the settlement is embodied in a separate trust instrument

  18 which the parties are executing and delivering

  19 contemporaneously with execution and delivery of this agreement

  20 as a part of a fully integrated unitary transaction, such that

  21 the effectiveness and binding nature of this agreement shall be

  22 conditioned upon the creation and funding of such trust

  23 instrument in a form satisfactory to CSM and CSM’s attorneys.”

  24 Q      Did you have any understanding of what the word “binding

  25 nature” meant in that paragraph?




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 97
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 101 of 372

                                Milner - Cross/Mahaffey                            98

   1 A      Yep.

   2 Q      Did you have an understanding that the sentence that

   3 states that this agreement would not be binding until the trust

   4 was funded was the parties’ intent?

   5 A      Yes, that was intended because the monies were requested

   6 by CSM, to be paid over time, rather than at once.              So I wanted

   7 to be helpful to the Ministries and said that was fine.

   8 Q      And it was true the trust was never funded, correct?

   9 A      I was paid every penny that they promised to pay.

  10               MR. MAHAFFEY:     Move to strike as nonresponsive.

  11               THE WITNESS:    To the satisfaction --

  12               THE COURT:    Just hold on.

  13               THE WITNESS:    -- of my attorneys.

  14               THE COURT:    All right.    Do you want to respond?

  15               MS. MONTGOMERY:     I believe it was -- it was

  16 responsive, and she’s indicating there was a change in the

  17 agreement between her and the church, and she should be able to

  18 express that.

  19               THE WITNESS:    And it was all about -- it was all

  20 about --

  21               THE COURT:    All right.    No, just --

  22               THE WITNESS:    It was all about protecting --

  23               THE COURT:    No, just hold on.      All right.     So the

  24 motion to strike is granted.

  25               Do you want to ask another question?




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 98
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 102 of 372

                                Milner - Cross/Mahaffey                            99

   1 BY MR. MAHAFFEY:

   2 Q      Is it true the trust was never funded?           Yes or no?

   3 A      No.   The -- I was --

   4              THE COURT:     No, just hold on.

   5              THE WITNESS:     -- to my satisfaction.

   6              THE COURT:     He just asked yes or no.

   7              THE WITNESS:     Okay.    Okay.

   8              THE COURT:     Okay.   He just asked yes or no.

   9              THE WITNESS:     Sure.

  10              THE COURT:     And then -- just answer his questions,

  11 and your counsel will ask you questions to elicit testimony

  12 that would explain if necessary.          All right, Ms. Milner?

  13              THE WITNESS:     Okay.    Sure.

  14              THE COURT:     Thank you.

  15 BY MR. MAHAFFEY:

  16 Q      Did you ever receive any checks that were trustee checks

  17 pursuant to this unfunded trust?

  18 A      Did I receive checks?

  19 Q      That were trustee checks.

  20 A      I don’t know the difference.        I just know I received

  21 checks from CCM.

  22              THE COURT:     Well, that’s -- what he’s asking is did

  23 you receive checks from the trust?

  24              THE WITNESS:     From the trust account, you mean?

  25              THE COURT:     Yes, that’s right.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 99
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 103 of 372

                                  Milner - Cross/Mahaffey                           100

   1                 THE WITNESS:    No, I did not.

   2 BY MR. MAHAFFEY:

   3 Q       When paragraph 5.2 was drafted, did you have counsel that

   4 assisted you in drafting that?

   5 A       5.2?    Yes.

   6 Q       Did you have counsel assisting you in drafting the

   7 entirety of the agreement?

   8 A       Counsel did draft it, yes.

   9 Q       And which attorney was that?

  10 A       The attorneys, I believe, Mr. Gibson requested that Mr.

  11 Margolis draft it.

  12 Q       Okay.    So my question is very specific.         Which attorney

  13 for you drafted this agreement?

  14 A       Mr. Margolis.

  15 Q       And you didn’t list him as a witness on your -- strike

  16 that.

  17                 Did you bring a declaration for the Court from Mr.

  18 Margolis?

  19 A       No, I did not.       He is deceased.

  20                 THE COURT:    All right.   You answered his question.

  21 Thank you.

  22                 THE WITNESS:    Okay.

  23 BY MR. MAHAFFEY:

  24 Q       Did anybody else besides Mr. Margolis on your side draft

  25 this agreement?




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 100
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 104 of 372

                                Milner - Cross/Mahaffey                            101

   1 A      No.

   2 Q      Looking at Exhibit 5, the bottom right-hand corner on page

   3 55, are those your initials?

   4 A      Yes, they are.

   5 Q      What was your intent as to why you initialed that exhibit?

   6 A      So that it would memorialize that we were all in agreement

   7 about the distribution.

   8 Q      Looking at Exhibit 7, page 63?

   9 A      Yes, I’m there.

  10 Q      Are you initials on that document?

  11 A      No, they are not.

  12 Q      Referring back to Exhibit 7, is it your testimony that

  13 Exhibit 7, as presented to this court, including through page

  14 72, is now the document you’re relying on for your position of

  15 ownership?

  16              MS. MONTGOMERY:      Objection.    It misstates her

  17 testimony, misstates the evidence.

  18              THE COURT:     Overruled.    You can answer.

  19              THE WITNESS:     I would need him to ask it again, if

  20 that’s okay.

  21              THE COURT:     Okay.   Exhibit 7, you’re relying on

  22 Exhibit 7, right, as the operative contract?             Just take a look

  23 at Exhibit 7.

  24              THE WITNESS:     Yeah, because --

  25              THE COURT:     No, no.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 101
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 105 of 372

                                Milner - Cross/Mahaffey                            102

   1               THE WITNESS:    Okay.

   2               THE COURT:    He just asked yes or no, is it your

   3 position that Exhibit 7 is the operative contract?

   4               Is that a fair statement of your question?

   5               THE WITNESS:    But the agreement --

   6               THE COURT:    No, I’m just saying, is that what you’re

   7 relying upon?       That’s what he’s asking you.

   8               THE WITNESS:    Because this is my copy, yeah, I would

   9 rely on this, because it was my copy in the files.

  10               THE COURT:    Right.    Okay.   The answer is yes.

  11               THE WITNESS:    Yes.

  12               THE COURT:    All right.

  13 BY MR. MAHAFFEY:

  14 Q      Directing your attention to Exhibit 7, page 57.

  15 A      Yes, I’m there.

  16 Q      The bottom right-hand corner.

  17 A      Yes.

  18 Q      Is that your initials?

  19 A      Yes.

  20 Q      Why did you initial the bottom right-hand corner on page

  21 57?

  22 A      Because we were all there, and I initialed it.

  23 Q      Any other reason?

  24 A      Because I was angry and went with the agreement.

  25 Q      Directing your attention to Exhibit 7, paragraph 5.2 --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 102
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 106 of 372

                                Milner - Cross/Mahaffey                            103

   1 A      Can you give me a page number, please?

   2 Q      61.

   3 A      Yes.

   4 Q      Did paragraph 5.2 ever get modified in writing subsequent

   5 to the purported dates on this exhibit?

   6 A      I’m sorry.     Did which part get -- nothing.         No.   I need

   7 you to say that again.        I’m sorry.

   8 Q      Did paragraph 5.2 ever get modified in writing?

   9 A      No.

  10 Q      When did you place your initials on page 57 of Exhibit 7?

  11 A      On July 8th.

  12 Q      When did you place your initials on page 50 of Exhibit 5?

  13 A      On July 8th.

  14 Q      So on July 8th, is it your testimony that you initialed

  15 two different copies of the same document?

  16 A      Yes.

  17 Q      But Exhibit 5, would you agree with the Court, is not the

  18 same as Exhibit 7 as to its contents, true?

  19 A      No, that’s not true.

  20 Q      Let me direct your attention to page 52 of Exhibit 5.

  21 A      Yes.

  22 Q      Paragraph 1.5, subsection E.

  23 A      Yes.

  24 Q      And then direct your attention to page 59 of Exhibit 7.

  25 A      Yes.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 103
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 107 of 372

                                Milner - Cross/Mahaffey                            104

   1 Q      Paragraph 1.5E.

   2 A      Yes.

   3 Q      Would you concede to the Court that those two pages are

   4 different?

   5 A      No.

   6 Q      Paragraph 1.5E on Exhibit 5 does not have writing on the

   7 left, whereas paragraph 1.5E on Exhibit 7 has writing on the

   8 right, you do not concede that those are different?

   9 A      No, they’re not different, but I can offer an explanation

  10 if you would like one.

  11 Q      Will you concede that paragraph -- I mean that Exhibit 7,

  12 page 59, has only -- I mean, has five initials, and page 52 of

  13 Exhibit 5 only has four on the bottom?

  14 A      Yes.

  15 Q      Would you concede to the Court that four initials are

  16 different than five initials on this contract page?

  17 A      That I can concede, yes.

  18 Q      Is it your testimony that Exhibit 5 and Exhibit 7, page

  19 52, were created at the exact same point in time on July 8th?

  20 A      Yes, they were.

  21 Q      And who are the witnesses that you believe were present

  22 when Exhibit 5, page 52, and Exhibit 7, page 59, were created

  23 at the exact same time?

  24 A      Do you want to know the parties who signed it?             They would

  25 be the witnesses.       All the people present at the meeting.           Is




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 104
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 108 of 372

                                  Milner - Cross/Mahaffey                           105

   1 that what you’re asking me?

   2 Q       Did you understand the question?

   3                 MS. MONTGOMERY:    She just asked --

   4                 THE COURT:   No, she’s wanting clarification of what

   5 you’re asking.

   6 BY MR. MAHAFFEY:

   7 Q       Okay.    So if you don’t understand, yes --

   8                 THE COURT:   She’s trying to understand your question,

   9 so --

  10 BY MR. MAHAFFEY:

  11 Q       Yes.    So I think you understood it, but who -- who are the

  12 witnesses that you believe would support your testimony that

  13 Exhibit 5, page 52, and the handwriting on the left was created

  14 at the exact same point in time that Exhibit 7, page 59, with

  15 the handwriting on the right was created?

  16                 THE COURT:   Well, let me ask you this, Mr. Mahaffey.

  17 What difference does it make?           Because the words that are

  18 handwritten are the same.          It’s just by two different people.

  19 And so if they were -- if the parties who initialed on that

  20 day, you know, were trying to keep track of what -- what the

  21 changes were and the change is -- it’s different handwriting,

  22 but it’s the same words, what difference does it make?

  23                 You know, I can understand your difference between,

  24 you know, having five sets of initials and four sets.                And I

  25 think the one that’s the difference is Ms. Myers initialed it




                                       WWW.JJCOURT.COM
                                                       Trial Transcript, Page 105
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 109 of 372

                                Milner - Cross/Mahaffey                            106

   1 maybe later or separately.         But I’m not -- I don’t get it, as

   2 far as the materiality, because, you know --

   3              MR. MAHAFFEY:      I’ll rephrase.

   4              THE COURT:     Yeah, because the language is the same as

   5 for further preservation of the play -- presentation of the

   6 play on both versions, but it’s written by two different

   7 people, but it’s the same language.

   8              MS. MONTGOMERY:      That’s correct.

   9              THE COURT:     So if they’re in the same room, and

  10 they’re keeping track, you know, of who -- because one was a

  11 Schuller copy and one was Ms. Milner’s copy, they were -- you

  12 know, you may have had twithout different people writing the

  13 same words, and that was the agreement.

  14 BY MR. MAHAFFEY:

  15 Q      Would you concede to the Court that Ms. Myers was not in

  16 the same room at the same time that Exhibit 5 and Exhibit 7

  17 were created?

  18 A      Yes, I can concede that.

  19 Q      So the truth is is that when Exhibit 5 was created, Ms.

  20 Myers was not present and, therefore, Exhibit 7 was not created

  21 on the same day, true?

  22 A      No, that’s not true.

  23 Q      Would you concede to the Court that Exhibit 5, page 55, is

  24 different than Exhibit 7, page fifty -- I mean, page 63?

  25 A      Yes, they are different.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 106
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 110 of 372

                                 Milner - Cross/Mahaffey                           107

   1 Q      What?    They’re different?

   2 A      Yes, they are different.

   3 Q      So your testimony to Judge Kwan is even though they were

   4 created at the same time, at the same setting, with the same

   5 people, the two different schedules were created differently?

   6                MS. MONTGOMERY:    Objection.    That misstates her

   7 testimony.

   8                THE WITNESS:   Yeah, the schedules --

   9                THE COURT:   Yeah, just hold on.      They’re different,

  10 but, you know, you may want to elicit testimony of why they’re

  11 different.      You know, I guess you’re asking were these pages --

  12 they’re different, right?

  13                THE WITNESS:   Yeah.    Schedule 1 was not the main body

  14 of the agreement.       Schedule 1 was a next page of the agreement.

  15                THE COURT:   Right.    So they were created at different

  16 times, Schedule -- the different schedule --

  17                THE WITNESS:   Schedule 1 was changed.

  18                THE COURT:   Schedule 1 was changed.       And they were

  19 changed not on the same day, right?

  20                THE WITNESS:   No.

  21                THE COURT:   Okay.    Okay.   So Schedule 1 -- the

  22 original -- the Schedule 1 in Exhibit 5 was -- do you know when

  23 that was created?

  24                THE WITNESS:   That we all signed the same time we

  25 signed the July 8th main body of the agreement.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 107
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 111 of 372

                                Milner - Cross/Mahaffey                            108

   1              THE COURT:     Okay.    And then the Schedule 1 to Exhibit

   2 7 was a different date, right?

   3              THE WITNESS:     Yes.

   4              THE COURT:     Okay.    And when was that?

   5              THE WITNESS:     It was on August 25, I believe it was,

   6 when everybody --

   7              THE COURT:     Okay.    The later date?

   8              THE WITNESS:     Yeah.

   9              THE COURT:     Okay.

  10              THE WITNESS:     Yeah.

  11              THE COURT:     Okay.

  12 BY MR. MAHAFFEY:

  13 Q      I thought you said the later date was August 26 when the

  14 trust was signed.

  15 A      I -- I’m going off my memory.         I can pull the actual

  16 document.

  17              THE COURT:     Yeah, whatever the date was when the

  18 trust agreement was signed.

  19              THE WITNESS:     Yeah.    Yeah.

  20              THE COURT:     Okay.    That was reattached --

  21              MS. MONTGOMERY:      It’s notarized on the 25th.

  22              THE COURT:     25th.    July 25th -- August 25.

  23              MS. MONTGOMERY:      August 25.

  24              THE WITNESS:     Yeah, it was a CCM notary.

  25              THE COURT:     Okay.    She was trying to -- she was




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 108
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 112 of 372

                                Milner - Cross/Mahaffey                            109

   1 testifying from memory.

   2               THE WITNESS:    Right.

   3               THE COURT:    But whatever the date was on the

   4 documents, right.       So the new Schedule 1 was attached on August

   5 25?

   6               THE WITNESS:    Yes.    The CCM had a notary.

   7               THE COURT:    All right.

   8 BY MR. MAHAFFEY:

   9 Q      So it’s your testimony now that everyone was in the room

  10 when Exhibit 5 was being created except for Gwyn Myers?

  11               THE COURT:    Well, do you mean everyone who initialed

  12 it and signed it?

  13               MR. MAHAFFEY:     Correct.

  14               THE WITNESS:    Yes.

  15 BY MR. MAHAFFEY:

  16 Q      Did everyone who initialed and signed it --

  17               THE COURT:    Except Ms. Myers?

  18               THE WITNESS:    Yes.

  19               THE COURT:    All right.

  20 BY MR. MAHAFFEY:

  21 Q      And then your testimony is that later on Ms. Myers signed

  22 Exhibit 7 at a different date?

  23 A      Yes.

  24 Q      And is it your testimony that she signed Exhibit 7 after a

  25 board meeting approved her to do so?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 109
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 113 of 372

                                Milner - Cross/Mahaffey                            110

   1 A      I was not involved in their governing matters.

   2 Q      Do you have any understanding that before a nonprofit

   3 ministry could transfer you millions of dollars of assets,

   4 since you were a family member, that it needed board approval?

   5              MS. MONTGOMERY:      Objection.    That calls for a legal

   6 conclusion.

   7              THE COURT:     Sustained.

   8 BY MR. MAHAFFEY:

   9 Q      Were you advised that there needed to be board approval?

  10              MS. MONTGOMERY:      Same objection.

  11              THE COURT:     Well, that’s a factual matter.

  12 Overruled.     Were you --

  13              THE WITNESS:     No, I --

  14              THE COURT:     You were not advised.       Okay.

  15              THE WITNESS:     I had no understanding of any of their

  16 board matters.

  17              THE COURT:     All right.

  18 BY MR. MAHAFFEY:

  19 Q      So Gwyn Myers did not send you a specific email explaining

  20 to you that the rules of nonprofit require certain gates to be

  21 opened and closed, and one of them is the requirement of full

  22 board approval?

  23 A      Would you like to tell me more about that email, please?

  24              THE COURT:     Well, he’s asking for your testimony.             Do

  25 you -- you know, do you recall that?           Yes or no?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 110
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 114 of 372

                                Milner - Cross/Mahaffey                            111

   1              THE WITNESS:     There were times where Gwyn questioned

   2 it, and then Gwyn would take it back, and she went ahead and

   3 signed it anyway.

   4              THE COURT:     Well, right.     Right.   But do you have any

   5 specific recollection of her advising you that through an

   6 email?

   7              THE WITNESS:     She did occasionally say, you know,

   8 about board, and then I would say, “Well, what do we need to

   9 do?”    And then she finally said, “We just need to report to the

  10 board, because that’s what the bylaws saw we can do,” that the

  11 executive committee -- and then the executive committee acted

  12 on behalf of the board.

  13              THE COURT:     Mr. Mahaffey, was that responsive to your

  14 question.

  15              MR. MAHAFFEY:      Indirectly.    Let me see if I can ask

  16 it --

  17              THE WITNESS:     Okay.

  18              MR. MAHAFFEY:      -- more succinctly.

  19 BY MR. MAHAFFEY:

  20 Q       Did you receive a specific email from Ms. Myers after the

  21 July 8th document that advised you that that document was not

  22 enforceable because there hadn’t been board approval?

  23 A       I -- we have emailed so much, me and Gwyn, you have got to

  24 be more specific on that.         I’m sorry.

  25 Q       On August 21st, 2006, at 9:21 p.m., did Ms. Myers write




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 111
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 115 of 372

                                Milner - Cross/Mahaffey                            112

   1 you the following, “Carol, fortunately, and sometimes

   2 unfortunately, the Ministries has grown to the point where one

   3 person cannot make decisions that commit the Ministry to large

   4 dollar amounts.       The decision process now involves a board when

   5 certain conditions are met, these conditions being spelled out

   6 in the bylaws.       Your contract is of such an amount that the

   7 board needs to approve it.”

   8              Does that refresh your memory?

   9 A      That sounds -- yes.       That sounds like an email I would

  10 have received prior to her adding her signature on the 25th.

  11 Q      And how many people are on the board of Crystal Cathedral

  12 Ministries as of August 25th, 2006?

  13 A      I have no idea.      I was not part of their governing

  14 structure.

  15 Q      You don’t know the members?        They weren’t your family

  16 members?

  17 A      Some of them were, but I don’t know.          I had nothing to do

  18 with that.

  19 Q      Well, to the best of your memory, to Judge Kwan, identify

  20 -- let’s start with the family members that were on the board.

  21 Was your brother on the board?

  22 A      Oh, yeah, my brother was on the board.

  23 Q      Anybody else that you can remember?

  24 A      Probably Jim Penner and Jim Coleman and my mother and my

  25 father.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 112
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 116 of 372

                                Milner - Cross/Mahaffey                            113

   1 Q      So out of those five, did the three disinterested board

   2 members who were not related to you ever sign an approval as

   3 set forth in the email to you from Carol -- Gwyn Myers?

   4 A      I was told repeatedly by Gwyn Myers that it needed -- it

   5 was the executive committee that had the authority to find the

   6 agreement.

   7              MR. MAHAFFEY:      Move to strike.

   8              THE COURT:     All right.    Sustained.     Move to strike is

   9 granted.

  10              Do you have any personal knowledge of what he just

  11 asked you, personal knowledge that the independent board

  12 members voted to --

  13              THE WITNESS:     I have --

  14              THE COURT:     -- approve the contract?

  15              THE WITNESS:     I’m sorry.

  16              THE COURT:     Yeah, did you -- do you have any personal

  17 knowledge of, you know, the independent board members approving

  18 your contract?       Do you have any personal knowledge of that,

  19 that they did or did not?

  20              THE WITNESS:     I --

  21              THE COURT:     You only know because someone told you,

  22 right?

  23              THE WITNESS:     Right.

  24              THE COURT:     All right.

  25              THE WITNESS:     And --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 113
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 117 of 372

                                Milner - Cross/Mahaffey                            114

   1              MS. MONTGOMERY:      And, Your Honor, I have to object.

   2 He’s -- he’s asking about facts that are not in evidence.

   3 There is no presentation of any evidence whatsoever.

   4              THE COURT:     Well, he’s asking her -- he asked her --

   5              MS. MONTGOMERY:      He’s making assumptions.

   6              THE COURT:     He asked her a question that’s arguably

   7 relevant, so overruled.         But she doesn’t have any personal

   8 knowledge, so I don’t know if she --

   9              MS. MONTGOMERY:      But he’s making an assumption that

  10 board approval is required or that there is some document --

  11              THE COURT:     Well, he’s just asking her a question.

  12 You know, it may or may not be.          I don’t know if it is or it

  13 isn’t.     So he’s going to have to probably show that.            But he’s

  14 asking her a question if she knew.           So overruled.     All right.

  15 He can proceed.

  16 BY MR. MAHAFFEY:

  17 Q      Did you produce for Judge Kwan the bylaws that you’re

  18 relying on that this required board approval?

  19 A      I don’t have the bylaws.        I mean, I’m not allowed to --

  20              THE COURT:     Well, I don’t know if he produced it.

  21 Why wouldn’t she produce it to the Court?

  22 BY MR. MAHAFFEY:

  23 Q      It’s just a yes or no question.         When you -- let me back

  24 up.    I think I heard you testify that you believe the bylaws

  25 don’t require board approval, and somebody told you that?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 114
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 118 of 372

                                Milner - Cross/Mahaffey                            115

   1 A      Gwyn Myers.

   2 Q      So that’s your testimony to this court?

   3 A      Gwyn Myers repeatedly said the executive committee, that

   4 there was a majority of the executive committee that had signed

   5 the document, and so I could rely on the document as being

   6 binding.

   7 Q      And didn’t you tell the Court just a few minutes ago that

   8 that’s because that was in conformance with the bylaws?

   9 A      From what she has told me.

  10 Q      So you --

  11 A      I have an email from her to me that said we -- it turns

  12 out we do not need to call a board meeting, because the by --

  13 Greg has told me that the bylaws support that we just need to

  14 report it to the board.

  15 Q      So would you agree with the Court -- I mean, would you

  16 agree, then, that if that was wrong, the bylaws absolutely

  17 required board approval, your contract is invalid?

  18 A      No, I would not.

  19              MS. MONTGOMERY:      Objection.    Legal conclusion.

  20              THE WITNESS:     And I --

  21              THE COURT:     Sustained.

  22              THE WITNESS:     No.

  23              THE COURT:     Just hold on, Ms. Milner.        Your counsel

  24 objected to the question.

  25              THE WITNESS:     Yeah.    Sure.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 115
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 119 of 372

                                Milner - Cross/Mahaffey                            116

   1              THE COURT:     And so I have to rule upon it.

   2 Sustained.

   3              All right.     Ask a different question.

   4 BY MR. MAHAFFEY:

   5 Q       After this purported event where Gwyn Myers sent you that

   6 email, did you discuss it with any of the disinterested board

   7 members?

   8              MS. MONTGOMERY:      Objection.    She stated in her

   9 testimony she doesn’t know the disinterested board members.

  10 BY MR. MAHAFFEY:

  11 Q       Well, let’s start with --

  12              THE COURT:     Well, I don’t know.      Do you know who the

  13 disinterested board members are?

  14              THE WITNESS:     I wouldn’t be able to remember them.             I

  15 mean, if you told me --

  16              THE COURT:     Well, do you know who they were?

  17              THE WITNESS:     I couldn’t -- I couldn’t list them from

  18 memory.

  19              THE COURT:     Well, I was going to say, now do you

  20 recall -- well, it’s been a long time, I’m sure.

  21              THE WITNESS:     I know.

  22              THE COURT:     But do you remember who they were?          Do

  23 you know what that means, disinterested?

  24              THE WITNESS:     Yeah.    Yeah, yeah, yeah.      You know, I

  25 know.    I’m trying to remember who they were, because I dealt




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 116
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 120 of 372

                                Milner - Cross/Mahaffey                            117

   1 with the executive committee.

   2              THE COURT:     Yeah.    We’re only asking for what you

   3 remember and what your personal knowledge is.

   4              Do you remember?

   5              THE WITNESS:     No, I really can’t say it confidently.

   6              THE COURT:     Okay.    She -- all right.     Okay.    She

   7 doesn’t remember.       You might want to -- if you want to try to

   8 refresh her recollection, Mr. Mahaffey.

   9              THE WITNESS:     Yeah.    If you wanted to read me the

  10 names of the board members, I could tell you if I knew them or

  11 not.

  12              THE COURT:     Right.    That’s what I’m suggesting to

  13 him.

  14              THE WITNESS:     Sure.

  15              THE COURT:     Right.

  16 BY MR. MAHAFFEY:

  17 Q      So Mr. Penner, right?

  18 A      Yeah, but he’s -- I think he’s interested, right?               He’s

  19 brother-in-law.

  20              THE COURT:     He’s related, right?      I think Mr. Penner

  21 is related.

  22              THE WITNESS:     But I mentioned him, yeah.

  23 BY MR. MAHAFFEY:

  24 Q      Mr. Coleman?

  25 A      Yeah, he’s my brother-in-law.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 117
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 121 of 372

                                Milner - Cross/Mahaffey                            118

   1 Q      You said Mr. Southard or no?

   2 A      Mr. Southard was one of the signers of the agreement, yes.

   3 He was a board member.

   4 Q      And he’s not related?

   5 A      No, he’s not related.

   6 Q      So the only two disinterested ones that weren’t family

   7 members -- well, strike that.

   8              Is there a non-family member board member that you

   9 can name for the Court at that time?

  10 A      A non-family -- I’m sorry.        Repeat the question, please.

  11 Q      A non-family member.

  12 A      A non-family board member at that time?           Fred Southard.

  13 Q      Any others?

  14 A      Not with confidence.       That board changed a lot, and I

  15 could not -- I would not feel comfortable.

  16 Q      And at the time that you were supposedly told that the

  17 bylaws allowed the transfer of millions of dollars to you

  18 without a disinterested board approval --

  19              THE COURT:     Well, I don’t know.      I don’t know that

  20 she was transferred millions of dollars, so -- you said

  21 millions of dollars.

  22              MR. MAHAFFEY:      I’m sorry.    Let’s back up.

  23 BY MR. MAHAFFEY:

  24 Q      Are you testifying to this court that you think one of

  25 these contracts transferred ownership to you?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 118
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 122 of 372

                                 Milner - Cross/Mahaffey                           119

   1 A       Absolutely.

   2 Q       And did the items cost millions of dollars that were

   3 allegedly transferred to you?

   4                MS. MONTGOMERY:    If you know.

   5                THE WITNESS:   They cost to fabricate them, yes, but

   6 they were -- I won’t expand on that.           I can --

   7                THE COURT:   Do you know how much it cost --

   8                THE WITNESS:   Yes.

   9                THE COURT:   -- to create these items?

  10                THE WITNESS:   Yes.

  11 BY MR. MAHAFFEY:

  12 Q       Were they millions of dollars?

  13 A       Yes.

  14 Q       So your testimony to this court is that -- what date did

  15 these millions of dollars, in your opinion, get transferred to

  16 you?

  17                THE COURT:   You mean the items worth millions of

  18 dollars, not the millions of dollars are trans -- millions of

  19 dollars were not transferred to her.

  20                MS. MONTGOMERY:    She didn’t --

  21                THE COURT:   Only items --

  22                MS. MONTGOMERY:    She didn’t testify as to worth.

  23                THE WITNESS:   And they --

  24                MS. MONTGOMERY:    She testified as to the fabrication

  25 cost.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 119
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 123 of 372

                                 Milner - Cross/Mahaffey                           120

   1                THE WITNESS:   Yeah.    That was the fabrication cost.

   2                THE COURT:   The fabrication costs.       All right.

   3                THE WITNESS:   And so some of them had no value to

   4 CCM.

   5 BY MR. MAHAFFEY:

   6 Q      Okay.    So let’s back up.      How many millions of dollars, to

   7 your best understanding today, did CCM spend on the Glory of

   8 Creation items that you’re contending were transferred to you?

   9 What’s your best estimate?

  10 A      Approximately eight -- I mean, I’m going off of your

  11 documents.      I have not looked at my budgets, but millions of

  12 dollars.

  13 Q      So you were the producer, true?

  14 A      Yes.

  15 Q      You didn’t have responsibility for the budget?

  16 A      I absolutely did.

  17 Q      You don’t have any estimate to the Court as to whether it

  18 was two million or eight million?

  19 A      It would be closer to eight million, but I’m under oath,

  20 and to state an exact amount, and not having refreshed myself,

  21 I cannot say.

  22 Q      My question was an estimate, but let me restate it.

  23                Would you agree, so that we can move on, that

  24 approximately $8 million --

  25 A      Yes, I can -- I can -- sure.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 120
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 124 of 372

                                Milner - Cross/Mahaffey                            121

   1 Q      So $8 million in checks were written by CCM for these

   2 items that you now claim were transferred at some point to you,

   3 correct?

   4 A      Yes, that’s true.

   5 Q      And these $8 million of items that were transferred to

   6 you, you were the daughter of the founders at that time,

   7 obviously, true?

   8 A      Yep.

   9 Q      Did you consider yourself as an insider?

  10 A      Absolutely not.      I felt like very much an outsider,

  11 actually.

  12 Q      You didn’t litigate for four years in the bankruptcy case

  13 on the basis of your insider status?

  14 A      No, I did not.

  15               MS. MONTGOMERY:     Objection.    That is irrelevant.

  16               THE COURT:    Well, that’s calling for a conclusion.

  17 Sustained.     All right.

  18 BY MR. MAHAFFEY:

  19 Q      Is it your understanding that the bylaws of CCM allow $8

  20 million --

  21               MS. MONTGOMERY:     Objection.

  22               MR. MAHAFFEY:     I haven’t finished my question.

  23               THE COURT:    Right.    He gets to ask his question.            All

  24 right.

  25 BY MR. MAHAFFEY:




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 121
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 125 of 372

                                Milner - Cross/Mahaffey                            122

   1 Q      Is it your testimony to Judge Kwan that the bylaws of CCM

   2 allow $8 million of assets to be transferred to a daughter

   3 without a disinterested board approval?            Is that your

   4 testimony?

   5 A      No, that’s not my testimony.

   6 Q      Do you recall how many months transpired between the July

   7 8th original document and when the board was going to

   8 ultimately meet to determine whether it approved these

   9 transfers or not?

  10 A      That’s -- I can’t answer that, because you’re talking

  11 again about governance.         I had nothing to do with their

  12 governing structure.

  13 Q      So does it refresh your memory that in December of 2006

  14 Gwyn Myers was still emailing you about the fact that there was

  15 going to be a board meeting and that now they were going to do

  16 it by electronic ballot because they couldn’t get everybody

  17 together?     December, six months later.

  18              Does that refresh your memory?

  19 A      I’d have to see the email.        No, that does not sound

  20 familiar.

  21 Q      Do you recall that on October 26, 2006, that you were

  22 written, “Carol, the last board meeting was not one of my

  23 favorite.     It could have been better, but it could have been a

  24 whole bunch worse.        An update on your contract was requested by

  25 the agenda by Robert A., so it was added at the end.               Much




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 122
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 126 of 372

                                Milner - Cross/Mahaffey                            123

   1 discussion took place about the funding requirements, rather

   2 than the settlement dollars, obviously because of a severe cash

   3 crunch.     The meeting was adjourned prior to any action.”

   4               Does that refresh your recollection at all that on

   5 October 26th --

   6 A      Yes.   That email does.      Yes.

   7 Q      So after October 26, when the meeting was adjourned with

   8 no action, isn’t it true you wrote back to Gwyn Myers and told

   9 her that her direct reply was not upsetting, that, to the

  10 contrary, you appreciated forthright the detailed report and

  11 thanked her and that her reassurance that all would be followed

  12 through, that was your email to her back after she sent that in

  13 October, true?

  14 A      Yes, because she sent me many emails, and many of them

  15 reassured me that the agreement was in full force.

  16 Q      But it’s true that by January 3rd, 2007, almost seven

  17 months later, you were copied on emails that included

  18 discussion about the fact that they were circulating at that

  19 time, “Attached for your signatures is an action by unanimous

  20 written consent regarding Carol Shuller Milner.”

  21               That was in January 2007, true?

  22 A      I -- that -- I’m sorry.        That does not sound familiar.

  23 Can you show me the email?

  24 Q      I certainly can.

  25               THE COURT:    Well, do we have it as an --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 123
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 127 of 372

                                Milner - Cross/Mahaffey                            124

   1              MS. MONTGOMERY:      There’s nothing -- he’s gone way

   2 beyond direct testimony.

   3              THE COURT:     Well --

   4              MR. MAHAFFEY:      Your Honor --

   5              MS. MONTGOMERY:      Go ahead.

   6              MR. MAHAFFEY:      Your Honor, there’s one issue that has

   7 been disconcerting, because I know there was no discovery in

   8 this proceeding, and that’s fine, and that was, I think,

   9 appropriate.

  10              But in my state court action that I’m representing

  11 Ms. Milner on, we provided over 2,000 pages of documents to

  12 counsel in the state court discovery.           And, in fact, most

  13 recently we provided, I think --

  14              THE COURT:     Well, all right.     So --

  15              MR. MAHAFFEY:      What I’m saying is, Your Honor, they

  16 did not provide a single document in response to our discovery.

  17 Not one.     Now they’re claiming that they have documents that

  18 they have failed to produce in the state court.              And then

  19 they’ve suggested that they were going to propound them to Your

  20 Honor in this court, but they didn’t want to do it to offend

  21 you, but they could have produced them to us.

  22              They didn’t produce them to us.

  23              THE COURT:     Well, I guess the question is --

  24              MR. MAHAFFEY:      It just seems --

  25              THE COURT:     Well, all right.     Why don’t we go back to




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 124
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 128 of 372

                                Milner - Cross/Mahaffey                            125

   1 the objection that Respondent’s counsel made.             It’s outside the

   2 scope of the direct.        So do you want to respond to that, the

   3 question that was asked talking about this January 2007 email

   4 as outside the scope of the direct?

   5              So how does it relate to the direct?

   6              MR. MAHAFFEY:      The direct has an averment, if I can

   7 take -- can I take just a moment and find it?

   8              THE COURT:     All right.    So why don’t we -- why don’t

   9 we go to the direct testimony, because -- so --

  10              MR. MAHAFFEY:      I’m looking at part of the direct, and

  11 I need a few moments to find every section.             But part of the

  12 direct is this statement --

  13              THE COURT:     Well, we have an email -- well, in

  14 paragraph 30, we have an email, January 17, “Ms. Myers wrote to

  15 me and said it’s confirmed that all stipulation of the contract

  16 that was signed remain in place.”

  17              Was that the email you were referring to?

  18              MR. MAHAFFEY:      That was the content I was examining

  19 on.

  20              THE COURT:     Yeah.   So --

  21              MR. MAHAFFEY:      So my question specifically was after

  22 this purported email, I asked the witness, and I can ask it

  23 again if I didn’t make it clear.

  24 BY MR. MAHAFFEY:

  25 Q      After your January 17th alleged email that you have




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 125
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 129 of 372

                                Milner - Cross/Mahaffey                            126

   1 referenced in paragraph 30, isn’t it true you --

   2              MS. MONTGOMERY:      Objection.    That’s not alleged

   3 email.     It’s attached.

   4              THE COURT:     Well -- well, why don’t I hear your

   5 question.

   6 BY MR. MAHAFFEY:

   7 Q      Isn’t it true that after that date you were told that

   8 there still had not been a board vote?

   9 A      I don’t have -- I don’t have memory of that.            I’m sorry.

  10 Q      So you do not remember after that date receiving email,

  11 such as ones on February 8th, where you were told that Gwyn

  12 Myers felt like this was her second career, trying to get board

  13 approval, and you said --

  14              MS. MONTGOMERY:      Objection.

  15              THE COURT:     Well, all right.

  16              MS. MONTGOMERY:      It’s way outside the direct.

  17              THE COURT:     Well, okay.    Isn’t that Exhibit 9, the

  18 email?     Is that the email that you’re talking about?

  19              MR. MAHAFFEY:      Your Honor, what I’m -- what I’m

  20 asking permission --

  21              THE COURT:     Well, you’re talking about the --

  22 something about a career.         Where is that?

  23              MR. MAHAFFEY:      The question to the witness --

  24              THE COURT:     No, you’re saying -- you’re saying --

  25              MR. MAHAFFEY:      I am reading -- I am reading what I




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 126
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 130 of 372

                                Milner - Cross/Mahaffey                            127

   1 made a point --

   2              THE COURT:     Are you reading one of the exhibits?

   3              MR. MAHAFFEY:      I am reading from what is the --

   4              THE COURT:     Right.     Yeah, apparently it’s already --

   5 yeah, a second career -- on the second career.

   6              MR. MAHAFFEY:      Right.

   7              THE COURT:     So -- let’s see.     And Ms. Myers, where

   8 does it talk about her -- the second career?             I’m sorry.     Where

   9 is --

  10              MR. MAHAFFEY:      So if I -- can I start over?

  11              THE COURT:     No.    What I was going to say is that, you

  12 know, there is an email purportedly from Ms. Milner talking

  13 about the second career, and you’re referring to Ms. Myers’

  14 email, right, Mr. Mahaffey?          And which one is that?

  15              MR. MAHAFFEY:      That is part of the documents that we

  16 prepared and did not submit based on --

  17              THE COURT:     No, but isn’t it part of this email

  18 string and that’s Exhibit 9 to -- it’s in Ms. Milner’s

  19 declaration?

  20              MS. MONTGOMERY:       Yes.

  21              MR. MAHAFFEY:      Yes.

  22              THE COURT:     So which one is that regarding the -- the

  23 second career email that Ms. Myers sent?            Because that’s what

  24 you’re asking.       I just want to follow what you’re asking.

  25              MR. MAHAFFEY:      I was focused on the date, but I’m




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 127
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 131 of 372

                                Milner - Cross/Mahaffey                            128

   1 trying to read the prior emails where Ms. Myers --

   2              THE COURT:     Yeah, well --

   3              MR. MAHAFFEY:      The phrase -- the reason I asked about

   4 the second career is because that’s the kind of thing a person

   5 might remember, and it’s part of her exhibits.

   6              The point of the question was the date.

   7              MS. MONTGOMERY:      Why don’t you point to the exhibits?

   8              THE COURT:     Well, what I was going to say, why don’t

   9 we look at her email?        Okay.    So where is the email that you

  10 were -- the statement from the email that you were trying to

  11 read?

  12              MR. MAHAFFEY:      I was reading from Exhibit 9, page 77.

  13              THE COURT:     Page 77.    Which 77?     You’ve got 77, 77A,

  14 and 77B.

  15              MR. MAHAFFEY:      77.

  16              THE COURT:     Just plain 77?

  17              MR. MAHAFFEY:      Just plain 77.

  18              THE COURT:     Okay.     So what -- what’s the time of the

  19 email that you’re referring to?

  20              MR. MAHAFFEY:      February 8th.

  21              THE COURT:     No, time.    Time.

  22              MR. MAHAFFEY:      Oh, 11:18.

  23              THE COURT:     11:18.    Okay.   So --

  24              MS. MONTGOMERY:      This is from Carol to Gwyn.

  25              THE COURT:     That’s Carol’s email, but apparently Gwyn




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 128
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 132 of 372

                                Milner - Cross/Mahaffey                             129

   1 Myers had an email referring to second career that Ms. Milner

   2 was referring to.       Which one was that?

   3              MR. MAHAFFEY:      That does not seem to be attached to

   4 this email chain.

   5              THE COURT:     Oh, it’s not?

   6              MS. MONTGOMERY:      The full email is attached, and

   7 that’s why there is an A and B, because there was -- it was

   8 omitted.

   9              THE COURT:     Yeah, that’s what I was going to say, is

  10 that the second career email, I don’t know where that is, so --

  11              MR. MAHAFFEY:      Can I just start over?        I don’t want

  12 to delay this question.         I can start over.

  13              THE WITNESS:     I see the second career now in front of

  14 me.

  15              MS. MONTGOMERY:      What page?

  16              THE WITNESS:     Page 77.

  17              THE COURT:     Six -- I’m sorry.

  18              THE WITNESS:     And I’m writing to Gwyn, the Exhibit 9,

  19 page 77.

  20              THE COURT:     All right.    Yeah.     Yeah, you wrote to

  21 Gwyn, I hear you on the second career.            But apparently Ms.

  22 Myers referred to the second career somewhere.

  23              Do you see that email that Ms. Myers referred to?

  24              THE WITNESS:     The reason it’s easy to see the one

  25 second career, it’s in quotes.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 129
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 133 of 372

                                 Milner - Cross/Mahaffey                           130

   1                THE COURT:   Yeah.

   2                THE WITNESS:    There’s a lot of words here.

   3                MR. MAHAFFEY:    May I rephrase, Your Honor, withdraw

   4 that question and rephrase?

   5                THE COURT:   Yeah.    I think that’s probably best.

   6                MR. MAHAFFEY:    All right.

   7                THE COURT:   Let’s ask a different question.

   8                MR. MAHAFFEY:    Okay.   Motion to withdraw and

   9 rephrase.

  10                THE COURT:   Right.    Yeah, ask a different question.

  11                MR. MAHAFFEY:    Thank you.

  12 BY MR. MAHAFFEY:

  13 Q      So, Ms. Milner, directing your attention to just page 77

  14 plain, Exhibit 9, do you have that in front of you?

  15 A      Yes, I do.

  16 Q      Okay.    Directing your attention to the 12/19 email at the

  17 top, the third paragraph.

  18 A      Yes, I see it.

  19 Q      Where it says, “This is the way that I would see it, but

  20 maybe I’m missing something.          Do not think that you should base

  21 future actions on past ones, because the contract and trust are

  22 not yet in place.”

  23                Do you see that phrase, “contract and trust are not

  24 yet in place”?

  25 A      Yes, I do.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 130
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 134 of 372

                                 Milner - Cross/Mahaffey                           131

   1 Q      So would you now concede to the Court that after this

   2 purported January 7th email that you referred to in Exhibit 30

   3 you were being told still by February 8th the contract and

   4 trust were not in place?

   5 A      No, I won’t concede that.

   6 Q      Okay.    But you did read this sentence when Ms. Myers wrote

   7 it to you that says the contract and trust were not in place?

   8 A      Yes, I did, but you would have to go to preceding emails.

   9                MR. MAHAFFEY:    Move to strike the balance.        I just

  10 want to know if you read it at that time.

  11                THE COURT:   All right.    The motion to strike is

  12 granted.      So just listen to his question.

  13                THE WITNESS:    Okay.

  14                THE COURT:   Answer it, and your counsel can ask

  15 questions --

  16                THE WITNESS:    Yeah.

  17                THE COURT:   -- that would elicit testimony that they

  18 feel would be responsive to any of the implications raised by

  19 this question.

  20                THE WITNESS:    Okay.

  21 BY MR. MAHAFFEY:

  22 Q      Directing your attention to Exhibit 7, paragraph 5.2 on

  23 page 61.

  24 A      Yep.

  25 Q      Do you see the words that the binding nature of this trust




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 131
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 135 of 372

                                Milner - Cross/Mahaffey                            132

   1 shall be conditioned on the funding of the trust?

   2 A      Yes, I do.

   3               MS. MONTGOMERY:     Asked and answered.

   4               THE COURT:    Overruled.    All right.

   5 BY MR. MAHAFFEY:

   6 Q      Do you see in this --

   7               THE COURT:    That’s foundational.      So you’re asking --

   8 you’re leading up to something, Mr. Mahaffey?

   9               MR. MAHAFFEY:     Yes, Your Honor.

  10 BY MR. MAHAFFEY:

  11 Q      So do you see in Exhibit 9, page 77A, that you were being

  12 told as of February 8th, 2007, now eight months after the

  13 purported transfer of ownership, that the trust has not been

  14 funded yet, and they were trying to, quote, how to satisfy your

  15 concerns, quote?

  16 A      So what’s the question?

  17 Q      Do you remember getting that?

  18 A      Do I remember getting this email?

  19 Q      Yes.

  20 A      Yes, I remember getting this email.

  21 Q      So did you have an understanding as of February 8th, 2007,

  22 the trust had not been funded?

  23 A      No, the trust was not funded.

  24 Q      And did you ever receive any modification to paragraph 5.2

  25 that before this entire contract would be binding that that




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 132
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 136 of 372

                                Milner - Cross/Mahaffey                            133

   1 paragraph was modified to not require trust funding?

   2 A      Your questions are pretty complicated.

   3 Q      Let me rephrase.

   4 A      Thank you.

   5 Q      I’m going to rephrase.

   6 A      Thank you.     Thank you.

   7 Q      After this February 8th communication, did all the parties

   8 who signed Exhibit 7 sign a modification removing paragraph

   9 5.2?

  10 A      No.

  11 Q      Now, is it true that in June of 2007, because the CCM had

  12 not complied in your opinion with this agreement, you hired

  13 counsel to sue them?        This is a year later.

  14 A      No, I did not hire them to sue them.

  15 Q      Let me direct your attention to your declaration,

  16 paragraph 31, and the sentence that says, “I was again forced

  17 to retain counsel.”

  18 A      Yes, I retained counsel.

  19 Q      So it’s true then, is it not, that a year after you claim

  20 that there was a purported transfer of ownership, you were

  21 disputing the contract and the lack of performance and you

  22 retained counsel, true?

  23 A      No, I was not retaining counsel to sue them.            At that

  24 time, I would have.

  25              THE COURT:     That wasn’t his question.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 133
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 137 of 372

                                Milner - Cross/Mahaffey                            134

   1              THE WITNESS:     Okay.    I’m really trying to understand.

   2              THE COURT:     That you retained counsel because you

   3 were not satisfied with the church’s cooperation.

   4              THE WITNESS:     Yes, some of their cooperation, that is

   5 true.

   6 BY MR. MAHAFFEY:

   7 Q       Did you read the letter from the counsel that you hired

   8 ever?

   9 A       I’m sure I did.

  10 Q       And did it not say that it was specifically a threat to

  11 sue both the Ministry and your parents if they did not fund

  12 this trust and comply with this alleged agreement?

  13 A       I would have sued.      Yes, I would have sued.       And so she

  14 implied it, but that’s different than hiring someone to

  15 actually perform litigation and file a complaint.

  16 Q       So let me see if I can rephrase.        Would you agree to this

  17 court that over a year after the purported contract that you

  18 claim you’re relying on was entered, you hired attorneys, who

  19 stated they were going to sue the Ministry because they had not

  20 complied with this purported contract, true?

  21 A       I hired an attorney.      I would have to read the letter

  22 again to tell you what it says.          If you can point me -- I know

  23 it’s an exhibit, one of our exhibits.           If you can point me to

  24 it, that would be great.

  25 Q       Let me see if you remember this without seeing the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 134
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 138 of 372

                                Milner - Cross/Mahaffey                            135

   1 exhibit.     If you don’t remember it, we’ll find it, but I’m

   2 going to read it and see if it refreshes your memory.               Okay?

   3 Is that okay?

   4 A      I would rather read the exhibit, have it before me.

   5 Q      Do you mind if I --

   6 A      Oh, I’ve got it.

   7              THE COURT:     No, he was going to read it to you.

   8              THE WITNESS:     Okay.    It’s just --

   9              THE COURT:     He said -- Mr. Mahaffey said he was going

  10 --

  11              THE WITNESS:     It’s just easier for me --

  12              THE COURT:     -- read it to you.      So --

  13              THE WITNESS:     Sure.    I’ve got it anyway.

  14 BY MR. MAHAFFEY:

  15 Q      So do you remember this sentence, “Furthermore, section

  16 5.2 of the agreement requires the Ministries to compensate Ms.

  17 Milner, as set forth in the trust agreement,” with the last

  18 sentence, “The Ministries has not fulfilled this obligation.”

  19              Do you see that?

  20 A      Yes, I do se that.

  21 Q      And was it after this date of July 5th, was there ever a

  22 written document signed by all the same five people that

  23 modified the language that this entire contract was conditioned

  24 upon this being funded?         After July 5th of 2007, was there a

  25 document signed by the same five people that modified paragraph




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 135
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 139 of 372

                                Milner - Cross/Mahaffey                            136

   1 5.2?

   2              MS. MONTGOMERY:      Objection, Your Honor.       He’s

   3 misstating the language of this letter.

   4              THE WITNESS:     Yeah.

   5              THE COURT:     Well, he’s --

   6              MS. MONTGOMERY:      He’s making up the word “funded.”

   7              THE COURT:     No, he asked a different question.

   8 Overruled.     He asked whether or not -- which is really more

   9 asked and answered -- you know, was there any subsequent

  10 modification of section 5.2?          And he’s asked that a number of

  11 times.

  12              MS. MONTGOMERY:      He’s asked that a number of times,

  13 but he keeps asking whether or not there was something about

  14 funding.     And this letter that he’s referring to does not say

  15 anything about funding.

  16              MR. MAHAFFEY:      Can I object to --

  17              THE COURT:     No, his last question was really was

  18 there anything that modified section 5.2.            That’s what I

  19 understood.

  20              MS. MONTGOMERY:      If that’s the -- if that’s the --

  21              THE COURT:     Yeah, it’s asked and answered, but --

  22              MS. MONTGOMERY:      Okay.

  23              THE COURT:     All right.

  24              Wasn’t that your question?

  25              MR. MAHAFFEY:      It was.   It was --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 136
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 140 of 372

                                Milner - Cross/Mahaffey                              137

   1              THE COURT:     All right.     Then next question then.

   2              MR. MAHAFFEY:      After --

   3              THE COURT:     Well, can I ask you this, Mr. Mahaffey?

   4 How much longer do you need with the witness?               Because, you

   5 know, we’re approaching the lunch hour, and I didn’t want -- I

   6 wanted to see whether or not -- because I don’t think there are

   7 any other witnesses, are there, live witnesses, so --

   8              MS. MONTGOMERY:      Unless you want Mr. Light.          He’s

   9 submitted a declaration.         He’s here and present and available

  10 if necessary.

  11              THE COURT:     Well, we’ll get to that point.           Do you

  12 need to cross-examine Mr. Light?

  13              MR. MAHAFFEY:      No.

  14              THE COURT:     All right.     Okay.     So Mr. Light’s

  15 declaration is received, and there is no cross-examination.

  16              But I wanted to make sure that I fully accommodated

  17 your need to cross-examine the witness and talk about

  18 scheduling, whether or not you wanted to complete the

  19 examination.

  20              I don’t know.      What’s your estimate?        I want to make

  21 sure that you get your opportunity to examine the witness and

  22 then there be an opportunity of redirect, including, you know,

  23 trying to lay foundation for the exhibits.

  24              MR. MAHAFFEY:      For certain we’re not going to be done

  25 by the lunch hour, and probably not even today with this cross.




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 137
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                        Main Document    Page 141 of 372

                                Milner - Cross/Mahaffey                              138

   1              MS. MONTGOMERY:      That’s ridiculous, Your Honor.

   2              THE COURT:     Well, what’s your estimate?

   3              MR. MAHAFFEY:      I would say two hours of additional

   4 cross.

   5              THE COURT:     All right.     So --

   6              MR. MAHAFFEY:      It depends on the answers, obviously.

   7              THE COURT:     All right.

   8              MS. MONTGOMERY:      Your Honor, Ms. Milner has come down

   9 at her expense from Boulder, Colorado.             So she’s here today to

  10 try to resolve this.

  11              THE COURT:     Well, I think we’re going to -- he says

  12 two more hours.       So we’re going to finish today.

  13              MS. MONTGOMERY:      I don’t believe --

  14              THE COURT:     Because I don’t want her to be burdened

  15 to have to come back, so --

  16              THE WITNESS:     Thank you.

  17              MR. MAHAFFEY:      All right.

  18              THE COURT:     All right.     Well, I’m just asking.         So

  19 we’ll just continue on until noon, and then how long do you

  20 want for lunch hour break?

  21              MS. MONTGOMERY:      Short.    Whatever --

  22              THE COURT:     Well, normally I take an hour and a half

  23 in trial, but it could just be an hour, 45 minutes, so we can

  24 move it along.

  25              MS. MONTGOMERY:      Is there any food downstairs?




                                     WWW.JJCOURT.COM
                                                        Trial Transcript, Page 138
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 142 of 372

                                Milner - Cross/Mahaffey                            139

   1              THE COURT:     Because we want to be completed today.

   2 She doesn’t want to have to come back.

   3              So we want to be done today.

   4              MS. MONTGOMERY:      We can get something downstairs

   5 within the building.

   6              MR. MAHAFFEY:      An hour.

   7              THE COURT:     An hour?    Okay.   Because you want to

   8 probably want some time for, you know, a break, and then have

   9 something to eat.       Okay.    So we’ll make the lunch hour break an

  10 hour.

  11              So do you want to continue on to noon, or do you want

  12 to take the break now?

  13              MR. MAHAFFEY:      Considering the interruption, why

  14 don’t we just take the break now and then that way --

  15              THE COURT:     All right.     And then we’ll --

  16              MS. MONTGOMERY:      We’d rather go ahead and continue

  17 and get as much as --

  18              THE COURT:     Well, I was going to say is we take the

  19 one hour now, and then you come back.

  20              MS. MONTGOMERY:      We’d like to hear the next 20

  21 minutes of examination.         We’ve got the time and want to make

  22 sure that we know, you know, what he’s already examined her on.

  23              MR. MAHAFFEY:      Your Honor, again, coming back to the

  24 point that we’ve not received a single document from them, not

  25 one, so we’re basing it on --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 139
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 143 of 372

                                 Milner - Cross/Mahaffey                            140

   1              THE COURT:      Well, I don’t know if that’s really

   2 grounds for objection for him to ask about this.               That’s a

   3 state court matter, right?           So I’m not going to hear argument

   4 about that.        It’s just whether or not -- okay.

   5              So you have two more hours of examination?

   6              MS. MONTGOMERY:       He can’t -- he can’t -- he should

   7 not be able to examine Ms. Milner with regard to documents that

   8 he has not produced and has not submitted to the Court.                 He’s

   9 sitting there reading documents.

  10              THE COURT:      Well, I don’t know about that, because

  11 he’s asking documents that are pertaining to her direct

  12 testimony.     And so, you know, it’s within his prerogative to do

  13 that.

  14              MS. MONTGOMERY:       Well --

  15              THE COURT:      It relates to her direct testimony.          Are

  16 you going to say, well, he didn’t produce this in discovery,

  17 blah, blah, blah, but, you know, he’s asking her questions

  18 relating to her direct.          It’s within the scope of cross-

  19 examination.       So your objections are overruled.          They’re

  20 overruled.

  21              MS. MONTGOMERY:       Okay.

  22              THE COURT:      Okay.    There’s no further point in

  23 argument.     He’s asking about what -- you know, you brought it

  24 up in the direct, and he’s asking her questions about it.                 And

  25 he can use anything he wants for that.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 140
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 144 of 372

                                Milner - Cross/Mahaffey                            141

   1               All right.

   2               MS. MONTGOMERY:     We would still like to go forward to

   3 --

   4               MR. MAHAFFEY:     Obviously we’re going to interrupt the

   5 witness at some point, so whatever the Court’s pleasure is.

   6               THE COURT:    All right.    We’ll go for 15 minutes.            All

   7 right.

   8 BY MR. MAHAFFEY:

   9 Q      Did you have --

  10               THE COURT:    Are you all right, Ms. Milner, as far as

  11 --

  12               THE WITNESS:    Oh, yeah, I’m fine.

  13               THE COURT:    All right.    Thank you.

  14 BY MR. MAHAFFEY:

  15 Q      Did you have an understanding that the Ministry or CCM at

  16 that time had an attorney named R-E-G Gibson, Reg?

  17 A      Yes.

  18               MS. MONTGOMERY:     Objection.    What time period?

  19               THE COURT:    At that time, which is --

  20               MS. MONTGOMERY:     What’s that time?

  21               THE COURT:    -- 2006 or ‘07.     2006, 2007, at the time

  22 of the contract.       Overruled.     Okay.   You can answer.

  23               Mr. Gibson was the attorney for the -- was the

  24 attorney for the church, right?

  25               THE WITNESS:    Yes.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 141
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 145 of 372

                                Milner - Cross/Mahaffey                            142

   1               THE COURT:    All right.

   2 BY MR. MAHAFFEY:

   3 Q      Is it true that you were advised by Ms. Myers on multiple

   4 occasions that before there could be any transfer of the

   5 subject equipment that the church’s or the Ministries’

   6 attorney, Mr. Gibson, would need to approve it?

   7 A      No, I don’t -- you have to point me to -- there is so much

   8 documentation.       It is helpful if you point me to the exhibit.

   9 Q      Did you read the email that we just went through, Exhibit

  10 9, when the Court was referring to it at all?

  11               THE COURT:    Which email?     The date.

  12 BY MR. MAHAFFEY:

  13 Q      So Exhibit 9, page 77A.

  14 A      Yes, I see it.

  15 Q      Do you see the reference in the paragraph on 77A to calls

  16 with Reg and Fred.

  17 A      Yes.   “Just had a call yesterday with Reg and Fred,” yes.

  18 Q      And Reg is Mr. Gibson?

  19 A      Yes.

  20 Q      And did you have an understanding that Ms. Myers was

  21 communicating to you that the, as she said in her earlier

  22 statement, where she said that the contract and trust were not

  23 yet formed, that that was because she was contacting the

  24 attorney and getting revisions and input?

  25               MS. MONTGOMERY:     Objection.    It does not say that.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 142
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 146 of 372

                                 Milner - Cross/Mahaffey                           143

   1                THE COURT:   Yeah, it doesn’t say that.

   2                MS. MONTGOMERY:    It misstates testimony.

   3                THE COURT:   Where does it say the contract was not

   4 formed?

   5 BY MR. MAHAFFEY:

   6 Q      Okay.    Let’s go back.      Let me direct your attention to

   7 page 77, and I’m going to have you read this into the record.

   8                THE COURT:   Well, you don’t have to read -- okay.

   9 BY MR. MAHAFFEY:

  10 Q      Okay.    I’ll just direct your attention to it.          Do you see

  11 --

  12                THE COURT:   Okay.    Why don’t you --

  13 BY MR. MAHAFFEY:

  14 Q      Do you see the sentence that says, “Do not think you

  15 should base future actions on past ones, because the contract

  16 and trust are not yet in place”?          Do you see that word, “not

  17 yet in place”?

  18                Just yes or no, do you see the words, “not yet in

  19 place”?

  20 A      I don’t see them, because there’s too many lines here.                 If

  21 you point me, that would be helpful.

  22                THE COURT:   Okay.    So why don’t we just start with

  23 email from Gwyn Myers to you, February 8th, 2007, at 12:19 p.m.

  24 It’s the top email on page 77.

  25                THE WITNESS:   Oh, I was on the wrong page.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 143
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 147 of 372

                                Milner - Cross/Mahaffey                             144

   1              THE COURT:     Yeah.

   2              THE WITNESS:     Okay.

   3              THE COURT:     Yeah, okay.

   4              THE WITNESS:     All right.     Thank you.

   5              THE COURT:     Yeah.    It’s confusing.

   6              THE WITNESS:     It is.

   7              THE COURT:     Right.    And so --

   8              THE WITNESS:     There’s so many words to read so

   9 quickly.

  10              THE COURT:     Yeah.    There’s -- there’s a lot.         You’re

  11 right.     And that’s why I want to make sure that you’re on the

  12 same -- everybody is on the same page.

  13              THE WITNESS:     Thank you.

  14              THE COURT:     All right.    So the first page of this

  15 exhibit, Exhibit 9, the first email, which is at the top, do

  16 you see that?

  17              THE WITNESS:     Yeah, from Gwyn.

  18              THE COURT:     It has three paragraphs.        It says, “Hi,

  19 Carol,” from Gwyn, right?

  20              THE WITNESS:     Yes, I see that.

  21              THE COURT:     Right?

  22              THE WITNESS:     Uh-huh.

  23              THE COURT:     The third paragraph -- he wants you to

  24 look at the third paragraph.

  25              MS. MONTGOMERY:      Your Honor, he needs to read the




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 144
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 148 of 372

                                Milner - Cross/Mahaffey                            145

   1 entire -- this entire email of only three paragraphs so that

   2 it’s all in context.        He’s pulling out one.

   3              MR. MAHAFFEY:      This is cross.     They can do that in

   4 direct.

   5              THE COURT:     Just hold on.     Just hold on.     All right.

   6 You can -- you can read the whole email.            All right, Ms.

   7 Milner?

   8              THE WITNESS:     Oh, you want me to read it?

   9              THE COURT:     Well, I was just --

  10              THE WITNESS:     That’s fine.

  11              THE COURT:     He was asking a question about the third

  12 paragraph, but --

  13              THE WITNESS:     Would you like me to read --

  14              THE COURT:     -- your counsel suggests that you read

  15 the whole email --

  16              THE WITNESS:     Okay.

  17              THE COURT:     -- so that --

  18              THE WITNESS:     Sure.

  19              THE COURT:     Yeah.   Yeah, it’s short.      Just read the

  20 whole email.

  21              THE WITNESS:     “Hi, Carol.     I do not think that” --

  22              THE COURT:     Oh, you don’t have to read it out loud.

  23 Read it yourself.

  24              THE WITNESS:     Oh, sorry.

  25              THE COURT:     Yeah, because he’s going to ask you




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 145
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 149 of 372

                                 Milner - Cross/Mahaffey                           146

   1 questions about it.         If he wants to read the whole thing on the

   2 record, you know, we can do that, or we can just receive

   3 Exhibit 9.

   4                Are you offering Exhibit 9?      Because you objected to

   5 Exhibit 9.

   6                MR. MAHAFFEY:    Yes, we would be offering Exhibit 9.

   7                THE COURT:    Okay.    Exhibit 9 is received.

   8                     (Exhibit 9 Received in Evidence)

   9                THE COURT:     Okay.    So -- and take your time, Ms.

  10 Milner, to make sure that you read it, because he is going to

  11 ask you questions apparently.           All right.

  12                                      (Pause.)

  13                THE WITNESS:    Go ahead.

  14 BY MR. MAHAFFEY:

  15 Q      Okay.    So directing your attention to that same email that

  16 we’ve been referring to, the first three paragraphs, did you

  17 have an understanding that Gwyn Myers was telling you that

  18 although she personally believed, as she said in the first

  19 sentence, that the inventory, quote, as yours are just that, in

  20 her third sentence, she was telling you, “However, the contract

  21 and trust are not yet in place.”

  22 A      Where does it say “however”?

  23                THE COURT:    Yeah, it doesn’t say “however.”

  24                MS. MONTGOMERY:    It doesn’t say that.

  25 BY MR. MAHAFFEY:




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 146
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 150 of 372

                                Milner - Cross/Mahaffey                            147

   1 Q       Did you have an understanding --

   2              THE COURT:     You have to look at the third paragraph,

   3 so --

   4              MR. MAHAFFEY:      Let me try it this way.

   5              THE COURT:     Yeah, just look at the --

   6 BY MR. MAHAFFEY:

   7 Q       What did you think the words “the contract and trust are

   8 not yet in place” meant?

   9 A       It meant that they wanted to fund the trust with a piece

  10 of real estate property and they were trying to work out the

  11 details of that real estate and putting collateral into the

  12 trust.

  13 Q       What did you think the word “contract” referred to, that

  14 says, “the contract is not yet in place”?

  15 A       I believed it referred to the trust agreement being funded

  16 by collateral.

  17 Q       So your understanding is that the word “contract and

  18 trust” were cumulative in that sentence?

  19 A       No, I never --

  20              MS. MONTGOMERY:      Objection.

  21 BY MR. MAHAFFEY:

  22 A       -- even thought that it had to do with the contract, the

  23 one you’re referring to.

  24 Q       Isn’t it true the same email told you the contracts hadn’t

  25 been executed yet?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 147
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 151 of 372

                                 Milner - Cross/Mahaffey                           148

   1 A      The trust agreement that they wanted to put collateral

   2 into had not been executed yet.

   3 Q      No, the same email told you that all the contracts,

   4 plural, had not yet been executed.

   5 A      That is not the way I took it.

   6 Q      That’s what it said.

   7 A      No, but at the very top it says --

   8                MS. MONTGOMERY:    Objection.    It does not.

   9 BY MR. MAHAFFEY:

  10 A      -- that it’s my stuff.

  11 Q      My question is, yes or no, did this same email chain tell

  12 you that the contracts, plural, have not been executed?

  13 A      They did not tell me that.

  14                MS. MONTGOMERY:    Where is that?

  15 BY MR. MAHAFFEY:

  16 Q      Okay.

  17                MS. MONTGOMERY:    Excuse me.    Where does it say that?

  18                THE COURT:   Well --

  19                MR. MAHAFFEY:    I’m going to cross-examine the

  20 witness, Your Honor, as best I can.

  21                THE COURT:   Well --

  22                MR. MAHAFFEY:    I’ll point to it.

  23                THE COURT:   -- I think at this point it’s really a

  24 matter of you’re asking what Ms. Milner made out of Ms. Myers’

  25 email.     And apparently the parties disagree.          You’re asking her




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 148
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 152 of 372

                                Milner - Cross/Mahaffey                            149

   1 to agree on Ms. Myers’ interpretation, whatever that is, but we

   2 don’t have Ms. Myers here, so --

   3              MR. MAHAFFEY:      Well, my --

   4              THE COURT:     So --

   5              MR. MAHAFFEY:      My question was for a different

   6 purpose.

   7              THE COURT:     To see if it’s relevant.       You know, are

   8 you trying to show that it puts Ms. Milner on notice that it’s

   9 the position of the debtor that the contract is not in place?

  10              MS. MONTGOMERY:      Your Honor, we don’t even have

  11 testimony about whether or not the contract referred to in the

  12 --

  13              THE COURT:     Yeah, I don’t know.

  14              MS. MONTGOMERY:      -- in the third paragraph --

  15              THE COURT:     Yeah.   Well --

  16              MS. MONTGOMERY:      -- is the same -- is the settlement.

  17              THE COURT:     Yeah, that’s why I was just -- yeah, we

  18 -- I don’t know.       I don’t think anybody knows.

  19              MS. MONTGOMERY:      So these questions -- well, I think

  20 Ms. Milner may know.

  21              THE WITNESS:     Yeah, no, if anything it was assuring

  22 to me.     She was constantly reassuring me that my agreement was

  23 in --

  24              THE COURT:     Well, I think you’re right about that,

  25 Ms. Milner, if it says that, “You don’t need to worry about it,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 149
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 153 of 372

                                 Milner - Cross/Mahaffey                           150

   1 because the property is yours and the assets are yours.”                So,

   2 you know, what’s there to worry about?

   3                But then, what counsel is asking is, you know, did

   4 you feel that, you know, the last paragraph was to make sure

   5 that you had something to worry about?           That’s what I think

   6 he’s asking you about.

   7                THE WITNESS:   No, because if I really felt that way,

   8 I would have addressed it at the time.

   9                THE COURT:   So are you worried about the third

  10 paragraph --

  11                THE WITNESS:   I wouldn’t have just let it float out

  12 there.

  13                THE COURT:   -- that just says that the contract is

  14 not in place?       Does that mean anything to you?

  15                THE WITNESS:   It means -- if you go earlier in the

  16 document, it’s about this collateral trust.             They wanted to

  17 spread the payments out over time, and I was doing all I could

  18 to help them do that but still have security.

  19                And so they were looking at different ways to secure

  20 the funds.

  21                THE COURT:   All right.

  22                THE WITNESS:   It had nothing to do with the property.

  23                THE COURT:   Okay.

  24 BY MR. MAHAFFEY:

  25 Q      Okay.    So look at -- look at the next page, then.             Is it




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 150
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 154 of 372

                                  Milner - Cross/Mahaffey                           151

   1 your testimony it had nothing to do with --

   2                 THE COURT:   I’m sorry.    Next page?

   3                 MR. MAHAFFEY:    Page 77A.

   4                 THE COURT:   Okay.

   5 BY MR. MAHAFFEY:

   6 Q       So you just told the Court --

   7                 THE COURT:   So I would ask that you refer to a

   8 specific email, because the next page has a number of emails,

   9 so...

  10 BY MR. MAHAFFEY:

  11 Q       So directing your attention to the 11/18 a.m. email, the

  12 portion of that email that initiated it from Gwyn Myers, and

  13 referring to the bottom portion where she’s referring to a

  14 conversation with the attorney and where she says that once the

  15 contracts are executed, then you can proceed with whatever has

  16 been agreed to in those documents.

  17                 So I want to direct your attention to those documents

  18 and the plural contracts.          Are you following me?

  19 A       No, I am not.

  20 Q       Okay.    So let’s go to --

  21                 THE COURT:   She’s not following you.       So why don’t we

  22 isolate -- why don’t we isolate what you’re asking her to

  23 follow.

  24                 MR. MAHAFFEY:    Okay.   So go to the second --

  25                 THE COURT:   You know, the next page, Ms. Milner --




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 151
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 155 of 372

                                Milner - Cross/Mahaffey                            152

   1              THE WITNESS:     77A?

   2              THE COURT:     -- there’s an email that starts, “Hi,

   3 Carol.”

   4              THE WITNESS:     Yes.

   5              THE COURT:     “Just had a call with Reg and Fred.”

   6              THE WITNESS:     Yes.    That’s helpful.     Thank you.

   7              THE COURT:     Okay.    And he’s referring to, I believe,

   8 the last sentence of that particular email, before it says,

   9 “Gwyn.”     “Hi, Carol, Gwyn.”       Before the “Gwyn,” it says, “Once

  10 the money is in there, all the contracts are executed, and you

  11 can proceed on whatever has been agreed to in those documents.”

  12              Do you see that sentence?

  13              THE WITNESS:     Yes, I see that.

  14              THE COURT:     I think he’s asking what does that mean

  15 to you?

  16 BY MR. MAHAFFEY:

  17 Q       Well, a slightly different approach.         Isn’t it true that

  18 after you read that they were still a holdup, a condition,

  19 before you could proceed on whatever was agreed to in those

  20 documents, you disagreed with that, and that’s why, six months

  21 later, you hired the Fish & Richardson firm to threaten sue

  22 them?

  23 A       No, that’s not true.

  24 Q       So the fact that after this February 8th document, this

  25 email told you that, quote, once the money is in there, quote,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 152
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 156 of 372

                                Milner - Cross/Mahaffey                            153

   1 all of the contracts are executed, quote, and you can proceed

   2 on whatever has been agreed to in those documents, you didn’t

   3 dispute that?

   4 A      Those documents -- in my mind, what she was talking about

   5 was funding the trust with real property.            At the time they had

   6 a piece of real estate that actually my parents had donated to

   7 them, and they wanted to provide that as security.              And that’s

   8 what we were dealing with at that time.

   9                And when I hired Fish & Richardson, it was because

  10 they owed me some money.         And then they paid it.       We had no

  11 problem.

  12 Q      So you didn’t lay out in the very same email chain that

  13 you were concerned that the rodents might be eating the very

  14 document -- the very items?

  15 A      I wanted -- I do remember that.

  16 Q      Okay.

  17 A      And --

  18 Q      Let me ask you a question about that.

  19 A      Okay.    Sure.   Sure.

  20 Q      So the truth is, if you’ll admit this to the judge, we can

  21 move on.     The truth is you were concerned about the fact that

  22 they hadn’t transferred ownership, you weren’t given access,

  23 and you wrote in this same document --

  24 A       I never --

  25 Q      -- the very same document -- let me finish -- the same




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 153
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 157 of 372

                                 Milner - Cross/Mahaffey                            154

   1 document --

   2 A      Sure.

   3 Q      -- you wrote that you want access because you’re concerned

   4 rodents are eating your items.          And she said no, because the

   5 contract, plural, had not been funded, had not been executed,

   6 and that after that occurred, then you can have access to see

   7 if the rodents,” wrote it, that was the whole purpose of the

   8 exchange, true?

   9                MS. MONTGOMERY:    Objection.

  10                THE WITNESS:   That’s not true.

  11                MS. MONTGOMERY:    It misstates --

  12                THE COURT:   Well --

  13                THE WITNESS:   I’m sorry.

  14                THE COURT:   Let’s take a look.       I’m sorry.     The

  15 rodents were --

  16 BY MR. MAHAFFEY:

  17 Q      So let’s look at the bottom of page 77.            The email starts

  18 with, “Thank you, Gwyn.”         Do you see that?

  19                THE COURT:   Oh, I see.    Okay.     Okay.   So --

  20 BY MR. MAHAFFEY:

  21 A      Yes.

  22 Q      Do you see the “Thank you, Gwyn”?

  23 A      Yes.

  24                THE COURT:   Right.    Your email starting on page --

  25 the first page of this exhibit.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 154
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 158 of 372

                                Milner - Cross/Mahaffey                            155

   1 BY MR. MAHAFFEY:

   2 Q      You then set out what you say is the following very likely

   3 scenario, right?

   4 A      Yep.

   5 Q      And in your sentence you say, “I want to check in on the

   6 puppets” --

   7 A      Yep.

   8 Q      -- “to make sure rodents aren’t getting at them.”

   9 A      Yes.

  10 Q      “I called facilities.       No call back.     I called Sheriden.

  11 No call back.       I wait.   I wait.    No reply.    I call Gwyn or

  12 bother the senior Schullers,” you wrote all that, right?

  13 A      Yep.

  14 Q      Because you were laying out the scenario a year later that

  15 you weren’t given access to this alleged property, and you were

  16 concerned because you could call, and you would talk to people,

  17 and they wouldn’t get back, and that’s what Ms. Myers was

  18 responding to was saying, “Carol, I assure you that once the

  19 money is in there,” --

  20 A      No.

  21 Q      She was saying, “Once the money is in there, then -- then

  22 all your contracts are executed, and you can proceed on

  23 whatever has been agreed to, including inspecting the puppets.”

  24               That was the truth.

  25 A      No, that’s not the truth.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 155
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 159 of 372

                                Milner - Cross/Mahaffey                            156

   1 Q      Okay.    So --

   2 A      Can I --

   3 Q      So what you wrote -- let’s keep reading.           You then wrote,

   4 “Instead, if it were in a trust, which I’ll pay for to be

   5 drafted if we were all in agreement.”           “If.”    You put that in

   6 capitals, right, “If”?        That’s you, right?

   7 A      Yeah.

   8 Q      “If we were all in agreement, so the monies aren’t wasted,

   9 then a third party becomes the bad guy.            He simply calls Fred

  10 or whoever and sets up the deal, ‘based on the trust.’                 If it

  11 says ‘based on the contract,’ then I’m left with threatening

  12 lawsuits and the like, which I hate.           It seems that based on

  13 the contract, we can set up the trust to facilitate what’s

  14 already been legally agreed to.          Then it seems it is all truly

  15 done and packaged in a functional way.           Granted, I’d have to

  16 see how to do this, but I will do the legwork and take on the

  17 expenses if I know this would be followed through with.”

  18                You wrote that, right?

  19 A      I did write that.

  20 Q      So at that time, which is why you then hired the Fish &

  21 Richardson firm, is because you had read paragraph 5.2.

  22 A      No, that’s incorrect.       I’m sorry, Mr. Mahaffey.

  23 Q      Had you read paragraph 5.2 by the time you hired the Fish&

  24 Richardson firm?

  25 A      Mr. Mahaffey, that’s incorrect in what you’re saying.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 156
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 160 of 372

                                Milner - Cross/Mahaffey                             157

   1 Q      Yes or no, had you read paragraph 5.2?

   2              MS. MONTGOMERY:       You’re being argumentative.

   3              THE COURT:     Well -- yeah, you are being

   4 argumentative.       But you’re entitled to ask your question

   5 politely and --

   6              MR. MAHAFFEY:      Okay.   I’ll try not to be

   7 argumentative.

   8              THE COURT:     -- or less --

   9              THE WITNESS:     Would you like me to address that?

  10              THE COURT:     No.    He’s just --

  11              THE WITNESS:     Okay.

  12              THE COURT:     What his question was -- and I’m going to

  13 try to state it more neutrally -- is that you were concerned

  14 about section 5.2 of the contract and that’s what was basically

  15 what you were thinking about when you wrote this email.

  16              THE WITNESS:     No.    That’s not true.

  17              THE COURT:     All right.    That’s fine.      I just want --

  18 we just want your answer.          Thank you.

  19              THE WITNESS:     Yeah.

  20              THE COURT:     All right.

  21 BY MR. MAHAFFEY:

  22 Q      In the same email chain, now going to 7:22 a.m., where you

  23 say, “Hey, Gwyn.”

  24 A      I’m sorry.     Can you say where that is again?

  25 Q      In the same email chain.




                                       WWW.JJCOURT.COM
                                                       Trial Transcript, Page 157
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 161 of 372

                                 Milner - Cross/Mahaffey                           158

   1                THE COURT:   Yeah.    Which -- which email?

   2                MR. MAHAFFEY:    Page 77A.

   3                THE COURT:   Page 77A.

   4                THE WITNESS:    Okay.

   5                THE COURT:   Which is the second page.

   6                MR. MAHAFFEY:    7:22 a.m.

   7                THE COURT:   I mean, third page of this document,

   8 right?

   9                MR. MAHAFFEY:    Page 77 -- yeah, 77A is the third

  10 page.

  11                THE COURT:   Right.     77A.

  12                THE WITNESS:    Okay.

  13 BY MR. MAHAFFEY:

  14 Q       Do you see the 7:22 email?

  15 A       7:22 in the morning?

  16 Q       Yes.

  17 A       From me to Gwyn?

  18 Q       Yes.

  19 A       Yes.

  20 Q       You wrote that, true?

  21 A       Yes.

  22 Q       And in that email you said, “It’s gone silent”?

  23 A       Yes.

  24 Q       Those are your words, right?

  25 A       Yes.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 158
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 162 of 372

                                 Milner - Cross/Mahaffey                            159

   1 Q      Because you were frustrated because the board had gone

   2 silent on you about --

   3 A      No, that’s not true.

   4 Q      When had the board, prior to this, approved this alleged

   5 Exhibit 7?      When prior to this had the board approved this?

   6                MS. MONTGOMERY:     Objection.    Misstates the --

   7                THE WITNESS:    I’m sorry.     They agreed --

   8                THE COURT:    Okay.    Just --

   9                THE WITNESS:    -- to it by way of the executive

  10 committee.      It was done.

  11 BY MR. MAHAFFEY:

  12 Q      Yeah.    When did that get put in writing to you that the

  13 board had modified --

  14 A      I was told the executive committee had authority from the

  15 board.

  16 Q      I understand.       I understand you were told.

  17 A      So I relied on their --

  18 Q      Right.      I understand.     You --

  19                THE COURT:    Okay.    Just hold on.    Just hold on.      You

  20 have to listen to his question.           All right.

  21 BY MR. MAHAFFEY:

  22 Q      When were you given a written document that the bylaws had

  23 been modified -- when were you given a written document that

  24 the bylaws of Crystal Cathedral Ministry had been modified for

  25 Carol Milner only and as to Carol Milner, she could receive $8




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 159
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 163 of 372

                                Milner - Cross/Mahaffey                            160

   1 million in personal property as an insider for no

   2 consideration, as an insider, without board approval?

   3              When were you given a copy, Ms. Milner, that CCM --

   4              MS. MONTGOMERY:      Objection.

   5              THE COURT:     Okay.   Okay.    Just hold on.     Okay.    I’m

   6 sorry.     What is the ground for the objection?

   7              MS. MONTGOMERY:      She’s already stated that she was

   8 not familiar with the bylaws, she’s not an attorney, she

   9 doesn’t have any understanding --

  10              THE WITNESS:     I wasn’t on the board.

  11              THE COURT:     Well, just hold -- okay.       Your attorney

  12 is arguing.

  13              THE WITNESS:     Sorry.

  14              MS. MONTGOMERY:      She was not on the board.        This

  15 question is totally -- is totally improper and irrelevant.

  16              THE COURT:     Well, it’s argumentative.

  17              MS. MONTGOMERY:      Well, it’s argumentative --

  18              THE COURT:     And assumes facts not --

  19              MS. MONTGOMERY:      -- and it assumes --

  20              THE COURT:     -- in evidence.     All right.     Sustained.

  21 All right.

  22              So it’s 12:01 now.       So we’re going to take a one-hour

  23 lunch recess and resume at 1:01.          All right.     You can leave

  24 your materials here if you don’t want to take them with you.

  25 The recorder is going to lock up the courtroom.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 160
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 164 of 372

                                 Milner - Cross/Mahaffey                            161

   1              Ms. Milner, you can step down for now.            All right.

   2              THE WITNESS:       Would you like this binder back, or do

   3 you want me to leave it here?

   4              THE COURT:      No, just leave it on the -- on the

   5 witness stand.        Thank you, Ms. Milner, for asking.

   6              THE WITNESS:       Thank you so much.

   7              THE COURT:      All right.     And you can step down.       And

   8 you and your counsel are going to take a lunch hour break,

   9 along with counsel for the movant.

  10              All right.      You can leave your materials here.          It’s

  11 going to be locked up.          And we’ll reopen about 1:00 o’clock or

  12 so.

  13              All right?

  14              MR. MAHAFFEY:       Thank you, Your Honor.

  15              MS. MONTGOMERY:       Thank you.

  16              THE COURT:      That’s fine with you?       All right.     1:01.

  17                (Recess 12:01 p.m./Reconvene 1:03 p.m.)

  18              THE CLERK:      Please remain seated and come to order.

  19 This United States Bankruptcy Court is again in session.

  20              THE COURT:      All right.     The Court will --

  21              MR. MAHAFFEY:       Your Honor, I’m sorry, but counsel is

  22 indisposed for a moment.          Just --

  23              THE COURT:      Well, I’m going to recall the -- yeah, I

  24 understand.        All right.

  25              So the Court will recall the matter of Crystal




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 161
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 165 of 372

                                Milner - Cross/Mahaffey                            162

   1 Cathedral.     This is the resumption of the evidentiary hearing.

   2 And I think we have all counsel present, and Ms. Milner is on

   3 the stand.

   4              I was thinking over lunch, it seemed like the

   5 examination was getting a little repetitive.             And my

   6 observation is that I think, Mr. Mahaffey, I think you’re

   7 arguing is that there are conditions precedent to, you know,

   8 formation of contract, and that’s really what you’re getting

   9 at.

  10              MR. MAHAFFEY:      That was certainly part of it, and

  11 then --

  12              THE COURT:     Well, what’s the other part of it is an

  13 offer of proof, because you’re not going to get her to admit

  14 there wasn’t a contract and it wasn’t formed.             So --

  15              MR. MAHAFFEY:      No, I know.

  16              THE COURT:     I know you’re trying to do that, but

  17 that’s pointless.

  18              MR. MAHAFFEY:      No, I -- we’ve established --

  19              THE COURT:     Well, what else are you trying to show

  20 offer of proof?

  21              MR. MAHAFFEY:      There was a dispute as to possession,

  22 delivery, and access to the items at the point of the

  23 bankruptcy petition.        So I think we can --

  24              THE COURT:     What’s the relevance of that?

  25              MR. MAHAFFEY:      It’s executory.     It’s the essence of




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 162
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 166 of 372

                                 Milner - Cross/Mahaffey                            163

   1 the executory definition.          There was a claim that they had to

   2 deliver these millions of dollars of property, make access to

   3 it.

   4              THE COURT:      Well, I don’t even -- okay.        We don’t

   5 even know what the property is worth, millions of dollars, we

   6 don’t know.        We know money was spent, but that doesn’t mean the

   7 property is worth millions of dollars.

   8              The church apparently, undisputed, spent millions of

   9 dollars fabricating stuff.          We’re not -- we don’t know if it

  10 was worth millions after the production.             We don’t know that.

  11 We just know the church spent a lot of money.              Maybe it was

  12 worthless afterwards.

  13              But, you know, we know the church spent a lot of

  14 money.     There is no -- there is no valuation testimony what the

  15 property is worth when it was allegedly the subject of these

  16 transfer negotiations.

  17              MR. MAHAFFEY:       Well, I think there’s a bit of a

  18 misunderstanding there, Your Honor.            The items that we are

  19 debating in this hearing --

  20              THE COURT:      Yeah, we don’t know -- we don’t have any

  21 evidence of valuation, how much this stuff was worth.                We just

  22 know what was spent.         That doesn’t mean it’s worth anything.

  23              MR. MAHAFFEY:       We have at the time of the alleged

  24 transfer the book value.          So whether --

  25              THE COURT:      What’s your offer of proof of valuation?




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 163
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 167 of 372

                                Milner - Cross/Mahaffey                            164

   1              MR. MAHAFFEY:      The actual books themselves that we

   2 referred to in --

   3              THE COURT:     Well, that -- books themselves?         What

   4 exhibit are we referring to that shows the value of these?

   5              MR. MAHAFFEY:      The Gwyn Myer declaration refers to

   6 the Glory of Creation books that booked the $8.9 million by

   7 schedules.     There were dozens and dozens of pages of schedules.

   8              THE COURT:     They’re just saying that the property --

   9 okay.    So her declaration talked about -- okay.            Well, the

  10 money was spent, but it doesn’t say -- all right.              So where

  11 does it say the property is worth something in here?               It just

  12 talks about million dollars were spent.            It doesn’t say what it

  13 was worth.

  14              MR. MAHAFFEY:      At paragraph 3 it says that CCM had

  15 recorded in the Glory of Creation --

  16              THE COURT:     Yeah, but that doesn’t mean -- that

  17 doesn’t mean it’s worth anything.          It doesn’t say what it’s

  18 worth.     It just says that it was spent.

  19              MR. MAHAFFEY:      Well, I don’t mean to parse it,

  20 because the Court’s point is the Court’s point.

  21              THE COURT:     But that’s not evidence of valuation.             It

  22 just says money was spent.

  23              MR. MAHAFFEY:      It says it was booked.

  24              THE COURT:     You know, I could spent a million dollars

  25 on a lottery ticket, and then once the numbers are drawn, it




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 164
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 168 of 372

                                Milner - Cross/Mahaffey                            165

   1 doesn’t come in, it’s worth zero.

   2              MR. MAHAFFEY:      The difference in that hypothetical is

   3 that this was a nonprofit set of books under the Glory of

   4 Creation --

   5              THE COURT:     That’s not valuation.       The fact that

   6 something is booked doesn’t mean it’s worth that.              It just --

   7 and it talks about expenditures.           It doesn’t say what it’s

   8 worth.

   9              MR. MAHAFFEY:      Well, sure.    The projection equipment

  10 that was --

  11              THE COURT:     No, it’s -- it says expenditures.          It

  12 says they spent money.        Money wasn’t --

  13              MR. MAHAFFEY:      They spent a million --

  14              THE COURT:     You’re listing nine million -- almost $10

  15 million of expenditures, and then you talked about millions of

  16 dollars that were incurred.         That means expenses incurred.             It

  17 doesn’t say it’s worth.

  18              MR. MAHAFFEY:      Right.    So the projection equipment

  19 that they bought --

  20              THE COURT:     So don’t keep referring to it as millions

  21 of dollars of assets were transferred.           It was -- you know,

  22 these assets were transferred.           What the value is, nobody

  23 knows.     At least on this record.

  24              MR. MAHAFFEY:      Okay.

  25              THE COURT:     All right.     Got that?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 165
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 169 of 372

                                Milner - Cross/Mahaffey                            166

   1              MR. MAHAFFEY:      got that.

   2              THE COURT:     Okay.   So you’re -- so you’re saying

   3 there are conditions precedent to the formation of the

   4 contract.     All right.

   5              But we don’t need to ask Ms. Milner, because her

   6 position is that there was a contract, and you’re saying, well,

   7 there are conditions precedent.          And getting her to admit that

   8 it wasn’t a contract or that Gwyn Myers says, I don’t know what

   9 that proves.

  10              All right.     So what else are you trying to show?

  11              MR. MAHAFFEY:      The elements of the executory nature

  12 of the contract.

  13              THE COURT:     All right.    So -- as far as this witness

  14 is concerned, what are you going to ask her about?

  15              MR. MAHAFFEY:      Her declaration where she establishes

  16 what I think are the prima facie elements of executory

  17 contract.

  18              THE COURT:     All right.    That --

  19              MR. MAHAFFEY:      I don’t believe that the declaration

  20 does that.     I think that was a matter of law.

  21              THE COURT:     Well, all right.     So what -- what are you

  22 going to ask her about?         I don’t know if she testified what is

  23 executory, so...

  24              MR. MAHAFFEY:      Well, she testified --

  25              THE COURT:     Okay.   So why don’t we turn to that.             So




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 166
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 170 of 372

                                Milner - Cross/Mahaffey                            167

   1 what were you going to ask her about where she testifies about

   2 -- in her direct about what is executory?

   3              MR. MAHAFFEY:      Well, there is a number of exhibits

   4 that she attaches that are partial exhibits that conform to the

   5 definition of executory, showing that there were ongoing

   6 disputes regarding the contract’s performance by both sides at

   7 the time of the petition.

   8              And if the Court finds that --

   9              THE COURT:     I’m sorry.    Which one?

  10              MR. MAHAFFEY:      I was going to start with the next in

  11 order that I was moving up to which was, I think, Exhibit 15.

  12              THE COURT:     15?    1-5?

  13              MR. MAHAFFEY:      I mean, there are a series of them.

  14 And we did contact Ms. Myers, Your Honor.            She is available

  15 tomorrow.

  16              THE COURT:     Well, we’re not here tomorrow, so --

  17              MR. MAHAFFEY:      She can be here Monday.

  18              MS. MONTGOMERY:       Your Honor, Exhibit --

  19              THE COURT:     Well, we’re not going to be here tomorrow

  20 or Monday.     We can talk about a future date if need be, but

  21 we’re really talking about what’s executory.             All right.

  22              So you’re going to ask her about Exhibit 15?

  23              MR. MAHAFFEY:      Well, that was the first set of

  24 questions, and then all the rest of the exhibits.

  25              MS. MONTGOMERY:       That’s post confirmation, Your




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 167
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 171 of 372

                                Milner - Cross/Mahaffey                             168

   1 Honor.

   2              THE COURT:     Post confirmation.       Well, is this --

   3 Exhibit 15 is post confirmation?          Okay.     Confirmation -- what

   4 was the date of the confirmation order?

   5              MS. MONTGOMERY:      December 11th, 2011.

   6              THE COURT:     December 11th, 2011?

   7              MS. MONTGOMERY:      2011.

   8              THE COURT:     All right.    So this is post petition.

   9 Well --

  10              MR. MAHAFFEY:      I was going to start, actually, with

  11 Exhibit 11 --

  12              THE COURT:     Well, when is -- when is the -- what’s

  13 the operative date for determining whether or not a contract is

  14 executory?     Isn’t it the petition date?

  15              MS. MONTGOMERY:      Yes.

  16              THE COURT:     So this is post petition.

  17              MR. MAHAFFEY:      Well, there’s -- there’s

  18 circumstantial evidence both post and pre-petition that support

  19 this.    I was going to actually go into pre-petition exhibits

  20 first and then her declaration as to post petition exhibits to

  21 prove that same disputes -- Your Honor, the same disputes --

  22              THE COURT:     Well, why don’t you ask her about what --

  23 what her duties were to perform under the contract that are

  24 still executory?       So why don’t you ask her that.

  25              MR. MAHAFFEY:      I’m going to go into that entire




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 168
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 172 of 372

                                Milner - Cross/Mahaffey                            169

   1 question.

   2              THE COURT:     All right.    So what else are you going to

   3 ask her?

   4              MR. MAHAFFEY:      The various subparts of that that are

   5 supported by her declaration.

   6              THE COURT:     All right.    All right.     So why don’t we

   7 -- all right.       So I’m going to let you ask about the executory

   8 nature of the contract as to her side.

   9                      CAROL MILNER RESUMED THE STAND

  10                       CROSS-EXAMINATION (CONTINUED)

  11 BY MR. MAHAFFEY:

  12 Q      So, Ms. Milner, directing your --

  13 A      Hold on.     I just wanted to make sure that was on.            Sorry.

  14 Q      Directing your attention back to Exhibit 7, and directing

  15 your attention to the Schedule 1 of Exhibit 7 that contains the

  16 four initials but not yours, correct?           You didn’t initial this?

  17 A      I’m sorry?

  18 Q      You did not initial this, page 63?

  19 A      No, I did not initial.

  20              THE COURT:     Well, I think that’s been asked and

  21 answered.

  22              MS. MONTGOMERY:      Yes.

  23              THE COURT:     So let’s move on.

  24 BY MR. MAHAFFEY:

  25 Q      Looking at the first sentence, it says, “The following




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 169
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 173 of 372

                                 Milner - Cross/Mahaffey                            170

   1 list is not inclusive.”

   2                 Was that true, it was not inclusive?

   3 A       That’s true.

   4 Q       And how many items were left off?

   5 A       It would take binders of information.

   6 Q       Okay.    So did you ever calculate the total number of items

   7 that were left off?

   8 A       No.

   9 Q       Do you have any document that you could show Judge Kwan to

  10 describe what those are, what their value might be, what their

  11 description is?

  12 A       I have the binders of information.          They existed at the

  13 time.    This is referring to binders that had already -- were in

  14 existence at the time.

  15 Q       Okay.    So at the time of this document, the list was not

  16 all inclusive because the binders were something that had to be

  17 done in the future?

  18 A       No.

  19 Q       It was not inclusive because of why?

  20 A       Because nobody thought it was necessary to put together

  21 hundreds of pages listing all the things, so we categorized

  22 them out and defined them and summarized and show exclusive and

  23 non-show exclusive, plus some certain practical elements that

  24 were needed for me to remount the play.

  25 Q       And did you later request an inventory in multiple emails




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 170
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 174 of 372

                                Milner - Cross/Mahaffey                            171

   1 before the petition?

   2 A      No, never needed them.

   3 Q      On July 31, 2007, did you advise Bruce Hollenbeck that you

   4 were in the process of doing your own Creation inventory

   5 because CCM had refused to?

   6 A      You’ll have to show me the -- I’ll have to see the context

   7 of that email if you can show me the email.

   8 Q      Do you remember working on an inventory in 2007?

   9 A      No.   I had -- I had all the documents.

  10              THE COURT:     No, you answered his question.

  11              THE WITNESS:     Yeah, sorry.

  12              THE COURT:     Okay.   No --

  13              THE WITNESS:     Yeah.

  14              THE COURT:     Okay.   Don’t volunteer.      All right?

  15              THE WITNESS:     Sorry.

  16              THE COURT:     What happens if you volunteer, it just

  17 prolongs the hearing.

  18 BY MR. MAHAFFEY:

  19 Q      Did Mr. Hollenbeck write you at 1:52 p.m. on July 31st,

  20 2007, and saying in response to your request that he could pull

  21 a sample, that they didn’t have an industry, and you responded,

  22 “I’m in the process next three weeks of doing my own Creation

  23 inventory,” and that once done, you can tell him what items are

  24 in the trailers?

  25 A      Again, I would have to see the email to have context.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 171
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 175 of 372

                                Milner - Cross/Mahaffey                            172

   1 Q      Did you ever do that, though?         Did you ever tell anybody

   2 from CCM that because they hadn’t prepared an inventory you

   3 were working on your own?

   4 A      It would not have been applicable to this inventory.

   5 Q      Did anyone from CCM ever prepare an inventory?

   6 A      No.

   7 Q      At the time of the bankruptcy petition, isn’t it true you

   8 were still asking for the inventory?

   9 A      No.

  10 Q      So you didn’t have a discussion with Sheriden Stolarz on

  11 May 12th, 2009, where you were asking her for an inventory, and

  12 she was saying that she was not going to do that, and then you

  13 wrote that the trust and the documents were two inseparable

  14 agreements?

  15 A      You’d have to read the email to me or I’d have to see it.

  16 Q      So your testimony is you do not remember having

  17 conversations about inventories?

  18 A      Not in what you’re -- this was the inventory.            I had all

  19 of the documentation.

  20 Q      So at the time, did you prepare this Schedule 1 as, quote,

  21 examples?

  22 A      They were categories.

  23 Q      So who chose the word that it serves as examples?               Your

  24 counsel?

  25 A      No.   I wrote that down.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 172
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 176 of 372

                                  Milner - Cross/Mahaffey                           173

   1 Q       Oh, so you wrote Schedule 1?

   2 A       Yes, I did.

   3 Q       Okay.    So let’s go back to the beginning.         So Schedule 1

   4 is all your writing?

   5 A       Correct, based on what we had discussed.

   6 Q       Okay.    So no attorney from CCM participated in drafting

   7 Schedule 1?

   8 A       They discussed Schedule 1.        They did not draft Schedule 1.

   9 Q       Which attorney are you saying discussed Schedule 1?

  10 A       Mr. Gibson.

  11 Q       At what time?

  12 A       As far as I know, prior to, during, and after.

  13 Q       It continued to be an item of discussion with Mr. Gibson?

  14 A       Yes.

  15 Q       Do you have any documents from Mr. Gibson where he

  16 confirmed that he agreed with Schedule 1’s description?

  17 A       If I did, I would have turned them over to you, because I

  18 gave you 2,000 emails or something like that.

  19                 THE COURT:   Well, let me ask you this.        Okay.    If

  20 it’s not on this list, right, if there are assets that are not

  21 on the list, don’t they belong to the church that’s not on this

  22 list?

  23                 THE WITNESS:   It was -- there was specific things

  24 that were just to put the play on that the church didn’t need

  25 for anything else.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 173
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 177 of 372

                                Milner - Cross/Mahaffey                            174

   1              THE COURT:     Right.    No, what I’m just saying is that

   2 the agreement is in the schedule, right?            The agreement between

   3 the parties, between the church and you and the church, it’s on

   4 this list, right?       That’s the agreement?

   5              THE WITNESS:     In --

   6              THE COURT:     If it’s not on the schedule, then who

   7 owns the property?

   8              THE WITNESS:     If it’s show specific, it would be

   9 mine.    If it’s not show specific, it would be CCM’s.

  10              THE COURT:     Well, if it’s not on the list, and it

  11 just says -- what I’m trying to find out is does it require

  12 future definition of what’s show specific or not?              That’s what

  13 I’m asking.

  14              THE WITNESS:     No, it’s pretty clear, and it’s all in

  15 the seven trailers that have the name on there.

  16              THE COURT:     It’s all in seven trailers?        Okay.

  17              THE WITNESS:     And --

  18              THE COURT:     But if it’s not one of these categories

  19 on here, so --

  20              THE WITNESS:     Pretty much -- I think this pretty well

  21 captures --

  22              THE COURT:     Well, that’s what I’m asking.         Does it

  23 require the parties to figure out in the future what’s on --

  24 what’s show specific or not?

  25              THE WITNESS:     I would just refer back to my binders,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 174
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 178 of 372

                                Milner - Cross/Mahaffey                            175

   1 because that was what the intent was, that the binders

   2 contained all the information.

   3              THE COURT:     What binder are we talking about?

   4              THE WITNESS:     I have binders.

   5              THE COURT:     It says, “require a binder.”        Who --

   6              THE WITNESS:     It would require binders, meaning that

   7 our show --

   8              THE COURT:     Well, I was going to say, who --

   9              THE WITNESS:     -- is in all these binders.

  10              THE COURT:     It says it requires a binder of

  11 information.

  12              THE WITNESS:     Yeah.

  13              THE COURT:     So was that to be done in the future?

  14              THE WITNESS:     No.

  15              MS. MONTGOMERY:      It says would -- it says, “This is

  16 not all inclusive because” --

  17              THE COURT:     Well --

  18              MS. MONTGOMERY:      -- “it would require.”

  19              THE COURT:     Well, I realize that, but I’m just saying

  20 that did it require sharing of a binder with the debtor to

  21 figure out which was your property and which was the --

  22              THE WITNESS:     No.   It was very clear.       We knew.    We

  23 worked closely together on this show.           Everybody knew what was

  24 mine and what wasn’t.

  25              THE COURT:     Well, how was that worked out after the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 175
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 179 of 372

                                Milner - Cross/Mahaffey                             176

   1 agreement -- after, you know, the agreement was signed?                 How

   2 did you work that out?

   3              THE WITNESS:     Well, pretty much this captured it.

   4 But because there was somebody involved that knew about

   5 production, and they knew what --

   6              THE COURT:     Well --

   7              THE WITNESS:     You’ve kind of got to understand

   8 production.

   9              THE COURT:     Okay.    So before the debtor filed

  10 bankruptcy, the debtor was holding onto the assets in its

  11 custody?

  12              THE WITNESS:     They were storing some in the

  13 warehouse.

  14              THE COURT:     Right.    Okay.   Did the debtor give you

  15 any of the assets -- any of these assets before the bankruptcy

  16 was filed?

  17              THE WITNESS:     Yes.

  18              THE COURT:     All right.    Some?

  19              THE WITNESS:     Yes.

  20              THE COURT:     All right.    Okay.     So the debtor had

  21 given you some assets before the bankruptcy?

  22              THE WITNESS:     Yes.

  23              THE COURT:     And then some assets were given to you

  24 after the bankruptcy?

  25              THE WITNESS:     Yes.




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 176
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 180 of 372

                                Milner - Cross/Mahaffey                            177

   1              THE COURT:     Okay.

   2              THE WITNESS:     Anytime I --

   3              THE COURT:     Right.    And now we’re talking about

   4 assets that were not given, right, that --

   5              THE WITNESS:     Yeah, that I was just assured they were

   6 very safe, because when we unloaded the --

   7              THE COURT:     No, I was just asking --

   8              THE WITNESS:     Okay.

   9              THE COURT:     -- is that there -- there are still

  10 assets --

  11              THE WITNESS:     Just the seven trailers.

  12              THE COURT:     -- you say that are yours that haven’t

  13 been given back to you?

  14              THE WITNESS:     But they’re all stored in seven

  15 trailers.     They were put in there right after the show.

  16              THE COURT:     No, no.

  17              THE WITNESS:     Yeah.

  18              THE COURT:     But you have to listen to my question.

  19              THE WITNESS:     Okay.

  20              THE COURT:     You’re saying there are still assets that

  21 -- that under this agreement, you know, that should be

  22 characterized as yours that haven’t been given back to you yet?

  23              THE WITNESS:     Correct.

  24              THE COURT:     Okay.    And that needs to be sorted out?

  25              THE WITNESS:     Sorted as in what’s mine and what’s not




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 177
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 181 of 372

                                Milner - Cross/Mahaffey                            178

   1 mine?

   2              THE COURT:     Yeah, which one is yours and which one is

   3 theirs.

   4              THE WITNESS:     No, because they were all -- went right

   5 from the show into these trailers, and the trailers have just

   6 sat there untouched.

   7              THE COURT:     Right.    The trailers -- okay.       So the

   8 property was stored in the trailers, and the trailers are

   9 located in some storage site, right?

  10              THE WITNESS:     Yeah.

  11              THE COURT:     Okay.

  12              THE WITNESS:     To the best of my knowledge.

  13              THE COURT:     And does this require the parties to go

  14 through the trailers to sort out which ones are yours and which

  15 ones --

  16              THE WITNESS:     It shouldn’t, no.

  17              THE COURT:     No?    They all belong to you?

  18              THE WITNESS:     The trailers belong to CCM, but they

  19 were taken --

  20              THE COURT:     No, but I’m saying the contents of the

  21 trailers.

  22              THE WITNESS:     Yes.    Correct.

  23              THE COURT:     Okay.    Are all the items in the trailers

  24 belonging to you or that needs to be sorted out?

  25              THE WITNESS:     No.    They all belong to me.




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 178
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 182 of 372

                                 Milner - Cross/Mahaffey                           179

   1                THE COURT:    All right.

   2 BY MR. MAHAFFEY:

   3 Q      I thought you said that earlier there were items in a

   4 warehouse.

   5 A      There were.

   6 Q      Okay.    So let me stop right there.

   7 A      Okay.

   8 Q      So it’s not true, the items weren’t put all in the

   9 trailers, some were put in a warehouse?

  10 A      No, I did say that they were also put in the warehouse.

  11 Q      Okay.

  12 A      You missed that.

  13 Q      Let’s back up.       Let’s focus on the two different

  14 locations.

  15 A      Sure.

  16 Q      Let’s first go to the warehouse.         All right?

  17 A      Yeah.

  18 Q      So some items were put in the warehouse?

  19 A      Yeah.

  20 Q      And so they weren’t put in the trailers?

  21 A      No.

  22 Q      And those items that were in the warehouse, directing your

  23 attention back to the agreement, it said that the non-show

  24 specific items would go to CCM, correct?

  25 A      Yeah.    Can you -- can you tell me where in the agreement




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 179
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 183 of 372

                                Milner - Cross/Mahaffey                            180

   1 you’re looking at?

   2 Q      Yes.   On page 63 of Exhibit 7, Schedule 1.

   3 A      Yep.

   4 Q      Reading from the first sentence, it says, The following

   5 list is not inclusive -- not inclusive -- I mean, not all

   6 inclusive?

   7 A      Yes.

   8 Q      Do you see that sentence?

   9 A      Yes.

  10 Q      As that would require a binder of information?

  11 A      Correct.

  12 Q      Rather, it serves as examples --

  13 A      Right.

  14 Q      -- of what would be show specific to go to you, correct?

  15 A      Yes.

  16 Q      And non-show specific to go to CCM?

  17 A      Yes.

  18 Q      And it says, “Inventoried goods,” right?           Do you see the

  19 word “inventoried”?

  20 A      Yeah, but I have to read it in context, if you’ll give me

  21 just a minute.

  22               Okay.

  23 Q      So only the inventoried goods were going to go to you and

  24 CCM, depending upon whether they were show specific?

  25 A      I’m sorry.     I really don’t understand what you’re trying




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 180
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 184 of 372

                                Milner - Cross/Mahaffey                            181

   1 to ask me.

   2 Q      Does that sentence -- when you wrote this sentence, you

   3 wrote it that the inventoried goods, meaning after everything

   4 is inventoried, then you would divide them up?

   5 A      No, that’s no what --

   6 Q      What does the words “inventoried goods” mean?

   7 A      It just means that what we had gathered in the show.              I

   8 had -- this show was huge, so I had lots of information.                I had

   9 lots of files.       I had lots of binders.      And it was to mean that

  10 those things that were listed in -- as what I needed to build

  11 this show.

  12 Q      And some of the inventoried goods were not show specific?

  13 A      You’re -- you keep referring to this inventory of goods,

  14 and I really don’t know -- like, it’s baffling me.

  15 Q      Well, I’m just referring to the language you chose.              Let’s

  16 see if I understand what you’re saying.

  17 A      Yeah.    I’m sorry.    I just -- I can’t give you any clarity

  18 on that.

  19 Q      Okay.    So it is true that some of the items on this list

  20 were not show specific?

  21 A      Some of the items were purchased specifically for the

  22 show, needed for the show, and CCM did not use them for

  23 anything else, and those were mine.

  24                And some of the things that were specifically for the

  25 show stayed with CCM, because I recognized that they could be




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 181
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 185 of 372

                                  Milner - Cross/Mahaffey                           182

   1 useful to them.

   2 Q       So were some of the items on the list not show specific?

   3 A       Underneath CCM.

   4 Q       So those were not show specific?

   5 A       Some of them were -- no, let me -- I have to read through

   6 them.    Projectors were specific -- we had seven projectors, and

   7 two of them they could use, but they didn’t want any

   8 projectors, except for those few.

   9                 The audio delivery system was -- was a --

  10 Q       I’m going to move to strike, because I’m not asking you to

  11 read the list.        I’m asking you, just in general, just as a

  12 general introductory question --

  13 A       We bought some of those things -- we bought those for the

  14 show.    That’s why they had to be on this list.

  15 Q       I want to focus --

  16                 THE COURT:   I’m sorry.

  17                 THE WITNESS:   I’m confused.     Sorry.

  18                 THE COURT:   Okay.    The source of the funds came from

  19 the debtor, right?

  20                 THE WITNESS:   Yes.

  21                 THE COURT:   All right.

  22 BY MR. MAHAFFEY:

  23 Q       Okay.    I’m focusing on the word “non-show specific.”            Do

  24 you see that word in the third sentence?

  25 A       I’m sorry.     I just got glasses three days ago.          Yes, I see




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 182
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 186 of 372

                                 Milner - Cross/Mahaffey                           183

   1 it.

   2 Q      Okay.    So were some of the goods non-show specific and

   3 some were show specific?

   4 A      Yes.

   5 Q      Okay.    And as I understand the way you wrote this, the

   6 concept was is that what CCM keeps, which is the show specific

   7 items --

   8                THE COURT:   Non-show specific.

   9 BY MR. MAHAFFEY:

  10 Q      I mean the non-show specific items, they were going to

  11 transfer those off the books to their books?

  12                THE COURT:   Well, I don’t know.

  13                MS. MONTGOMERY:    Objection.    She’s not an accountant.

  14                THE COURT:   I was going to say, why is this relevant?

  15 We’re just reading off what it said.           So --

  16                MR. MAHAFFEY:    Okay.

  17                THE COURT:   You know, why don’t we get to what’s

  18 really -- what was executory on behalf of Ms. Milner in this

  19 agreement.

  20 BY MR. MAHAFFEY:

  21 Q      So, Ms. Milner, did you ever prepare an inventory at the

  22 time of the agreement to divide up what was specific to the

  23 show and not show specific?

  24 A      No.    It wasn’t necessary.

  25 Q      Did the parties ever sit down to go through each of the




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 183
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 187 of 372

                                 Milner - Cross/Mahaffey                           184

   1 items to divide up what was show specific and specific to --

   2 and not show specific?

   3 A      I met Gwyn Myers after July 8 and before August 25.              We

   4 met in the Crystal Cathedral to finalize what was in this list

   5 and to go through and clarify.          The only one that they wanted

   6 clarification on was the Martin MAX.

   7 Q      Did you ever go to the warehouse to divide up what was

   8 show specific and non-show specific?

   9 A      Didn’t need to.

  10 Q      Okay.    I just -- I’m trying to ask --

  11                THE COURT:   Well, now, it’s a yes or no question.

  12                THE WITNESS:   No.

  13 BY MR. MAHAFFEY:

  14 Q      Did you ever go to the trailers and meet to see what was

  15 show specific and not show specific?

  16 A      No.

  17 Q      Did you ever communicate that you were concerned about the

  18 warehouse not having climate control because of rodent

  19 potential problems?

  20 A      I wanted to double check and make sure that things were in

  21 okay order.

  22 Q      Okay.    And which of the --

  23 A      At times.

  24 Q      Which of the inventoried items -- do you have a list of

  25 what was in the warehouse?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 184
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 188 of 372

                                Milner - Cross/Mahaffey                            185

   1 A      I do somewhere, yes.

   2 Q      When was that list prepared?

   3 A      Probably when I picked them up.

   4 Q      And were there -- was there a list ever created of what

   5 was in the warehouse that was owned by CCM and what was owned

   6 by you?

   7 A      I’m sorry, I laugh.       They had a huge warehouse, and mine

   8 took up --

   9 Q      It’s just a yes or no question.         Did anybody ever do an

  10 inventory?

  11 A      I have no idea.      I am not CCM.

  12 Q      So when it says that -- when you say that you kept a

  13 binder, did you ever convert that to an inventory of what was

  14 in the warehouse and what was not in the warehouse?

  15 A      No, there was not -- that wouldn’t be in the binder.

  16 Q      Did you ever create an inventory with CCM as to what was

  17 in the warehouse that was show specific versus non-show

  18 specific?

  19 A      No, because I just picked it up.

  20 Q      Do you know what -- do you know what’s in the warehouse

  21 today that’s show specific versus non-show specific?

  22 A      There wouldn’t be anything in the warehouse that’s related

  23 to my show unless they got into the trailers.

  24 Q      So you went sometime and emptied the warehouse?

  25 Everything has been taken out?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 185
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 189 of 372

                                Milner - Cross/Mahaffey                            186

   1 A      Yeah, they demanded that I take my stuff, so I took it.

   2 Q      And when was this?

   3              THE COURT:     Well, again, why don’t we ask about what

   4 is executory?

   5              MR. MAHAFFEY:        Well, I’m trying to find the timing.

   6 So the timing of this where they --

   7              THE COURT:     Well, I don’t think it really matters,

   8 because I think the issue really is -- I think we discussed

   9 this -- whether or not there is any part of the contract that

  10 remains executory.        So --

  11              MR. MAHAFFEY:        Right.   So was there --

  12              THE COURT:     So -- so what does this have to do with

  13 whether any of this is executory or not?

  14              MR. MAHAFFEY:        It’s still executory.    It was the

  15 disputes -- the relevance, Your Honor, of the post petition

  16 disputes can’t be understated.

  17              The post petition disputes, including the formal

  18 rejection of the contract by the board --

  19              THE COURT:     Well, I don’t know.      I thought, like, in

  20 the complaint, you wanted her to just, you know, pick up the

  21 stuff, right, or --

  22              MR. MAHAFFEY:        Well, now, post petition, the disputes

  23 were that there was demands for turnover of assets that the

  24 debtor resisted, and then there was settlement discussions to

  25 say, “If you’ll pick up the stuff in the trailers, we’ll waive




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 186
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 190 of 372

                                Milner - Cross/Mahaffey                            187

   1 our rights” --

   2              THE WITNESS:     That’s not accurate.

   3              THE COURT:     Well, that’s settlement discussions, but

   4 as of the petition date, what remained executory on Ms.

   5 Milner’s --

   6              MR. MAHAFFEY:      All of the division of the assets.

   7              THE COURT:     Well --

   8              MR. MAHAFFEY:      Division --

   9              THE COURT:     -- division of the assets --

  10              MR. MAHAFFEY:      Yeah, the gravamen -- the entire

  11 gravamen --

  12              THE WITNESS:     That’s not true.      I’m sorry.

  13              THE COURT:     Well, no.    No, you --

  14              MR. MAHAFFEY:      If I can --

  15              THE WITNESS:     Okay.    Sorry.

  16              THE COURT:     I’m not asking you, Ms. Milner, and you

  17 better -- you better not say anything.

  18              THE WITNESS:     Yeah.    Right.   Sorry.

  19              THE COURT:     Because I’m arguing with counsel.          All

  20 right.     I’m asking him questions.

  21              MR. MAHAFFEY:      The debtor’s position on this, Your

  22 Honor, is that at the petition date, there were three critical

  23 executory responsibilities that were in dispute that required

  24 both parties to perform material conditions.

  25              THE COURT:     Okay.   So why don’t you ask her -- you




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 187
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 191 of 372

                                Milner - Cross/Mahaffey                            188

   1 know, ask her if she agrees or not.

   2              MR. MAHAFFEY:      I’m on the first.

   3              THE COURT:     Okay.   So what’s the first one?

   4 BY MR. MAHAFFEY:

   5 Q      The first one is, prior to the petition date, based on

   6 your language that said some items fall in the gray area, that

   7 there needed to be a division between show specific and non-

   8 show specific, did you ever complete the task of dividing the

   9 items in the trailer between those two categories?

  10              Just yes or no?      Before the petition --

  11 A      I need to understand your question.          I’m sorry, Mr.

  12 Mahaffey.

  13 Q      So before the petition --

  14              THE COURT:     Okay.   So what he’s asking, did you ever

  15 -- did you ever -- you and the church ever divide up the items

  16 that are show specific and non-show specific?

  17              MS. MONTGOMERY:      But he said in the trailers, Your

  18 Honor, and that’s a misstatement of facts.

  19              MR. MAHAFFEY:      Well, it’s a disputed fact.        The

  20 Ministry completely disagrees that the trailer has all show

  21 items.     That’s not true at all.       Everything is packed --

  22              THE COURT:     Okay.   Well --

  23              MR. MAHAFFEY:      Everything was packed --

  24              THE COURT:     When were the -- when were the items

  25 moved to the trailer?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 188
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 192 of 372

                                Milner - Cross/Mahaffey                            189

   1                THE WITNESS:   Immediately after the show came out of

   2 the Cathedral, they went packed into crates and into the

   3 trailers.

   4 BY MR. MAHAFFEY:

   5 Q      So then how did items get moved into the warehouse?

   6 A      Those didn’t fit in the trailers.         They didn’t have space

   7 for the trailers -- in the trailers.

   8 Q      So that’s the point.       So what happened here -- correct me

   9 if I’m wrong -- what happened here is that the trailers aren’t

  10 the exclusive housing of items.          Some items went to a

  11 warehouse.

  12 A      Right.

  13 Q      Some items went into a trailer.         So my questions are --

  14 I’m starting with the trailers now, and then I’ll move to the

  15 warehouse.

  16                Starting with the trailers, the items that went in

  17 the trailers, when, prior to the petition, did you and CCM sit

  18 down and inventory and divide those?

  19 A      We did not need to.

  20 Q      Okay.    So you did not is the answer?

  21 A      They let --

  22 Q      Whether you need to or not the Court will decide, but the

  23 question I ask is did you ever sit down and divide what’s in

  24 the trailers, to go through them?

  25 A      They were all show specific.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 189
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 193 of 372

                                 Milner - Cross/Mahaffey                           190

   1                THE COURT:    Okay.   Well --

   2 BY MR. MAHAFFEY:

   3 Q      How do you know that?

   4 A      So when we agreed here that the show specific items went

   5 to me, that meant everything in the trailers, because

   6 everything in the trailers was show specific.

   7 Q      Where does it say that?

   8                THE COURT:    So I guess he was asking you how do you

   9 know that all the items in the trailers are show specific?

  10                THE WITNESS:    Because when my show unloaded, it went

  11 directly from the Cathedral, the trailers were probably 100

  12 feet away, all my stuff was crated into custom crates --

  13                THE COURT:    Okay.

  14                THE WITNESS:    -- and put into the trailers.

  15                THE COURT:    All right.   So -- okay.     So --

  16 BY MR. MAHAFFEY:

  17 Q      So your testimony is that you had pre-decided that

  18 everything that was going to be show specific went to the

  19 trailers, that was the agreement?

  20 A      Trailers, yes.       All the show specific items were in that

  21 particular trailer.

  22 Q      Where -- where does the contract say that?            Where does the

  23 contract --

  24 A      That was before the contract.

  25 Q      Okay.    So I’m going to focus on the contract and ask the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 190
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 194 of 372

                                Milner - Cross/Mahaffey                            191

   1 question again.

   2                When you wrote this page --

   3 A      Yeah.

   4 Q      -- stepping back, did you have an understanding that if

   5 CCM believed it needed some of the items that were used in the

   6 show, that it believed that those items it would keep and those

   7 items were going to be given to it, such as the projectors,

   8 audio delivery, cushion, rigging hardware, microphone elements,

   9 fascia, staging, ramp, stairs, et cetera?            Is that true?

  10 A      I’m -- I don’t understand your question.           I’m sorry.

  11 Q      Okay.    So let’s go through it.       Was the -- look at the

  12 Schedule 1, go under the items that CCM was going to keep.

  13 A      Okay.

  14 Q      Okay.    Now, let’s jump down to fascia, staging, ramps,

  15 stairs, air conditioning, extras, take container.

  16 A      Yes.

  17 Q      Do you have any evidence that any of that went to the

  18 warehouse?

  19 A      No, I don’t know what they -- I don’t know where that is.

  20 Q      Okay.    So let’s just --

  21 A      I think a lot of it was rented, actually.

  22 Q      Okay.    I just want to focus on one thing at a time.

  23 A      Yes.

  24 Q      Let’s make the assumption that right now, that if we went

  25 to the trailers, opened them up and found what has been




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 191
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 195 of 372

                                 Milner - Cross/Mahaffey                            192

   1 described as fascia, staging, ramps, stairs, air conditioning,

   2 extras, and tank container, you would concede to Judge Kwan,

   3 those go to the Ministry, true?

   4 A      True.

   5 Q      Okay.    So there are some items in the trailers that go to

   6 the Ministry?

   7 A      No, that’s not true.

   8                THE COURT:     Well --

   9 BY MR. MAHAFFEY:

  10 Q      You don’t know what’s in the trailers, there might be --

  11 A      I -- I have -- I don’t -- I could --

  12                THE COURT:     Well, all right.    Okay.

  13 BY MR. MAHAFFEY:

  14 Q      Let’s go to the next item.        Generic lighting.       Did generic

  15 lighting go --

  16                THE COURT:     Yeah, let’s not go to the next item.

  17 Let’s just ask.       Okay.    Again, let’s go back and ask what’s

  18 executory.      Her position is that only the show specific items

  19 were -- to her knowledge, only the show specific items were put

  20 in the trailers; isn’t that right?

  21                THE WITNESS:     That’s correct.

  22                THE COURT:     That’s your testimony?

  23                THE WITNESS:     Yes.

  24                THE COURT:     And so the division with respect to the

  25 trailers didn’t need to be done.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 192
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 196 of 372

                                Milner - Cross/Mahaffey                            193

   1              Now, you don’t have any knowledge that non-show

   2 specific items are in the trailers, do you?

   3              THE WITNESS:     Not to my knowledge.

   4              THE COURT:     Okay.   Not to her knowledge.       So she --

   5 you can’t ask her that, because she doesn’t have any knowledge.

   6              MR. MAHAFFEY:      Okay.

   7 BY MR. MAHAFFEY:

   8 Q       And so when you put the items in the trailers -- strike

   9 that.

  10              When you created this list, if everything from the

  11 show was going into the trailers, wouldn’t that include the

  12 staging?

  13 A       A lot of the staging was rented.

  14 Q       But the staging --

  15              THE COURT:     All right.    What makes any of this

  16 executory?     So --

  17              MR. MAHAFFEY:      Because the process -- it’s a

  18 fundamental concept, Your Honor.          If they haven’t divided the

  19 items at the time of the petition, and you don’t know if the

  20 trailers --

  21              THE COURT:     Well, I don’t know --

  22              MR. MAHAFFEY:      The testimony --

  23              THE COURT:     Her -- to her knowledge, it was divided

  24 as to the items in the trailer.

  25              MR. MAHAFFEY:      Well, can I cross-examine that a




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 193
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 197 of 372

                                Milner - Cross/Mahaffey                            194

   1 little further?

   2               THE COURT:    Well, I don’t see why, unless she has --

   3 unless she has personal knowledge, which she doesn’t have, then

   4 I don’t see the point.

   5 BY MR. MAHAFFEY:

   6 Q      Well, the point is is when you made -- the question I have

   7 is when you made Schedule 1 out, Ms. Milner --

   8 A      Yes.

   9 Q      -- when you wrote these examples, had you prepared your

  10 binders yet?

  11 A      The binders existed at the time the show was staged.

  12 Q      And did you look at them for the examples?

  13 A      I looked through them and them summarized them into these

  14 categories.

  15 Q      And this particular schedule you’re saying was done

  16 approximately a month and a half after the first one was done?

  17 A      No.    This list was exactly the same.        The only thing that

  18 changed between the July 8 list and this list was CCM’s request

  19 to have more of the Martin MAX, to which I said -- and they

  20 wanted clarity so that we knew how many Martin MAX would go to

  21 me and how many would go to them.

  22               That’s the only thing that changed, to my knowledge.

  23 Q      And that clarity occurred approximately six weeks later --

  24 A      Yes.

  25 Q      -- and it was re-initialed, and you chose not to initial




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 194
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 198 of 372

                                 Milner - Cross/Mahaffey                           195

   1 it?

   2 A      Yes, with Gwyn Myers.

   3 Q      Okay.    So when Gwyn Myers initialed it and you did not, is

   4 it your testimony that you were good with the list?               Even

   5 though you didn’t initial it, is it your testimony that you

   6 approved it?

   7 A      This was our understanding.

   8 Q      And you just chose not to approve this page?

   9 A      I didn’t need to.      It was mine.     It was going home --

  10 because it was going home with me.           It wasn’t something that

  11 they needed my signature.

  12                THE COURT:   Well, why don’t we step back.

  13                THE WITNESS:   Okay.

  14                THE COURT:   Okay.   On Schedule 1, it doesn’t have

  15 your initials, and I think you’re asking why your initials

  16 aren’t on Schedule 1, like in Exhibit 7.

  17                THE WITNESS:   Yeah.

  18                THE COURT:   So is there an explanation for that?

  19                THE WITNESS:   Yes, because we had agreed already --

  20                THE COURT:   No, what’s the explanation why your

  21 initials aren’t on Schedule 1?

  22                THE WITNESS:   Because this was my agreement, and so

  23 --

  24                THE COURT:   You mean your copy of the agreement?

  25                THE WITNESS:   Yeah, my copy, so --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 195
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 199 of 372

                                Milner - Cross/Mahaffey                            196

   1              THE COURT:     Okay.

   2              THE WITNESS:     -- I needed the assurance; they didn’t.

   3              THE COURT:     And it’s your testimony that on other

   4 copies you put your initials on it?

   5              THE WITNESS:     The first -- the July 8 one.         I don’t

   6 know -- I think this was the other one.

   7              THE COURT:     So when this was recirculated for -- you

   8 know, because of -- of these -- of the final agreement with the

   9 new Schedule 1, was that re-initialed by everybody else?

  10              THE WITNESS:     Everybody else, because they --

  11              THE COURT:     Well, why -- why didn’t you initial it?

  12 That’s the question.

  13              THE WITNESS:     Because I was the one who needed the

  14 assurance that the property was -- because it was staying with

  15 them.

  16              THE COURT:     Well, but counsel’s point was, well,

  17 you’re a contract party, so it had to be made sure that you

  18 were a part to this.

  19              THE WITNESS:     Because I relied on the July 8

  20 agreement that actually talks about the properties coming to

  21 me.

  22              THE COURT:     Okay.   That’s fine.     That’s your

  23 testimony.     All right, Mr. Mahaffey.

  24 BY MR. MAHAFFEY:

  25 Q       So at the time that the -- so what you’re saying is that




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 196
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 200 of 372

                                Milner - Cross/Mahaffey                            197

   1 before the contract was ever reached, the show was simply

   2 loaded in the trailers, right?

   3 A      Yes.    True.

   4 Q      Okay.    And so at the time it was loaded in the trailers,

   5 there was no agreement whatsoever that you were going to get

   6 any of the property?

   7 A      Correct.

   8 Q      CCM had paid for it all, whatever it’s value was, it is,

   9 the show was canceled, it was loaded into the trailers,

  10 correct?

  11 A      It was loaded in the trailers.         The show was not canceled

  12 at that point yet.

  13 Q      But there was no -- there was no contract between you and

  14 CCM to start dividing it up?

  15 A      No.

  16 Q      Okay.    And then you’re saying -- were you present when the

  17 trailers were loaded?

  18 A      I might have been off and on present, but I had staff

  19 primarily, and CCM had some employees involved.

  20 Q      So you’re saying that the stage management supplies

  21 couldn’t fit in a trailer, these supplies?

  22 A      The trailers were packed full.

  23 Q      So they were so packed that you couldn’t put a few more

  24 supplies in?

  25 A      I’m sure not, because they were -- the supplies were




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 197
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 201 of 372

                                  Milner - Cross/Mahaffey                          198

   1 stored in what’s called a gondola.

   2 Q      So how do you know that?        Were you there?

   3 A      No, I have pictures.

   4 Q      Okay.    So were you there to take those pictures?

   5 A      No, I had staff taking pictures.

   6 Q      Okay.    So just to establish your personal knowledge, you

   7 were not present and do not know what was put in the trailers

   8 personally, you believe you know some of the things that were

   9 --

  10 A      I can’t tell you when I was present and when I wasn’t.                 I

  11 was working full time, so I was probably in and out.

  12                THE COURT:    All right.

  13 BY MR. MAHAFFEY:

  14 A      I really can’t answer you on that.

  15 Q      Okay.    So you might have been present, but you don’t

  16 remember being there at all times it was being packed, right?

  17 A      I cannot tell you how much of the time I was there.

  18 Q      And when it was being packed, although you had binders of

  19 stuff, nobody inventoried --

  20                THE COURT:    Can I ask about what makes any of this

  21 executory?      What makes this executory or goes to whether or not

  22 the contract is executory?         Because if there’s an agreement,

  23 the stuff is the stuff, as to whether it was packed in the

  24 trailers or not.       So the contract either effectuated a transfer

  25 or it did not.       So --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 198
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 202 of 372

                                Milner - Cross/Mahaffey                            199

   1              MR. MAHAFFEY:      I think what the point of this --

   2              THE COURT:     So what makes the contract -- what makes

   3 all this executory?

   4              MR. MAHAFFEY:      Because what happened, it’s a pretty

   5 simple analysis to what makes sense here.            Before this contract

   6 was entered into, everything CC owned was packed into trailers

   7 and then a warehouse.        It didn’t go to just the trailers.          It

   8 went to a warehouse.

   9              THE COURT:     Well, I don’t know.      But what makes this

  10 executory though?

  11              MR. MAHAFFEY:      Because the entire concept of dividing

  12 personal properties -- look, the cases --

  13              THE COURT:     All right.     That’s an argument.      Okay.

  14              MR. MAHAFFEY:      But the facts -- the facts that are on

  15 --

  16              THE COURT:     Well, that’s an argument.        I think we’re

  17 kind of belaboring it.        I think there are other areas that

  18 you’re going to show us are executory.

  19              MR. MAHAFFEY:      Well --

  20              THE COURT:     Your argument is it still needs to be

  21 done, right?       Isn’t that your argument?

  22              MR. MAHAFFEY:      Well, the argument is that the day of

  23 the petition it was in dispute.           The witness --

  24              THE COURT:     Well, I don’t know what’s in dispute.

  25 You’re --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 199
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 203 of 372

                                 Milner - Cross/Mahaffey                           200

   1                MR. MAHAFFEY:    I was going to get to that.

   2                THE COURT:   Okay.   I don’t -- okay.      That’s an

   3 argument.      Okay.

   4                MR. MAHAFFEY:    But let me --

   5                THE COURT:   I don’t think we’re going to spend all

   6 day.    It’s cumulative.       And I’m going to ask you to move on to

   7 some other area.

   8 BY MR. MAHAFFEY:

   9 Q      So go to Exhibit 12, Ms. Milner.

  10 A      Okay.

  11 Q      And this Exhibit 12 was part of an email chain that was

  12 being exchanged at that time, true?

  13 A      Well, it was one email, me to them.

  14 Q      Well, the one --

  15                THE COURT:   It’s just one email, right.        In

  16 isolation.      If you’re saying there’s a chain --

  17                MR. MAHAFFEY:    I’m trying to establish that

  18 foundation.

  19 BY MR. MAHAFFEY:

  20 Q      Would you agree that you wrote your part at 3:53, and you

  21 responded to -- actually, you wrote additional emails

  22 approximately an hour and ten minutes later that you didn’t put

  23 --

  24 A      You’d have to point me to those.

  25 Q      I have them, but I want to ask you if you would agree that




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 200
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 204 of 372

                                 Milner - Cross/Mahaffey                           201

   1 you selected just a part of this chain.

   2 A      You’ll have to show me the other -- the rest of the chain,

   3 because I have too many to keep track of.

   4                THE COURT:   All right.    Do you have any recollection

   5 there are other emails relating to this email?

   6                THE WITNESS:   I would -- there’s too many emails.

   7                THE COURT:   Okay.   The answer is no.      All right.

   8 BY MR. MAHAFFEY:

   9 Q      Do you remember in engaging in discussions with Mr. Penner

  10 about whether or not there was a requirement for CCM to store

  11 any of these items for you at the same time that this was being

  12 written?

  13 A      I remember having exchanges with Jim Penner.            I can’t

  14 remember off the top of my head what they regarded.

  15 Q      But your part of what you’ve attached to the Court is

  16 written to Jim Penner, right?

  17 A      It’s written to Jim Penner, Gwyn Myers, and Mark Winthrop,

  18 who was bankruptcy counsel for CCM.

  19 Q      Okay.    So this was right before the petition was filed or

  20 right at the same time?

  21 A      Approximately.

  22 Q      And at the time that the petition was filed, you were

  23 wanting to make sure that what was divided wasn’t put on the

  24 schedules?

  25 A      Yes.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 201
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 205 of 372

                                  Milner - Cross/Mahaffey                           202

   1 Q       Okay.    Did anybody ever show you the list of what was

   2 divided?

   3 A       No.    They just -- Jim Penner assured me that it wasn’t a

   4 problem, and nobody ever told me it was a problem.

   5 Q       Okay.    But my question is different.        Did anybody ever

   6 show you a list of what was going to be put on schedule and

   7 what was not or what was considered by CCM to be their property

   8 and what was not?

   9 A       I had bankruptcy counsel that probably reviewed the

  10 schedules.       I had no notification --

  11 Q       So you are attaching, though -- at the bottom of this, you

  12 reference a 7/06 document.

  13 A       Yes.

  14 Q       What document is that?

  15 A       Settlement inventory.       It would be the same as this one

  16 that we’ve been discussing.

  17 Q       Okay.    I thought the one we were discussing was in August,

  18 the 25th, when you made changes, four out of five initials were

  19 put on it, and that’s the schedule you’re asking the judge now

  20 to find --

  21                 THE COURT:   Well, I was going to say is the

  22 settlement inventory, which is 7/6/06, is -- 7/06/06, is that a

  23 date?

  24                 THE WITNESS:   Yes.

  25                 THE COURT:   All right.    So -- and the settlement




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 202
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 206 of 372

                                 Milner - Cross/Mahaffey                           203

   1 inventory, was that Schedule 1, or is that something else?

   2                THE WITNESS:    That would be Schedule 1.

   3                THE COURT:   Okay.

   4                MR. MAHAFFEY:    Which version?

   5                THE WITNESS:    It’s probably the earlier version.

   6 That was probably an accident on my part, attaching the wrong

   7 version.

   8                MR. MAHAFFEY:    Okay.   So let me --

   9                THE COURT:   Okay.   So what you’re saying is the

  10 attachment to the settlement inventory that you attached to

  11 this -- we don’t have the attachment -- but that would have

  12 been Schedule 1?

  13                THE WITNESS:    To the best of my knowledge, yeah.

  14                THE COURT:   Okay.

  15 BY MR. MAHAFFEY:

  16 Q      Okay.    So you sent the earlier outdated schedule with this

  17 email; is that your testimony?

  18 A      I’m sorry?

  19 Q      You sent the earlier nonbinding --

  20 A      I may have, on accident.

  21 Q      Okay.    And when you did that, was that because you wanted

  22 to be sure that the bankruptcy didn’t include the items on the

  23 inventory?

  24 A      Probably, yeah.

  25 Q      Okay.    What about the items that weren’t on the inventory,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 203
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 207 of 372

                                 Milner - Cross/Mahaffey                           204

   1 the ones that are in these binders that have not been produced

   2 that list the thousands of items?

   3 A      Again, because the -- because the Schedule 1 and the

   4 inventory being categories, as the Judge stated earlier, if,

   5 you know, you have a box of nails, I put a box of nails.                I

   6 didn’t identify every nail.

   7 Q      Okay.    So why did you divide -- individually describe some

   8 things specifically?

   9 A      Such as?

  10 Q      Well, what did --

  11 A      Are you referring back to Schedule 1?

  12 Q      Yeah.    So --

  13 A      Okay.

  14 Q      What are you saying on Schedule 1 is generic or some type

  15 of a general description?

  16                THE COURT:   Well, again, why don’t we ask what’s

  17 executory or not?       So we have an email several years later.

  18 “Don’t put my” -- this is basically -- “Don’t put my stuff on

  19 the bankruptcy schedules.”

  20                MR. MAHAFFEY:    Correct.

  21                THE WITNESS:    Yeah.

  22                THE COURT:   Okay.

  23                THE WITNESS:    You’re storing my stuff, and don’t

  24 accidentally put it --

  25                THE COURT:   Yeah, that’s fine.      So -- so --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 204
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 208 of 372

                                  Milner - Cross/Mahaffey                           205

   1 BY MR. MAHAFFEY:

   2 Q       What steps did you take in the bankruptcy --

   3                 THE COURT:   So let’s talk about what else is

   4 executory.       So -- so offer of proof, why does any of this

   5 pertain to whether or not the contract is still executory?

   6                 MR. MAHAFFEY:    Because the very division of assets

   7 hadn’t been completed yet.

   8                 THE COURT:   Well, why don’t you just ask her that.

   9 So --

  10 BY MR. MAHAFFEY:

  11 Q       Had the division of assets been completed yet?

  12 A       Yes.

  13 Q       Okay.    Where is that division?

  14 A       In Schedule 1.

  15 Q       Okay.    Other than Schedule 1 --

  16 A       That’s what it was.

  17                 THE COURT:   Oh, okay.    That’s her position.       Okay.

  18 BY MR. MAHAFFEY:

  19 Q       Okay.    So your position is is that even though --

  20                 THE COURT:   Okay.   It’s the debtor’s position that

  21 the assets need to be physically inspected and divided, right?

  22 Isn’t that your position?

  23                 MR. MAHAFFEY:    That’s right.

  24                 THE COURT:   And that makes the contract executory?

  25                 MR. MAHAFFEY:    That’s what the contract says.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 205
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 209 of 372

                                 Milner - Cross/Mahaffey                           206

   1                THE COURT:   Okay.   All right.     I understand your

   2 argument.      Okay.   That’s really for argument.        Okay.

   3                Do you have anything else to show that the contract

   4 remained executory that you want to elicit testimony from the

   5 witness?

   6 BY MR. MAHAFFEY:

   7 Q      Were you still having disputes at the time of the

   8 bankruptcy over the division of the lights --

   9 A      No.

  10 Q      -- the mag lights and the robot lights?

  11 A      No.

  12 Q      Were you having -- why were you writing emails after the

  13 bankruptcy was filed to divide the lights?

  14 A      It wasn’t about dividing the lights.          It was trying to

  15 identify that some of the lights were mine.

  16 Q      Okay.    A year after the bankruptcy was filed, you were

  17 still going back and forth on trying to identify whose lights

  18 were whose, true?

  19 A      They would be on Schedule 1.        That’s what got clarified.

  20 Q      Okay.    So you were clarifying -- you wrote that there’s

  21 probably 25 or more robotic lights in the Cathedral, and you

  22 were claiming that eight was yours.

  23 A      No, that was Jim Penner that said that.

  24 Q      Okay.    So you didn’t agree with him?

  25 A      No, I was not -- I was fine with Jim Penner.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 206
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 210 of 372

                                 Milner - Cross/Mahaffey                           207

   1 Q      Okay.    So you -- you did agree that only eight of the 25

   2 were yours?

   3 A      Yeah.

   4 Q      Where did you say that?

   5 A      I don’t know that I needed to.

   6 Q      Where was your --

   7 A      He said it to me.      He was -- he was verifying.

   8 Q      What was the value of those lights, in your opinion?

   9 A      When?

  10 Q      At this point in time, when you were trying to --

  11 A      In 2010?

  12 Q      Let’s start with 2010.       What was the value of the lights

  13 that hadn’t been divided yet?

  14                MS. MONTGOMERY:    Objection.    Misstates her testimony.

  15 BY MR. MAHAFFEY:

  16 Q      Had the lights been divided in 2010?

  17                THE COURT:   Well --

  18 A      Yes.    We divided them with Gwyn Myers.

  19                THE COURT:   Well, I guess there’s -- the issue is if

  20 -- if you look at Schedule 1 as six months after the original

  21 execution date, it says the ones that were hanging in the

  22 church were the church’s.

  23                THE WITNESS:   Yeah.

  24                THE COURT:   The ones that were not hanging in the

  25 church were not the church’s, right?




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 207
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 211 of 372

                                 Milner - Cross/Mahaffey                           208

   1                THE WITNESS:    Right.

   2                THE COURT:   That’s what it said.      So, apparently,

   3 there is an issue regarding which ones are hanging in the

   4 church and which were not, right?

   5                THE WITNESS:    Right.   And they --

   6                THE COURT:   Because you wanted to make sure that the

   7 ones that were not hanging in the church that you got, right?

   8                THE WITNESS:    Right.   And I picked those up.

   9                THE COURT:   Right.    So I don’t know, why does that

  10 make this executory?

  11 BY MR. MAHAFFEY:

  12 Q      Well, let me show you Exhibit 14, and maybe you can

  13 explain to the Court why, two years later, you were still --

  14                THE COURT:   Exhibit 14?     All right.

  15                MR. MAHAFFEY:    Page 84.

  16                THE COURT:   All right.     Exhibit -- 84.     Right.

  17 BY MR. MAHAFFEY:

  18 Q      Okay.    Is that your email back and forth to Mr. Penner?

  19 A      Yes.

  20 Q      And at the time of the January 13th, 2012, email, you

  21 hadn’t inventoried or divided up these lights?

  22 A      As the Schedule 1 says, those hanging in the Cathedral

  23 were the Cathedral, and those in the warehouse were in the

  24 warehouse, and those being stored in the warehouse were

  25 supposed to be mine, so --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 208
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 212 of 372

                                 Milner - Cross/Mahaffey                           209

   1 Q      Okay.    So Mr. Penner disagreed, true?

   2 A      I don’t know where -- you’d have to point me to where you

   3 think he disagrees.

   4 Q      Well, your position is if they’re hanging in the inventory

   5 -- I mean, if they’re hanging in the Cathedral, none of them

   6 are yours, right?       That’s what the schedule says?

   7 A      Would you let me read -- I’d like to read the email,

   8 please.     Could I read the email, please?

   9 Q      Yeah.

  10 A      Thank you.

  11                THE COURT:   Well, which emails -- are you going to

  12 talk about all three pages?

  13                MR. MAHAFFEY:    Well, no, I just --

  14                THE COURT:   Are you going to be asking about all

  15 three pages?

  16                THE WITNESS:    Oh, I didn’t realize it was three

  17 pages.

  18                THE COURT:   Are you going to read all three pages?

  19                THE WITNESS:    I wasn’t -- I don’t know what they’re

  20 --

  21                THE COURT:   Yeah, I don’t know, either.

  22                THE WITNESS:    If they can --

  23                THE COURT:   So apparently, this -- this exhibit -- do

  24 you remember this exhibit?         Well, okay.     Apparently it was

  25 referring to -- apparently they bought some new lights, which




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 209
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 213 of 372

                                Milner - Cross/Mahaffey                            210

   1 may or may not have been hanging in the theater.

   2              So let me ask Ms. Milner, how many -- you’re saying

   3 that eight of these lights were yours?

   4              THE WITNESS:     Yes.

   5              THE COURT:     Okay.    And as long as you got your eight,

   6 you’re okay?

   7              THE WITNESS:     Yeah.

   8              THE COURT:     All right.    And what I think Mr. Penner

   9 is explaining is that the church bought some new lights that

  10 were not part of the eight but that were separate.              So you

  11 didn’t have any problem --

  12              THE WITNESS:     Yeah.    They had actually got them at

  13 the same time as the show.          So there was a whole bunch of new

  14 lighting, and they were going to --

  15              THE COURT:     Right.

  16              THE WITNESS:     -- they got some of theirs --

  17              THE COURT:     But those lights belonged to the church,

  18 right?

  19              THE WITNESS:     Yeah.

  20              THE COURT:     Yeah, because as long as you got your

  21 eight that were used in the show --

  22              THE WITNESS:     Right.

  23              THE COURT:     -- then -- right?

  24              THE WITNESS:     Right.

  25              THE COURT:     That met all your --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 210
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 214 of 372

                                Milner - Cross/Mahaffey                            211

   1              THE WITNESS:     Yeah.

   2              THE COURT:     You got what you were entitled to?

   3              THE WITNESS:     Correct.

   4              THE COURT:     All right.    And so there is some issue

   5 regarding whether or not the church made sure that you got your

   6 lights, right?       You were worried about your eight lights,

   7 apparently?

   8              THE WITNESS:     Yeah, not -- not getting confused when

   9 the new buyer came in.

  10              THE COURT:     Right.    Right.   You wanted to make sure

  11 that -- that your eight lights weren’t being confused with the

  12 debtor’s property --

  13              THE WITNESS:     Correct.

  14              THE COURT:     -- and -- all right.      Okay.

  15 BY MR. MAHAFFEY:

  16 Q      Did you bring that into the bankruptcy court at all?

  17              THE COURT:     Well, I was going to say, why does this

  18 make this executory, again?

  19              MR. MAHAFFEY:      It’s textbook.     You’ve got a transfer

  20 --

  21              THE COURT:     I’m sorry.    It’s what?

  22              MR. MAHAFFEY:      It’s a textbook example of an --

  23              THE COURT:     It’s not a textbook example of what’s

  24 executory.     This agreement was her -- she just wanted to make

  25 sure her stuff didn’t get mixed up.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 211
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 215 of 372

                                Milner - Cross/Mahaffey                            212

   1              MR. MAHAFFEY:      How does that -- Your Honor, how is

   2 that not --

   3              THE COURT:     How is not executory?       Because I don’t

   4 think it’s executory -- make sit executory.             It just says,

   5 okay, the agreement she got -- that she is supposed to get her

   6 eight lights.       She wants to make sure she got her eight lights

   7 and they’re not mixed up with the other lights.

   8              THE WITNESS:     And when they moved off campus, I

   9 picked them up.       When they were moving off the campus, they

  10 asked that I pick them up, and I did.

  11              MR. MAHAFFEY:      So, did --

  12              THE COURT:     Okay.   You got the eight lights already?

  13              THE WITNESS:     Yeah.

  14              THE COURT:     Okay.   She has the eight lights.          Okay.

  15 And when did you pick them up?

  16              THE WITNESS:     When they asked me to, because they

  17 were leaving the campus.

  18              THE COURT:     And was that after the bankruptcy?

  19              THE WITNESS:     Yeah, that would have been 2013.

  20              THE COURT:     Okay.   She already has the lights, so I

  21 don’t see why that makes it executory.

  22              Ms. Montgomery, do you see why that makes this

  23 executory?

  24              MS. MONTGOMERY:      Absolutely not.

  25              THE COURT:     All right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 212
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 216 of 372

                                Milner - Cross/Mahaffey                            213

   1 BY MR. MAHAFFEY:

   2 Q      On March 24, 2011, the board rejected formally your

   3 contract, true?

   4 A      No.

   5              MS. MONTGOMERY:      No.

   6              THE COURT:     I’m sorry.    Which contract are you

   7 talking about?

   8              MR. MAHAFFEY:      The subject -- disputed contracts.

   9              THE COURT:     The board rejected her contract?

  10              MR. MAHAFFEY:      Correct, with a board resolution made

  11 March 24, 2011, correct?

  12              MS. MONTGOMERY:      Objection.

  13              THE COURT:     Well, what are we -- what are we -- okay.

  14 So is there an exhibit we’re talking about?

  15              MR. MAHAFFEY:      Yes, the exhibit that Gwyn Myers took

  16 off of her declaration based on her understanding the Court was

  17 requesting it.

  18              THE COURT:     Her -- which exhibit is that?         Because

  19 you’re referring to something that she may not know about.

  20              MR. MAHAFFEY:      Well, I was going to lay the

  21 foundation to see if she knew about it, then we were going to

  22 offer the exhibit.

  23              THE COURT:     All right.    So -- all right.

  24 BY MR. MAHAFFEY:

  25 Q      So, Ms. Milner, were you aware that on March 11, 2011,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 213
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 217 of 372

                                 Milner - Cross/Mahaffey                           214

   1 based on the motion of Gwyn Myers, the Crystal Cathedral board

   2 of directors specifically reached a resolution rejecting your

   3 prior contract for the bankruptcy purpose?

   4 A      No.   It would be helpful if you read that to me, maybe.

   5 Q      Okay.    Let me show you --

   6                MS. MONTGOMERY:    March --

   7                THE COURT:   Well, all right.     Why don’t --

   8                MS. MONTGOMERY:    Excuse --

   9                THE COURT:   Where are you going?

  10                MR. MAHAFFEY:    I was going to --

  11                THE COURT:   Well, you can’t show her something

  12 without -- All right.         What we’re going to do -- we’re going to

  13 take a two-minute recess so that -- you’re going to show it to

  14 counsel, and counsel is going to look at it, because they’re

  15 entitled to look at it.

  16                You can’t just hand it to the witness without letting

  17 counsel look at it.

  18                All right.   All right.    So we’re going to take two-

  19 minute recess so counsel can confer and look at it.

  20                And you can stay in the witness chair, Ms. Milner, or

  21 you can step down for a few minutes.           Your choice.

  22                THE WITNESS:    Thank you.

  23                THE COURT:   Your counsel -- and they may want to ask

  24 you about it, so you can step down and they can ask you about

  25 it.    All right?




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 214
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 218 of 372

                                 Milner - Cross/Mahaffey                            215

   1              THE WITNESS:      Okay.

   2              THE COURT:      Did you want to consult -- Ms.

   3 Montgomery, did you want to consult your witness about this

   4 document?

   5              MS. MONTGOMERY:       Sure.

   6              THE COURT:      All right.

   7                    (Recess 1:51 p.m./Reconvene 1:59 p.m.)

   8              THE CLERK:      Please remain seated and come to order.

   9 This United States Bankruptcy Court is again in session.

  10              THE COURT:      All right.    The Court will recall its

  11 calendar for today, Crystal Cathedral.

  12              So, Ms. Montgomery, you’ve seen this document?

  13              MS. MONTGOMERY:       We’ve seen this document.        It is

  14 clear that Ms. Milner was not present at this board meeting to

  15 testify as to the authenticity of what occurred.               The only

  16 thing that she could testify to is the -- is the signatures

  17 that are on the last page.          But it is important for the Court

  18 to at least read this, because it doesn’t say -- it is totally

  19 inconsistent with all of the arguments.

  20              This is the first time we’ve seen it today, that it’s

  21 been given, but it is totally inconsistent with everything that

  22 Mr. Mahaffey is arguing, and, in particular, it notes in here

  23 that all cash, property items in the settlement, that

  24 everything has been fulfilled.

  25              So it’s indicating in here that there is no --




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 215
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 219 of 372

                                Milner - Cross/Mahaffey                            216

   1              THE COURT:     “It’s noted that all cash and property

   2 items in the settlement have all be fulfilled.”

   3              I don’t know what that means.         It’s not even

   4 grammatical.

   5              MS. MONTGOMERY:      Well, that’s true.      But the only

   6 thing that is in this --

   7              THE COURT:     Yeah.    The only thing it talks about the

   8 set items from Creation, right?

   9              MS. MONTGOMERY:      It’s stated that storage -- they’re

  10 only --

  11              THE COURT:     Right.    The cash -- all the cash has been

  12 paid and the property items, except for the set items from

  13 Creation, that there was concern about the obligation of the

  14 church to store the items.

  15              And so apparently those items were still being held

  16 in storage.

  17              MS. MONTGOMERY:      True.   Correct.    They were still

  18 being held in storage.

  19              THE COURT:     So you don’t object to the admissibility?

  20              MS. MONTGOMERY:      Well, I don’t think that -- I mean,

  21 I don’t know whether this occurred.           I don’t think Ms. Milner

  22 can testify that this is what occurred.

  23              THE COURT:     Well, he can ask her if she has any

  24 knowledge about it, lay a foundation.

  25              That’s what you were trying to do, right?            So why




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 216
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 220 of 372

                                Milner - Cross/Mahaffey                            217

   1 don’t he ask her, see if she has any personal knowledge to

   2 testify about this.

   3 BY MR. MAHAFFEY:

   4 Q      Starting first, do you recognize the signature as your

   5 family members, your father, Mr. Penner?

   6 A      I recognize my father’s.

   7 Q      You don’t recognize Mr. Penner’s?

   8 A      I didn’t see his signature often enough.

   9 Q      But you have no dispute that the signature of your

  10 father’s is correct?

  11 A      I don’t think so.      It looks -- it looks like my father’s

  12 signature.

  13 Q      At the time of this document, March 24th, 2011, was there

  14 a dispute about storing the property?

  15 A      Not that I was made aware of.

  16 Q      And were you made aware that the CCM was disputing the

  17 obligation to store it?

  18 A      No, I was not.

  19 Q      Do you know -- did they notify you of this immediately,

  20 that they --

  21 A      No, they did not.

  22 Q      Sheriden Stolarz didn’t immediately email you?

  23 A      Not to my recollection, no.

  24 Q      She may have, she may not; you just can’t recall?

  25 A      All I know is they continued to store it, and they were




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 217
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 221 of 372

                                Milner - Cross/Mahaffey                            218

   1 fine with storing it.

   2 Q      My question is very specific.         Do you have a recollection

   3 one way or the other as to right after this, Sharon [sic]

   4 Stolarz emailed you and advised you that the board had met and

   5 the contract had been rejected?

   6 A      No, not at all.

   7 Q      So if you saw an email that was directed to you, would

   8 that refresh your memory?

   9 A      That said that the contract had been rejected?

  10              THE COURT:     Well, how do you know it would refresh

  11 your memory if she hasn’t even seen it.

  12              MR. MAHAFFEY:      Okay.   Okay.

  13              THE COURT:     Do you want to show it to her or not?

  14              MR. MAHAFFEY:      No.

  15              THE COURT:     All right.    Then why ask her about it?

  16 She doesn’t have any recollection.

  17              MR. MAHAFFEY:      Okay.

  18              THE COURT:     Unless you want to try to refresh her

  19 recollection.

  20              MR. MAHAFFEY:      I’ll move on.    Gwyn Myers is the

  21 witness for this.

  22              THE COURT:     Well, all right.

  23              MR. MAHAFFEY:      So she is not here.

  24              THE COURT:     Well, the contract wasn’t formally

  25 rejected, because there is no -- there -- you know, it wasn’t




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 218
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 222 of 372

                                Milner - Cross/Mahaffey                            219

   1 in the plan.       It wasn’t --

   2              MS. MONTGOMERY:      Gwyn Myers didn’t -- by the way,

   3 Gwyn Myers --

   4              THE COURT:     Well, it wasn’t in the plan, and there

   5 was no -- no -- there is nothing before the Court about any

   6 rejection, is there?

   7              MS. MONTGOMERY:      There was a motion to reject a

   8 number of contracts, and this was not --

   9              THE COURT:     But not -- but there -- no, but I’m

  10 asking -- I’m asking, was there any motion to reject this

  11 contract specifically before the Court?

  12              MS. MONTGOMERY:      No.

  13              MR. MAHAFFEY:      No.   The debtor’s position, it was a

  14 catchall phrase with actual knowledge to the claimant that it

  15 was being rejected, and she didn’t file a timely claim.                She

  16 did on other items, but not on this one.

  17              THE COURT:     Well, yeah -- well, but that gets back to

  18 whether or not it’s executory or not.           All right.

  19              It was executory, and then, arguably, it’s rejected.

  20 It was executory.       That’s the big if.

  21              MS. MONTGOMERY:      And it is as to particular

  22 provisions.

  23              THE COURT:     Yeah.     The fact that -- the fact that --

  24 the fact that document is authentic, it doesn’t mean that the

  25 contract was rejected under the bankruptcy code.              It may -- you




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 219
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 223 of 372

                                Milner - Cross/Mahaffey                            220

   1 know, the board thinks that it can reject something, but -- it

   2 could, unless it were executory, but it’s not.             But that’s why

   3 we’re here.

   4              MS. MONTGOMERY:      Well, and if the -- if they somehow

   5 felt that the storage -- I don’t think they could reject it.                   I

   6 think that they could breach it, and then she would have a

   7 right to go ahead and file a claim for damages.

   8              THE COURT:     Well, they can reject it as executory,

   9 couldn’t they?

  10              MS. MONTGOMERY:      They were -- the had continued to

  11 store it.

  12              THE COURT:     It was executory -- it was executory at

  13 the time of the -- it was executory at the time of the

  14 petition.     They could reject it if it was executory.

  15              MS. MONTGOMERY:      If it was executory.

  16              THE COURT:     Isn’t that the argument here, it’s not

  17 executory on her part?

  18              MS. MONTGOMERY:      Yes.

  19              THE COURT:     All right.    So, but if it was executory

  20 on her part and on the church’s part, it could be rejected?

  21              MS. MONTGOMERY:      But, as this makes clear, everything

  22 was already done and completed.

  23              THE COURT:     Well, okay.    Well, I don’t know.         I don’t

  24 know.    It’s not before the Court, because --

  25              MS. MONTGOMERY:      Well, I would move to admit it.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 220
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 224 of 372

                                Milner - Cross/Mahaffey                            221

   1 They’ve asked for it.        I will stipulate to admit it into

   2 evidence.

   3              THE COURT:     Well, he’s not offering it.

   4              You’re not offering it, are you?

   5              MR. MAHAFFEY:      Not at this time.     I have a witness,

   6 Gwyn Myers, who couldn’t be here today, but she’ll be available

   7 later.

   8              MS. MONTGOMERY:      Your Honor, the declaration is --

   9              THE COURT:     Well -- well, anyway -- well --

  10              MS. MONTGOMERY:      It’s silent.

  11              MR. MAHAFFEY:      But the relevance is this witness.

  12              THE COURT:     If we need to have a hearing about it --

  13 so you’re offering it?

  14              MS. MONTGOMERY:      Well, this is the first I’ve seen

  15 it, but I would offer it.         But --

  16              THE COURT:     Well, all right.     They want to offer it.

  17 Do you have any objection?

  18              MR. MAHAFFEY:      The objection is until my witness is

  19 here, I cannot explain -- their position is they’re

  20 interpreting it one way.         I have a witness who is --

  21              THE COURT:     Well, now, it speaks for itself.

  22              MS. MONTGOMERY:      Your witness doesn’t --

  23              MR. MAHAFFEY:      Okay.   We’ll --

  24              THE COURT:     It’s --

  25              MR. MAHAFFEY:      We’ll accept it.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 221
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 225 of 372

                                Milner - Cross/Mahaffey                             222

   1              THE COURT:     It’s -- okay.     So they don’t object and,

   2 you know, they may bring a witness to testify about it.

   3              MS. MONTGOMERY:       Well, Your Honor, I just want to

   4 make it clear, though, the -- if Ms. Myers were to come in,

   5 they are not entitled to add anything more to her declaration.

   6 I’m simply entitled to cross-examine.

   7              THE COURT:     Well, I don’t know, if we have another

   8 hearing about something else, you know -- this is just for this

   9 particular issue.

  10              MS. MONTGOMERY:       But she doesn’t mention anything

  11 about this in her declaration.

  12              THE COURT:     Well, I don’t know.       If we have a future

  13 hearing, you know, and we have further testimony, you know,

  14 probably you can ask her about it.           But that’s not for today.

  15 This is just for today’s hearing.

  16 BY MR. MAHAFFEY:

  17 Q      Directing your attention to Exhibit --

  18              THE COURT:     All right.    So why don’t we mark this for

  19 identification.

  20              MS. MONTGOMERY:       Exhibit 39.

  21              THE COURT:     39.    All right.    So this is Respondent’s

  22 39.    It’s received.

  23                (Exhibit 39 Marked for Identification)

  24                    (Exhibit 39 Received in Evidence)

  25              THE COURT:     All right.    Okay.     Do you have other




                                       WWW.JJCOURT.COM
                                                       Trial Transcript, Page 222
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 226 of 372

                                Milner - Cross/Mahaffey                            223

   1 questions about the executory nature of this agreement?

   2               MR. MAHAFFEY:     Yes.   I’d like to ask questions about

   3 Exhibit 13.

   4 BY MR. MAHAFFEY:

   5 Q      Do you have Exhibit 13 in front of you?

   6 A      Yes.

   7 Q      And in this email exchange with Mr. Penner, you have

   8 listed to him questions about what’s going to be listed in the

   9 bankruptcy estate?

  10 A      Yes.

  11 Q      Why were you concerned about that?

  12 A      Because I didn’t want it to accidentally get --

  13               THE COURT:    Well, again, what makes any of this

  14 executory?     I think we already talked about it.           Okay.     As long

  15 as she got her eight lights, then, you know, that’s fine.                She

  16 just wanted -- she didn’t want her property mixed up with the

  17 church’s property that might get liquidated in the bankruptcy.

  18 So what -- you know, I think you’ve already covered this

  19 particular subject.

  20               So what else is -- do you need to show that the

  21 contract is executory on her behalf?

  22 BY MR. MAHAFFEY:

  23 Q      Besides the lights, why were you asking what else was

  24 going to be listed in the bankruptcy estate?

  25               THE COURT:    Well, what -- okay.      Is there anything




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 223
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 227 of 372

                                 Milner - Cross/Mahaffey                           224

   1 else you were concerned about here about --

   2                THE WITNESS:   I was just making sure that my property

   3 didn’t get mixed up.

   4 BY MR. MAHAFFEY:

   5 Q      Okay.    When you were making sure --

   6 A      Because they were storing it.

   7 Q      Were you represented by counsel at that time?

   8 A      I don’t think so, not yet.        I’m not sure when I

   9 represented -- when I got counsel.

  10 Q      But you knew the bankruptcy petition could impact your

  11 property rights?

  12 A      Well, I just figured all my stuff was setting on their

  13 campus, and there was talk about them selling the campus, so...

  14 Q      And you didn’t have an inventory of what was yours and

  15 what was theirs at that time?

  16                THE COURT:   Well, okay.

  17                MS. MONTGOMERY:    Asked and answered.

  18                THE COURT:   Is there anything else that you’re

  19 concerned about, other than the lights, by this email?

  20                THE WITNESS:   I’d like to read it, if I can.           Am i

  21 reading the one or 82, or is it --

  22 BY MR. MAHAFFEY:

  23 Q      Yes, page 82.

  24 A      I’ll go to 83, right?

  25 Q      Page 82, I think.      My question, Ms. Milner, is looking at




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 224
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 228 of 372

                                Milner - Cross/Mahaffey                            225

   1 your email where you say, “Do you know what’s going to be

   2 listed in the bankruptcy estate?          That’s probably the easiest

   3 way for me to understand what CCM is laying claim to.               That

   4 will tell me if we’re on the same page or need more

   5 conversation on that matter.”

   6              Do you see that?

   7 A       I think you’d have to go back to the original email I

   8 sent, would probably clarify.          And it says I never -- I was

   9 talking about the Martin MAX, which are the lights.

  10              THE COURT:     Okay.    Anything else other than the

  11 Martin MAX you were concerned about?

  12              THE WITNESS:     Just what was still probably stored in

  13 their warehouse.

  14              THE COURT:     No.    Was there any other property other

  15 than the Martin MAX that you were concerned about?

  16              THE WITNESS:     Just what was stored in the warehouse.

  17              THE COURT:     Just what was stored in the warehouse.

  18 Okay.

  19              All right.     So what makes all this executory?

  20              MR. MAHAFFEY:      There was an uncertainty as to what

  21 was owned by each side as to all this personal property.

  22              THE COURT:     No, no.    It’s not uncertainty as to what

  23 was owned.     It was uncertainty whether or not it would be

  24 physically mixed up and erroneously listed on the bankruptcy.

  25              MR. MAHAFFEY:      No, there was a -- there was a




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 225
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 229 of 372

                                 Milner - Cross/Mahaffey                           226

   1 question -- with due respect, there is a question in the mind

   2 as to who owns what.

   3                THE WITNESS:   No, that’s not true.

   4                THE COURT:   No, I don’t think that -- I agree with

   5 her.

   6                THE WITNESS:   Jim Penner knew very well what was

   7 owned by them and what was -- yeah.

   8                THE COURT:   Yeah.   It’s what’s in Schedule 1, which

   9 was show specific or not.

  10 BY MR. MAHAFFEY:

  11 Q      So outside of this Schedule 1, what’s listed?            Okay.    I’m

  12 going to put that schedule aside and ask for the other

  13 approximately one to 5,000 items.

  14                How many other items besides what’s listed on

  15 Schedule 1 would you estimate exist?

  16 A      I could not answer that.

  17 Q      One to 5,000?

  18 A      I could not answer that.

  19 Q      Seven trailers full?

  20 A      Seven -- yeah.

  21 Q      Okay.    So of the items not on the list, do you have a

  22 schedule that transferred to you ownership of those?

  23 A      Schedule 1 transferred ownership to me.

  24 Q      Okay.    The items not on the list.

  25 A      They’re in the list.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 226
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 230 of 372

                                 Milner - Cross/Mahaffey                           227

   1 Q      Okay.    So the items on the list are examples, true?

   2 A      The items on the list are categories.

   3 Q      They’re not --

   4 A      Showing -- yes, examples of all that is show specific.

   5 Q      Okay.    So other than the --

   6 A      And it was pretty -- it’s puppets, scenic.            I mean, that’s

   7 what a show is made of.

   8                THE COURT:   Well, I don’t think you’re going to get

   9 her to agree to this.         And that’s really for argument.

  10 BY MR. MAHAFFEY:

  11 Q      Okay.    So directing your attention to your Exhibit 18, you

  12 wrote this to Sheriden Stolarz, true?

  13 A      I -- give me a minute to read it, please.

  14                THE COURT:   What’s your question?

  15                MR. MAHAFFEY:    If she wrote this -- or received this.

  16 I guess it’s from --

  17                THE WITNESS:    I wrote any update on the trailer

  18 challenge, and then she responded to me that it’s going to have

  19 to wait until they get moved off the campus and everything

  20 settles down.

  21 BY MR. MAHAFFEY:

  22 Q      What was your understanding of the sentence that says,

  23 “I’ve been given more items that appear to be Creation

  24 related”?

  25 A      Those were items that were kind of just here and there,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 227
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 231 of 372

                                Milner - Cross/Mahaffey                            228

   1 and she collected them for me and asked me to pick them up, and

   2 I did.

   3 Q      What did you understand what she meant by, “Since I do not

   4 have a detailed inventory list”?

   5 A      I think she was talking -- I was asking before this how

   6 much they had for me that they had collected that they wanted

   7 me to pick up so that I could plan what size truck to bring and

   8 what kind of manpower I would need.

   9 Q      Okay.    So did you give her an inventory list?

  10 A      No.   She was asking me to pick things up.

  11 Q      So you did not give her any inventory list in response?

  12 A      Not so.

  13                MS. MONTGOMERY:    Asked and answered.

  14                THE WITNESS:   I was only picking up what she wanted

  15 me to pick up.

  16 BY MR. MAHAFFEY:

  17 Q      Did you have an inventory list of what was in the

  18 trailers?

  19                MS. MONTGOMERY:    Asked and answered.

  20 BY MR. MAHAFFEY:

  21 Q      At this time, on June 17th --

  22 A      They weren’t asking me to pick up the trailers.

  23 Q      But did you have an inventory at that time as to what was

  24 in them?

  25 A      It wasn’t necessary.       She wanted me to pick things up, and




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 228
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                         Main Document    Page 232 of 372

                                 Milner - Cross/Mahaffey                             229

   1 I was asking her what I needed to know so that I could prepare

   2 manpower and space to move it.

   3              THE COURT:      And, again, going back to what’s

   4 executory or not, okay, this regards -- this is regarding a

   5 dispute the parties had had about arranging for pickup.

   6              THE WITNESS:      They had to leave the campus, and they

   7 couldn’t store that stuff.           And I was trying to be helpful --

   8              THE COURT:      Right.

   9              THE WITNESS:      -- and pick it up and not make an

  10 issue.

  11              THE COURT:      Right.    Well, that’s what I’m trying to

  12 understand.        I’m trying to understand what counsel is trying to

  13 show that this is executory or not.

  14              MR. MAHAFFEY:       Because there is no division of

  15 ownership, even three years later, and supposedly --

  16              THE WITNESS:      Why would they ask me to pick it up?

  17              MR. MAHAFFEY:       You’ve gone -- you’ve gone full

  18 circle.

  19              THE COURT:      No question.     No question.      No question.

  20 We’re discussing.

  21              THE WITNESS:      I’m sorry.

  22              THE COURT:      All right.    So --

  23              MR. MAHAFFEY:       So there’s three years later -- the

  24 probative --

  25              THE COURT:      Okay.    That’s really for argument.         Okay.




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 229
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 233 of 372

                                Milner - Cross/Mahaffey                            230

   1 So there are disputes about what should be picked up or not.

   2 Okay.

   3              MR. MAHAFFEY:      There are disputes about --

   4              THE COURT:     And you’re going to argue that this is

   5 executory?

   6              MR. MAHAFFEY:      The division of the assets is

   7 executory.

   8              THE COURT:     Well, all right.     Ask her another

   9 question.

  10 BY MR. MAHAFFEY:

  11 Q       Looking at Exhibit 17 --

  12              MS. MONTGOMERY:      Your Honor, I would like to make

  13 sure that these are entered into evidence as he asks her about

  14 them.    She previously authenticated them.

  15              THE COURT:     Well, he’s asking -- he gets to ask his

  16 questions.     If you want to move, you know, you can move them in

  17 your direct.

  18              MS. MONTGOMERY:      I’ll move all of them.       That’s fine.

  19              THE COURT:     Well, not -- when it’s your turn --

  20              MS. MONTGOMERY:      Right.

  21              THE COURT:     -- for redirect.

  22              MS. MONTGOMERY:      Right.   What exhibit?

  23              THE COURT:     All right.     Let him ask his questions,

  24 because we don’t want to run out of time today.

  25              MS. MONTGOMERY:      I agree.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 230
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 234 of 372

                                 Milner - Cross/Mahaffey                           231

   1                THE COURT:   And I don’t want to have to reschedule

   2 another day and make Ms. Milner have to come back here.

   3                MS. MONTGOMERY:     What exhibit is he referring to

   4 right now?

   5                MR. MAHAFFEY:    17.

   6                THE COURT:   17.

   7                MS. MONTGOMERY:     Okay.

   8 BY MR. MAHAFFEY:

   9 Q      Okay.    Directing your attention to Exhibit 17, do you see

  10 your email at 9:28 a.m. in the middle of the page that starts

  11 with, “We cannot go to Riverside”?

  12 A      Yes.

  13 Q      And do you see the part where you were saying that you

  14 wanted to inspect, you said, “CCM will need to get them up here

  15 and have a space where we have room to examine the contents.”

  16                Do you see that?

  17 A      Yes.

  18 Q      And did CCM ever provide you a room to examine the

  19 contents?

  20 A      No.

  21 Q      The next sentence says, “For instance, the screens need to

  22 be rolled out and looked at.”

  23                Do you see that?

  24 A      Yes.

  25 Q      Did CCM ever provide you access to go and look at the




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 231
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 235 of 372

                                  Milner - Cross/Mahaffey                           232

   1 screens?

   2 A       No.

   3 Q       But you claim that this was your property that you had

   4 possession of?

   5 A       Yes.    I didn’t have possession.       It was my property in

   6 their trailers.

   7                 THE COURT:   It’s just yes or no.

   8                 THE WITNESS:   No.

   9                 THE COURT:   You don’t need to explain anything.

  10                 THE WITNESS:   Okay.

  11                 THE COURT:   Just answer his question yes or no and

  12 don’t explain.

  13                 THE WITNESS:   Okay.

  14                 MS. MONTGOMERY:    And this is all post confirmation,

  15 Your Honor.

  16 BY MR. MAHAFFEY:

  17 Q       And in March of 2013, you were trying to examine the

  18 contents, but they were not allowing you to?

  19 A       If they wanted me to pick them up, I needed to examine

  20 them.

  21 Q       Okay.    And for what reason?

  22 A       To make sure that they were still in good -- good

  23 condition.

  24 Q       Didn’t you have a key, since they were property?

  25 A       I didn’t have need of the property before.




                                       WWW.JJCOURT.COM
                                                       Trial Transcript, Page 232
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 236 of 372

                                Milner - Cross/Mahaffey                            233

   1 Q      But, I mean, didn’t you have a key so that you could look

   2 at it anytime you want, your stuff?

   3 A      No.

   4 Q      They didn’t give you a key?

   5 A      No.

   6 Q      Well, did you ask for a key, since it’s your stuff?

   7 A      I don’t think trailers have keys.

   8 Q      They don’t have locks on them?

   9 A      They do have locks on them.

  10 Q      Those don’t function with keys?

  11 A      I guess they do, sure.

  12 Q      Okay.   So did you ever get access to the trailers?

  13 A      I never needed access.

  14 Q      You didn’t request access her to roll out te puppets?

  15 A      Only if they wanted me to pick the stuff up.

  16 Q      Well, when you say, “We cannot go to Riverside, we need to

  17 get them up here,” did they provide them up to you?

  18 A      No, because they changed their mind and didn’t want me to

  19 pick them up after all.

  20 Q      Okay.   So you were having a discussion about whether you

  21 were going to go to Riverside, and they wanted you to go to

  22 Riverside, and you said you wouldn’t?

  23 A      No.   I said -- yes.      I said, “You can’t -- you’ve got to

  24 bring them up here so I can get the stuff -- look at the

  25 stuff.”




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 233
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 237 of 372

                                 Milner - Cross/Mahaffey                           234

   1                THE COURT:   I’m sorry.    When you were saying, “We

   2 need to get them up here,” where were you at this time?

   3                THE WITNESS:    It would be -- when they say “up here,”

   4 they would mean the campus of the Crystal Cathedral.

   5                THE COURT:   Oh, I see.

   6                THE WITNESS:    Versus Riverside, where they were

   7 stored.

   8                THE COURT:   So when you were communicating with them,

   9 it says, “We’ll need to get them up here to Ms. Delinn

  10 (phonetic),” and that meant the campus?

  11                THE WITNESS:    Yes.

  12                THE COURT:   All right.    Well, I thought the campus

  13 was sold at that time.

  14                THE WITNESS:    That was after this.       This was before

  15 it was -- they had -- that may have been sold, but they hadn’t

  16 vacated.

  17                THE COURT:   They hadn’t vacated yet, but they were in

  18 -- they were renting.         Okay.   Okay.   I got it.    Thank you.

  19 BY MR. MAHAFFEY:

  20 Q      Had you told them that you needed to access the trailers

  21 and document the team -- I mean, document the items?

  22 A      If they wanted me to pick them up.

  23 Q      Had you never accessed them and documented these items?

  24 A      No, because they changed their mind.

  25 Q      Okay.    So from the time before the bankruptcy was filed,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 234
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 238 of 372

                                Milner - Cross/Mahaffey                            235

   1 you didn’t go in and access and document the items that you

   2 were transferred?

   3 A      To the best of my knowledge, the trailers have never been

   4 opened since they were filled after the close of the show.

   5 Q      And you were asking them to hunt for missing items at this

   6 same time?     This is three years later?

   7 A      There were some items that were supposedly stored in the

   8 warehouse and Jimmy didn’t know where they were.

   9 Q      And so did you have any kind of list of those items that

  10 were yours versus theirs at that time?

  11 A      I think we talked about what was missing, but I ended up

  12 picking them up when they found them.

  13 Q      So did you have a list of what was yours or theirs?

  14 A      No.   I think it was -- yeah, it was just -- it was

  15 projectors, lights.        It was the stuff that was in the

  16 warehouse.

  17 Q      Okay.   You said that you then tried to -- at the end of

  18 your email you say you’ve been trying to be patient with their

  19 difficulties and because they weren’t honoring the agreement to

  20 store the items?

  21 A      Where does it say that?        I’m sorry.

  22 Q      Well, the bottom of page 90 on Exhibit 17, with your email

  23 that starts with February 28, 2013, 3:56

  24 A      It says, “So I’ve tried to comply with CCM’s wishes,

  25 assuming this meant that they were opting to continue to honor




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 235
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 239 of 372

                                Milner - Cross/Mahaffey                            236

   1 the agreement to store the items.

   2 Q       So did they opt to do that or not?

   3 A       As far as I knew, yeah, because every time they did --

   4 they would change their minds.          They would say, “Come pick this

   5 up,” and then they would say, “No, never mind,” they would be

   6 busy.

   7 Q       That’s my point.     So this back and forth with CCM was

   8 involving their changing their mind as to whether they were

   9 going to store or not to store?

  10 A       No.   It was about them -- they wanted me to pick it up or

  11 not.

  12 Q       A year earlier, isn’t it true that on June 25th, 2013,

  13 their counsel, Palmieri, wrote your counsel and specifically

  14 set forth that they disputed the contract formation, they

  15 disputed your ownership, that there was no inventory, and this

  16 was all going on between the attorneys at that time, right?

  17 A       I can’t tell you, because you haven’t put the document in

  18 front of me.

  19               THE COURT:    Well, again, what makes any of this

  20 executory?

  21               MR. MAHAFFEY:     Because it was the same dispute prior

  22 to the petition.

  23               THE WITNESS:    It was never in dispute about the

  24 ownership.

  25               MR. MAHAFFEY:     Your Honor, I don’t know how to




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 236
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 240 of 372

                                Milner - Cross/Mahaffey                            237

   1 respond -- I apologize.         I don’t know how to do this.        I know

   2 you’re directing the question to me, but the witness is

   3 answering.

   4              THE COURT:     Yeah, I know.     Don’t -- right.      You’re

   5 not supposed to say anything when I’m talking to counsel.

   6              All right.     Okay.   So that testimony is stricken.            It

   7 was just totally unsolicited.

   8              MR. MAHAFFEY:      Which testimony?

   9              THE COURT:     All right.    So what makes all this

  10 executory?     There remain ongoing disputes about -- about -- she

  11 wants to pick up the items, but then when she goes to pick them

  12 up, they’re not made available to her.           That’s her testimony.

  13 That’s her emails.

  14              So what makes this executory or not?

  15              MR. MAHAFFEY:      We briefed this with the cases.

  16              THE COURT:     Well, it kind of looks like she’s doing

  17 her part to pick it up, and the church isn’t making access to

  18 her.

  19              MR. MAHAFFEY:      That’s right.

  20              THE COURT:     So that’s -- that means it’s executory on

  21 the church’s part, but not on her part.

  22              MR. MAHAFFEY:      Well, no.    It means both sides have

  23 material responsibilities under the contract.

  24              THE COURT:     Okay.   Well --

  25              MR. MAHAFFEY:      And when the evidence --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 237
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 241 of 372

                                 Milner - Cross/Mahaffey                           238

   1                THE COURT:   Okay.   That’s an argument.

   2                MR. MAHAFFEY:    It is.   I mean, that --

   3                THE COURT:   Okay.   All right.     So what else are you

   4 trying to show as executory?

   5 BY MR. MAHAFFEY:

   6 Q      At the time of this -- at the time of this ongoing

   7 dispute, do you agree that the attorney -- you had hired an

   8 attorney, Mr. Grumer, and Mr. Ghan of Palmieri and Tyler were

   9 back and forth on all these issues, true?

  10 A      No.   They were back and forth on me picking up the items.

  11 Q      They weren’t back and forth on ownership --

  12 A      No.

  13 Q      -- the duty to store, your rights -- the insider

  14 relationship, that wasn’t the entire content of all their

  15 communications?

  16 A      To the best of my knowledge, they always wanted me to pick

  17 items up or they wanted to discard them.            They kept saying, “We

  18 want to throw them away.”

  19                And we said, “You cannot throw them away.”

  20 Q      Okay.    Beyond that part of the dispute, are you denying

  21 that your attorney was engaged with my client’s attorney on the

  22 whole basis that this was not a valid agreement, it was self

  23 dealing, it wasn’t ratified, all of that was in dispute?

  24 A      No.

  25 Q      You don’t remember that?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 238
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 242 of 372

                                 Milner - Cross/Mahaffey                           239

   1 A      No.   It was about me picking up the items.

   2 Q      Okay.    So you do not have knowledge of communications back

   3 and forth --

   4                THE COURT:   Asked and answered.

   5                MR. MAHAFFEY:    Okay.

   6                THE COURT:   So what else is executory?

   7                MR. MAHAFFEY:    Well, I guess I would like to mark

   8 this June 25th letter as the next exhibit in order.

   9                MS. MONTGOMERY:     What -- what year?

  10                MR. MAHAFFEY:    2012.

  11                THE COURT:   What exhibit number are we talking about?

  12                MR. MAHAFFEY:    40.

  13                THE COURT:   40?

  14                MS. MONTGOMERY:     It’s already in.     It’s Grumer

  15 Exhibit 28.

  16                THE COURT:   Oh, it’s Exhibit 28?      All right.       So

  17 you’re offering their 28?

  18                MR. MAHAFFEY:    Yes.

  19                THE COURT:   It’s Mr. Grumer’s letter, June 25, 2012?

  20                MR. MAHAFFEY:    Yes.

  21                MS. MONTGOMERY:     In Exhibit 28 --

  22                THE COURT:   And that’s Mr. -- it’s -- it’s the letter

  23 to Mr. Grumer, right --

  24                MR. MAHAFFEY:    Correct.

  25                THE COURT:   -- that you’re offering?




                                       WWW.JJCOURT.COM
                                                      Trial Transcript, Page 239
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 243 of 372

                                 Milner - Cross/Mahaffey                            240

   1              MS. MONTGOMERY:       And there -- but then there are

   2 responses.

   3              THE COURT:      From Mr. Ghan?

   4              MR. MAHAFFEY:       Yes.

   5              MS. MONTGOMERY:       Your Honor, but then Exhibit 29,

   6 which Mr. Mahaffey chooses to ignore, is the response from Mr.

   7 Grumer.

   8              THE COURT:      Well, he’s only offering 28.

   9              MR. MAHAFFEY:       We can offer 28. It’s a valid point.

  10 28 is from our side; 29 is from their side.

  11              THE COURT:      Okay.   So you’re offering both, 28 and

  12 29?

  13              MR. MAHAFFEY:       Yes.

  14              THE COURT:      Okay.   So received.     28 and 29.

  15               (Exhibits 28 and 29 Received in Evidence)

  16              MS. MONTGOMERY:       And 30 is part of the same --

  17              THE COURT:      Well, you can offer 30 when you get to

  18 your point.        Okay.

  19              So what else are we talking is executory?             Because I

  20 want to give counsel for the respondents an opportunity to

  21 examine.     And I don’t think we’re really making much progress

  22 here.    It’s kind of cumulative and repetitive.

  23 BY MR. MAHAFFEY:

  24 Q       At the time of the bankruptcy petition, was there ongoing

  25 responsibilities to work with a Mr. Atmajian regarding some




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 240
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 244 of 372

                                  Milner - Cross/Mahaffey                           241

   1 intellectual property rights arising out of the contract?

   2 A       At the time of the petition, did you say?

   3 Q       Right.

   4 A       No.

   5 Q       So you hadn’t been discussing paragraph 1.5 as to what

   6 your responsibilities were regarding a written agreement with

   7 Jeff Atmajian, the composer?

   8 A       Paragraph 1.5 of what?

   9 Q       Of the subject Exhibit 7.

  10 A       Of 7?

  11 Q       Yes.

  12                 THE COURT:   No, Exhibit 7, which is the --

  13                 THE WITNESS:    The agreement.

  14                 THE COURT:   Right, the agreement with the revised

  15 Schedule 1.

  16                 THE WITNESS:    And what point did you want me to look

  17 at?

  18                 THE COURT:   He was asking were you working with a

  19 composer, I believe.         Was it 1.5?

  20                 MR. MAHAFFEY:    Yes.   It was referenced in 1.5.

  21                 THE COURT:   Yeah, section 1.5.      Were you working with

  22 Mr. Atmajian?

  23                 THE WITNESS:    To the best of my knowledge, Mr.

  24 Atmajian kept all of his intellectual property; I kept all of

  25 mine.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 241
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 245 of 372

                                Milner - Cross/Mahaffey                            242

   1 BY MR. MAHAFFEY:

   2 Q      But isn’t it true that there were multiple emails that you

   3 sent regarding the agreements with Mr. Atmajian, including the

   4 ones that we’ve already looked at where you were requesting

   5 access to various items so that you could deal with Mr.

   6 Atmajian, as set forth in paragraph 1.5?

   7 A      I was asking for assurance that CCM had not contracted

   8 with Mr. Atmajian in some way that may have affected my own

   9 intellectual property rights.

  10 Q      So what did you do going forward to fulfill your side of

  11 this responsibility?

  12 A      There wasn’t responsibility for me.

  13 Q      Why were you requesting information regarding Mr.

  14 Atmajian?

  15 A      Because I needed the Ministries to let me know if they had

  16 somehow encumbered by intellectual property rights without my

  17 knowledge.

  18 Q      So did you deal with Mr. Atmajian at all?

  19 A      Mr. Atmajian was satisfied and said that he had no

  20 agreement with CCM, and I had no agreement with CCM, and that

  21 we both retained all of our rights to our intellectual

  22 property.

  23              THE COURT:     So what makes this executory on Milner’s

  24 part, any of 1.5?

  25              MR. MAHAFFEY:      There was disputes regarding this --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 242
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 246 of 372

                                Milner - Cross/Mahaffey                            243

   1              THE COURT:     No, no, no.    I was going to say, what

   2 makes this executory on her part?          What is she supposed to do

   3 on her part?

   4              MR. MAHAFFEY:      As set forth in A through E.

   5              THE COURT:     A2E?

   6              MR. MAHAFFEY:      Subsections A, B, C, D, and E have

   7 bilateral responsibilities of both parties, as described in the

   8 contract.

   9              THE COURT:     As to her?

  10              THE WITNESS:     It was basically saying if --

  11              THE COURT:     No, no.

  12              THE WITNESS:     Oh, sorry.     Sorry, sorry.

  13              THE COURT:     I’m not --

  14              THE WITNESS:     I thought I was --

  15              THE COURT:     Again --

  16              THE WITNESS:     I thought I was answering a question.

  17              THE COURT:     Again, I’m asking him.

  18              THE WITNESS:     Yeah.

  19              THE COURT:     So what’s executory as to her?

  20              MR. MAHAFFEY:      After she forms the understanding that

  21 they had breached these sections, then she had a --

  22              THE COURT:     Well, yeah, so she was -- okay.         Well,

  23 what’s her obligation to do anything if --

  24              MR. MAHAFFEY:      Filing a claim --

  25              THE COURT:     If your client breached something, she




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 243
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 247 of 372

                                Milner - Cross/Mahaffey                            244

   1 has certain rights.        So that’s not executory in her part.

   2 That’s executory on the debtor’s part.

   3              MR. MAHAFFEY:      No, it’s executory on her part as to

   4 respond timely to that breach with the bankruptcy petition.

   5              THE COURT:     Well, but there’s no breach, so there is

   6 nothing to respond to.

   7              MR. MAHAFFEY:      Well, but that’s what I was

   8 developing, is there was --

   9              THE COURT:     Yeah, well --

  10              MR. MAHAFFEY:      -- allegations of it.

  11              THE COURT:     All right.    I would move on, because I

  12 don’t think there’s anything executory about that.              And maybe

  13 she was trying to find out whether there was a breach, but that

  14 doesn’t make it executory on her part.           You know, she wants to

  15 know that her rights are being protected.

  16 BY MR. MAHAFFEY:

  17 Q       Is it true, Ms. Milner, that you did file a claim as to

  18 one part of this contract and litigate it in the bankruptcy,

  19 true?

  20 A       I filed a claim regarding the amount of CD’s that they had

  21 produced.

  22 Q       And that was a derivative of this contract, right?

  23 A       I believe so.

  24              THE COURT:     I’m sorry.    The claim was based on this

  25 contract?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 244
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 248 of 372

                                Milner - Cross/Mahaffey                            245

   1               MR. MAHAFFEY:     Correct.

   2               THE WITNESS:    I believe so.

   3 BY MR. MAHAFFEY:

   4 Q      Yes?

   5 A      I would have to go through the contract and find out

   6 where.

   7 Q      Well, let’s stop a minute.

   8               THE COURT:    Well --

   9 BY MR. MAHAFFEY:

  10 Q      Are you suggesting that other than this contract, there

  11 was some other --

  12               THE COURT:    Well, anyway, so what does -- what does

  13 that make this executory?

  14               MR. MAHAFFEY:     Well, it makes it executory in the

  15 sense that she is litigating a portion of the contract in this

  16 bankruptcy estate and not litigating another portion of the

  17 contract in the same bankruptcy estate, and you’re having the

  18 debtor -- I mean, the position of Ms. Milner is --

  19               THE COURT:    Well, I don’t know.      I don’t think it

  20 really has anything -- whether or not she had --

  21               MR. MAHAFFEY:     It’s res judicata.

  22               THE COURT:    -- she had a claim that she later

  23 withdrew in the bankruptcy --

  24               MR. MAHAFFEY:     And you issued a judgment in favor of

  25 the debtor.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 245
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 249 of 372

                                 Milner - Cross/Mahaffey                            246

   1                MS. MONTGOMERY:     No, she -- no, he didn’t.

   2                THE COURT:    Well, but she withdrew the claim, so --

   3                MR. MAHAFFEY:     I know, but you issued a judgment

   4 based on the withdrawal.

   5                THE COURT:    Yeah, but that has nothing to do with

   6 whether or not the contract is executory.             So, all right.      So

   7 the Court will sustain its own objection.

   8                Move on to something else.

   9                MR. MAHAFFEY:     One moment, Your Honor.       Could I have

  10 just a five-minute recess?

  11                THE COURT:    All right.    We’ll take a five-minute

  12 recess.

  13                    (Recess 2:29 p.m./Reconvene 2:40 p.m.)

  14                THE CLERK:    Please remain seated and come to order.

  15 This United States Bankruptcy Court is again in session.

  16                THE COURT:    All right.    The Court will recall the

  17 Crystal Cathedral matter.

  18                MR. MAHAFFEY:     I’m almost finished.      Just one quick

  19 line and I’m --

  20                THE COURT:    All right.

  21 BY MR. MAHAFFEY:

  22 Q      Ms. Milner, can I direct your attention back to Exhibit 7,

  23 to the Schedule 1?

  24 A      Sure.    I’m there.     Am I on?

  25 Q      Do you see the sentence that says, “CCM will keep all




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 246
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 250 of 372

                                 Milner - Cross/Mahaffey                           247

   1 goods in the same condition as they were at the end of the ‘05

   2 season”?

   3 A      Yes.    Am I on?     I don’t think I’m on, am I?

   4                THE CLERK:    It’s just for recording purposes.

   5                THE WITNESS:    Oh, okay.

   6 BY MR. MAHAFFEY:

   7 Q      Do you see the sentence that says, “CCM will keep all

   8 goods in the same condition”?

   9 A      Yeah.

  10 Q      Does the word “goods” refer to the phrase “inventory

  11 goods” above?

  12 A      It’s all the goods of the show.

  13 Q      So it doesn’t refer to the inventory goods?

  14 A      It refers to the show property.

  15 Q      And how long was that obligation for CCM to last?

  16 A      There was no -- it didn’t define.

  17 Q      For 100 years?

  18 A      Possibly.

  19 Q      For multiple generations in your lifetime?

  20 A      It depended on what was going to happen in the future.

  21 There was no -- we didn’t talk about it.

  22 Q      Did you have any obligation to -- well, strike that.

  23               What did you mean, “in the same condition”?

  24 A      Well, they would -- when the show was taken down, it was

  25 immediately crated with custom crates and stored into the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 247
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 251 of 372

                                 Milner - Cross/Mahaffey                           248

   1 trailers to be -- and so that they were very well preserved to

   2 sustain long-term storage.

   3 Q      And did you know what their condition was when they were

   4 stored?

   5 A      Oh, yeah.    They were taken right out of the show after

   6 being in the show for 80 days.

   7 Q      So how would you know if CCM was keeping them in the same

   8 condition?

   9 A      That’s why I would have required looking at them before

  10 picking them up.

  11 Q      Okay.    So how many times did you request to go confirm on

  12 your part -- so let’s just talk about your side of the

  13 responsibility.      How many times did you on your part go to

  14 inspect?

  15                MS. MONTGOMERY:    Objection, Your Honor.       This is --

  16 goes -- does not go to executory nature.           It goes to any breach

  17 of the contract.

  18                MR. MAHAFFEY:   I was going to her side of the

  19 equation, Your Honor, what her part was.

  20                MS. MONTGOMERY:    She doesn’t have an obligation.

  21                THE COURT:   Well, just hold on for a second.           So the

  22 -- what are you intending to show by the fact that how many

  23 times she asked?

  24                MR. MAHAFFEY:   Well, because the debtor’s position is

  25 is that the executory nature of the contract is that Ms.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 248
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 252 of 372

                                Milner - Cross/Mahaffey                            249

   1 Milner, by virtue of having the debtor have the responsibility

   2 to keep the items in the same condition, had a reciprocal

   3 obligation to inspect them, to inform the debtor that there was

   4 any breach of that.       It can’t be allowed to --

   5             THE COURT:     Well, where is that in the -- is that

   6 implied from --

   7             MR. MAHAFFEY:      Correct.    It’s implied from the

   8 language.     I don’t know what the witness will say.           I was going

   9 to examine her and see what her testimony is.             She can deny it.

  10             THE COURT:     Well, you can ask her, do you understand

  11 that the agreement requires you to inspect your property?

  12             THE WITNESS:      No.

  13             THE COURT:     All right.     That’s her answer.

  14 BY MR. MAHAFFEY:

  15 Q      How would you understand whether it was kept in the same

  16 condition if you didn’t inspect it?

  17 A      Because I know the way it was stored.

  18 Q      Well, how would you know if they varied from that by

  19 letting rodents in?

  20 A      Well, I just -- they were stored into a trailer that was

  21 in good condition.       The crates were in good condition.            And if

  22 they were abiding by the agreement, I trusted that they were,

  23 they should be fine.

  24 Q      I understand.     But on your part, did you have some

  25 responsibility to request inspection to be sure that they were




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 249
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 253 of 372

                                 Milner - Cross/Mahaffey                           250

   1 kept in the same condition?

   2 A      No.   I had the right.       I never had the need to inspect it.

   3 Q      Okay.    But so your position is is that CCM has a lifetime

   4 eternal duty to store --

   5                THE COURT:   Asked and answered.      You already asked

   6 100 years, generations.        Okay.   It’s repetitive.

   7 BY MR. MAHAFFEY:

   8 Q      Inspection responsibilities, is that why you were asking

   9 to see if their warehouse was climate controlled?

  10 A      It wasn’t a responsibility.        It was a right.      I had the

  11 ability and the right to request and inspect if I wanted to.

  12                THE COURT:   All right.    This is all about the

  13 debtor’s obligations.        It’s not about her obligation, so --

  14 BY MR. MAHAFFEY:

  15 Q      So you position is is that the debtor had a one-sided

  16 obligation to store and keep it in the same condition?

  17 A      Absolutely.

  18 Q      And you had no obligation at all?

  19 A      Absolutely.

  20 Q      And so this was an internal responsibility with you having

  21 no --

  22                THE COURT:   Okay.    Asked and answered.     Okay.     That’s

  23 argument.

  24 BY MR. MAHAFFEY:

  25 Q      The next sentence says that “The debtor will not use goods




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 250
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 254 of 372

                                Milner - Cross/Mahaffey                            251

   1 without prior written approval of CCM” -- of yourself, right?

   2 A      Correct.

   3 Q      So what was your responsibility to see what goods were

   4 being used by the debtor?

   5             THE COURT:     Well, it doesn’t say anything about her

   6 executive --

   7 BY MR. MAHAFFEY:

   8 Q      So your position is --

   9             THE COURT:     Right.    Right.

  10             MR. MAHAFFEY:      Okay.

  11             THE COURT:     Well, I think we’re getting back.           The

  12 document speaks for itself, and we’re going to argue what it

  13 means.

  14 BY MR. MAHAFFEY:

  15 Q      Did the debtor ever transfer items -- strike that.

  16             Did you and the debtor meet to make a list so they

  17 could fulfill this sentence that says, “What CCM keeps needs to

  18 be transferred from the Glory of Creation books”?

  19             So did you on your part meet with them to identify

  20 what was going to be transferred?

  21             THE COURT:     Well, it doesn’t say anything for her.

  22 Okay.

  23             MR. MAHAFFEY:      It doesn’t say anything --

  24             THE COURT:     It speaks for itself.       It doesn’t say

  25 anything about her having to do anything.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 251
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 255 of 372

                              Milner - Redirect/Montgomery                          252

   1              MR. MAHAFFEY:      It doesn’t say either side.        I’m just

   2 asking the question, did you --

   3              THE COURT:     Well, all right.

   4 BY MR. MAHAFFEY:

   5 Q      Did you ever --

   6              THE COURT:     It’s -- it doesn’t really -- okay.          There

   7 is nothing executory on her part that’s not spelled out in the

   8 agreement, so --

   9              MR. MAHAFFEY:      So there was no --

  10              THE COURT:     And you’re asking -- is there anything

  11 executory that’s not spelled out in the agreement that should

  12 be implied?        I think we can argue that.

  13 BY MR. MAHAFFEY:

  14 Q      In fact, did you ever sit down with CCM to go through the

  15 items so that you could transfer one by one the ones from their

  16 books or the ones that were going to be kept by you?

  17              THE COURT:     All right.     Sustained.    It’s irrelevant.

  18 All right.     Do you have any questions on redirect?

  19              MS. MONTGOMERY:      Yes, Your Honor.

  20                             REDIRECT EXAMINATION

  21 BY MS. MONTGOMERY:

  22 Q      Ms. Milner, at the beginning of the examination, you were

  23 asked whether or not you knew of any non-family members on the

  24 board.

  25              Do you now recall any non-family members on the




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 252
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 256 of 372

                             Milner - Redirect/Montgomery                          253

   1 board?

   2 A      I entirely forgot about Gwyn Myers.         Gwyn Myers was both

   3 on the board and on the executive committee.

   4 Q      And who was on -- to your knowledge, do you know who was

   5 on the executive committee at the time?

   6 A      To my knowledge, it was my parents, Robert and Arvella

   7 Schuller, my brother, Robert Anthony Schuller, Fred Southard,

   8 Gwyn Myers, and Holly Hagler.

   9 Q      So at this point, four out of the six members of the

  10 executive committee have signed the settlement agreement, which

  11 is Exhibit 7, correct?

  12 A      Correct.    And that’s why I was always assured that it was

  13 a valid agreement.

  14 Q      Have you now received -- did you receive, prior to the

  15 filing of bankruptcy in October 2010, all of the payments to

  16 which you were entitled to?

  17 A      Yes.

  18               MR. MAHAFFEY:    Vague and ambiguous.       No foundation as

  19 to where the payments came from.

  20               MS. MONTGOMERY:    I --

  21               THE COURT:   Well, it’s the payments under the

  22 agreement.

  23               Did you receive all of the cash payments that --

  24               THE WITNESS:    Yes.

  25               THE COURT:   -- you were entitled to under the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 253
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 257 of 372

                             Milner - Redirect/Montgomery                          254

   1 agreement?      All right.     Overruled.

   2 BY MS. MONTGOMERY:

   3 Q      You were now owed any additional cash payments at the time

   4 of bankruptcy; is that correct?

   5 A      No, I was not.

   6                MR. MAHAFFEY:    No foundation as to the amount of

   7 payments that were owed and where they came from.

   8                THE COURT:    All right.     Just hold on.   All right.

   9 All right.      Overruled.     You may answer.

  10                THE WITNESS:    No.   Say it again.

  11                THE COURT:    You weren’t owed anything else at the end

  12 as far as cash?

  13                THE WITNESS:    No, I was not owed anything else.         No.

  14 BY MS. MONTGOMERY:

  15 Q      You testified in answer to Mr. Mahaffey’s questions

  16 regarding the cost of fabrication, correct?

  17 A      Yes.

  18 Q      And you said it was somewhere in the neighborhood of $8

  19 million, correct?

  20 A      Yeah, that’s -- that’s --

  21 Q      In the millions?

  22 A      Yeah.    Yes.

  23 Q      For fabrication?

  24 A      Yes.

  25 Q      At the time that you staged the play, did you own all of




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 254
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 258 of 372

                             Milner - Redirect/Montgomery                          255

   1 the IP -- all of the copyright trademarks to the play itself?

   2 A      Yes, I did.

   3 Q      So when you talk about items that were created for the

   4 play, such as puppets, or other items, could CCM have used

   5 those?

   6 A      No.

   7 Q      Did they then have value to CCM?

   8 A      No.

   9 Q      If CCM had wanted to use them, would they have had to

  10 negotiate with you and pay you for the use of your trademark or

  11 copyrights?

  12 A      Yes.

  13               MR. MAHAFFEY:    Objection.    It’s outside the scope.

  14 It’s what was litigated.        The Court issued a judgment on it.

  15 That’s our point is that this was the topic that the Court

  16 granted a judgment in favor of CCM.

  17               MS. MONTGOMERY:    No.

  18               THE COURT:   All right.     Just -- okay.     So --

  19               MS. MONTGOMERY:    I’m asking because he -- he got into

  20 valuation.     I’m simply indicating that these did not have the

  21 value, because they --

  22               THE COURT:   Well --

  23               MR. MAHAFFEY:    Your Honor, why don’t we just ask the

  24 witness what the value is in her opinion today, because if it’s

  25 worthless and there is no value, then we need to know a record




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 255
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 259 of 372

                             Milner - Redirect/Montgomery                          256

   1 of that.    So maybe it’s worthless.        Maybe the witness will

   2 confirm that.

   3             THE WITNESS:      To me, it’s far from worthless.

   4             THE COURT:     Well --

   5             MR. MAHAFFEY:      Well, what’s -- I think Your Honor --

   6             THE COURT:     Well, there is no question pending, so

   7 don’t volunteer.

   8             THE WITNESS:      Oh.

   9             THE COURT:     Because you’re extending the --

  10             MS. MONTGOMERY:      Does the --

  11             THE COURT:     Just hold on.

  12             MS. MONTGOMERY:      Okay.

  13             THE COURT:     Okay.

  14             MR. MAHAFFEY:      Objection to the --

  15             THE COURT:     I haven’t made any ruling yet.

  16             MR. MAHAFFEY:      Our objection to the line of

  17 questioning is that it’s probative what the witness’s opinion

  18 is of dollar value today.        It is probative.      But what they

  19 spent, as the Court has commented, is not going to establish

  20 the value today.

  21             So I --

  22             THE COURT:     Well --

  23             MR. MAHAFFEY:      -- do think it’s probative.

  24             THE COURT:     Well, yeah, is the value of the property

  25 really at issue here as to whether or not it’s executory?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 256
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 260 of 372

                             Milner - Redirect/Montgomery                          257

   1             MR. MAHAFFEY:      Well, I think --

   2             MS. MONTGOMERY:      No.

   3             THE COURT:     That’s why --

   4             MS. MONTGOMERY:      No, it’s not.

   5             MR. MAHAFFEY:      It is.

   6             THE COURT:     So why bother?

   7             MR. MAHAFFEY:      Because it is value --

   8             THE COURT:     Just hold on for a second.        Why bother

   9 asking the question?

  10             MS. MONTGOMERY:      That’s fine.

  11             THE COURT:     All right.

  12             MS. MONTGOMERY:      I don’t need to --

  13             THE COURT:     There’s no point in -- it really isn’t

  14 probative of whether or not -- the issue today is whether or

  15 not it’s executory or not.         It’s not probative whether it’s

  16 executory or not.

  17             MS. MONTGOMERY:      Correct.

  18             THE COURT:     And I thought the idea of saying the

  19 valuation is just to show how incensed the debtor is about this

  20 particular contract, but, you know, that’s -- it doesn’t go to

  21 whether it’s executory or not.

  22             MS. MONTGOMERY:      Yeah.

  23             MR. MAHAFFEY:      The value -- the relevance --

  24             THE COURT:     Okay.    I’m not asking -- entertaining

  25 argument.     All right.     Because we’re going to be here all




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 257
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 261 of 372

                             Milner - Redirect/Montgomery                          258

   1 night.      My recorder is here until 5:00 p.m., so --

   2               MS. MONTGOMERY:    Okay.

   3 BY MS. MONTGOMERY:

   4 Q      Ms. Milner, can you look at Exhibit 8, which was

   5 previously discussed?

   6 A      8?

   7 Q      Yes.    It’s page 73.

   8 A      Yes.

   9 Q      At the time top is an email from Gwyn Myers to you,

  10 correct?

  11 A      Correct.

  12 Q      The first line says, “Absolutely, go for it.”

  13               Do you recall what this is referring to?          What is

  14 this a response to?

  15 A      It’s me wanting to get to the files and having documents

  16 turned over to me, per the agreement.

  17 Q      Additionally, did you have a discussion with Gwyn as to

  18 whether or not they had to have a meeting of the executive

  19 committee or anything else had to be done before this was

  20 deemed a final agreement?

  21               MR. MAHAFFEY:    Objection.    Leading.

  22               MS. MONTGOMERY:    Did you have any discussions?

  23 That’s not leading.

  24               THE COURT:   Well, it’s foundational.        Overruled.

  25 It’s not asking her what those discussions were.             All right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 258
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 262 of 372

                             Milner - Redirect/Montgomery                          259

   1                Did you have a discussion?

   2                THE WITNESS:    Yes.   They had -- she had --

   3                THE COURT:   Just yes or no.

   4                THE WITNESS:    Yes.

   5 BY MS. MONTGOMERY:

   6 Q      Who was this discussion with?

   7 A      Gwyn.

   8 Q      Was -- was Gwyn the intermediary for you with regard to

   9 the members of the executive committee?

  10 A      Absolutely.

  11 Q      Why as Gwyn -- or was she designated as the intermediary?

  12 A      To the best of my knowledge.        That’s what I was led to

  13 believe.

  14                THE COURT:   Yes or no?

  15                THE WITNESS:    Yes.

  16 BY MS. MONTGOMERY:

  17 Q      Do you know why?

  18 A      Because she was a non-family member, and she was on the

  19 executive committee.

  20 Q      And do you know what the meaning of this email is from

  21 her, this -- at the -- the two paragraphs at the top?

  22                MR. MAHAFFEY:    Objection.   Lack of foundation.       Calls

  23 for speculation.

  24                THE COURT:   Well, do you know -- she’s asking do you

  25 know what it refers to?        Well, overruled, because it’s -- it’s




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 259
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 263 of 372

                             Milner - Redirect/Montgomery                          260

   1 in response to Ms. Milner’s email, so she probably has some

   2 idea what the subject matter is.

   3                MS. MONTGOMERY:    Right.

   4                THE COURT:   Overruled.

   5 BY MS. MONTGOMERY:

   6 A      There had been some question as to whether they were going

   7 to have some sort of another meeting, and then this told me

   8 that they didn’t need to do that, per the bylaws, it was not

   9 required, that she had gotten that information from Rick.

  10 Q      Okay.

  11 A      Mr. Gibson.

  12                THE COURT:   Okay.   So what it says is that, “We have

  13 decided just to inform the board rather than sending out a

  14 ballot.    It turns out the bylaws support that.           Reg thought it

  15 would be wise to have the board involved, but I’m not going

  16 with wise on that.”

  17                Wise meaning counsel?

  18                THE WITNESS:   Wise -- yeah.     He was -- he was telling

  19 her he thought it was a good idea, but it wasn’t required.

  20                THE COURT:   Okay.   It’s a good idea, but not

  21 required, is that what --

  22                THE WITNESS:   That’s what I took it to mean as.

  23 BY MS. MONTGOMERY:

  24 Q      So was it your understanding that you were entitled to

  25 rely on Exhibit 7 as being the final agreement?




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 260
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 264 of 372

                              Milner - Redirect/Montgomery                          261

   1 A      Oh, absolutely.

   2             THE COURT:      I’m sorry.     Exhibit --

   3             MS. MONTGOMERY:        7.   Exhibit 7.

   4             THE COURT:      Okay.

   5             MR. MAHAFFEY:        Your Honor, this is -- this is

   6 cumulative.        We went through all the emails that were six

   7 months later that said that --

   8             THE COURT:      Okay.    There is no -- okay.       You can

   9 argue later.

  10             MS. MONTGOMERY:        I think you already admitted Exhibit

  11 7, correct?

  12             THE COURT:      Yeah, 5 and 7 are in.

  13             MS. MONTGOMERY:        Okay.   Then I would also please

  14 admit Exhibit 8 that we just discussed.

  15             THE COURT:      8?    All right.    Received.

  16             MS. MONTGOMERY:        Received or admitted into evidence?

  17 Is there a difference in your mind?

  18             THE COURT:      What?    Exhibit 8?

  19             MS. MONTGOMERY:        Yeah.

  20             THE COURT:      Yeah, I just said received.

  21             MS. MONTGOMERY:        Oh, okay.

  22                      (Exhibit 8 Received in Evidence)

  23 BY MS. MONTGOMERY:

  24 Q      Turning to Exhibit 9, which I think you were questioned

  25 regarding by Mr. Mahaffey.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 261
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 265 of 372

                             Milner - Redirect/Montgomery                          262

   1 A      Yeah.    Hang on a second.

   2                THE COURT:   Exhibit 9, right?

   3                MS. MONTGOMERY:    It’s starting on page 76.

   4                THE WITNESS:    Yes.

   5 BY MS. MONTGOMERY:

   6 Q      And in the email on -- that’s dated from you to Gwyn

   7 January 17th, 2007, 6:20 p.m.

   8 A      Yes.

   9 Q      Okay.    Below that, it -- I don’t see the date and time,

  10 but Gwyn is writing to you on that same page, “Reg finally got

  11 a copy of the preliminary title report on the condo.”

  12                Do you know what this was referring to?         Did you have

  13 an understanding?

  14 A      Yeah.    So the trust agreement -- the July 8th main body of

  15 the agreement was our agreement.          And then it was more like the

  16 how they were going to give me the money.

  17                And instead of having them do it all in one lump

  18 some, they wanted to spread it out over time.             But my attorney

  19 and I wanted assurance that the money would come.              And so they

  20 had considered putting in some real estate collateral into the

  21 trust.

  22 Q      Okay.    And when you -- continuing to look at Exhibit 9,

  23 Mr. Mahaffey asked you about various contracts, I think, that

  24 were referred to.

  25                MR. MAHAFFEY:    Object.   It’s vague and ambiguous.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 262
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 266 of 372

                             Milner - Redirect/Montgomery                          263

   1 Exhibit 9 has --

   2             MS. MONTGOMERY:      I’m looking at -- Sorry.

   3             THE COURT:     Yeah, yeah.

   4             MS. MONTGOMERY:      I’m looking.

   5             THE COURT:     Yeah, it referred contract and trust,

   6 right?    So overruled.      We were talking about what that contract

   7 meant, right?

   8             MS. MONTGOMERY:      Right.

   9             THE COURT:     Are you referring to that on page 2 of

  10 this document at page 77?

  11             MS. MONTGOMERY:      77, yes.    On 77.

  12             THE COURT:     Right.

  13             MR. MAHAFFEY:      77A?

  14             MS. MONTGOMERY:      Well, 77.

  15             THE COURT:     All right.     This is overruled.      All

  16 right.    So you can answer the question.

  17             You were talking about contracts and financing.

  18 BY MS. MONTGOMERY:

  19 Q      On 77A, it’s talking about financing.          Do you see that?

  20 On 77A, it’s in the middle.

  21             MR. MAHAFFEY:      Objection.    Leading.

  22             THE COURT:     Refinancing?     You mean the decision was

  23 made to refinance the condo and fund the trust with cash?

  24             MS. MONTGOMERY:      Right.

  25             THE COURT:     Is that what you’re asking about?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 263
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 267 of 372

                             Milner - Redirect/Montgomery                          264

   1                THE WITNESS:    Yes.

   2 BY MS. MONTGOMERY:

   3 Q      Is that -- is that referencing what you understood to be

   4 the security or the collateral --

   5 A      Yes.

   6 Q      -- that was going to be put into the trust?

   7 A      Yes.

   8 Q      Your assets, your Creation assets and inventory, was that

   9 ever intended to be included in the trust?

  10 A      I asked Gwyn if they should be put into the trust.

  11 Q      But under the settlement agreement, and as it was --

  12 A      But she said no.

  13 Q      Okay.

  14 A      That the agreement -- that that would just encumber and

  15 make everything messy and that the settlement agreement was --

  16 the settlement agreement was done and to leave it alone.

  17 Q      And it was finished?

  18 A      Yes.

  19 Q      And it was never -- and the inventory, the Creation

  20 property was never put into the trust and never intended to be

  21 put into the trust?

  22 A      Correct.

  23                MR. MAHAFFEY:    Objection.   Leading.

  24                THE COURT:   Overruled.

  25                MS. MONTGOMERY:    Your Honor, I would ask that we move




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 264
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 268 of 372

                             Milner - Redirect/Montgomery                          265

   1 Exhibit 9 into evidence.

   2                THE COURT:   All right.    Exhibit 9 is received.

   3 BY MS. MONTGOMERY:

   4 Q      On the second page of Exhibit 9, at the very top, it says,

   5 “I do not think that you need any other document since the

   6 assets that were identified in the inventory as yours are just

   7 that.    You have the right to look at the property that you own

   8 or to do anything else with it that you desire.”

   9 A      Yeah.

  10 Q      Do you see that?

  11 A      Correct.

  12 Q      And what was that in response to?

  13 A      That was whether I needed to put them into the trust, to

  14 protect -- you know, to make sure that everything went well,

  15 and she said, “No, absolutely not.          They’re yours.”

  16 Q      Okay.    So there was no question?

  17 A      No question at all.

  18 Q      Okay.    You were previously asked how you know that there’s

  19 nothing -- or that all of your Creation property was going into

  20 these specific seven trailers.

  21                Are the trailers marked?

  22 A      Yes.

  23 Q      How are they marked?

  24 A      My trailers have a “C” on them for Creation.            Then they

  25 have some trailers with an “X” on them, standing for Christmas,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 265
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 269 of 372

                             Milner - Redirect/Montgomery                          266

   1 their Christmas show.        And then our trailers have an “E” on

   2 them for the Easter show.

   3 Q      Were these trailers filled up to capacity at the time that

   4 the show was dismantled in 2005?

   5 A      Yes.

   6 Q      Was there any room for any additional property to be

   7 placed -- to be put into these trailers?

   8 A      No, because they were enormous crates, and so the crates

   9 were being stacked on top -- it was -- yeah.

  10 Q      And you testified that to the best of your knowledge, they

  11 had not been opened?

  12 A      Yeah.

  13 Q      So if they had been opened, it was not with your approval

  14 or knowledge?

  15 A      Absolutely correct.

  16 Q      The items that were in the warehouse, were those items

  17 that were either too big or could not fit into these trailers?

  18 A      Yes.    They had some very large puppets.

  19 Q      And everything that was yours that was in the warehouse

  20 was already picked up with their approval?

  21 A      Correct.

  22 Q      And so to date, the only dispute that we have are as to

  23 your entitlement to the -- to the contents of seven trailers?

  24                MR. MAHAFFEY:   Counsel is testifying, Your Honor.

  25 This isn’t direct exam.        It’s just leading.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 266
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 270 of 372

                             Milner - Redirect/Montgomery                          267

   1               THE COURT:   Well --

   2               MS. MONTGOMERY:    This is just foundational, and I’m

   3 just trying to clarify --

   4               THE COURT:   Yeah.    Just trying to clarify, yeah, that

   5 the dispute is over the items that haven’t been picked up in

   6 the trailers, so overruled.

   7               THE CLERK:   Your Honor, counsel’s objections are not

   8 being picked up.       His microphone is not close enough.

   9               MR. MAHAFFEY:    Sorry about that.

  10               THE COURT:   Oh, right.     Right.   You don’t -- right.

  11 You don’t want to -- you want to make sure it gets on the

  12 record.    All right.

  13 BY MS. MONTGOMERY:

  14 Q      At this point in time, has everything -- all of the assets

  15 for the play, for you to restage it, that were in the

  16 warehouse, have all of those been picked up?

  17 A      Yes.

  18 Q      When your -- when your attorney, Carl Grumer, was having

  19 discussion with Mr. -- is it Ghan -- in 2013 regarding a

  20 dispute as to these -- as to the pickup of these items, do you

  21 recall the letter that was being presented by Mr. Mahaffey?

  22 A      I know there was a letter that came to Carl and a reply

  23 from Carl, too, in response.

  24 Q      Was the dispute regarding ownership of the trailers

  25 themselves?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 267
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 271 of 372

                             Milner - Redirect/Montgomery                          268

   1 A      Oh, no.

   2 Q      Was there ever a discussion about you simply picking up

   3 the trailers and their contents?

   4 A      Yeah, they did propose that.

   5 Q      And do you know why that was not acceptable?

   6             MR. MAHAFFEY:      Objection.    Lack of foundation.

   7 BY MS. MONTGOMERY:

   8 Q      If you know.

   9             THE COURT:     Well, if she knows.       Yeah.   That’s --

  10             THE WITNESS:      Yeah, I know.

  11             THE COURT:     The foundational question was if she

  12 knows.    Do you know, yes or no?

  13             THE WITNESS:      Yes, I know.

  14             THE COURT:     All right.

  15 BY MS. MONTGOMERY:

  16 Q      Why -- can you tell me why the -- why that agreement did

  17 not -- was not fulfilled?

  18 A      Because in order to pick up the trailers, I needed to see

  19 if it was cost effective for me, if it made sense.              And so I

  20 had to look into where they stood on the titles, whether they

  21 were registered, whether they were safe to be put on the road,

  22 or if I was going to get cited if they went on the road.

  23             I had to look at all the complications on that, and I

  24 determined it wasn’t --

  25 Q      In 2013, when Mr. Grumer was assisting you in negotiating,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 268
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 272 of 372

                             Milner - Redirect/Montgomery                          269

   1 did you understand who actually owned the trailers?

   2 A      The trailers themselves --

   3 Q      The trailers themselves.

   4 A      -- were owned by CCM.       And then they -- they originally

   5 offered it, and then they came back and they said, “Oh, sorry,

   6 we can’t do that.       You can buy them for $1800 apiece.

   7              And so then I was like, “Well, I’ve got to pay for

   8 all the road worthiness and the trailer, that’s a bit much.

   9 I’ll just pick up my stuff.”

  10 Q      So you refused their offer to purchase the trailers?

  11 A      Correct.

  12 Q      So some of the emails that are seen or letters that are

  13 seen, when they’re talking about the need for approval by the

  14 plan -- plan administrator of the bankruptcy estate --

  15 A      Oh, yeah.

  16 Q      -- is that referring to the trailers?

  17 A      Yeah, that’s the trailers themselves.

  18 Q      There was never a dispute that you owned everything inside

  19 --

  20 A      No.

  21 Q      -- the trailers?

  22 A      No.

  23 Q      You were shown what was marked as Exhibit 39 regarding a

  24 board meeting where they were discussing whether or not they

  25 should be storing your property for an unlimited period of




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 269
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 273 of 372

                             Milner - Redirect/Montgomery                          270

   1 time.

   2                You were not present at that meeting, correct?

   3 A      This is the first time I’ve ever heard of that.

   4 Q      Did you ever receive any document from -- from the

   5 bankruptcy counsel for the debtor saying, “We are rejecting the

   6 storage portion of your -- of the settlement agreement”?

   7 A      No, absolutely not.

   8 Q      So you never had any notice that that was what they

   9 intended to do?

  10 A      No.   Not at all.

  11 Q      Okay.    To the best of your knowledge, at the time that the

  12 debtor filed bankruptcy in October 2010, was there anything

  13 that you were obligated to do under the settlement agreement?

  14 A      No, absolutely not.

  15 Q      And what was the obligation, if any, of the debtor at the

  16 time of bankruptcy?

  17 A      Storing my goods and keeping them in the same condition.

  18 Q      At the time that they put the goods into the -- into the

  19 trailers, that was in -- when was that?           What time period?

  20 A      When they put them into the trailers?

  21 Q      Right.

  22 A      As soon as the show closed.

  23 Q      So that was September 2005?

  24 A      Yeah, September 2005.

  25 Q      Was there an anticipation that the show would be restaged




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 270
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 274 of 372

                             Milner - Redirect/Montgomery                          271

   1 the following year?

   2 A      Yes.

   3 Q      So everything was being packed so that it could be

   4 properly restaged the next year?

   5 A      Yeah, and easily, because they would have had another show

   6 coming up within just a few months.          So the reason for keeping

   7 them all separate was so that they could just put up the

   8 Christmas show, and they knew what was the Christmas stuff.

   9               MS. MONTGOMERY:    Can I check my notes a second?

  10                                   (Pause.)

  11               MS. MONTGOMERY:    Your Honor, I think as part of Ms.

  12 Milner’s declaration -- and there was no objection -- there was

  13 no objection to the actual testimony or the exhibits, other

  14 than Mr. Mahaffey doesn’t think that exhibits were appropriate

  15 -- Ms. Milner authenticated each of the exhibits that are

  16 attached to her declaration, and I would ask that the Court

  17 agree to admit all of those exhibits.           And that’s 1 through --

  18               THE COURT:   Well, we have -- I have already received

  19 -- we already have 5, 7, 9, 28, and 29 and 8 all received.

  20               MS. MONTGOMERY:    And I think 28 and 29 were --

  21               THE COURT:   Yeah, they’re already received, so --

  22               MS. MONTGOMERY:    So the balance --

  23               THE COURT:   So we have 1 -- no, I’m sorry.         We have

  24 5, 7. 8, 9, and 28 and 29 of the exhibits that are attached

  25 have been received already.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 271
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 275 of 372

                             Milner - Redirect/Montgomery                          272

   1              So you’re asking that the remaining ones be received?

   2              MS. MONTGOMERY:     Yes.

   3              THE COURT:    All right.      So we have, let’s see, 1 --

   4              MS. MONTGOMERY:     I think 12 was -- 12 was previously

   5 discussed and should be admitted.

   6              THE COURT:    Yeah.    There are a number that were

   7 discussed, but they weren’t formally moved, so --

   8              MS. MONTGOMERY:     You had indicated that I could move

   9 for their admission at the time that I was doing the redirect,

  10 so that’s what I am doing.

  11              MR. MAHAFFEY:     We have objections to these.         There’s

  12 a lack of foundation.

  13              I have exhibits for the debtor, but because of the

  14 Court’s sentence, I interpreted it in good faith as not

  15 requesting --

  16              THE COURT:    Well, all right.      Why don’t we just --

  17              MS. MONTGOMERY:     He did not state any objections to

  18 the individual documents or to any of her testimony.              I went

  19 through his declaration and filed a specific evidentiary

  20 objection.

  21              THE COURT:    Well, why don’t we -- okay.         Why don’t we

  22 look through -- all right.         So --

  23              MR. MAHAFFEY:     And if we have the right to put on --

  24              THE COURT:    Yeah.    Why don’t we go through the

  25 exhibits.     All right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 272
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 276 of 372

                             Milner - Redirect/Montgomery                           273

   1             So Exhibit 1 --

   2             MS. MONTGOMERY:       She has testified that’s -- in her

   3 declaration, that’s a leadership team and executive committee

   4 meeting that she was present at.

   5             MR. MAHAFFEY:       Your Honor, if I may be heard.         May I

   6 be heard briefly on this?

   7             THE COURT:     Well, not yet.      Okay.    I’m just trying to

   8 find out where it’s discussed in the testimony.

   9             MS. MONTGOMERY:       It should be pretty much in

  10 chronological order.

  11             THE COURT:     All right.     So --

  12             MS. MONTGOMERY:       Paragraph 9.

  13             THE COURT:     So it says -- so it talks about the

  14 leadership team and --

  15             MS. MONTGOMERY:       Most important, Mr. Gibson, their

  16 attorney, says -- he reports at that meeting that Ms. Milner,

  17 not CCM -- that she was not on the payroll and that the play

  18 itself was -- was all her creative property.

  19             THE COURT:     Well, that’s really in her testimony

  20 anyway.

  21             MS. MONTGOMERY:       Well, it’s in her testimony, but I

  22 think it’s --

  23             THE COURT:     Yeah, her testimony is -- all right.

  24 Okay.    Okay.     Sustained.   Not received.      You already have the

  25 testimony that says what it says, so --




                                     WWW.JJCOURT.COM
                                                       Trial Transcript, Page 273
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 277 of 372

                             Milner - Redirect/Montgomery                          274

   1              MS. MONTGOMERY:     Okay.

   2              THE COURT:    All right.     You don’t really need the

   3 notes.

   4              MS. MONTGOMERY:     Well, a lot of this then I don’t --

   5 then we don’t need.

   6              THE COURT:    Yeah.    It seems to me you don’t really

   7 need all of these exhibits anyway.

   8              Really the ones that are the important ones that I

   9 think were already discussed or were discussed during the live

  10 examination.       Well, I’m not sure you really -- really --

  11              MS. MONTGOMERY:     We’d like exhibits -- we’d like --

  12              THE COURT:    Do you want to offer 12, since that was

  13 discussed?

  14              MS. MONTGOMERY:     Yes, I’d like to offer 12.

  15              THE COURT:    Okay.    12 is received.

  16                    (Exhibit 12 Received in Evidence)

  17              THE COURT:    It was part of cross-examination.

  18              MS. MONTGOMERY:     And Exhibit 13, which was the

  19 response to 12.

  20              THE COURT:    Was that also discussed?

  21              MS. MONTGOMERY:     Yes.

  22              THE COURT:    That was also discussed during the

  23 testimony.

  24              MS. MONTGOMERY:     And Exhibit 14 was discussed

  25 regarding the lights.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 274
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 278 of 372

                             Milner - Redirect/Montgomery                          275

   1             THE COURT:     All right.     So since they were discussed

   2 with her testimony, okay, received.

   3              (Exhibits 13 and 14 Received in Evidence)

   4             MS. MONTGOMERY:      Okay.

   5             THE COURT:     It’s all about the lights.

   6             MS. MONTGOMERY:      Mr. Mahaffey brought up Exhibit 15.

   7 Now, I don’t know if you consider it, but 15 and 16 is the --

   8 is the response to it.        So --

   9             THE COURT:     15 and 16 --

  10             MS. MONTGOMERY:      I think he brought up Exhibit 15.

  11             THE COURT:     And 16.

  12             MS. MONTGOMERY:      But, again, this is post

  13 confirmation.

  14             MR. MAHAFFEY:      I don’t remember any reference to

  15 Exhibit 15.

  16             MS. MONTGOMERY:      Okay.    That’s fine.

  17             THE COURT:     All right.     You made a reference to 15,

  18 right --

  19             MS. MONTGOMERY:      Okay.

  20             THE COURT:     -- Mr. Mahaffey?

  21             MS. MONTGOMERY:      Yeah, I thought he did.

  22             THE COURT:     I thought you asked her about it.           I

  23 don’t remember 16.

  24             MS. MONTGOMERY:      I know, but 16 is the response.           So

  25 if 15 is coming in, she’s testified --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 275
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 279 of 372

                             Milner - Redirect/Montgomery                          276

   1              THE COURT:     Okay.   You’re offering 15?      I don’t

   2 remember any discussion about 16 and the response.

   3              MS. MONTGOMERY:     No, it wasn’t, but 16 is the

   4 response to --

   5              THE COURT:     Yeah, well, but it wasn’t really

   6 discussed.     All right.     So they’re offering 15 and 16, Mr.

   7 Mahaffey.

   8              MR. MAHAFFEY:     Well, the same position I took before.

   9              THE COURT:     All right.    Sustained.    Not in.

  10              MS. MONTGOMERY:     Okay.

  11              THE COURT:     It seems to me that the documents -- you

  12 already have the discussion of the testimony that kind of

  13 summarize these documents anyway, so I don’t think you really

  14 need them.

  15              MS. MONTGOMERY:     Well, they do summarize them, but I

  16 would probably --

  17              THE COURT:     You don’t really need them.

  18              MS. MONTGOMERY:     I would argue best evidence to some

  19 extent.

  20              THE COURT:     I’m sorry?

  21              MS. MONTGOMERY:     I would have argued best evidence to

  22 the extent that her testimony was citing to or quoting some of

  23 these particular documents, but since she --

  24              THE COURT:     I’m going to sustain the objection.

  25              MS. MONTGOMERY:     Okay.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 276
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 280 of 372

                                 Milner - Recross/Mahaffey                         277

   1                THE COURT:    All right.    Do you have any other

   2 questions of the witness?

   3                MS. MONTGOMERY:    No, Your Honor.

   4                THE COURT:    All right.    Any recross?

   5                MR. MAHAFFEY:    Briefly.

   6                THE COURT:    All right.

   7                              RECROSS-EXAMINATION

   8 BY MR. MAHAFFEY:

   9 Q      Ms. Milner, when this document that you drafted --

  10                THE COURT:    I’m sorry.    Which document are we

  11 referring to?

  12 BY MR. MAHAFFEY:

  13 Q      Schedule 1 of Exhibit 7 was drafted, did you have an

  14 understanding that you were going to restage this play at some

  15 point?

  16 A      It certainly was my hope.

  17 Q      So your -- so there was a good faith understanding between

  18 you and the Ministry that if you were going to restage the

  19 play, then the items that you would need that were created

  20 uniquely or bought uniquely for the play would go to you,

  21 correct?

  22 A      They were to go to me no matter what.          I was allowed to

  23 restage it or not restage it.         I could do anything I wanted to

  24 with them.

  25 Q      Okay.    So but the reason you entered into the agreement is




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 277
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 281 of 372

                                 Milner - Recross/Mahaffey                         278

   1 because you wanted to receive ownership of certain items so

   2 that you could restage the play?

   3 A      I wanted ownership of the items to settle the agreement

   4 and the dispute, and that way I had the right to restage the

   5 play if I wanted to.

   6 Q      So the purpose was so that you could in good faith restage

   7 the play sometime?

   8 A      It was to do anything I wanted to with the property.

   9 Q      Okay.    But they were show specific.       Or there is some use

  10 of them besides the play?

  11 A      Possibly.

  12 Q      Well, do you have a value today of the ones that are

  13 available besides the play?

  14                MS. MONTGOMERY:    Objection, Your Honor, because this

  15 goes to the value -- to Ms. Milner’s valuation, not to what

  16 they would be worth to CCM.

  17                MR. MAHAFFEY:    No, it goes to the executory --

  18                THE COURT:    Yeah, I was going to say, are you asking

  19 about her value?       Right.    Well, it depends on, you know, she

  20 says, you know, for her it’s priceless because it’s relating to

  21 her creative acts.

  22                And I’m not sure that -- you’re asking her to value

  23 it as far as her market value objectively or --

  24                MR. MAHAFFEY:    The cases that have looked at this,

  25 the reviewing courts of appeal, the Ninth Circuit, have looked




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 278
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 282 of 372

                               Milner - Recross/Mahaffey                           279

   1 at this topic.      And this topic --

   2              THE COURT:    I’m sorry.     What topic?

   3              MR. MAHAFFEY:     The topic of executory obligations for

   4 a party who claims the other side is storing their documents.

   5              THE COURT:    Right.    Right.    So what does this have to

   6 do with --

   7              MR. MAHAFFEY:     If it’s -- if it’s worthless, then

   8 thee may not be.

   9              THE COURT:    Well, she’s not -- I don’t think she’s

  10 going to testify --

  11              MR. MAHAFFEY:     Well, if it’s --

  12              THE COURT:    She’s not going to testify it’s

  13 worthless.     She’s going say it’s priceless.

  14              MR. MAHAFFEY:     Well, let her testify to that, because

  15 if it’s priceless, the Ninth Circuit compels it to be

  16 executory.     So that’s the law.

  17              If you’ve got a priceless item -- let’s say you’ve

  18 got a priceless, rare automobile in my possession that you own

  19 that’s priceless, this thing is so valuable it’s priceless, you

  20 have a duty to inspect it if you think rodents are eating it.

  21              So this is probative to the Ninth Circuit test that

  22 if you have an executory responsibility -- there is no question

  23 that if you claim it’s priceless, you have an executory future

  24 duty if you don’t.       If you don’t exercise your part of the

  25 contract to exercise reasonable inspection on a regular basis,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 279
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 283 of 372

                                Milner - Recross/Mahaffey                           280

   1 you have waived your right to say that this is a priceless item

   2 the other side has to store, so the contract is terminated and

   3 rejected.

   4             If it’s worthless, if these are such unique -- I

   5 mean, these are non-valuable items.           They have no market value.

   6 Then you could suggest, “Hey, there’s no reason for me to have

   7 any responsibility on my side of the equation to go inspect

   8 them.    They’re worthless.”

   9             So you need a record for the Ninth Circuit to review

  10 this to see why it is that this position of this witness is is

  11 that she doesn’t have any executory responsibilities --

  12             THE COURT:      Well, but --

  13             MR. MAHAFFEY:         -- to inspect her priceless items.

  14             THE COURT:      But I don’t know if she’s qualified as an

  15 expert, so --

  16             MR. MAHAFFEY:         Well, she’s the owner.     You don’t have

  17 to qualify.        The state --

  18             THE COURT:      Well, if she’s the owner then --

  19             MR. MAHAFFEY:         She can have an opinion.

  20             THE COURT:      If she’s the owner of the property, then

  21 -- okay, because you’re arguing that she’s not the owner

  22 because there is no contract.

  23             MR. MAHAFFEY:         Well, we are arguing that, but if she

  24 -- the Court hasn’t ruled.

  25             THE COURT:      Okay.     She may be qualified to give an




                                       WWW.JJCOURT.COM
                                                       Trial Transcript, Page 280
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 284 of 372

                               Milner - Recross/Mahaffey                           281

   1 opinion of value if she’s the owner, but I don’t know if you

   2 concede --

   3              MR. MAHAFFEY:     We’re not conceding that she’s the

   4 owner.    Of course we’re not.

   5              THE COURT:    Well, then --

   6              MR. MAHAFFEY:     But if we can’t --

   7              THE COURT:    Then I’m not going to ask her --

   8              MR. MAHAFFEY:     We’d have to bifur --

   9              THE COURT:    -- to give testimony, because she -- you

  10 have to qualify her as an expert.          She’s not an expert to value

  11 this property.

  12 BY MR. MAHAFFEY:

  13 Q      Well, is there anybody more qualified than you, Ms.

  14 Milner, as to the value?

  15              THE COURT:    Okay.

  16 BY MR. MAHAFFEY:

  17 Q      Of every human being on the face of the earth besides you?

  18              THE COURT:    It doesn’t matter, because, you know --

  19              MR. MAHAFFEY:     Well, experts --

  20              THE COURT:    -- she has to be qualified as an expert

  21 under scientifically validated principles, and you haven’t done

  22 that.

  23              And, you know, you don’t concede that she’s the

  24 owner.    If you concede she’s the owner, then she can give an

  25 opinion.    But as an exception to 702, valuation is normally a




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 281
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 285 of 372

                               Milner - Recross/Mahaffey                           282

   1 subject of expert testimony; isn’t that right?

   2             MS. MONTGOMERY:       Yes.

   3             THE COURT:     So you have to qualify her as an expert.

   4 I don’t think she qualifies as an expert, because you haven’t

   5 shown that she has conducted the scientifically valid method of

   6 valuating personal property, which is usually, you know,

   7 someone who has an understanding of the market and has

   8 experience in valuing these things.

   9             She doesn’t have any training, as far as I know.

  10             MR. MAHAFFEY:      Your Honor, I think --

  11             THE COURT:     Unless you concede she’s the owner, and

  12 then she can give a lay opinion under 701.

  13             MR. MAHAFFEY:      Could we have a conditional receipt of

  14 the testimony?

  15             THE COURT:     No.    No.    You’re not -- you can’t offer

  16 opinion unless you concede she is the owner.            Otherwise it’s

  17 inadmissible.

  18             MR. MAHAFFEY:      Well, I think the Court would have to

  19 -- you know, in fairness, the Court would have to bifurcate the

  20 issue of ownership and issue a finding.

  21             THE COURT:     No, I don’t think so.

  22             MR. MAHAFFEY:      And then if you found that -- then we

  23 could talk about --

  24             THE COURT:     No, I’m not going to bifurcate it.

  25             MR. MAHAFFEY:      It’s unfair --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 282
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 286 of 372

                               Milner - Recross/Mahaffey                           283

   1             THE COURT:     If I find that she’s the owner, then you

   2 say it’s priceless.

   3             MR. MAHAFFEY:      I don’t know what her testimony would

   4 be.    I’m just trying to --

   5             THE COURT:     Okay.    You’re saying that she has a duty

   6 to inspect the property if it’s priceless?            Well, I don’t know.

   7 I’m not sure if I agree with that.          I don’t know if there’s

   8 authority that supports that.         Where is that -- is that cited

   9 in your briefing?

  10             MR. MAHAFFEY:      Yes.

  11             THE COURT:     Okay.    Where is that cited in your

  12 briefing?

  13             MR. MAHAFFEY:      I think I cited the Ninth Circuit

  14 cases on executory contracts involving --

  15             THE COURT:     Okay.    Which -- which pleading is this?

  16             MR. MAHAFFEY:      You know, I’m not certain.

  17             THE COURT:     Well, which pleading are we talking about

  18 that you say that she has a duty to inspect her property if

  19 it’s priceless?       So where is that?

  20             And you’re saying it’s a Ninth Circuit opinion.

  21 Well, it should be easy to track down.

  22             MS. MONTGOMERY:      Except there is no table of

  23 authorities.       That makes it a little more difficult.

  24             THE COURT:     I’ve never heard of such a thing, but,

  25 you know, I could be wrong about that.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 283
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 287 of 372

                               Milner - Recross/Mahaffey                           284

   1             MR. MAHAFFEY:       I’ve got the case cite somewhere that

   2 I found, and I know it’s a Ninth Circuit case that looked at

   3 this issue.

   4             THE COURT:     Yeah, well, you know, I’m looking at your

   5 brief.    So tell me, which one are we talking about?

   6             MR. MAHAFFEY:       I’m not finding it in this brief

   7 unless it’s --

   8             THE COURT:     Okay.    You can file a post-trial brief,

   9 but I’m not going to let her testify about valuation unless --

  10             MR. MAHAFFEY:       I’ll move on.

  11             THE COURT:     -- unless she’s qualified.

  12             MR. MAHAFFEY:       I would accept that.      The offer of

  13 proof is that the probative opinion of Ms. Milner to what it is

  14 we’re debating is probative to the executory --

  15             THE COURT:     Well, yeah, if she’s the owner.

  16             MR. MAHAFFEY:       I understand, but there is no way to

  17 try the sufficiency without bringing both issues together.                We

  18 could have -- it’s not efficient, so the Court --

  19             THE COURT:     Well, I guess we might have to have a

  20 retrial then.      All right.

  21             She’s not the owner.       You’re not conceding she’s the

  22 owner.

  23             MR. MAHAFFEY:       We’re not conceding the contract was

  24 formed for the very reasons we’ve articulated.

  25             THE COURT:     Right.    Right.    That’s right.     So --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 284
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 288 of 372

                               Milner - Recross/Mahaffey                           285

   1              MR. MAHAFFEY:     Any attorney might -- I mean --

   2              THE COURT:    So ask her a different question, then.

   3              MR. MAHAFFEY:     Okay.

   4 BY MR. MAHAFFEY:

   5 Q      So, Ms. Milner, looking at Exhibit 28 --

   6              MS. MONTGOMERY:     And that’s not her exhibit.

   7              MR. MAHAFFEY:     I understand, but counsel on -- on

   8 redirect, counsel asked you --

   9              THE COURT:    I’m sorry.     On Exhibit A -- okay, 28.

  10 Okay.    So --

  11 BY MR. MAHAFFEY:

  12 Q      You were aware that CCM’s counsel was articulating the

  13 clear position that it does not believe the settlement

  14 agreement is valid because it was a self dealing transaction

  15 that was not reviewed or ratified by the CCM’s board of

  16 directors.     That was key to the dispute over this alleged duty

  17 to store, correct?

  18              MS. MONTGOMERY:     Objection, Your Honor, particularly

  19 since Exhibit 29, which you sustained an objection to and

  20 didn’t allow in, is the response to it.

  21              THE COURT:    No, 29 and -- 28 and 29 are in.

  22              MS. MONTGOMERY:     They are in?     Okay.

  23              THE COURT:    Yeah, they’re in.      They’re both in.

  24              MS. MONTGOMERY:     Okay.    Well --

  25              THE COURT:    Yeah, they’re both in, because you, I




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 285
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 289 of 372

                                 Milner - Recross/Mahaffey                         286

   1 think you --

   2                MS. MONTGOMERY:    I said --

   3                THE COURT:    Yeah, that --

   4                MS. MONTGOMERY:    Okay.

   5                THE COURT:    That he offered them, he offered your

   6 exhibits, and you didn’t object, as I recall.

   7                MS. MONTGOMERY:    Okay.

   8                THE COURT:    Yeah, they’re in.

   9 BY MR. MAHAFFEY:

  10 Q      So, Ms. Milner, when your counsel asked you and directed

  11 you on redirect that the only dispute was picking up the items,

  12 in correct testimony, the dispute, as articulated by the

  13 Ministry’s counsel, is they said the settlement agreement is

  14 not valid because it was a self dealing transaction.

  15                Do you have that exhibit in front of you?

  16 A      Uh-huh.

  17 Q      Do you see that sentence?

  18 A      Yeah, I do.

  19 Q      Okay.    So backing up, where it says, “Ms. Milner has

  20 contended that CCM has failed to provide her an inventory of

  21 the Creation items and that various Creation items are missing

  22 or have been damaged,” that’s your position today, right, that

  23 CCM may have damaged your items by letting them deteriorate,

  24 true?    Or are you not saying that?

  25 A      No, that I picked up all the items from the warehouse and




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 286
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 290 of 372

                                 Milner - Recross/Mahaffey                         287

   1 from the campus.

   2 Q      Okay.    So you’re not making any claim that CCM has damaged

   3 any of the items that are -- that you quote on?

   4 A      Well, the only items that I’m worried about that still

   5 exist are in the trailers, and, to the best of my knowledge --

   6                THE COURT:    Well, she doesn’t -- I think her argument

   7 is she doesn’t know.         She wants to see, but isn’t allowed

   8 access, as I understand.

   9                THE WITNESS:    Yeah.   I wouldn’t expect them to be.

  10                THE COURT:    But --

  11                THE WITNESS:    Yeah.

  12                THE COURT:    You know, but, you know --

  13 BY MR. MAHAFFEY:

  14 Q      You’ve not been allowed --

  15                THE COURT:    But I think you’re right that the -- you

  16 know, she testified the only dispute is regarding the trailer

  17 ride.    I’m saying what you’re pointing out is that the debtor

  18 also disputes whether or not it was a arms length -- you know,

  19 the contract is valid, so --

  20                MS. MONTGOMERY:    Your Honor, they can’t make that

  21 argument, because this letter --

  22                THE COURT:    Well, I don’t know.     They’re making it

  23 now.    And, you know, I guess the Court will consider it for

  24 what it’s worth.

  25                But I think that’s really more a state court matter.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 287
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 291 of 372

                               Milner - Recross/Mahaffey                           288

   1             MS. MONTGOMERY:      But it’s a 2012 letter.        It’s post

   2 confirmation.

   3             THE COURT:     Yeah, I know, but it may be -- you know,

   4 I was going to say, that’s probably a state law matter, but I

   5 don’t know.

   6             MS. MONTGOMERY:      Well, the statute of limitations.

   7             MR. MAHAFFEY:      Pre -- pre-confirma --

   8             THE COURT:     So why don’t you -- okay.        So do you have

   9 a follow-up question?

  10 BY MR. MAHAFFEY:

  11 Q      So would you agree that for more than the last ten years

  12 -- let’s break it down in five years.           For at least five years,

  13 you have known that CCM claims that this contract is not valid,

  14 true?

  15 A      No, I don’t believe that.

  16 Q      Well, this is a 2012 letter, and your counsel directly

  17 asked you --

  18             THE COURT:     Well --

  19 BY MR. MAHAFFEY:

  20 Q      You said you had read it.

  21 A      My counsel replied to it.

  22             THE COURT:     Yeah, but what does that have to do with

  23 whether or not the contract is executory or not?

  24 BY MR. MAHAFFEY:

  25 Q      Because why, if you knew that CCM in 2012 and earlier took




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 288
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 292 of 372

                               Milner - Recross/Mahaffey                           289

   1 the position that you not only didn’t own it but obviously then

   2 wouldn’t have a right to possess it, what was your side of the

   3 coin to go and inspect the items to make sure --

   4 A      My attorney responded to them.

   5 Q      Right.

   6 A      And then they continued to discuss it, and they just

   7 basically said, “Look, just pick it up.”

   8             And we kept saying, “Sure, I’ll pick it up.             I don’t

   9 mind.    I don’t mind picking up the stuff.          Just make it

  10 accessible to me, and I’ll make the specific arrangements.”

  11 Q      So where is it in the contract that CCM has to make it

  12 accessible?

  13 A      Well, practically, I just could not pick up something that

  14 wasn’t accessible.

  15 Q      No, no.     The trailers are accessible just as to you as to

  16 them, right?       We can both drive there today and get to the

  17 trailers.

  18 A      We didn’t even know where they were.

  19 Q      You’re saying before the bankruptcy petition you didn’t

  20 know where the items were?         I thought you said you got some of

  21 them.

  22 A      From the warehouse on the campus, not the trailers.

  23 Q      Well, where were all the items that you claim you own?

  24             MS. MONTGOMERY:      Asked and answered, Your Honor.

  25             THE WITNESS:      I’m sorry.    I’m not following.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 289
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 293 of 372

                               Milner - Recross/Mahaffey                           290

   1             THE COURT:     Well, they’re in trailers, but it’s a

   2 question who had control of the trailers.

   3             Who had control of the trailers?          You know, the

   4 debtor did.

   5             MR. MAHAFFEY:      So the debtor --

   6             THE COURT:     You know, because the trailers are the

   7 debtor’s property.       So unless the debtor gave, you know, Ms.

   8 Milner access, she can’t go, you know, inspect the trailers on

   9 her own.

  10             MS. MONTGOMERY:      She can’t move the trailers.

  11             THE WITNESS:      I can’t even touch them.

  12             THE COURT:     Well, I was going to say, yeah, I don’t

  13 know -- because that’s not -- you know, apparently the trailers

  14 were put on some storage site that the -- that the debtor

  15 leased, and apparently was having problems making available to

  16 her.

  17             So the trailers aren’t hers, so why --

  18             MR. MAHAFFEY:      So you’ve -- under storage law, Your

  19 Honor -- so under all storage law -- so this is the Ninth

  20 Circuit opinion that I’d like to file a supplemental brief on

  21 -- under basic storage laws, the responsibility that’s

  22 executory is established.

  23             If you own items and you’re storing it, somebody else

  24 is storing from you, you have an affirmative duty to make sure

  25 you have access, inspection, and control.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 290
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 294 of 372

                               Milner - Recross/Mahaffey                           291

   1              So it is executory, because particularly if they’re

   2 priceless.

   3              THE COURT:    Well, I guess -- is that in your brief?

   4              MS. MONTGOMERY:     No.

   5              MR. MAHAFFEY:     It’s -- it’s part of the executory

   6 argument, but I found some additional authority that I didn’t

   7 see in this brief.

   8              THE COURT:    All right.     So then --

   9              MR. MAHAFFEY:     I’ll provide that.

  10              THE COURT:    All right.     So you want to file a

  11 supplemental brief?

  12              MR. MAHAFFEY:     Yes.

  13              THE COURT:    All right.

  14              MS. MONTGOMERY:     I think that’s a brand new issue,

  15 Your Honor, that he’s --

  16              THE COURT:    Well, he’s going to -- you know, if it’s

  17 in evidence then, you know, I suppose he can make an argument

  18 based on what’s in evidence.

  19              So you can conform the pleadings to what evidence

  20 comes in.

  21              MR. MAHAFFEY:     Thank you.

  22 BY MR. MAHAFFEY:

  23 Q      Was there some responsibility, Ms. Milner, for a mutual

  24 good faith relationship that at some point your duty was to

  25 come retrieve these items so that CCM did not have to store




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 291
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 295 of 372

                                 Milner - Recross/Mahaffey                          292

   1 them for time immortal?

   2 A      I continually did all I could.        If they asked me to

   3 cooperate, I said, “Let’s just work it out and how I can do

   4 that.”    And --

   5 Q      So what efforts --

   6 A      And then they would get busy and they would go away and go

   7 quiet and --

   8 Q      Okay.    So it’s been 10 years now.        We’re going on 11

   9 years.

  10 A      Uh-huh.

  11 Q      So tell the Court what efforts you made, based on this

  12 implied covenant of good faith, that you would at some time

  13 come get your items.         Tell the Court what --

  14                MS. MONTGOMERY:    Objection.    There is no -- that asks

  15 for a legal conclusion, suggesting that it’s of good faith.

  16                THE COURT:    Yeah.   Sustained.

  17 BY MR. MAHAFFEY:

  18 Q      Okay.    So let’s back up.      So your position to this court

  19 on this record is that there was never any responsibility for

  20 you in good faith to come get these items that you say may be

  21 priceless?

  22 A      Absolutely not.

  23 Q      Okay.    That’s your testimony.      So --

  24 A      I could have -- I could --

  25                THE COURT:    No, no.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 292
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 296 of 372

                                 Milner - Recross/Mahaffey                         293

   1                THE WITNESS:    Okay.   Sorry.

   2                THE COURT:    Okay.    Just wait until his next question.

   3                THE WITNESS:    Yep.

   4                THE COURT:    All right.   You’re not supposed to argue

   5 with the --

   6                THE WITNESS:    Yeah, sorry.

   7                THE COURT:    -- examiner.   Just answer the question.

   8 BY MR. MAHAFFEY:

   9 Q      So it’s your understanding that you had no responsibility

  10 to -- when you drafted this, the understanding between the

  11 parties, the meeting of the minds were they were going to store

  12 these for decades and decades and decades and you never had to

  13 come get them?

  14 A      Possibly.

  15 Q      Possibly.

  16 A      I could come get them if I wanted.

  17 Q      Okay.    So it was -- basically, what the Ministry said is

  18 that we will store them forever, and if you choose at any time

  19 in the next -- in your lifetime to come get them, or anybody’s

  20 lifetime after yours, you may do so, or you may make us pay for

  21 --

  22                MS. MONTGOMERY:    Asked and answered and calls for

  23 speculation.

  24                THE COURT:    Well, let me ask, who drafted this

  25 contract?




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 293
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 297 of 372

                               Milner - Recross/Mahaffey                           294

   1             MR. MAHAFFEY:      Mrs. Milner.

   2             THE WITNESS:      No, I didn’t.

   3             THE COURT:     No.

   4             MR. MAHAFFEY:      No, no, that document is --

   5             THE COURT:     Well, I was going to say, who drafted the

   6 contract?

   7             MR. MAHAFFEY:      Mrs. Milner drafted this page.

   8             MS. MONTGOMERY:       No, it’s counsel, Mr. Gibson and Mr.

   9 Margolis.

  10             MR. MAHAFFEY:      Well, wait a second.       Wait a second.

  11             THE COURT:     Well, I was going to -- I was going to --

  12             MR. MAHAFFEY:      That’s not what she testified to.          I

  13 asked her --

  14             THE COURT:     Well, she drafted -- she only drafted --

  15 her testimony was only --

  16             MS. MONTGOMERY:       One page.

  17             THE COURT:     -- a schedule, not --

  18             MR. MAHAFFEY:      Right.    So Schedule 1 is what we’re

  19 talking about.

  20             So that ambiguity, construed against the drafter --

  21             THE COURT:     Well, I don’t know who the drafter was.

  22 She only drafted the schedule.          So if you’re arguing the

  23 schedules, that’s one thing.         But if you’re arguing --

  24             MR. MAHAFFEY:      Well, that’s what we’re talking about.

  25             THE COURT:     -- the agreement itself, that’s a




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 294
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 298 of 372

                               Milner - Recross/Mahaffey                           295

   1 different thing.

   2             MR. MAHAFFEY:      Okay.   Let me rephrase then, so maybe

   3 I’ll make my question clear.

   4             THE COURT:     Right.

   5 BY MR. MAHAFFEY:

   6 Q      I’m looking at your position as to this clause on the

   7 schedule that you drafted.

   8             THE COURT:     Well, I’m not even sure it’s ambiguous.

   9 You know, apparently --

  10 BY MR. MAHAFFEY:

  11 Q      So it’s clear from your per --

  12             THE COURT:     Well, it would seem to me that at this

  13 point that the church agreed to hold the stuff until a

  14 particular time.       So I don’t know why the church didn’t come

  15 after her earlier to ask her to pick up the stuff if it didn’t

  16 want to store the stuff.

  17             MS. MONTGOMERY:      We’ve identified and produced

  18 documentation --

  19             THE COURT:     Yeah, so -- yeah.      I don’t know.        When

  20 they rejected the contract, why didn’t they ask her to pick up

  21 the stuff in 2011?       I don’t know.

  22             MR. MAHAFFEY:      They did.

  23             MS. MONTGOMERY:      They did not.

  24             MR. MAHAFFEY:      Okay.   Well, let’s look at Exhibit 29

  25 and see what the demand of our counsel is.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 295
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 299 of 372

                                 Milner - Recross/Mahaffey                         296

   1                THE COURT:    29?    All right.   So, well, that’s really

   2 argument.      Okay.

   3                So do you have any further questions of the witness

   4 before I ask her to step down?

   5                MS. MONTGOMERY:      It’s 2012, by the way.     It’s after

   6 confirmation.

   7                THE COURT:    It’s 2012.    That’s a year afterwards.

   8 That’s a year afterwards.           That’s post-confirmation.

   9                MR. MAHAFFEY:    We have -- we have exhibits going all

  10 the way back --

  11                THE COURT:    Okay.    Well, let me ask you this.       Do you

  12 have any further questions of the witness?            Why don’t you ask

  13 them?

  14 BY MR. MAHAFFEY:

  15 Q      Okay.    Ms. Milner, what was the time frame that you

  16 understood at some point that there would be no longer a duty

  17 to store?

  18 A      There was no time frame, because --

  19                THE COURT:    Right.

  20                THE WITNESS:    -- multiple years.

  21                THE COURT:    That’s the answer.      Don’t explain.

  22 There’s -- was there any time frame?

  23                THE WITNESS:    There was no time frame.

  24                THE COURT:    No.

  25 BY MR. MAHAFFEY:




                                        WWW.JJCOURT.COM
                                                      Trial Transcript, Page 296
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 300 of 372

                               Milner - Recross/Mahaffey                           297

   1 Q      So when you drafted this contract, there was no deadline

   2 at all for you to ever --

   3              MS. MONTGOMERY:      Objection.    She did not -- there is

   4 no testimony that she drafted this contract.

   5              THE COURT:    All right.     Sustained.    She drafted the

   6 schedule and the language about, you know, storing the stuff in

   7 good condition.      All right.     Next question.

   8 BY MR. MAHAFFEY:

   9 Q      When you drafted the language that CCM will keep all goods

  10 in the same condition as they were at the end of the ‘05

  11 season, was there any end date to that?

  12 A      Not to my knowledge.

  13 Q      Did you discuss it with anybody --

  14 A      No.

  15 Q      -- from CCM?

  16 A      No.

  17 Q      So what was CCM’s understanding of that sentence?

  18 A      I think they planned on keeping it for as long as

  19 necessary.

  20 Q      Well, how do you know that?        What was the mutual

  21 agreement?

  22              THE COURT:    Well, it speaks for itself.         All right.

  23 All right.     So --

  24              MS. MONTGOMERY:      Let me ask -- can I --

  25              THE COURT:    No.




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 297
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 301 of 372

                                                                                    298

   1              MS. MONTGOMERY:      -- ask just one --

   2              THE COURT:     That’s it.     Recross is it.     All right.

   3 All right.     Ms. Milner, you may step down.

   4              (Witness excused.)

   5              THE COURT:     So any other witnesses on behalf of the

   6 respondents?

   7              Mr. Light’s testimony has already been received as

   8 his direct, and there is no cross-examination.              So any other

   9 witnesses?

  10              You may step down, Ms. Milner.         You can leave it on

  11 the -- thank you.

  12              Yes?

  13              MS. MONTGOMERY:      I was unaware that Mr. Grumer needed

  14 to be here, but to the extent -- for a cross-examination, but

  15 --

  16              THE COURT:     Well -- well, what I was going to say is

  17 that, you know, I can do it this way.            We can let in the

  18 declarations of both sides, and then --

  19              MS. MONTGOMERY:      But I have -- I have specific

  20 objections to her declaration.          I don’t mind if you want to

  21 take her --

  22              THE COURT:     Okay.    Okay.   So she’s not available for

  23 cross-examination, but --

  24              MS. MONTGOMERY:      But that’s separate and apart from

  25 what --




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 298
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 302 of 372

                                                                                   299

   1              THE COURT:    Okay.    So should I just let in all the

   2 declarations and we can just rule on objections?             Is that

   3 agreeable?

   4              MS. MONTGOMERY:      Yes.   Let’s rule on -- yes, let’s

   5 rule on the objections.

   6              MR. MAHAFFEY:     I mean, with fairness to my client, we

   7 would like to cal Ms. Myers.         She’s --

   8              THE COURT:    Well, you have her direct in, so whatever

   9 you want to put in, it’s in her direct.            You have her direct.

  10 So, basically, I’ll allow her direct in, and then I’ll just

  11 rule on the objections.

  12              Is that all right with both sides?

  13              MS. MONTGOMERY:      Yes.

  14              MR. MAHAFFEY:     We would like her to be here, because

  15 --

  16              THE COURT:    No.

  17              MR. MAHAFFEY:     -- the objections --

  18              THE COURT:    Well -- all I -- you know, you want me to

  19 consider her declaration.         You know, her direct is her direct.

  20              MR. MAHAFFEY:     I am -- I’m trying to be reasonable.

  21 The objections are lack of foundation.

  22              THE COURT:    Well, yeah.     Yeah.

  23              MR. MAHAFFEY:     They’re lack of foundation.        They’re

  24 lack of foundation.       So if I don’t have a witness --

  25              THE COURT:    Well, what I was going to say is that you




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 299
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 303 of 372

                                                                                   300

   1 have her -- you have Ms. Myers’ declaration.            That’s her

   2 direct.

   3             MR. MAHAFFEY:      I understand.     My offer of proof on

   4 how we would respond to the lack of foundation is she would be

   5 here to lay it.

   6             Now, for --

   7             MS. MONTGOMERY:      No, I’m sorry.      That doesn’t work.

   8             THE COURT:     No, she can’t do that.       A lack of

   9 foundation of what?

  10             MR. MAHAFFEY:      The objections.     Their objections to

  11 her -- as I understand it -- and I want to back up to be sure I

  12 understand.

  13             THE COURT:     Yeah.    I said I’ll just rule on the

  14 objections and I’ll just let -- I’ll otherwise receive, which

  15 the Court overrules the objections.

  16             MR. MAHAFFEY:      I understand.     The ruling on the

  17 objections for lack of foundation ordinarily is addressed by

  18 the witness laying the foundation.

  19             THE COURT:     Yeah, but she’s not here, though.

  20             MR. MAHAFFEY:      I understand.

  21             THE COURT:     Well, anyway, but the thing is that the

  22 lack of foundation, you know, you should have provided a

  23 foundation in the --

  24             MR. MAHAFFEY:      Well, we’re not conceding we didn’t,

  25 but normally what would have happened, just --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 300
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 304 of 372

                                                                                   301

   1             THE COURT:     Yeah, normally, you would have her here,

   2 and then if you need to fix it, you can fix it with her being

   3 here, but she’s not here.

   4             MR. MAHAFFEY:      Well, she’s simply unavailable.

   5             THE COURT:     Well, yeah, but --

   6             MR. MAHAFFEY:      I’m an attorney.      I can’t control --

   7             THE COURT:     -- whose problem is that?        So do you want

   8 me -- do you want --

   9             MS. MONTGOMERY:       Yes.

  10             THE COURT:     Okay.    I was going to say for both sides,

  11 you know, I’ll consider the direct testimony, even though the

  12 witness is not here, but I’ll rule on the objections.

  13             MR. MAHAFFEY:      Could we have one hour to bring her

  14 sometime next week?

  15             THE COURT:     No.

  16             MS. MONTGOMERY:       No.

  17             THE COURT:     No.    This is supposed to be a limited

  18 hearing.    I didn’t think it was going to last all day.               It was

  19 only to be whether the contract is executory or not, which

  20 usually you look at the face of the document.

  21             MR. MAHAFFEY:      But the Court had made a ruling to

  22 begin with that there were two pivotal issues today and that if

  23 the Court found ambiguity into the formation of the agreement

  24 --

  25             THE COURT:     Yeah, if there’s -- if a document is --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 301
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 305 of 372

                                                                                   302

   1 is ambiguous, then, you know, we might consider a factual

   2 finding on parol -- and receive parol evidence, but --

   3              MR. MAHAFFEY:     The document says it’s got a condition

   4 precedent that absolutely is admitted.

   5              THE COURT:    Well, that’s an argument.        You may win on

   6 that argument.      I don’t know at this point.

   7              So do you want the Court to consider the declarations

   8 of these witnesses --

   9              MR. MAHAFFEY:     Yes.

  10              THE COURT:    -- without cross-examination?

  11              MR. MAHAFFEY:     We would like the Court to consider

  12 Ms. Myers’ declaration.

  13              THE COURT:    All right.     Well, then, the Court will

  14 rule on the objections, then.         Okay.

  15              So and the same is true of Mr. Grumer?

  16              MS. MONTGOMERY:     Yes.

  17              THE COURT:    Okay.

  18              MS. MONTGOMERY:     I don’t believe there are any

  19 objections, though.

  20              THE COURT:    Let’s rule on the objections.         So as to

  21 -- let’s go through Ms. Myers’ -- the objections to Ms. Myers’

  22 declaration.

  23              MS. MONTGOMERY:     This is document 2072.

  24              THE COURT:    All right.     So the objections are --

  25 let’s see.     The lack of signature was cured.         All right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 302
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 306 of 372

                                                                                    303

   1              MS. MONTGOMERY:      But, again, it was -- it’s dated --

   2 it says it was executed on the 7th, and she didn’t -- and he

   3 didn’t even file it until last -- until yesterday.               So there is

   4 nothing that suggests it was -- that it’s necessarily a real

   5 signature.     It wasn’t served or anything until yesterday.

   6              MR. MAHAFFEY:      No, it’s her real signature.         She --

   7              THE COURT:      Well, I -- you know --

   8              MS. MONTGOMERY:      That’s fine.

   9              THE COURT:      I’m assuming -- okay.      So it had a --

  10 there was a -- what you call it -- electronic signature without

  11 the declaration of, you know, I guess the electronic filing

  12 declaration.        Okay.   That’s what it is.

  13              But then there is a -- there is a -- a subsequently

  14 filed one that’s the same in all respects, except it has a

  15 signed signature page, Mr. Mahaffey?

  16              MR. MAHAFFEY:      Correct.

  17              THE COURT:      All right.    So that’s the only

  18 difference.        All right.   So I’m going to -- I’m going to

  19 overrule the objection on that ground, that there’s lacking

  20 signature, because they provided that.

  21              That’s what happens sometimes.         You know, it’s hard

  22 to get the witness to sign something.

  23              So, all right.      So let’s look at the substantive

  24 objections.

  25              MS. MONTGOMERY:      The first one is to paragraph 3.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 303
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 307 of 372

                                                                                   304

   1              THE COURT:    Paragraph 3.

   2              MS. MONTGOMERY:     It’s lines 2 through 9.        And the

   3 objection is both lack of foundation --

   4              THE COURT:    Lack of -- all right.       So best evidence

   5 and lack of foundation.

   6              Okay.   So do you want to address the objection?

   7              MR. MAHAFFEY:     Well, she lays the foundation.          She’s

   8 a board member.      She received -- there was financial

   9 information kept on a daily basis, and she had actual knowledge

  10 of the events.

  11              And, of course, we had the exhibit that backed this

  12 originally part of it, but it was pulled off based on --

  13              THE COURT:    All right.     I’m going to overrule the

  14 objections because, one, you know, Ms. Milner testified that

  15 the church spent this kind of money, pretty close, on these

  16 items.    So you think it’s particularly relevant, so it goes as

  17 to weight.

  18              MS. MONTGOMERY:     Okay.

  19              THE COURT:    So it’s overruled.

  20              Now, the next one, the Glory of Christmas Lost $13

  21 million.    Do you want address lack of foundation?

  22              MS. MONTGOMERY:     I want to address --

  23              MR. MAHAFFEY:     It’s the same --

  24              MS. MONTGOMERY:     There’s --

  25              THE COURT:    No, I’m asking Mr. Mahaffey.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 304
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 308 of 372

                                                                                   305

   1             MS. MONTGOMERY:      Oh.

   2             MR. MAHAFFEY:      I mean, the foundation is undisputed.

   3 It was conceded by Ms. Milner that this was the liaison on this

   4 Creation issue.

   5             THE COURT:     Yeah.    So what’s the relevance of this

   6 point?

   7             MR. MAHAFFEY:      Because of the authority that if you

   8 have this valuable of equipment, you have an affirmative duty

   9 to maintain you rights of possession and ownership.

  10             THE COURT:     Well, all right.      Well, I’m not sure how

  11 Ms. -- you know, there’s no foundation as to how they came up

  12 with this number, so it’s sustained.

  13             MS. MONTGOMERY:      Next one, we don’t have a problem

  14 with 5 and 6.

  15             THE COURT:     Okay.    Paragraph 7 -- I mean, paragraph

  16 7, it says -- well, isn’t that -- that’s just foundational, so

  17 that’s overruled.

  18             MS. MONTGOMERY:      There’s hearsay.      “I learned with

  19 other board members.”

  20             Who did she learn -- who did she learn from?

  21             THE COURT:     Yeah.    That’s corroborated by the

  22 other -- she was part of these discussions, and so she learned,

  23 and, you know, apparently she is just referring to, yeah, it’s

  24 best evidence, but we have the best evidence, so --

  25             MS. MONTGOMERY:      And the best evidence is --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 305
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 309 of 372

                                                                                   306

   1 contradicts this.

   2             THE COURT:     Yes, it’s foundational.

   3             MS. MONTGOMERY:       But it contradicts this.

   4             THE COURT:     What contradicts --

   5             MS. MONTGOMERY:       Well, the $190,000 a year for five

   6 years is not a correct statement.

   7             THE COURT:     Yes.    I thought it was 120.

   8             MS. MONTGOMERY:       Well, it’s 120, plus there is

   9 $70,000 for her -- as a -- for her IP, basically.

  10             THE COURT:     That’s 190.

  11             MS. MONTGOMERY:       It is 190, but it’s for four -- but

  12 it’s for four years.       And it just shows that she doesn’t have

  13 any personal knowledge.        And she’s just referring to --

  14             THE COURT:     Yeah, it’s just foundational.         So she was

  15 involved in it.      Overruled.     I don’t think it really -- it’s

  16 really not going to be that material, in my view.

  17             The board agreed with his advice.

  18             MS. MONTGOMERY:       We don’t know what the advice is.

  19             THE COURT:     Yeah, I don’t know what his advice is.

  20 Do we have Mr. Gibson’s advice?

  21             MR. MAHAFFEY:      Sure.    We have -- again, we have all

  22 these emails.

  23             MS. MONTGOMERY:       No.

  24             THE COURT:     No, what documents that refer to his

  25 advice?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 306
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 310 of 372

                                                                                    307

   1             MR. MAHAFFEY:       Yes.   I’ve got them right in front of

   2 me.

   3             MS. MONTGOMERY:       You don’t have any declaration from

   4 Mr. Gibson.        There’s no authentication of any documents.

   5             MR. MAHAFFEY:       But this is just --

   6             THE COURT:      Yeah, I don’t -- yeah --

   7             MR. MAHAFFEY:       This is a matter I can’t --

   8             THE COURT:      We have -- we have evidence that’s

   9 contrary to that, including from Ms. -- we have an email from

  10 Ms. Myers saying that board approval wasn’t necessary.

  11             MS. MONTGOMERY:       Right.

  12             MR. MAHAFFEY:       And then we have an email afterwards,

  13 six months later, that says the board has not approved it and

  14 the contracts aren’t set.

  15             THE COURT:      Yeah, but you didn’t need to have the

  16 board.

  17             MS. MONTGOMERY:       It’s not --

  18             THE COURT:      And she recommended that, you know, the

  19 board -- well --

  20             MR. MAHAFFEY:       Before.    Before she did.      And then

  21 afterwards, when Mr. Gibson met with the board, they changed

  22 that and made it clear, and then she communicated six months

  23 later that this contract was not valid.

  24             The evidence is in on that.

  25             MS. MONTGOMERY:       No, it’s not.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 307
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 311 of 372

                                                                                   308

   1              MR. MAHAFFEY:     It is.    Let’s go through it.       It’s

   2 directly out of the Exhibit 14 email chain that we went through

   3 in detail.

   4              THE COURT:    Well, I don’t --

   5              MR. MAHAFFEY:     It’s the very part of --

   6              THE COURT:    Okay.    Yeah, sustained.      Best evidence.

   7 I don’t see what his advice was.

   8              MR. MAHAFFEY:     His advice, Your Honor, is in the

   9 exhibits that --

  10              THE COURT:    Sustained.

  11              MR. MAHAFFEY:     They didn’t object to paragraph 8.

  12              MS. MONTGOMERY:     Well, we did.

  13              THE COURT:    Well, we’re talking about paragraph 9.

  14              MS. MONTGOMERY:     We objected to 8, which is what you

  15 just sustained.

  16              THE COURT:    Oh, yeah.     That’s what we just discussed.

  17              MS. MONTGOMERY:     Right.

  18              MR. MAHAFFEY:     8 is not even objected to.        They

  19 waived that objection.

  20              MS. MONTGOMERY:     What?

  21              THE COURT:    No, that was -- the objection as to

  22 paragraph 8, the last one.         All right.

  23              Paragraph 9.

  24              MS. MONTGOMERY:     It lacks foundation, because there

  25 is -- she doesn’t describe when discussions took place.                It’s




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 308
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 312 of 372

                                                                                   309

   1 --

   2              THE COURT:    Well, I was going to say, you know, I

   3 don’t know --

   4              MS. MONTGOMERY:     How she knows --

   5              THE COURT:    Yeah.     It lacks foundation.      Sustained.

   6              MR. MAHAFFEY:     It does not lack foundation.         She says

   7 that despite the numerous discussions --

   8              THE COURT:    Well, I was going to say, you can just

   9 argue it.     You can just argue.      There is no proof of a

  10 quitclaim.     There is no proof of bill of sale.          There is no

  11 proof of any -- any document like that.

  12              MR. MAHAFFEY:     But she has a specific statement that

  13 -- I guess the first sentence I understand.

  14              THE COURT:    Yeah.

  15              MR. MAHAFFEY:     But the second sentence --

  16              THE COURT:    And then she said, “I understood that the

  17 plan administrator would have to approve.”

  18              Well --

  19              MS. MONTGOMERY:     How does she know --

  20              THE COURT:    -- her understanding is really

  21 irrelevant.

  22              MS. MONTGOMERY:     Irrelevant.

  23              THE COURT:    And --

  24              MR. MAHAFFEY:     No.    She’s a board member, and that’s

  25 why there was --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 309
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 313 of 372

                                                                                   310

   1             THE COURT:     Well, it’s irrelevant.       Sustained.       Okay.

   2 And then no trust agreement was ever signed.

   3             MS. MONTGOMERY:      Well, we’ve put it -- you have it in

   4 front of you.

   5             THE COURT:     Yeah, when we have that, it’s

   6 contradicted by -- you know, we have a trust agreement that she

   7 signed.

   8             MR. MAHAFFEY:      Had she been available today, she

   9 would have clarified that she meant funded.            It’s not disputed

  10 about the signature.       It’s funding.

  11             THE COURT:     Okay.    Well, we already have testimony

  12 the trust wasn’t funded anyway.

  13             MR. MAHAFFEY:      Correct.

  14             THE COURT:     So you don’t need it.       Sustained.       You

  15 already have -- you already have admission from Ms. Milner that

  16 the trust was never funded.

  17             MR. MAHAFFEY:      That’s the relevance under 5.2.

  18             THE COURT:     Right.    You already -- you already have

  19 an admission from, you know, your adverse party that it’s never

  20 funded.

  21             All right.     Paragraph 11.

  22             MR. MAHAFFEY:      Goes to the formation issues.           She’s

  23 involved personally.       She has personal knowledge.         She was a

  24 board member.      Her foundation is laid by virtue of the fact

  25 that there’s an admission she’s the liaison and she’s




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 310
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 314 of 372

                                                                                   311

   1 communicating clear evidence that the board considered this to

   2 be a preliminary document, not formed.

   3              THE COURT:    I’m sorry.     What -- who referred -- which

   4 board member?

   5              MR. MAHAFFEY:     At least one of them is what she

   6 states.

   7              THE COURT:    Well --

   8              MS. MONTGOMERY:     We don’t know whether it’s a board

   9 --

  10              THE COURT:    Well --

  11              MR. MAHAFFEY:     The disadvantage is --

  12              THE COURT:    -- that’s kind of like real -- that’s

  13 kind of like big hearsay.

  14              MR. MAHAFFEY:     Well, but --

  15              MS. MONTGOMERY:     It’s hearsay, which we’ve argued,

  16 and --

  17              THE COURT:    Yeah.    It’s hearsay, and, you know, this

  18 is really, really argument.

  19              MR. MAHAFFEY:     Then grant relief for me, Your Honor,

  20 for not --

  21              THE COURT:    Yeah, I was going to say -- yeah, it’s

  22 really argument.

  23              MR. MAHAFFEY:     Then can you please grant relief for

  24 me to offer my exhibits?        I have them with me.       I have this

  25 document.     I have the board resolutions.        I have the




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 311
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 315 of 372

                                                                                   312

   1 communication.

   2             MS. MONTGOMERY:      August 3rd, two thousand and --

   3             MR. MAHAFFEY:      How is it fair to my client that I

   4 have these exhibits in the courtroom.           You said, “You don’t

   5 need exhibits.”

   6             THE COURT:     No, I didn’t say --

   7             MR. MAHAFFEY:      So I pulled them off the declaration.

   8             THE COURT:     I didn’t say you don’t need exhibits.

   9             MR. MAHAFFEY:      You --

  10             THE COURT:     I said that I had enough exhibits.

  11             MR. MAHAFFEY:      Correct.

  12             THE COURT:     But I didn’t say you didn’t have to --

  13 you couldn’t submit any.

  14             MR. MAHAFFEY:      Well, how does -- how does a

  15 reasonable attorney, when a court says, “I have enough

  16 exhibits, you don’t need them” --

  17             MS. MONTGOMERY:      A reasonable attorney understands.

  18             THE COURT:     Well, because --

  19             MR. MAHAFFEY:      The Court could have issued a minute

  20 order when we filed a motion to strike to say, look --

  21             THE COURT:     Well, all right.

  22             MR. MAHAFFEY:      -- you misunderstood it.        Bring your

  23 exhibits.     You’re going to need them.

  24             I can solve these in hearsay.         I’ve got the exhibits

  25 that back these up.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 312
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 316 of 372

                                                                                   313

   1              THE COURT:    Well, as I said, what we’re talking about

   2 is whether or not the contract is executory is really on the

   3 face of the contracts.

   4              MR. MAHAFFEY:     That’s a secondary issue.

   5              THE COURT:    Well --

   6              MR. MAHAFFEY:     We’re talking about whether or not --

   7              THE COURT:    -- it’s the primary issue, because if the

   8 contract is not executory, it wasn’t rejected.

   9              MR. MAHAFFEY:     I understand.     But if it wasn’t

  10 formed, there’s not a contract to reject.

  11              THE COURT:    Well, I think that’s a state law issue,

  12 in the state court.

  13              MR. MAHAFFEY:     Well, it’s not a state law issue,

  14 because we were positioned in this hearing to present that

  15 evidence today, and we --

  16              THE COURT:    Well, no, but the claims that you raised

  17 were that this is a rejected contract.           You didn’t -- in your

  18 original motion, you didn’t say anything the contract was

  19 invalid.    All you said was the contract was rejected and

  20 they’re trying to -- you know, the respondents are trying to

  21 enforce a rejected contract, so they’re in violation of the

  22 discharge injunction.

  23              There was nothing about the contract being, you know,

  24 invalid.    And I think that’s also true in the state court

  25 complaint.     I didn’t see anything in the state court complaint




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 313
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 317 of 372

                                                                                   314

   1 saying the contract was invalid.

   2             You know, maybe it was invalid, but that’s not pled

   3 anywhere.     So, all right.     Sustained.

   4             All right.     So paragraph 13 is -- well, all right.

   5 That’s -- she just said -- okay.          That’s overruled.      That’s her

   6 testimony of what she said she did.

   7             And the same is true with --

   8             MS. MONTGOMERY:      These are best -- these are best

   9 evidence objections.

  10             MR. MAHAFFEY:      That should not be sustained.           We’ve

  11 got --

  12             THE COURT:     No, no.    I haven’t -- okay.       Paragraph

  13 14.    So her email of --

  14             MR. MAHAFFEY:      It’s her personal knowledge that she

  15 wrote the email, which I have with me that communicated.

  16 That’s not best evidence.

  17             THE COURT:     The contract -- I wrote her and stated

  18 that the contract is a certain amount, need to approve it.

  19             MS. MONTGOMERY:      Yeah.    It doesn’t give you the full

  20 context.    It doesn’t give you response.

  21             THE COURT:     Well, all right.      It goes as to -- it

  22 goes as to weight.       All right.    You know, it’s -- it’s --

  23             MS. MONTGOMERY:      But they are responsive documents.

  24             THE COURT:     Okay.    It goes to weight, but I don’t

  25 think I can give very much weight for it, because the contract




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 314
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                         Main Document    Page 318 of 372

                                                                                     315

   1 speaks for itself.        And she -- you know, it goes as to weight.

   2 All right.     Overruled.

   3              You know, by the fact that Ms. -- Ms. Myers signed

   4 the contract, you know, it seems to be inconsistent with what

   5 -- you know.

   6              MR. MAHAFFEY:      She’s not the -- she’s not the board.

   7              THE COURT:     If she had these -- if she had these

   8 qualms, why -- why sign the contract?

   9              MR. MAHAFFEY:      Because she’s on the executive

  10 committee.     Look, I want to make sure the record is clear here.

  11 There’s two groups.

  12              THE COURT:     All right.

  13              MR. MAHAFFEY:      There is the executive committee --

  14              THE COURT:     Overruled.

  15              MR. MAHAFFEY:      -- and the board.       The board didn’t

  16 approve it.        The executive committee did.        There was

  17 communication that the board had to approve it separately.

  18 It’s an insider agreement.          It’s self dealing.       And the board

  19 didn’t approve it.        It’s critical.

  20              THE COURT:     All right.     Okay.    And that letter --

  21 okay.    Is this one of the letters in evidence?

  22              MS. MONTGOMERY:      Yes.

  23              THE COURT:     Yeah.

  24              MS. MONTGOMERY:      I believe so.

  25              THE COURT:     You know, the Fish Richardson letter?




                                      WWW.JJCOURT.COM
                                                        Trial Transcript, Page 315
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 319 of 372

                                                                                   316

   1              MR. MAHAFFEY:     Yes.

   2              MS. MONTGOMERY:     Did we actually put it into

   3 evidence?

   4              THE COURT:    All right.     So we have --

   5              MS. MONTGOMERY:     No, it was not -- it was not put

   6 into evidence.      They said no.     They objected.

   7              THE COURT:    All right.     Overruled.

   8              MS. MONTGOMERY:     Well, then you need the -- then you

   9 need the exhibit.

  10              THE COURT:    Yeah, they have the exhibit in evidence.

  11              MS. MONTGOMERY:     No, they said --

  12              THE COURT:    Yeah, I thought the exhibits were in

  13 evidence.

  14              MR. MAHAFFEY:     We have no objection to the exhibit

  15 coming in.     I don’t think, Your Honor, that you -- that you

  16 admitted that exhibit yet.

  17              THE COURT:    I’m sorry.     20 -- Right.     20 -- wasn’t it

  18 20?

  19              MR. MAHAFFEY:     Exhibit 10 is the Fish Richardson

  20 letter.

  21              THE COURT:    And so Exhibit 10 --

  22              MR. MAHAFFEY:     We have no identification to that

  23 being received for this purpose.

  24              MS. MONTGOMERY:     Yeah, Exhibit 10.

  25              THE COURT:    Exhibit 10 is the Fish Richardson letter.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 316
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 320 of 372

                                                                                   317

   1 Well, that’s the letter that they’re referring to, right?

   2             MS. MONTGOMERY:      Right.    But he didn’t -- he objected

   3 to having it come in.

   4             THE COURT:     Okay.    He now -- now he withdraws it.

   5             MS. MONTGOMERY:      Okay.

   6             THE COURT:     Okay.    So it’s in.    10 is in.

   7                    (Exhibit 10 Received in Evidence)

   8             THE COURT:     All right.     10 is in.    All right.      All

   9 right.    So paragraph 17.

  10             MS. MONTGOMERY:      Lack of foundation entirely on 17.

  11             MR. MAHAFFEY:      She’s laid that foundation.        She has

  12 personal knowledge that this ongoing dispute of Ms. Milner’s

  13 duty to inspect and pick up continued.

  14             THE COURT:     I’m sorry.     What -- where does it talk

  15 about a duty to inspect?        A duty to store property and --

  16             MS. MONTGOMERY:      There is no duty to inspect.          There

  17 is --

  18             THE COURT:     Well, this doesn’t say anything about a

  19 duty to inspect, but it goes to, yeah, there are continuing

  20 disputes and -- all right.

  21             MS. MONTGOMERY:      There weren’t any continuing --

  22             THE COURT:     It’s just foundational.        Overruled.     You

  23 know, the duty to inspect is just argument of counsel.

  24             MS. MONTGOMERY:      Although Ms. Milner’s declaration

  25 specifically states there were no disputes after that letter in




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 317
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 321 of 372

                                                                                   318

   1 2007.

   2             THE COURT:     Well, it goes as to weight.         Okay.    Okay.

   3 It’s argument.      It goes to the weight.

   4             So paragraph 19 --

   5             MS. MONTGOMERY:      Wait.    18.

   6             THE COURT:     You’re right.     Excuse me.     My mistake.

   7 18.    So is this some email too -- is this email in the record

   8 or --

   9             MS. MONTGOMERY:      It’s not in the record.

  10             MR. MAHAFFEY:      It’s not in the record.       We didn’t

  11 attach it based on our understanding of the Court’s direction.

  12 I have it in the courtroom.         We have it and can offer it

  13 through Ms. Myers or now.

  14             THE COURT:     I understood.     Well, it’s hearsay or best

  15 evidence.

  16             MR. MAHAFFEY:      No, it’s a party admission.        Ms.

  17 Milner is put into position to say that there are no --

  18             MS. MONTGOMERY:      That’s best evidence.

  19             MR. MAHAFFEY:      Can I finish?     The position of the

  20 debtor is that this is direct evidence, direct evidence, that

  21 if she continues to say to the Court, “I did not have any” --

  22             THE COURT:     Well, do we have what she said that it’s

  23 too ambiguous?

  24             MR. MAHAFFEY:      Yes.   I’ve got this whole chain of

  25 communications.      She’s got -- part of it is --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 318
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 322 of 372

                                                                                   319

   1             THE COURT:     Well, is it in one of the exhibits?

   2             MR. MAHAFFEY:      One half of it is.      Her portion, I

   3 believe, is in her declaration.

   4             THE COURT:     No, is her -- is her portion in one of

   5 the exhibits that we’re referring to, even one of her exhibits?

   6             MS. MONTGOMERY:      I don’t --

   7             MR. MAHAFFEY:      I’m looking, Your Honor.        I know I’ve

   8 seen it.

   9             THE COURT:     Right.    Is it attached to one of their

  10 declarations?

  11             MR. MAHAFFEY:      Let me look.     I think it’s part of her

  12 declaration.       I have to go back and look at it.

  13             THE COURT:     Regarding Sheriden Stolarz?

  14             MR. MAHAFFEY:      Isn’t it in the declaration of Ms.

  15 Milner?

  16             MS. MONTGOMERY:      No.   Exhibit -- there’s an Exhibit

  17 11 that seems to relate, but it’s a month earlier, and it --

  18             THE COURT:     Exhibit 11 has --

  19             MR. MAHAFFEY:      Okay.   So that has -- okay.       So that’s

  20 it.    So Exhibit 11 is the --

  21             THE COURT:     So you agree with Exhibit 11?

  22             MR. MAHAFFEY:      Well, if the Court wants the context

  23 for a foundation, Exhibit 11 --

  24             THE COURT:     All right.     So it says Ms. Stolarz sent

  25 an email.     I thought I read something about that before.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 319
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 323 of 372

                                                                                   320

   1             MR. MAHAFFEY:      It’s at the time of the petition.

   2 It’s a direct sentence.        It says, “It’s my understanding that

   3 there are no other agreements or binding obligations that the

   4 Ministry is not fulfilling on your behalf.”

   5             And then this --

   6             MS. MONTGOMERY:      It’s before the petition.        It’s a

   7 year before.

   8             THE COURT:     I’m sorry.     Which email is this?

   9             MR. MAHAFFEY:      This is Exhibit 11.

  10             THE COURT:     Yeah, where does it say that there is no

  11 obligation?

  12             MR. MAHAFFEY:      One, two, three, four five -- the

  13 fifth paragraph.       And then Ms. Milner disputes that and says

  14 that she won’t agree to that, which is probative to the fact

  15 that there was executory disputes on both sides.

  16             THE COURT:     Yeah, all right.      All right.     Overruled.

  17             MS. MONTGOMERY:      We haven’t even seen the document.

  18             THE COURT:     And Exhibit 11 is --

  19             MS. MONTGOMERY:      But we’d like the document that he’s

  20 talking about, because we haven’t seen it, and it’s not in

  21 here.

  22             THE COURT:     Well, it just says that this is what Ms.

  23 Stolarz -- it’s just -- it’s just the parties disagree.                And it

  24 sounds like your client --

  25             MS. MONTGOMERY:      But --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 320
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 324 of 372

                                                                                   321

   1             THE COURT:     -- doesn’t agree.

   2             MS. MONTGOMERY:      -- would you please order him, Mr.

   3 Mahaffey, to produce these documents to us that he’s withheld?

   4             THE COURT:     Well --

   5             MR. MAHAFFEY:      Yeah, discovery on both sides.          The

   6 reason we didn’t produce documents in this litigation --

   7             THE COURT:     Well, you want to -- you want to produce

   8 the email where she says that it’s too ambiguous for her to

   9 confirm?    But it just indicates she doesn’t agree with what Ms.

  10 Stolarz says.

  11             MR. MAHAFFEY:      That’s right.     We contend that --

  12             MS. MONTGOMERY:      But it may --

  13             THE COURT:     That’s why I don’t think it -- why does

  14 this hurt you where she doesn’t agree?

  15             MS. MONTGOMERY:      We don’t even know -- because we

  16 don’t know what it says.        We don’t know what it’s talking

  17 about.    We don’t know what agreement it’s talking about.

  18             MR. MAHAFFEY:      It’s probative to the case law from

  19 the debtor’s perspective that the definition of an executory

  20 contract is and whether or not there’s an affirmative duty to

  21 file a claim as whether there’s a dispute on performance on

  22 both sides.

  23             MS. MONTGOMERY:      We need to see the document now if

  24 he’s going to ask --

  25             MR. MAHAFFEY:      So this is direct.      I’m going to find




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 321
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 325 of 372

                                                                                    322

   1 it.

   2              THE COURT:     You have -- right.      You have the email?

   3              MR. MAHAFFEY:      I’m looking.

   4              THE COURT:     Which -- all right.       Paragraph 19 --

   5 while you’re looking, paragraph 19 and 20, I’m going to

   6 overrule the objections.         It just says that the parties have

   7 disputes, which apparently they did, and we’ve had testimony

   8 about that.

   9              So the only one we’re looking at is paragraph 18.

  10              MR. MAHAFFEY:      I’m sorry, Your Honor.

  11              THE COURT:     Otherwise, Ms. Myers’ declaration is

  12 received.

  13              MS. MONTGOMERY:      Well, wait.     On 19, there is nothing

  14 -- she -- I mean, Ms. Milner doesn’t have any -- doesn’t have

  15 foundation.        She doesn’t have personal knowledge about what was

  16 being said and done.

  17              And then Ms. Milner specifically -- I’m sorry.             No,

  18 Ms. Milner specifically testified that the purpose of her

  19 inquiry to Mr. Penner, Mr. Winthrop, and so forth, was not a

  20 dispute.    It was simply to make sure that when they were

  21 preparing schedules that her items that were -- that were being

  22 held in trust were not -- were not included in the schedules.

  23              So the idea that they say it was disputing is

  24 contradicted by the testimony, and she doesn’t have personal

  25 knowledge.




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 322
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 326 of 372

                                                                                   323

   1              THE COURT:    So this is -- okay.       Let me ask Mr.

   2 Mahaffey.     So this quotation, you know, disputing transferred

   3 ownership to her, where does that come from?

   4              MR. MAHAFFEY:     It comes from the simultaneously

   5 exchanged communications that were occurring at that time.

   6              THE COURT:    Yeah.    Okay.   So which -- which emails

   7 are those?     Were those some sort of emails?

   8              MR. MAHAFFEY:     Yes.

   9              THE COURT:    Okay.    So where -- where are those?         What

  10 are they -- what are they quoting?

  11              MR. MAHAFFEY:     They are quoting Mrs. Milner’s

  12 admissions that there is --

  13              THE COURT:    No, no.

  14              MS. MONTGOMERY:     No.

  15              THE COURT:    What are they quoting exactly so we can

  16 look at it?

  17              MS. MONTGOMERY:     Yeah.    It’s Exhibit 12, and it

  18 doesn’t say what he says.

  19              THE COURT:    Exhibit 12, is that what you’re referring

  20 to?

  21              MR. MAHAFFEY:     I’m still on the first request, Your

  22 Honor, to find the email that was filed with 12, and I’m trying

  23 to find that.

  24              THE COURT:    Right.

  25              MR. MAHAFFEY:     I must have pulled it out.        That’s




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 323
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 327 of 372

                                                                                    324

   1 what I did.        Hang on a second.

   2              THE COURT:     Oh, you’re right.      Right.    It’s --

   3              MR. MAHAFFEY:      Okay.    So here is --

   4              MS. MONTGOMERY:      12 is not in.     We moved for it, and

   5 it was not allowed in.

   6              THE COURT:     What?    12?   12 is -- 12 is received.

   7              MS. MONTGOMERY:      Oh, okay.

   8              THE COURT:     Yeah, 12 is received.

   9              MS. MONTGOMERY:      But this -- but this statement,

  10 which lacks foundation, is totally --

  11              THE COURT:     Well, all right.      It goes as to weight.

  12 All right.     It’s based on 12.        And I understand that it’s based

  13 on 12.    And, you know, if I -- you know, tentatively, I would

  14 agree with respondents.         I think it was only what should be on

  15 the schedules.        But that’s Ms. Myers’ take on it.

  16              And then afterwards, maybe apparently CCM had some

  17 disputes about the validity of the contract in some letters

  18 after the fact.

  19              MS. MONTGOMERY:      But those were all --

  20              THE COURT:     After the fact.      After the fact.

  21              MS. MONTGOMERY:      And there was no --

  22              THE COURT:     Well, you know, you have to wonder, why

  23 are they paying out all this money, and why are they

  24 transferring all the assets.

  25              MS. MONTGOMERY:      Well, all the money was paid out




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 324
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 328 of 372

                                                                                   325

   1 before bankruptcy.

   2             THE COURT:     You look at the conduct, it looks like

   3 they were enforcing -- they thought the contract was valid.

   4 Otherwise they wouldn’t be paying the money or transferring the

   5 assets.

   6             MS. MONTGOMERY:      Right.

   7             THE COURT:     So this is just Ms. Myers’ view.            All

   8 right.    Overruled.

   9             All right.     So you have the email about what Ms.

  10 Milner said?

  11             MR. MAHAFFEY:      I am not finding it quickly.         I’ve got

  12 it --

  13             THE COURT:     All right.     So I’m going to conditionally

  14 overrule it, but you’re going to have to file a copy of that

  15 email.

  16             MR. MAHAFFEY:      I will do so.

  17             THE COURT:     Okay.    Within let’s say a week.

  18             MR. MAHAFFEY:      Okay.

  19             THE COURT:     All right.     So Ms. Myers’ declaration is

  20 otherwise received.

  21             MS. MONTGOMERY:      Wait.    And 20.

  22             THE COURT:     Oh, it’s overruled.       You know, we have

  23 testimony about their continuing --

  24             MS. MONTGOMERY:      Through two thousand --

  25             THE COURT:     It’s her take on it.       It goes as to




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 325
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 329 of 372

                                                                                   326

   1 weight.

   2             MS. MONTGOMERY:      We don’t even know if Ms. Myers is

   3 still --

   4             THE COURT:     Well, I know.     I know.

   5             MS. MONTGOMERY:      -- a drifter.

   6             THE COURT:     But, you know --

   7             MS. MONTGOMERY:      We don’t even know that --

   8             THE COURT:     The import -- the import of Ms. Myers’

   9 testimony is contradictory.         Here she is signing this and then

  10 she says it’s not valid.        She’s signing the contract.

  11             And now she says it’s not valid.          So I’m not sure

  12 what to think.      I’m going to have to figure this out.

  13             MS. MONTGOMERY:      But you don’t have any --

  14             THE COURT:     It goes as to weight.

  15             MS. MONTGOMERY:      You don’t have any evidence as to --

  16             THE COURT:     It goes as to weight.

  17             MS. MONTGOMERY:      Okay.    But you don’t know --

  18             THE COURT:     Yes, there is evidence about a dispute.

  19 And, you know, and I heard from the witness, Ms. Milner’s

  20 testimony --

  21             MR. MAHAFFEY:      Ms. Myers’ position is she signed the

  22 contract, but --

  23             THE COURT:     All right.     All right.

  24             MR. MAHAFFEY:      -- the board didn’t approve it, the

  25 contract.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 326
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 330 of 372

                                                                                   327

   1              THE COURT:    All right.     It goes as to weight.

   2              MR. MAHAFFEY:     It’s because there wasn’t a majority

   3 --

   4              THE COURT:    Now, let’s talk about Mr. Grumer.

   5              MS. MONTGOMERY:     There is no objections filed.

   6              THE COURT:    All right.     Mr. Grumer’s declaration,

   7 you’re objecting to Mr. Grumer’s declaration.             So why are we

   8 objecting to Mr. Grumer’s declaration?

   9              MR. MAHAFFEY:     Well, it was based on the Court’s

  10 directive that this was to be a streamlined matter without

  11 extra exhibits and a declaration from one side and then no

  12 witnesses.

  13              So that part, we actually agree with counsel.              It’s

  14 evolved to where both of us were supposed to bring all

  15 witnesses and attach as many exhibits as we want and have a

  16 full hearing today, an evidentiary matter, so --

  17              THE COURT:    Well, you know, I really -- we were

  18 really going to talk about whether or not this contract was

  19 executory.

  20              MR. MAHAFFEY:     That’s what you had ruled, and that’s

  21 why we --

  22              THE COURT:    Well, all right.

  23              MR. MAHAFFEY:     -- didn’t subpoena Ms. Myers.           We

  24 didn’t go --

  25              THE COURT:    Let’s talk a look at Mr. Milner -- Mr.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 327
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 331 of 372

                                                                                   328

   1 Grumer’s declaration.        All right.    His declaration is in

   2 document number 2066.

   3             MS. MONTGOMERY:       It begins at page 24.

   4             THE COURT:     24.

   5             MR. MAHAFFEY:      We show it starting at page 25.

   6             MS. MONTGOMERY:       24.

   7             MR. MAHAFFEY:      The filing page, Your Honor, just so

   8 we’re all looking at the same document, the filing page is doc.

   9 2066, page 25.

  10             THE COURT:     Well, yeah, and the internal document --

  11 internal pagination is 24 through --

  12             MS. MONTGOMERY:       32.

  13             THE COURT:     -- 32.     All right.   So you have specific

  14 objections to Mr. Grumer’s declaration?

  15             MR. MAHAFFEY:      Yes.

  16             THE COURT:     Okay.    So where are they in your

  17 objections?

  18             MR. MAHAFFEY:      Well, we filed a motion to strike in

  19 its entirety, based on the Court’s directives.

  20             THE COURT:     I have this thing called objection and

  21 request to strike.       So you had said that the Court only allowed

  22 one declaration.       I don’t remember saying that.

  23             MS. MONTGOMERY:       No.

  24             MR. MAHAFFEY:      I quoted the Court’s language.          I

  25 didn’t --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 328
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 332 of 372

                                                                                   329

   1             THE COURT:     Well, I don’t remember saying that.

   2             MR. MAHAFFEY:      We have an actual tape where that was

   3 the directive of the Court.

   4             MS. MONTGOMERY:       You would never say a single

   5 declaration.

   6             THE COURT:     Yeah, I would never say something like

   7 that, so -- my law clerk listened to it, and he said he

   8 couldn’t -- heard anything like that.

   9             So if you want to order the transcript and then show

  10 me, you can do that.

  11             MR. MAHAFFEY:      Well, I don’t -- I don’t want to argue

  12 with the Court, but this is a quote from the transcript, and

  13 this is where it came from.

  14             THE COURT:     Well, a purported quote.        My law clerk

  15 listened to it and said there wasn’t any such thing.

  16             MR. MAHAFFEY:      You said -- your law clerk said that

  17 we misquoted paragraph 4?         I have --

  18             THE COURT:     Yes.

  19             MR. MAHAFFEY:      I can play the audio right now.         I’ve

  20 got the audio with me.

  21             THE COURT:     You’ve got the audio?       Okay.    Why don’t

  22 you play it.

  23             MR. MAHAFFEY:      It will take me a moment to queue it

  24 up.    Actually, a CD -- counsel has a CD, so why don’t we play

  25 the one that she was given a CD of?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 329
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 333 of 372

                                                                                   330

   1             MS. MONTGOMERY:      I don’t have any way of playing it.

   2 Go ahead.

   3             THE COURT:     You have the CD?

   4             MS. MONTGOMERY:      Well, your clerk just gave me a CD,

   5 because they --

   6             THE COURT:     Yeah, they have a digital file, but, you

   7 know, it would be helpful if you knew exactly where it was,

   8 because I don’t want to listen to the entire hearing again.

   9             MS. MONTGOMERY:      We just got it from your clerk,

  10 because they -- because your clerk looked at the papers and

  11 recognized that Mr. Mahaffey never paid for it, never ordered

  12 it, and took the copy that I paid for and ordered.

  13             MR. MAHAFFEY:      Your Honor --

  14             MS. MONTGOMERY:      So I just got it today, and I

  15 haven’t listened to it.

  16             THE COURT:     Oh, I see.     Oh, I was going to say, you

  17 know --

  18             MR. MAHAFFEY:      We did.    We paid for it.

  19             THE COURT:     Mr. Mahaffey, you got --

  20             MS. MONTGOMERY:      You did not pay for it.

  21             THE COURT:     Did you order -- is she right that she

  22 ordered the CD and you got it?

  23             MR. MAHAFFEY:      She’s wrong.     We have a receipt.       We

  24 paid for it, ordered it, and picked it up.

  25             MS. MONTGOMERY:      You do not.     It wouldn’t -- it was




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 330
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 334 of 372

                                                                                   331

   1 not on the docket and your clerk just asked me for the -- for

   2 the request back.       There is nothing that your --

   3             MR. MAHAFFEY:      I don’t know --

   4             THE COURT:     All right.

   5             MR. MAHAFFEY:      -- how else to --

   6             THE COURT:     All right.

   7             MR. MAHAFFEY:      There is no way we got -- maybe I can

   8 do this, Your Honor.       I know it’s late in the day.

   9             Would the Court kindly give me leave, since

  10 apparently when I heard the Court’s directive regarding only

  11 filing party declarations that formed the contract I

  12 misunderstood it, so that was the reason that --

  13             MS. MONTGOMERY:      He didn’t even --

  14             MR. MAHAFFEY:      -- we objected, because Mr. Grumer did

  15 not form the contract, Mr. Margolis did, and the Court had said

  16 that you can file declarations between the parties who formed

  17 the contract.

  18             I took that literally.        I apologize.     That’s what it

  19 said.    I listened to it many times.

  20             THE COURT:     Okay.    All right.

  21             MR. MAHAFFEY:      So I made a mistake, if that was a

  22 mistake.    I would like to file declarations --

  23             THE COURT:     Again -- all right.       All right.

  24             MR. MAHAFFEY:      -- objections.

  25             THE COURT:     All right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 331
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 335 of 372

                                                                                   332

   1              MR. MAHAFFEY:     So if I could file objections, I will

   2 do so promptly.      I can have them here tomorrow morning.

   3              THE COURT:    Okay.    Well, I was going to say, you

   4 know, this whole thing was really about the interpretation of

   5 the contract and -- and that’s what I thought, and I guess it

   6 kind of got blown up.        All right.

   7              Well --

   8              MS. MONTGOMERY:     I mean, all of this information is

   9 only relevant to show course of conduct that establishes the --

  10 Ms. Milner’s ownership of this property, which they keep

  11 attacking, which is ridiculous.

  12              The executory nature is basically on the face of the

  13 contract, as Your Honor --

  14              THE COURT:    Yeah, that’s what I was saying is that --

  15 then what I’m going to do is I’m going to sustain the

  16 objection.     I don’t think I really need Mr. Grumer’s

  17 declaration about what -- how to interpret the contract.

  18              MS. MONTGOMERY:     I don’t think he’s saying how to

  19 interpret the contract.

  20              THE COURT:    Yeah, I know.     I know.    What you’re --

  21 okay.    You know, I think there’s enough that the Court doesn’t

  22 need Mr. Grumer’s testimony.

  23              MS. MONTGOMERY:     Well, only to the -- only if there

  24 is any question as to Ms. Milner’s ownership of this property,

  25 because the exhibits and the declaration show that they are not




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 332
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 336 of 372

                                                                                   333

   1 discussing --

   2             THE COURT:     Well, I was going to say is that if the

   3 debtor was so concerned about the ownership of the property,

   4 why would it be handing it over to Ms. Milner?             So -- except

   5 for what’s in the trailer.

   6             So I don’t need Mr. Grumer’s testimony for that.

   7 Okay.    Sustained.

   8             Okay.     Mr. Grumer’s declaration is not in, but Ms.

   9 Myers’ declaration is received with the Court’s rulings.

  10             All right.     It’s now 4:07.      Mr. Mahaffey, you were

  11 saying you wanted to file post-trial briefing --

  12             MR. MAHAFFEY:      Yes, Your Honor.

  13             THE COURT:     -- about this duty that you were talking

  14 about, the duty to inspect?

  15             MR. MAHAFFEY:      Yes.

  16             MS. MONTGOMERY:      And this is an implicit --

  17             THE COURT:     All right.     How much time do you need for

  18 that?

  19             MR. MAHAFFEY:      Ten days.

  20             THE COURT:     Ten days.     All right.

  21             MS. MONTGOMERY:      He says he has the document right

  22 now.    Why does it take ten days?

  23             THE COURT:     Well, I was going to say it’s late and --

  24             MS. MONTGOMERY:      As we have expressed concern, Mr.

  25 Light has surgery coming up, and my daughter is being married




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 333
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 337 of 372

                                                                                   334

   1 in three weeks, so --

   2             THE COURT:     Well, you don’t have to -- okay.            Well,

   3 we can extend the time out.         So you don’t have to file

   4 anything.     He wants to file something.        You don’t have to file

   5 anything.

   6             MS. MONTGOMERY:      Well, I want to see it and reply.

   7             THE COURT:     Yeah, you can.      So just -- okay.        So --

   8             MS. MONTGOMERY:      When are we --

   9             THE COURT:     -- I’ll let Mr. Mahaffey -- okay.

  10 Optional post-trial briefs due two weeks, and then two weeks

  11 for response.      Isn’t that enough time?

  12             MS. MONTGOMERY:      It’s too much.

  13             THE COURT:     What’s too much?

  14             MS. MONTGOMERY:      Because you’re putting -- when are

  15 you -- because you’re then pushing out any further hearing as

  16 to a determination for -- I mean, do you need -- you want our

  17 --

  18             THE COURT:     Well, your schedule doesn’t permit you to

  19 do it earlier because, you know, you have other commitments.

  20             MS. MONTGOMERY:      No.   We are prepared.      If he files

  21 -- he says he’s got his authority.          File it in three days, and

  22 we’ll file a response in another three days.

  23             MR. MAHAFFEY:      I’m in a Superior Court trial right

  24 now that I got leave to be here today.

  25             THE COURT:     Yeah, there’s always a trial, so --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 334
Case 2:12-bk-15665-RK    Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                         Main Document    Page 338 of 372

                                                                                    335

   1             MR. MAHAFFEY:       I cannot file it in three days.

   2             MS. MONTGOMERY:       When is -- when does Your Honor want

   3 to hear argument?

   4             THE COURT:      Well, he says ten days.        Okay.   So ten

   5 days.    And how much time after his ten days do you want?

   6             MS. MONTGOMERY:       On executory nature?       We haven’t had

   7 an official argument.         Do you want -- are you expecting

   8 argument?     Do you want argument of counsel with regard to the

   9 executory nature, or have you already heard enough in these

  10 objections and the testimony to decide?

  11             THE COURT:      Well, I’m just asking is -- you know, I

  12 would offer you time to argue, but I’m not sure how long you’ll

  13 need for that.

  14             How long would you need for closing argument on this?

  15             MS. MONTGOMERY:       An hour.

  16             THE COURT:      An hour?

  17             MS. MONTGOMERY:       Maybe less.     Maybe less than an

  18 hour.

  19             THE COURT:      Well, we don’t have an hour, because, you

  20 know, we took so long with this hearing that the recorder has

  21 to go home.        And I don’t think I can get anybody at this late

  22 hour --

  23             MS. MONTGOMERY:       I can make an argument --

  24             THE COURT:      -- to stay --

  25             MS. MONTGOMERY:       We could make a closing --




                                      WWW.JJCOURT.COM
                                                       Trial Transcript, Page 335
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 339 of 372

                                                                                   336

   1             THE COURT:     -- here and --

   2             MS. MONTGOMERY:      Yeah, we could make it in 15

   3 minutes, a closing argument.

   4             THE COURT:     15 minutes?     All right.

   5             MR. MAHAFFEY:      Your Honor, you had invited briefing.

   6 It’s late in the day.        I would appreciate the opportunity to

   7 brief the evidence under what I think is the binding authority

   8 and then waive a verbal argument.

   9             THE COURT:     Well, my feeling is I already have enough

  10 written arguments, and I already heard what today, and I can

  11 distill what the testimony is today.           So I don’t really you

  12 think need to summarize what the testimony is --

  13             MS. MONTGOMERY:      Okay.

  14             THE COURT:     -- because I already listened to the

  15 entire thing.

  16             MR. MAHAFFEY:      We’ll have our brief in ten days.

  17             THE COURT:     And I’ve already read all the

  18 declarations.      And he just wants to bring something to the

  19 Court’s attention on briefing.         And you can respond to it or

  20 not.

  21             MS. MONTGOMERY:      How about the -- what about the

  22 exhibit that he said that you conditionally --

  23             THE COURT:     Yeah, he has to file his exhibit, you

  24 know, showing on that one item, which goes back to about the --

  25 your client’s alleged response to what -- it’s Ms. Sheriden had




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 336
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 340 of 372

                                                                                   337

   1 said about -- do you have -- you know, the church has met all

   2 its obligations to you, haven’t it, and then, you know, your

   3 client allegedly said, well, I can’t confirm that at this

   4 point.

   5             That’s -- and you’re saying you don’t think that’s --

   6             MS. MONTGOMERY:      I don’t know, but there may be

   7 something that goes beyond it.         He’s put in documents in the

   8 past --

   9             THE COURT:     Yeah, well, then you can file something

  10 that’s responsive to that.         So if you want to file any other

  11 email things, you can file something responsive to that when

  12 you respond to his supplemental brief and supplemental

  13 evidence.

  14             MS. MONTGOMERY:      Can we do -- can we have him do it

  15 within the next week?

  16             MR. MAHAFFEY:      That was the Court’s order.        I’m going

  17 to go back and look for it tonight.

  18             THE COURT:     Yeah, he’s going to go get it --

  19             MS. MONTGOMERY:      No, the brief and the email within

  20 the next week.

  21             THE COURT:     Well, he’s in trial.       He needs ten days.

  22             MS. MONTGOMERY:      So ten days is --

  23             THE COURT:     He’s in trial and needs ten days.

  24             MR. MAHAFFEY:      We’ll get it done.      If we can do it

  25 faster than ten days, we will, but --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 337
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 341 of 372

                                                                                   338

   1             THE COURT:     Yeah, he’ll -- yeah, but, you know --

   2 which is not unreasonable.

   3             MS. MONTGOMERY:      Then we’ll respond -- we’ll respond

   4 within ten days.

   5             THE COURT:     Or do you want to come back and you want

   6 to argue, you want an hour and you want to argue, you can do

   7 that, too, but I don’t think it’s necessary.

   8             MS. MONTGOMERY:      If it’s not necessary, then let’s

   9 just do it --

  10             THE COURT:     It’s not necessary.

  11             MS. MONTGOMERY:      Then do it on the papers.        And if he

  12 has ten days --

  13             THE COURT:     You know, he wants to file something that

  14 makes a specific argument or arguments on what was shown, and

  15 he can make any argument he wants.

  16             MS. MONTGOMERY:      Wait.    That’s getting expansive.

  17 Aren’t you --

  18             THE COURT:     And then you can have any counter

  19 arguments you want.

  20             MS. MONTGOMERY:      Aren’t you -- didn’t you direct him

  21 to make his argument with the one Ninth Circuit case that

  22 created some kind of an implied duty to inspect?

  23             THE COURT:     Yeah, well, that’s what he asked for the

  24 supplemental briefing specifically.

  25             MR. MAHAFFEY:      It is, but I want tie up --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 338
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 342 of 372

                                                                                   339

   1             THE COURT:     But I’m not going to limit the parties to

   2 -- you can address whatever you feel you need to address to

   3 represent the interests of your clients in your -- your

   4 optional post-trial brief.

   5             You can decide that you already said enough, or you

   6 can decide to raise any arguments you thought the evidence can

   7 support.

   8             MS. MONTGOMERY:      All right.     We’re not going to do a

   9 post-trial brief.       We will only respond to his.

  10             THE COURT:     Yeah, that’s fine.      That’s fine.        As I

  11 said, it’s optional.       You can just respond to what they’re

  12 filing.

  13             MS. MONTGOMERY:      Okay.

  14             THE COURT:     You know, I’m not inviting it.         You know,

  15 he has asked for leave to be able to file something, and so I’m

  16 willing to do that, you know, in lieu of, you know, oral

  17 closing arguments.

  18             MR. MAHAFFEY:      Thank you.

  19             THE COURT:     Unless you want to come back, which I

  20 don’t think is necessary.

  21             MS. MONTGOMERY:      I don’t want to come back, but I

  22 don’t want to see a whole slew of brand new arguments.

  23             THE COURT:     Well, you know, you have this issue that

  24 you can raise claims that conform to the evidence.              So, you

  25 know --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 339
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 343 of 372

                                                                                   340

   1             MS. MONTGOMERY:      But he -- but we have all the

   2 evidence in.

   3             MR. MAHAFFEY:      Your Honor, you’ve ruled.        This is not

   4 unreasonable.

   5             THE COURT:     Yeah.    Well, he’s going to argue what the

   6 evidence means, and my -- you know, my focus is really whether

   7 the contract is executory or not.

   8             And if it isn’t, then there is no violation of

   9 discharge injunction.        If it is, then it’s a problem.

  10             MS. MONTGOMERY:      Well, you also have the fact that he

  11 -- that all we have done is filed an answer to a complaint that

  12 he filed, so --

  13             THE COURT:     Yeah.    That’s another -- that’s -- you

  14 can respond to that and just say that’s not a violation of any

  15 -- that’s not conduct that violates anything, because you just

  16 filed it.

  17             Well, that’s a good point.         So other than filing an

  18 answer asserting affirmative defense, is there anything that

  19 the debtor has done to enforce the contract?

  20             MS. MONTGOMERY:      No.

  21             THE COURT:     Then that may --

  22             MS. MONTGOMERY:      But we want to -- but we want to

  23 make sure that your ruling should say whether or not this is

  24 executory and whether there’s anything there --

  25             THE COURT:     Right.    Right.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 340
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 344 of 372

                                                                                   341

   1             MS. MONTGOMERY:      -- because when we see it --

   2             THE COURT:     Right.    Right.    Right.   Well, that’s one

   3 of your defenses, but your other defense, it would seem to me,

   4 is that all he did was file an answer raising an affirmative

   5 defense and didn’t do anything, you know, actively to collect

   6 on the contract.

   7             You know, that may be a defense to --

   8             MS. MONTGOMERY:      That’s a straight out defense to the

   9 contempt.

  10             THE COURT:     Right.

  11             MS. MONTGOMERY:      But we don’t want to be back here

  12 again in front of you, because --

  13             MR. MAHAFFEY:      We’re way ahead of ourselves, Your

  14 Honor.

  15             THE COURT:     Well, you know, if the contract is

  16 executory and you decide that you want to go ahead and enforce

  17 the contract, and it is executory, you know, I can’t give you a

  18 blanket exemption at that point.

  19             It’s whether or not the record at this point supports

  20 contempt.     But if you do something else, that might be

  21 something else.

  22             MS. MONTGOMERY:      Well, but --

  23             THE COURT:     But if you get a declaration the contract

  24 is not executory, then that would seem to me that whatever you

  25 do is not going to be contempt.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 341
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 345 of 372

                                                                                   342

   1             MS. MONTGOMERY:      Correct.

   2             THE COURT:     Right.    But if it is executory, and you

   3 do something beyond, you know, you could get a result where the

   4 Court determines it’s executory -- I’m speaking hypothetically,

   5 because I’m not making any -- I’m not making any ruling on the

   6 merits today or any tentative ruling on the merits -- you could

   7 get a determination, you know, and there are a number of

   8 alternatives.

   9             You could get a determination the contract is

  10 executory, but filing an answer in affirmative defense isn’t

  11 contemptuous.

  12             But, if you do something else that’s active that may

  13 be contemptuous, but that would be advisory opinion

  14 prospective, but at least you know there’s a hazard.              Or you

  15 can get a determination that it’s not executory and whatever

  16 you do, it’s not going to be contempt.

  17             MS. MONTGOMERY:      Right.

  18             THE COURT:     Okay.    I don’t know how it’s going to

  19 turn -- I’m going to have to think it through.

  20             But I can’t tell you today how it’s going to turn

  21 out, because I need to look at what counsel is going to offer

  22 in his post-trial, and he has to follow up on his commitment to

  23 submit the email.       And then you get a chance to respond by

  24 responding to the arguments and responding to the email that he

  25 produces.




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 342
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 346 of 372

                                                                                   343

   1             MS. MONTGOMERY:      In our -- in the opposition to the

   2 contempt motion, we already made the arguments with regard to

   3 whether or not filing a -- filing an answer --

   4             THE COURT:      Yeah, so you don’t need --

   5             MS. MONTGOMERY:      So --

   6             THE COURT:      So you need to rehash it.

   7             MS. MONTGOMERY:      I’m not going to do that.

   8             THE COURT:      Well, why would you have to rehash

   9 something that you’ve already argued?           Because I’m already

  10 reading your arguments anyway.

  11             MS. MONTGOMERY:      Okay.    That’s fine.

  12             THE COURT:      That’s the whole point.       That’s why I

  13 said it’s optional.       If you already made your arguments --

  14             MS. MONTGOMERY:      I made them --

  15             THE COURT:      -- what good does it do to repeat them?

  16             MS. MONTGOMERY:      I made them in the papers to the

  17 opposition to the contempt, not with regard to a trial brief on

  18 these issues.      But --

  19             THE COURT:      Well, you know, if you feel you need to

  20 say something, say something.         But if you already said it

  21 before, why do you need to say it again?           All right.     Why do

  22 you -- you know, it’s just me, you know.           Right?    Maybe this

  23 will save you repeating yourself.

  24             MS. MONTGOMERY:      It would --

  25             THE COURT:      But in the event you want to make sure




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 343
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 347 of 372

                                                                                   344

   1 that you emphasize it, you can say it again if you want.

   2              MS. MONTGOMERY:     Well, if Your Honor comes out and

   3 says this is an executory contract, that it was an executory

   4 contract that’s been rejected, then we want to be -- you should

   5 also be in a position, based on the original opposition to say,

   6 and but there is -- there is no contempt, because --

   7              THE COURT:    Yeah, that’s a -- as I just said, that

   8 could be the result.

   9              MS. MONTGOMERY:     Okay.    But I didn’t -- I didn’t put

  10 a section in our trial brief that said, by the way, because you

  11 didn’t ask for that section.

  12              MR. MAHAFFEY:     We don’t have an objection.        I mean,

  13 we, obviously, respectfully disagree.

  14              THE COURT:    Right.

  15              MR. MAHAFFEY:     A definition of --

  16              THE COURT:    Right.    Right.    Right.

  17              MS. MONTGOMERY:     Okay.

  18              THE COURT:    I think you argued it’s not contempt.

  19 Whatever -- whatever respondents did, it’s not contempt,

  20 because --

  21              MR. MAHAFFEY:     Engaging affirmative defenses we

  22 contend is a -- if it’s executory, they disagree.

  23              THE COURT:    Yeah, using -- filing -- filing and

  24 serving an answer raising an affirmative defense, you’re saying

  25 that’s not contemptuous?




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 344
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 348 of 372

                                                                                   345

   1              MR. MAHAFFEY:     And we’re saying --

   2              THE COURT:    That’s --

   3              MR. MAHAFFEY:     -- it could be.

   4              MS. MONTGOMERY:     No.

   5              MR. MAHAFFEY:     And so it’s an issue --

   6              THE COURT:    Well, I don’t know.       I’m going to

   7 determine that, but --

   8              MR. MAHAFFEY:     Right.

   9              THE COURT:    I’m going to determine that, but that’s

  10 your argument, is that even --

  11              MS. MONTGOMERY:     It was.

  12              THE COURT:    -- even if it’s executory, it still may

  13 not be contempt, because it’s not enough to cross the contempt

  14 threshold.

  15              MR. MAHAFFEY:     They --

  16              THE COURT:    That’s your argument.

  17              MR. MAHAFFEY:     They’ve made their point.

  18              THE COURT:    That’s her argument.

  19              MR. MAHAFFEY:     Right.

  20              THE COURT:    That’s their argument.

  21              MR. MAHAFFEY:     I understand that.

  22              THE COURT:    All right.     That’s their argument.       And

  23 the Court will address that argument.

  24              MS. MONTGOMERY:     Can we ask -- can we get specific

  25 dates?    Because we’re getting into --




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 345
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35    Desc
                        Main Document    Page 349 of 372

                                                                                   346

   1             THE COURT:     Yeah, I know.     I was going to get to my

   2 -- I’m looking for my calendar so I can give you dates.                So we

   3 can fix the --

   4             MS. MONTGOMERY:      So we request that they file by the

   5 28th of September.

   6             THE COURT:     Well, let’s talk about ten days.            He

   7 asked for ten days, and that’s -- ten days from today is --

   8 today is the --

   9             MS. MONTGOMERY:      20th.    The 30th is a Sunday.

  10             THE COURT:     Today is the 20th.      I was going to say,

  11 we might --

  12             MR. MAHAFFEY:      Is that October 1st?

  13             MS. MONTGOMERY:      No.

  14             THE COURT:     Okay.    All right.    So today is September

  15 20th, and ten days from today would be September --

  16             MR. MAHAFFEY:      I don’t have staff on Sunday.           Can we

  17 do it the 1st?      That would be the first Wednesday.

  18             THE COURT:     Yeah, September -- that would be October

  19 1.

  20             MR. MAHAFFEY:      Correct.    So that’s --

  21             THE COURT:     Yeah, October 1, that’s reasonable.

  22 Yeah.    October 1.

  23             Okay.     So, you know, I know, Ms. Montgomery, I think

  24 you have a commitment on the 4th.

  25             MS. MONTGOMERY:      He’s got surgery on the 11th, on




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 346
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 350 of 372

                                                                                   347

   1 that very day that it’s due, he’s in surgery.

   2             MR. MAHAFFEY:      We don’t have an objection to --

   3             THE COURT:     No, no, no.     That’s when his thing is

   4 due.

   5             MS. MONTGOMERY:       Yes, but our -- yes, but we have to

   6 respond.

   7             MR. MAHAFFEY:      They can have more time to respond.             I

   8 am not objecting to them having time to respond.

   9             THE COURT:     Yeah, yeah.     You have jury duty, but --

  10 well, I was going to --

  11             MS. MONTGOMERY:       No, it’s not jury duty.

  12             THE COURT:     That’s when he’s filing his thing, you

  13 have jury duty.

  14             MS. MONTGOMERY:       It’s not jury duty.      He’s in the

  15 hospital.

  16             MR. LIGHT:     No.    Yeah, the situation that I was

  17 looking at is the 1st puts it -- ten days after the 1st puts us

  18 at the 11th, which is my surgery day.

  19             MS. MONTGOMERY:       For our response.

  20             THE COURT:     Yeah.    Is that what you want?

  21             MR. LIGHT:     I was hoping -- if they filed on the 28th

  22 and we -- ours was due on the 8th --

  23             THE COURT:     Well, I’m, giving him ten days.          Okay.

  24 There’s not going to be any -- I’m not going to short him the

  25 ten days.     And the next business day is --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 347
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 351 of 372

                                                                                   348

   1             MR. LIGHT:     I’ll just have to contribute, if I’m

   2 going to contribute, on the 10th, prior to my going in.

   3             THE COURT:     Right, right, right.

   4             MS. MONTGOMERY:       And so then --

   5             THE COURT:     So are you indisposed between the 1st and

   6 the 10th?

   7             MR. LIGHT:     No.    No, I should be okay between the 1st

   8 and the 10th.

   9             THE COURT:     Right.    And, you know, Ms. Montgomery

  10 could -- you know, Ms. Montgomery has a trip, right?              You have

  11 a trip on the 4th?

  12             MS. MONTGOMERY:       No.   My daughter is getting married,

  13 and I’m taking off the 11th, 12th, and wedding is the 14th.

  14             THE COURT:     What about beforehand on the 10th?

  15             MS. MONTGOMERY:       I’m working.     I’m -- but it’s not

  16 giving us the full time period, but --

  17             THE COURT:     Well, what would be the full time period

  18 that you want?

  19             MS. MONTGOMERY:       Well, we wanted him to file on the

  20 Friday -- on Friday.

  21             THE COURT:     That’s not going to happen.

  22             MS. MONTGOMERY:       Then I guess we’ll take until the --

  23             THE COURT:     It’s going to be October 1.

  24             MS. MONTGOMERY:       We’ll take to the -- we’ll take to

  25 the 11th, and we’ll be filing early.           I won’t have any --




                                      WWW.JJCOURT.COM
                                                      Trial Transcript, Page 348
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 352 of 372

                                                                                   349

   1              THE COURT:    Okay.    Okay.

   2              MS. MONTGOMERY:     I can assure you I won’t have any

   3 assistance.

   4              THE COURT:    Okay.    October 11th is fine.

   5              MS. MONTGOMERY:     My secretary who is getting married

   6 will be gone that whole week, so --

   7              THE COURT:    Do you want -- do you want the 15th?

   8              MS. MONTGOMERY:     No.   She’s getting married the 14th.

   9 It doesn’t do me any good.

  10              You can give us to the 11th, and whatever it is,

  11 we’ll file.

  12              THE COURT:    Or the 12th?     You want the 12th, Friday?

  13 It doesn’t matter.

  14              MS. MONTGOMERY:     It doesn’t matter.       There won’t be

  15 anybody there.      Nobody is home.

  16              THE COURT:    Okay.    You want it done expeditiously,

  17 but -- okay, I understand we have some scheduling issues.                All

  18 right.

  19              So optional post-trial briefs by either side, be

  20 October 1.

  21              MS. MONTGOMERY:     What date did you --

  22              THE COURT:    Post-trial, October 1.

  23              MS. MONTGOMERY:     And when does he have to file a

  24 certain email?

  25              THE COURT:    And along with the required email,




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 349
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 353 of 372

                                                                                   350

   1 October 1.

   2              MS. MONTGOMERY:     Didn’t you say -- you said seven

   3 days on the email.

   4              THE COURT:    Yeah, I know, but I’m going to make them

   5 the same day, and I’m exercising my discretion, plus the email.

   6 And you still get the time to respond, okay, to link up the

   7 representation in Ms. Myers’ declaration.

   8              And then any reply or response to that trial brief,

   9 including a response to the email, will be due October 11th,

  10 2018.

  11              MS. MONTGOMERY:     Okay.

  12              THE COURT:    All right?

  13              MS. MONTGOMERY:     Yes.

  14              THE COURT:    And then no further hearings, no further

  15 briefing, that’s it, under submission.

  16              MS. MONTGOMERY:     No further declarations?

  17              THE COURT:    Right.    Nothing further.      That’s it.

  18              MS. MONTGOMERY:     But even -- even on the 1st?          He’s

  19 got his -- his evidence is in.          He’s got no further

  20 declarations.

  21              THE COURT:    Yeah.    There’s going to be a declaration

  22 authenticating the email.        This is a true and accurate copy of

  23 the email represented in Ms. Myers’ declaration.

  24              MS. MONTGOMERY:     And that’s it?

  25              THE COURT:    That’s it.     No further declarations.        You




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 350
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 354 of 372

                                                                                   351

   1 know, they’ll leave -- the evidence is closed, except for the

   2 email and any response to the email.

   3             MS. MONTGOMERY:      Okay.

   4             THE COURT:     All right?     You got that, everyone?

   5             MS. MONTGOMERY:      Yes.

   6             MR. MAHAFFEY:      Understood.

   7             THE COURT:     And then it’s all argument and written

   8 briefing.     All right.

   9             Now, do we need an order for this, or we waive

  10 notice?

  11             MS. MONTGOMERY:      No.    Waive notice.

  12             THE COURT:     Waive notice, Mr. Mahaffey?

  13             MR. MAHAFFEY:      Notice waived.

  14             THE COURT:     All right.     Anything further?

  15             MR. MAHAFFEY:      No, Your Honor.

  16             MS. MONTGOMERY:      No, Your Honor.

  17             THE COURT:     All right.     Thank you very much for your

  18 presentation, and --

  19             MS. MONTGOMERY:      Did you need any order on the

  20 evidentiary objections?

  21             THE COURT:     No, I don’t think so.

  22             MS. MONTGOMERY:      Or do you want to wait until --

  23             THE COURT:     Someone ordered the tape.

  24             MR. MAHAFFEY:      Thank you, Your Honor.

  25             THE COURT:     I don’t want to put anybody to the bother




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 351
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 355 of 372

                                                                                   352

   1 of -- I have my notes, and --

   2              MS. MONTGOMERY:     Okay.    I have my notes, too.

   3              THE COURT:    -- and we have the tape.        And that’s what

   4 it’s for.     I don’t want to have you do busywork, which that

   5 would be.     I think that’s enough.

   6              All right.    Anything further, anyone?        All right.

   7 Thank you.

   8              MS. MONTGOMERY:     Thank you.

   9              MR. MAHAFFEY:     Thank you, Your Honor.

  10                    (Proceedings concluded at 4:25 p.m.)

  11                                   * * * * *

  12                         C E R T I F I C A T I O N

  13              I, LORI A. KNOLLMEYER, court approved transcriber,

  14 certify that the foregoing is a correct transcript from the

  15 official electronic sound recording of the proceedings in the

  16 above-entitled matter, and to the best of my ability.

  17

  18 /s/ Lori A. Knollmeyer

  19 LORI A. KNOLLMEYER

  20 J&J COURT TRANSCRIBERS, INC.               DATE:   January 23, 2019

  21

  22

  23

  24

  25




                                     WWW.JJCOURT.COM
                                                      Trial Transcript, Page 352
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 356 of 372




          Trial
        Exhibit 8


                                        Trial Exhibit 8
    Case 2:12-bk-15665-RK               Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35                          Desc
                                        Main Document    Page 357 of 372
1V/G1/14                                               rrint

       Subject:   Re: Update on CCM obligations

       From:      Gwyn Myers (gwmyers@attglobal.net)

       To:        carol_csmilner@yahoo.com:

       Date:      Friday, September 8, 2006 6:25 PM



     Absolutely...go for it! We have decided to just "inform" the board rather than sending out a ballot. Turns
     out the bylaws support that. Reg just thought that it would be wise to have the board involved but I am not
     going with "wise" on this one.

     So...we are done and Robert A has been told in a conference call with Reg and me. He was upset at first
     but Reg backed up the contract as being very straight forward and that he would have changed maybe a
     couple of technical things. RA calmed down by the end of the call and seemed as OK as he will get with it.

     Your baby seems in no hurry to face the world...not bad thinking!

    Gwyn
         Original Message     From: "carol milner" <carol_csmilner@yahoo.com>
    To: "Gwyn Myers" <gwmyers@attglobal.net>
    Sent: Friday, September 08, 2006 8:42 AM
    Subject: Update on CCM obligations


    > Hey Gwyn,

    > I know you are most likely bound by Reg's schedule but
    > I need to move forward to obtain those Atmajian
    > agreements and also to get the files from my office.
    > I would like to move forward on this next week if baby
    > still has not arrived. Even if baby arrives, I would
    > like to delegate this to a rep on my behalf to deliver
    > them to me at home. May I proceed?


   > Do You Yahoo!?
   > Tired of spam? Yahoo! Mail has the best spam protection around
   > http://mail.yahoo.com




lout:blank                                                                                                         1/1


                                                                                                      CSM01841



                                                                                   Trial Exhibit 8, Page 353
    Case 2:12-bk-15665-RK               Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35        Desc
                                        Main Document    Page 358 of 372
10/23/12                                              Print


      Subject: RE: Jeff Atmajian negotiations and contracting

      From:      Sheriden Stotarz (sheridens@crystalcathedralorg)
      To:        carol_csmilner@yahoo.com;
      Date:      Friday, September 15, 2006 3:32 PM



    Hi Carol -

    I will start putting together what I have. I shared your request with
    Reg and he will have his files sent to Gerry Margolis.

    Your baby must be due any minute now!
    All my best, Sheriden



        Original Message
    From: carol milner [mailto:carol_csmilnergyahoo.com]
    Sent: Tuesday, September 12, 2006 1:44 PM
    To: Sheriden Stolarz
    Subject: Jeff Atmajian negotiations and contracting

    Hi Sheriden,

   I need to acquire all Atmajian correspondence from
   CCM. Would you be the one to address this or should I
   address this request to Holly or Reg? I need the
   following if they relate in any way to CD production
   and Show composing/producing/directing any and all
   other Creation related work Jeff did for CCM in any
   and all formats including:

   All notes on conversations w/ any and all CCM
   management, etc.
   All e-mail correspondence w/ any and all CCM
   management, etc.
   All deal points, agreement drafts, etc. between CCM
   and Atmajian

  In other words, a complete file - obviously this also
  includes the same for like correspondence that took
  place with Atmajian's council.

  I will also need the same for all other Creation
  vendors that were corresponded with by CCM management
  such as: Pat Millicano, Aerialistic, LA Pro Point (on
  the tree), etc. These latter vendors are less
  priority (timewise) than Atmajian. If possible I'd

out:blank                                                                                        1/2



                                                                                         CSM01861



                                                                            Trial Exhibit 8, Page 354
     Case 2:12-bk-15665-RK           Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35     Desc
                                     Main Document    Page 359 of 372
1V/4J/IL                                         MIR

     like the Atmajian documents within 3-4 weeks and the
     other info within 6-8 weeks.

     The above has been approved by the Board of Directors
     with Gwyn Myers as the point person if you need to
     check it out. Any problems, don't hesitate to connect
     with me at this e-mail address.

     Thank you Sheriden for all that you do,

     Carol


     Do You Yahoo!?
     Tired of spam? Yahoo! Mail has the best spam protection around
     http://mai I *yahoo .com




lout:blank                                                                                 2/2


                                                                                   CSM01862



                                                                      Trial Exhibit 8, Page 355
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 360 of 372




          Trial
        Exhibit 9


                                        Trial Exhibit 9
    Case 2:12-bk-15665-RK              Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35      Desc
                                       Main Document    Page 361 of 372
su/z/lz                                                rnnt


      Subject:   Re: Update

      From:      Gwyn Myers (gwmyers@attglobal.net)

      To:        carol csmilner@yahoo.com;

      Date:      Wednesday, January 17, 2007 8:01 PM




     All stipulations in the contract that was signed remain in place.

    Gwyn
         Original Message ----
    From: "carol milner" <carol_csmilner@yahoo.com>
    To: "Gwyn Myers" <gwmyers@attglobal.net>
    Sent: Wednesday, January 17, 2007 6:20 PM
    Subject: Re: Update


    >I spoke with my parents about the other items I
    > e-mailed you on last week and they seem to be in
    > agreement. Are these also being done by Friday? (See
    > my reply sent to you on Jan. 8 regarding assets into
    > trust, third party trustee, etc.)

    > (--- Gwyn Myers <gwmyers@attglobal.net> wrote:

   » Hi Carol--
   >>
   » Reg finally got a copy of the Preliminary Title
   » Report on the condo from the title company and can
   » now recite all of the facts as they appear in the
   » public record.

   » He is planning on having the necessary agreements
   >> and the Executive Committee consent completed and
   » circulating by close of business this Friday.

   » Gwyn




   > Get your own web address.
   > Have a HUGE year through Yahoo! Small Business.
   > http://smallbusiness.yahoo.com/domains/?p=BESTDEAL




lout:blank                                                                                   1/1

                                                                                       CSM01869



                                                                         Trial Exhibit 9, Page 356
    Case 2:12-bk-15665-RK               Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35             Desc
                                        Main Document    Page 362 of 372
10/Li/IC                                               rant


      Subject: Re: Update... Please?
      From:      Gwyn Myers (gwmyers@attglobal.net)
     To:         carol_csmilner@yahoo.com;
     Date:       Thursday, February 8, 2007 12:19 PM



    Hi Carol--

    I do not think that you need any other document since the assets that were
    identified in the inventory as yours are just that! You have the right to
    look at property that you own or to do anything else with it that you
    desire.

    Changing any part of that agreement or tying anything else to it would not
    be a top choice of mine. Let's get this completed. Then, if you have any
    problems accessing property that is yours, I would think that it could be
    handled in another way.

   That is the way that I would see it but maybe I am missing something. Do
   not think that you should base future actions on past ones because the
   contract and trust are not yet in place and do not dictate the actions of
   the CCM bunch.

   Gwyn

        Original Message
   From: "carol milner" <carol_csmilnerOyahoo.com>
   To: "Gwyn Myers" <gwmyers@attglobal.net>
   Sent: Thursday, February 08, 2007 11:18 AM
   Subject: Re: Update... Please?


  > Thank you, Gwyn. This is in reply to both of your
  > e-mails - I hear you on the "second career" - it has
  > been crazy. Thank you for your continued patience.
  > The only question that remains then is the assets
  > trust. This was not part of the original contract
  > though the asset distribution was. The only reason I
  > am suggesting this is that it would put you (who has
  > better things to do) and Reg (who costs $$ AND has
  > better things to do) and my parents (who could really
  > use doing something else) from having to get involved
  > in the future if the right people at CCM don't
  > respond. For instance, think of the following very
  > likely scenario:

  > I want to check in on the puppets to make sure rodents
  > aren't getting at them. I call facilities. No call

out:blank                                                                                            1/3



                                                                                              CSM01870



                                                                                 Trial Exhibit 9, Page 357
    Case 2:12-bk-15665-RK           Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                                    Main Document    Page 363 of 372
 iti/C/14                                         rrinE

    > back. I call Sheriden. No call back. I wait and I
    > wait. No reply. I call Gwyn or• I bother the Senior
    > Schullers? Instead, if it were in a trust (which I'll
    > pay for to be drafted IF we are all in agreement so
    > the $$ aren't wasted) then a third party becomes the
    > "bad guy". He simply calls Fred or whoever and sets
    > up the deal "based on the trust". If it stays "based
    > on the contract" then I'm left with threatening law
    > suits and the like which I HATE. It seems that based
    > on the contract we can set up the trust to facilitate
    > what's already been legally agreed to. Then, it
    > seems, it is all truly done and packaged in a
    > functional way. Granted, I'd have to see how to do
    > this - but I will do the leg work and take on the
    > expenses if I know this would be followed through
    > with.

    > --- Gwyn Myers <gwmyers@attglobal.net> wrote:

    >> Hi Carol--

   » Just had a call yesterday with Reg and Fred. The
   » decision was made to
   » refinance the condo and fund the trust with that
   » cash. It will be a lot
   » easier than trying to figure out how to satisfy your
   » concerns with a trust
   » deed. Fred started on the financing yesterday and
   » will complete it as soon
   » as possible. Once the money is in there, all of the
   » contracts are executed
   » and you can proceed on whatever has been agreed to
   » in those documents.

   » Gwyn
   >>      Original Message
   » From: "carol milner" <carol_csmilner@yahoo.com>
   » To: "GWyn Myers" <gwmyers@attglobal.net>
   » Sent: Thursday, February 08, 2007 7:22 AM
   » Subject: Update... Please?


  >» Hey Gwyn,
  >>>
  >» It's gone silent on how we are proceeding forward.
  >> I
  >» need an update ASAP on the following:
  >>>
  >» - $70,000 royalty was due the first of the year
  >> > - Status of compensation or property deed into
  » trust
,outtlank                                                                               2/3


                                                                                CSM01871



                                                                   Trial Exhibit 9, Page 358
    Case 2:12-bk-15665-RK           Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                                    Main Document    Page 364 of 372

     >» - Assets into trust?
     » > - Atmajian and other legal documents that are way
     >» overdue
     >> > - Point person at CCM who will be diligent in
     >> ongoing
     >> > communication with me on assets, misc. docs, etc.
    » (So
    >> > that we can move into cooperative dialogue and get
    » it
    >» off of your plate and the Schuller's plate).
    »>
    >» I would like to reiterate that I would really like
    » to
    » > see this move into a more positive place in case
    » the
    >» future unveils a desire for future alliance
    » between
    >> > Creation and CCM.
    »>
    >» Continued thanks,
    »>
    >» Carol
    >>>
    >>>
    »>
    »>
    »>
    >>>
    >>


    >» Need Mail bonding?
    >» Go to the Yahoo! Mail Q&A for great tips from
    » Yahoo! Answers users.
    >>>

   > http://answers.yahoo.com/dirnlink=list&sid=396546091




   > Get your own web address.
   > Have a HUGE year through Yahoo! Small Business.
   > http://smallbusiness.yahoo.com/domains/?p=BESTDEAL


>out:blank                                                                              3/3


                                                                                CSM01872



                                                                   Trial Exhibit 9, Page 359
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 365 of 372




      Trial
    Exhibit 39


                                     Trial Exhibit 39
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 366 of 372




                                                      Trial Exhibit 39, Page 360
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 367 of 372




                                                      Trial Exhibit 39, Page 361
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 368 of 372




                                                      Trial Exhibit 39, Page 362
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 369 of 372




                                                      Trial Exhibit 39, Page 363
Case 2:12-bk-15665-RK   Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35   Desc
                        Main Document    Page 370 of 372




                                                      Trial Exhibit 39, Page 364
           Case 2:12-bk-15665-RK                 Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35                                       Desc
                                                 Main Document    Page 371 of 372


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
1925 Century Park East, Suite 2000, Los Angeles, CA 90067


    A true and correct copy of the foregoing document entitled (specify): APPENDIX OF EXHIBITS IN SUPPORT OF
    SUPPLEMENTAL BRIEF will be served or was served (a) on the judge in chambers in the form and manner required
    by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 25, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

   Allison R Axenrod allison@claimsrecoveryllc.com
   James C Bastian jbastian@shbllp.com
   Carla M Blanc carla.margolis.blanc@sce.com, carla.margolis.blanc@sce.com
   Jeffrey W Broker jbroker@brokerlaw.biz
   George S Burns george@gsburnslaw.com, angela@gsburnslaw.com
   Frank Cadigan frank.cadigan@usdoj.gov                                  Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 25, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Robert N. Kwan
United States Bankruptcy Court
255 E. Temple Street, Suite 1682
Los Angeles, CA 90012
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 25, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                       Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    October 25, 2019                      Jennifer A. Montgomery                                /s/ Jennifer A. Montgomery
    Date                        Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 2:12-bk-15665-RK                     Doc 2128 Filed 10/25/19 Entered 10/25/19 11:30:35                                       Desc
                                                 Main Document    Page 372 of 372


                                                     CONTINUED SERVICE

                 NEF
 Mark R Campbell mcampbell@markcampbelllaw.com
 Patricia A Cirucci patricia.cirucci@sce.com
 Jeff Cohen JC@SouthpawAsset.com
 Jeff Cohen JC@SouthpawAsset.com
 Chukwudum N Emenike - DISBARRED - chuckeme@yahoo.com
 Don Fisher dfisher@ptwww.com, tblack@ptwww.com
 Roger F Friedman rfriedman@rutan.com
 Bernard R Given bgiven@loeb.com, mortiz@loeb.com;ladocket@loeb.com;bgiven@ecf.courtdrive.com
 Marshall F Goldberg mgoldberg@glassgoldberg.com, jbailey@glassgoldberg.com
 Carl Grumer cgrumer@manatt.com, mchung@manatt.com;fstephenson@manatt.com
 Kavita Gupta kgupta@guptaferrer.com
 Joan Huh joan.huh@cdtfa.ca.gov
 Rika Kido rkido@shulmanbastian.com, avernon@shulmanbastian.com
 Edward S Kim ekim@hemar-rousso.com
 Jeannie Kim jkim@buchalter.com
 Steven B Lever sblever@leverlaw.com, assistant@leverlaw.com;r58483@notify.bestcase.com;6121219420@filings.docketbird.com
 Peter W Lianides plianides@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
 Craig A Loren aloren@debtacquisitiongroup.com, bschwab@debtacquisitiongroup.com;jsarachek@debtacquisitiongroup.com
 Douglas L Mahaffey dougm@mahaffeylaw.com, michelle@mahaffeylaw.com
 Alvin Mar alvin.mar@usdoj.gov, dare.law@usdoj.gov
 Lawrence C Meyerson lcm@lcmplc.com
 Christopher Minier becky@ringstadlaw.com, arlene@ringstadlaw.com
 Michael S Mitchell mike@demarcomitchell.com
 John D Monte johnmontelaw@gmail.com
 Susan I Montgomery susan@simontgomerylaw.com, assistant@simontgomerylaw.com; simontgomerylawecf.com@gmail.com;
montgomerysr71631@notify.bestcase.com
 Karen S. Naylor knaylor@burd-naylor.com, Karen@ringstadlaw.com;jaimee@ringstadlaw.com
 Karen S. Naylor knaylor@burd-naylor.com, Karen@ringstadlaw.com;jaimee@ringstadlaw.com
 Brian R Nelson becky@ringstadlaw.com, brian@ringstadlaw.com;arlene@ringstadlaw.com
 Vahak Papasian vahak@vaplaw.com, hawkp@ecf.courtdrive.com;test@ecf.courtdrive.net
 Sue Y Park sparkcallahan@gmail.com
 Thomas J Polis tom@polis-law.com, paralegal@polis-law.com;r59042@notify.bestcase.com
 Richard J Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-nef@bwslaw.com;fcabezas@bwslaw.com
 James S Riley tgarza@sierrafunds.com
 Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
 Nanette D Sanders becky@ringstadlaw.com, arlene@ringstadlaw.com
 Ramesh Singh claims@recoverycorp.com
 Robert Tannor rtannor@creditorliquidity.com
 Edward J Tredinnick etredinnick@greeneradovsky.com
 United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 Andrew F Whatnall awhatnall@daca4.com
 Marc J Winthrop mwinthrop@wcghlaw.com, pj@wcghlaw.com;jmartinez@wcghlaw.com
 Arnold H. Wuhrman Arnold@WuhrmanLaw.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
